Exhibit 10.1

 

[Execution]

AMENDMENT NO. 4 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
December 18, 2018 (this “Amendment No. 4”), by and among SpartanNash Company, a
Michigan corporation, formerly known as Spartan Stores, Inc. (“Parent”), Spartan
Stores Distribution, LLC, a Michigan limited liability company (“Stores
Distribution”), Market Development, LLC, a Michigan limited liability company
(“MDC”), SpartanNash Associates, LLC, a Michigan limited liability company,
formerly known as Spartan Stores Associates, LLC (“Associates”), Family Fare,
LLC, a Michigan limited liability company (“Family Fare”), MSFC, LLC, a Michigan
limited liability company (“MSFC”), Seaway Food Town, Inc., a Michigan
corporation (“Seaway”), The Pharm of Michigan, Inc., a Michigan corporation
(“Pharm”), Valley Farm Distributing Co., an Ohio corporation (“Valley Farm”),
Gruber’s Real Estate, LLC, a Michigan limited liability company (“Gruber RE”),
Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”), Custer Pharmacy,
Inc., a Michigan corporation (“Custer”), Spartan Properties Management, Inc.
(formerly known as Buckeye Real Estate Management Co.), an Ohio corporation
(“SPM”), Spartan Stores Fuel, LLC, a Michigan limited liability company
(“Spartan Fuel”), Nash-Finch Company, a Delaware corporation, as surviving
corporation of the merger with SS Delaware, Inc. (“Nash-Finch”), Pique Brands,
Inc., a Delaware corporation, formerly known as Nash Brothers Trading Company
(“Pique”), T.J. Morris Company, a Georgia corporation (“T.J. Morris”), Super
Food Services, Inc., a Delaware corporation (“Super Food”), U Save Foods, Inc.,
a Nebraska corporation (“U Save”), Hinky Dinky Supermarkets, Inc., a Nebraska
corporation (“Hinky Dinky”), GTL Truck Lines, Inc., a Nebraska corporation
(“GTL”), Erickson’s Diversified Corporation, a Wisconsin corporation
(“Erickson’s”), MDV SpartanNash, LLC, a Delaware limited liability company
(“MDV”), Caito Foods, LLC, a Michigan limited liability company (“Caito”), BRT
SpartanNash, LLC, a Michigan limited liability company (“BRT”), SpartanNash
Procurement, LLC, a Michigan limited liability company (“SNP”, and together with
Parent, Stores Distribution, MDC, Associates, Family Fare, MSFC, Seaway, Pharm,
Valley Farm, Gruber RE, Prevo, Custer, SPM, Spartan Fuel, Nash-Finch, Pique,
T.J. Morris, Super Food, U Save, Hinky Dinky, GTL, Erickson’s, MDV, Caito and
BRT, each individually a “Borrower” and collectively, “Borrowers”), any Person
that at any time becomes a party to the Loan Agreement as a guarantor (each
individually a “Guarantor” and collectively, “Guarantors”), the parties to the
Loan Agreement (as hereinafter defined) from time to time as lenders (each
individually a “Lender” and collectively, “Lenders”) and Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, in its capacity as agent for
Lenders (in such capacity, “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers and Guarantors have entered into financing arrangements with
Administrative Agent and Lenders pursuant to which Lenders (or Administrative
Agent on behalf of Lenders) have made and may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the Amended
and Restated Loan and Security Agreement, dated as of November 19, 2013, by and
among Borrowers, Guarantors, Administrative Agent and Lenders, as amended by
Amendment No. 1 to Amended and Restated

 

 

 

--------------------------------------------------------------------------------

 

Loan and Security Agreement, dated January 9, 2015, Amendment No. 2 to Amended
and Restated Loan and Security Agreement, dated December 20, 2016, and Amendment
No. 3 to Amended and Restated Loan and Security Agreement, dated November 21,
2017 (as the same now exists and is amended and supplemented pursuant hereto and
may hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Financing Agreements
and have agreed to amend the Loan Agreement and replace it in its entirety in
the form of Exhibit A to this Amendment No. 4 pursuant to the terms and
conditions of this Amendment No. 4;

NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Interpretation.  For purposes of this Amendment No. 4, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings assigned to such terms in the Loan Agreement.

2.Amended Loan Agreement.  The Loan Agreement is hereby amended to read in its
entirety as set forth in Exhibit A hereto (the “Amended Loan Agreement”).  All
schedules and exhibits to the Loan Agreement, as in effect immediately prior to
the date of this Amendment No. 4, shall constitute schedules and exhibits to the
Amended Loan Agreement except, that, those schedules and exhibits which are
attached to the Amended Loan Agreement shall constitute those respective
schedules and exhibits after the date of this Amendment No. 4.  Each reference
in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import, and each reference in the other Financing Agreements to
the “Loan Agreement” (including, without limitation, by means of words such as
“thereunder” or “thereof” and words of similar import), shall mean and be a
reference to the Loan Agreement as amended herein as reflected by the Amended
Loan Agreement.  The Administrative Agent, each of the Lenders signatory hereto,
each Borrower and each Guarantor consent to the amendment of the Loan Agreement
pursuant to this Amendment No. 4.  

3.Representations and Warranties.  Each Borrower and Guarantor hereby represents
and warrants to Administrative Agent and Lenders the following (which shall
survive the execution and delivery of this Amendment No. 4), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrowers:

(a)This Amendment No. 4 and each other agreement or instrument to be executed
and delivered by the Borrowers and Guarantors pursuant hereto have been duly
authorized, executed and delivered by all necessary action on the part of each
of the Borrowers and Guarantors which is a party hereto and thereto and, if
necessary, their respective stockholders, members and managers and is in full
force and effect as of the date hereof, as the case may be, and the agreements
and obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein, constitute the legal, valid and binding
obligations of each of the Borrowers and Guarantors, respectively, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights

2

 

 

--------------------------------------------------------------------------------

 

and except to the extent that availability of the remedy of specific performance
or injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

(b)The execution, delivery and performance of this Amendment No. 4 (a) are all
within each Borrower’s and Guarantor’s corporate or limited liability company
powers and (b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound.

(c)All of the representations and warranties set forth in the Loan Agreement and
the other Financing Agreements are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
date.

(d)Each Borrower and each Guarantor, as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which such Borrower or Guarantor
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Financing Agreements to which it is a party (after
giving effect hereto) and (ii) to the extent such Borrower or Guarantor granted
liens on or security interests in any of its property pursuant to any such
Financing Agreement as security for or otherwise guaranteed the Obligations
under or with respect to the Financing Agreements, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby.

(e)No Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 4, or would result after giving effect thereto.

4.Condition Precedent.  The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative Agent:

(a)receipt by Administrative Agent of counterparts of this Amendment No. 4, duly
authorized, executed and delivered by the parties hereto (including all Lenders
required for the amendments provided for herein);

(b)receipt by Administrative Agent, in form and substance satisfactory to
Administrative Agent, of the Fee Letters, duly authorized, executed and
delivered by Borrowers;

3

 

 

--------------------------------------------------------------------------------

 

(c)receipt by Administrative Agent, in form and substance satisfactory to
Administrative Agent, of replacement Revolving Notes requested by Lenders;

(d)receipt by Administrative Agent and Lenders of all fees and expenses owed in
connection with this Amendment No. 4;

(e)on the date of this Amendment No. 4, and after giving effect thereto, Excess
Availability shall be no less than $200,000,000;

(f)Administrative Agent shall have received and reviewed lien and judgment
search results for the jurisdiction of organization or incorporation of each
Borrower and each Guarantor and for the jurisdiction of the chief executive
office of each Borrower and each Guarantor, which search results shall be in
form and substance reasonably satisfactory to Administrative Agent;

(g)receipt by Administrative Agent, in form and substance satisfactory to
Administrative Agent, of updated schedules to the Loan Agreement;

(h)receipt by Administrative Agent, in form and substance satisfactory to
Administrative Agent, of an updated Information Certificate of Borrowers and
Guarantors, duly authorized, executed and delivered by Borrowers and Guarantors;

(i)receipt by Administrative Agent, in form and substance satisfactory to
Administrative Agent, of a certificate of the Secretary or Assistant Secretary
of each Borrower and Guarantor dated as of the date hereof with respect to (i)
resolutions of the boards of directors or other appropriate governing body of
such Borrower or Guarantor; (ii) a list of qualified and acting officers, duly
authorized for executing the documents contemplated by this Amendment No. 4 on
behalf of such Borrower or Guarantor; (iii) the organizational documents of such
Borrower or Guarantor certified as of a recent date by the Secretary of State of
its state of organization; and (iv) true and correct copies of the by-laws,
operating agreement or partnership agreement (as applicable) of such Borrower or
Guarantor;

(j)receipt by Administrative Agent of a certified certificate of formation and
good standing certificates (or its equivalent) from the Secretary of State (or
comparable official) from each jurisdiction where each Borrower and Guarantor is
organized and, as to good standing certificates, from each other jurisdiction
where each Borrower and Guarantor is qualified to do business;

(k)receipt by Administrative Agent of legal opinions, in form and substance
satisfactory to Administrative Agent, of Parent counsel, dated the date hereof
and addressed to Administrative Agent and Lenders;

(l)no Material Adverse Effect shall have occurred and no material pending or
threatened, litigation, proceeding, injunction, order or claims with respect to
any Borrower or any Guarantor shall exist;

4

 

 

--------------------------------------------------------------------------------

 

(m)Administrative Agent shall have received all financial information,
projections, budgets, business plans, statements of cash flow and such other
information as Administrative Agent has reasonably requested;

(n) receipt by Lenders, not less than five business days prior to the date of
this Amendment No. 4, of the documentation and other information that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, in each case that has been requested at least ten business days
prior to the date of this Amendment No. 4, the results of which are satisfactory
to Lenders;

(o)receipt by Administrative Agent of internal Flood Disaster Prevention Act
approval;

(p)receipt by Administrative Agent of a true and correct copy of any consent,
waiver or approval (if any) to or of this Amendment No. 4, which any Borrower is
required to obtain from any other Person; and

(q)no Default or Event of Default shall exist or have occurred and be continuing
as of the date of this Amendment No. 4, or would result after giving effect
thereto.

5.Effect of this Amendment.  Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 4, the provisions of this Amendment No. 4 shall control.  By
executing this Amendment No. 4, each Borrower and each Guarantor is deemed to
execute the Loan Agreement and to be bound by the terms and conditions thereof.

6.No Novation.  The amendment and restatement of the Loan Agreement pursuant to
this Amendment No. 4 and the Amended Loan Agreement shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations and other obligations and
liabilities of Borrowers and Guarantors evidenced by or arising under the Loan
Agreement or any of the other Financing Agreements and each Borrower and each
Guarantor confirms and agrees that it continues to remain liable for all such
Obligations and other obligations and liabilities, and the liens and security
interests in the Collateral of Administrative Agent (for itself and for the
benefit of the Secured Parties) securing such Obligations and other obligations
and liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect in favor of
Agent for the benefit of Secured Parties.

7.Further Assurances.  Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 4.

8.Governing Law.  The validity, interpretation and enforcement of this Amendment
No. 4 and the other Financing Agreements (except as otherwise provided therein)
and any dispute

5

 

 

--------------------------------------------------------------------------------

 

arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of Illinois but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of Illinois.

9.Binding Effect.  This Amendment No. 4 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

10.Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 4.

11.Counterparts.  This Amendment No. 4 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 4 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 4.  Any party delivering an
executed counterpart of this Amendment No. 4 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

ADMINISTRATIVE AGENT

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative Agent

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

BORROWERS

SPARTANNASH COMPANY, formerly known as Spartan Stores, Inc.

By:/s/ Mark Shamber

Name:Mark Shamber

Title:EVP Chief Financial Officer

 

 

[Signature Page to Amendment No. 4 (Spartan)]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SPARTAN STORES DISTRIBUTION, LLC
MARKET DEVELOPMENT, LLC
SPARTANNASH ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER’S REAL ESTATE, LLC
PREVO’S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
SPARTAN PROPERTIES MANAGEMENT, INC.
SPARTAN STORES FUEL, LLC

CAITO FOODS, LLC

BRT SPARTANNASH, LLC

SPARTANNASH PROCUREMENT, LLC

By:/s/ Mark Shamber

Name:Mark Shamber

Title:EVP Chief Financial Officer

 

NASH-FINCH COMPANY

PIQUE BRANDS, INC.

T.J. MORRIS COMPANY

SUPER FOOD SERVICES, INC.

U SAVE FOODS, INC.

HINKY DINKY SUPERMARKETS, INC.

GTL TRUCK LINES, INC.

ERICKSON’S DIVERSIFIED CORPORATION

MDV SPARTANNASH, LLC

 

By:/s/ Mark Shamber

Name:Mark Shamber

Title:EVP Chief Financial Officer

 




 

 

[Signature Page to Amendment No. 4 (Spartan)]

 

--------------------------------------------------------------------------------

 

 









LENDERS

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender

By:

Name:

Title:

 

 

[Signature Page to Amendment No. 4 (Spartan)]

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,
as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,
as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,
as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

MUFG Union Bank, N.A., as a Lender

 

By:

Name:

Title:

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

By:

Name:

Title:

 

 

 

[Signature Page to Amendment No. 4 (Spartan)]



--------------------------------------------------------------------------------

 

Exhibit A

to

Amendment No. 4 to Amended and Restated Loan and Security Agreement

 

 

See attached.




18

 

 

--------------------------------------------------------------------------------

 

[Execution]

Exhibit A

to

Amendment No. 4 to Amended and Restated Loan and Security Agreement

 

______________________________________________________________________________

 

Amended and Restated Loan and Security Agreement

by and among

SpartanNash Company (formerly, Spartan Stores, Inc.) and certain of its
Subsidiaries
as Borrowers

and

Any Person that becomes a Guarantor hereunder

Wells Fargo Capital Finance, LLC
as Administrative Agent

The Lenders from Time to Time Party Hereto
as Lenders

Wells Fargo Bank, National Association
and
Merrill Lynch, Pierce, Fenner & Smith Incorporated
as Joint Lead Arrangers and Joint Bookrunners

Bank of America, N.A.
as Syndication Agent

MUFG Union Bank, N.A.
BMO Harris Bank, N.A.
U.S. Bank, National Association
as Documentation Agents

Dated: November 19, 2013
as amended through December 18, 2018


 

 

19

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

SECTION 1.

 

DEFINITIONS

3

 

 

 

 

SECTION 2.

 

CREDIT FACILITIES

57

 

 

 

 

 

2.1

 

Loans.

57

2.2

 

Swing Line Loans.

59

2.3

 

Tranche A-2 Term Loans.

59

2.4

 

Letter of Credit Accommodations.

60

2.5

 

Prepayments.

65

2.6

 

Increase in Maximum Credit.

66

2.7

 

Commitments

69

2.8

 

Joint and Several Liability

69

 

 

 

 

SECTION 3.

 

INTEREST AND FEES

70

 

 

 

 

3.1

 

Interest.

70

3.2

 

Fees.

72

3.3

 

Changes in Laws and Increased Costs of Loans.

72

 

 

 

 

 

SECTION 4.

 

CONDITIONS PRECEDENT

75

 

 

 

 

 

4.1

 

Conditions Precedent to Initial Loans and Letter of Credit Accommodations

75

4.2

 

Conditions Precedent to All Loans and Letter of Credit Accommodations

78

 

 

 

 

 

SECTION 5.

 

GRANT AND PERFECTION OF SECURITY INTEREST

79

 

 

 

 

 

5.1

 

Grant of Security Interest.

79

5.2

 

Perfection of Security Interests.

81

 

 

 

 

 

SECTION 6.

 

COLLECTION AND ADMINISTRATION

85

 

 

 

 

6.1

 

Borrowers’ Loan Accounts

85

6.2

 

Statements

85

6.3

 

Collection of Accounts.

86

6.4

 

Payments

89

6.5

 

Authorization to Make Loans

91

6.6

 

Use of Proceeds

91

6.7

 

Appointment of Parent as Lead Borrower for Requesting Loans and Receipts of
Loans and Statements

92

6.8

 

Pro Rata Treatment

93

6.9

 

Sharing of Payments, Etc.

93

6.10

 

Settlement Procedures; Defaulting Lenders

94

6.11

 

Taxes

101

6.12

 

Obligations Several; Independent Nature of Lenders’ Rights

104

6.13

 

Bank Products

104

ii

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

SECTION 7.

 

COLLATERAL REPORTING AND COVENANTS

105

 

 

 

 

 

7.1

 

Collateral Reporting

105

7.2

 

Accounts Covenants

105

7.3

 

Inventory Covenants

107

7.4

 

Equipment and Real Property Covenants

108

7.5

 

Prescription Files Covenants

109

7.6

 

Rolling Stock Covenants

110

7.7

 

Eligible Life Insurance Policies

110

7.8

 

Power of Attorney

110

7.9

 

Right to Cure

111

7.10

 

Access to Premises

112

 

 

 

 

 

SECTION 8.

 

REPRESENTATIONS AND WARRANTIES

112

 

 

 

 

 

8.1

 

Corporate Existence, Power and Authority

113

8.2

 

Name; State of Organization; Chief Executive Office; Collateral Locations

113

8.3

 

Financial Statements; No Material Adverse Change

114

8.4

 

Priority of Liens; Title to Properties

114

8.5

 

Tax Returns

114

8.6

 

Litigation

114

8.7

 

Compliance with Other Agreements and Applicable Laws

115

8.8

 

Environmental Compliance

115

8.9

 

Employee Benefits

116

8.10

 

Bank Accounts

117

8.11

 

Intellectual Property

117

8.12

 

Subsidiaries; Affiliates; Capitalization; Solvency

118

8.13

 

Labor Disputes

118

8.14

 

Restrictions on Subsidiaries

118

8.15

 

Material Contracts

119

8.16

 

Credit Card Agreements

119

8.17

 

HIPAA Compliance

119

8.18

 

Compliance with Health Care Laws

120

8.19

 

Interrelated Businesses

121

8.20

 

Notices from Farm Products Sellers, etc.

121

8.21

 

Pharmaceutical Laws.

122

8.22

 

No Default

122

8.23

 

Insurance

122

8.24

 

Margin Regulations; Investment Company Act.

122

8.25

 

Brokers

123

8.26

 

Customer and Trade Relations

123

8.27

 

Casualty

123

8.28

 

Nash-Finch Merger.

123

8.29

 

Designation of Senior Indebtedness

123

8.30

 

Senior Note Indenture

124

8.31

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

124

iii

 

 

--------------------------------------------------------------------------------

 

8.32

 

Patriot Act

124

8.33

 

Accuracy and Completeness of Information

124

8.34

 

Survival of Warranties; Cumulative

124

8.35

 

EEA Financial Institutions

125

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE AND NEGATIVE COVENANTS

125

 

 

 

 

 

9.1

 

Maintenance of Existence

125

9.2

 

New Collateral Locations

125

9.3

 

Compliance with Laws, Regulations, Etc.

126

9.4

 

Payment of Taxes and Claims

127

9.5

 

Insurance

127

9.6

 

Financial Statements and Other Information

128

9.7

 

Sale of Assets, Consolidation, Merger, Dissolution, Etc

131

9.8

 

Encumbrances

139

9.9

 

Indebtedness

141

9.10

 

Loans, Investments, Etc

148

9.11

 

Dividends and Redemptions

155

9.12

 

Transactions with Affiliates

156

9.13

 

Flood Insurance Compliance

157

9.14

 

End of Fiscal Years; Fiscal Quarters

157

9.15

 

Credit Card Agreements

157

9.16

 

Change in Business

158

9.17

 

Limitation of Restrictions Affecting Subsidiaries

158

9.18

 

Financial Covenants

158

9.19

 

License Agreements

159

9.20

 

Agricultural Products

160

9.21

 

After Acquired Real Property

161

9.22

 

Costs and Expenses

162

9.23

 

Foreign Assets Control Regulations, Etc

162

9.24

 

Formation of Subsidiaries

163

9.25

 

Further Assurances

164

9.26

 

Post-Closing Matters

164

9.27

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

164

 

 

 

 

 

SECTION 10.

 

EVENTS OF DEFAULT AND REMEDIES

164

 

 

 

 

 

10.1

 

Events of Default

164

10.2

 

Remedies

168

 

 

 

 

 

SECTION 11.

 

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

171

 

 

 

 

 

11.1

 

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

171

11.2

 

Waiver of Notices

173

11.3

 

Amendments and Waivers

173

11.4

 

Waiver of Counterclaims

176

11.5

 

Indemnification

177

iv

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

SECTION 12.

 

THE AGENT

177

 

 

 

 

 

12.1

 

Appointment, Powers and Immunities

177

12.2

 

Reliance by Administrative Agent

178

12.3

 

Events of Default

178

12.4

 

Wells in its Individual Capacity

179

12.5

 

Indemnification

179

12.6

 

Non‑Reliance on Administrative Agent and Other Lenders

179

12.7

 

Failure to Act

180

12.8

 

Additional Loans

180

12.9

 

Concerning the Collateral and the Related Financing Agreements

181

12.10

 

Field Audit, Examination Reports and other Information; Disclaimer by Lenders

181

12.11

 

Collateral Matters

182

12.12

 

Agency for Perfection

184

12.13

 

Agent May File Proofs of Claim

184

12.14

 

Successor Administrative Agent

185

12.15

 

Other Agent Designations

186

 

 

 

 

 

SECTION 13.

 

TERM OF AGREEMENT; MISCELLANEOUS

186

 

 

 

 

 

13.1

 

Term

186

13.2

 

Interpretative Provisions

187

13.3

 

Notices

189

13.4

 

Partial Invalidity

190

13.5

 

Confidentiality

190

13.6

 

Successors

191

13.7

 

Assignments; Participations

192

13.8

 

Entire Agreement

194

13.9

 

Patriot Act

194

13.10

 

Counterparts, Etc

194

13.11

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

194

 

 

 

 

 

SECTION 14.

 

ACKNOWLEDGMENT AND RESTATEMENT

195

 

 

 

 

 

14.1

 

Existing Obligations

195

14.2

 

Acknowledgment of Security Interests

195

14.3

 

Existing Credit Agreements and Existing Nash-Finch Security Agreement

196

14.4

 

Restatement

196

 

 

v

 

 

--------------------------------------------------------------------------------

 

INDEX TO
EXHIBITS AND SCHEDULES

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Base Certificate

Exhibit C

Information Certificate

Exhibit D-1

Exhibit D-2

Form of Consolidating Financial Statements

Form of Consolidated Financial Statements

Exhibit E

Form of Compliance Certificate

Exhibit F

Commitments

Exhibit G

Form of Solvency Certificate

Schedule 1.3

Acquired Properties

Schedule 1.67

Eligible Real Property

Schedule 1.114

Schedule 1.157

Schedule 1.167

Freight Forwarders

Mortgages

Non-Operating Assets

Schedule 7.1

Collateral Reporting

Schedule 8.9

ERISA Matters

Schedule 8.16

Credit Card Agreements

Schedule 8.17

Business Associate Agreements

Schedule 8.18

Schedule 8.23

Schedule 9.6(e)

Participation Agreements

Insurance Policies

Website Address for Posting Documents

Schedule 9.7

Existing Subleases of Real Property

Schedule 9.14

Schedule 9.26

Fiscal Year and Quarter Ends

Post-Closing Matters

 

vi

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement dated, and as amended and
restated, as of November 19, 2013 (the “Effective Date”) is entered into by and
among SpartanNash Company, a Michigan corporation, formerly known as Spartan
Stores, Inc. (“Parent”), Spartan Stores Distribution, LLC, a Michigan limited
liability company (“Stores Distribution”), Market Development, LLC, a Michigan
limited liability company (“MDC”), SpartanNash Associates, LLC, a Michigan
limited liability company, formerly known as Spartan Stores Associates, LLC
(“Associates”), Family Fare, LLC, a Michigan limited liability company (“Family
Fare”), MSFC, LLC, a Michigan limited liability company (“MSFC”), Seaway Food
Town, Inc., a Michigan corporation (“Seaway”), The Pharm of Michigan, Inc., a
Michigan corporation (“Pharm”), Valley Farm Distributing Co., an Ohio
corporation (“Valley Farm”), Gruber’s Real Estate, LLC, a Michigan limited
liability company (“Gruber RE”), Prevo’s Family Markets, Inc., a Michigan
corporation (“Prevo”), Custer Pharmacy, Inc., a Michigan corporation (“Custer”),
Spartan Properties Management, Inc., formerly known as Buckeye Real Estate
Management Co., an Ohio corporation (“SPM”), Spartan Stores Fuel, LLC, a
Michigan limited liability company (“Spartan Fuel”), Nash-Finch Company, a
Delaware corporation, as surviving corporation of the merger with SS Delaware,
Inc. (“Nash-Finch”), Pique Brands, Inc., a Delaware corporation, formerly known
as Nash Brothers Trading Company, (“Pique”), T.J. Morris Company, a Georgia
corporation (“T.J. Morris”), Super Food Services, Inc., a Delaware corporation
(“Super Food”), U Save Foods, Inc., a Nebraska corporation (“U Save”), Hinky
Dinky Supermarkets, Inc., a Nebraska corporation (“Hinky Dinky”), GTL Truck
Lines, Inc., a Nebraska corporation (“GTL”), Erickson’s Diversified Corporation,
a Wisconsin corporation (“Erickson’s”), and together with Parent, Stores
Distribution, MDC, Associates, Family Fare, MSFC, Seaway, Pharm, Valley Farm,
Gruber RE, Prevo, Custer, SPM, Spartan Fuel, Nash-Finch, Pique, T.J. Morris,
Super Food, U Save, Hinky Dinky, GTL and Erickson’s, each individually a
“Borrower” and collectively, “Borrowers”), any Person that at any time becomes a
party hereto as a guarantor (each individually a “Guarantor” and collectively,
“Guarantors”), the parties hereto from time to time as lenders, whether by
execution of this Agreement or an Assignment and Acceptance (each individually,
a “Lender” and collectively, “Lenders”), Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, in its capacity as administrative and
collateral agent for Lenders (in such capacity, “Administrative Agent”), Wells
Fargo Bank, National Association and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arrangers and Joint Bookrunners (the “Arrangers”),
Bank of America, N.A., as Syndication Agent, MUFG Union Bank, N.A., BMO Harris
Bank, N.A., and U.S. Bank, National Association, as Documentation Agents.

W I T N E S S E T H:

WHEREAS, Parent, Stores Distribution, MDC, Associates, Family Fare, MSFC,
Seaway, Pharm, Valley Farm, Gruber RE, Prevo, Custer, SPM (the “Existing Spartan
Borrowers”), Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (Central), formerly known as Congress Financial
Corporation (Central), in its capacity as administrative and collateral agent
for the lenders party thereto (in such capacity, the “Existing Spartan Agent”),
and the lenders party thereto (the “Existing Spartan Lenders”) are parties to
the Loan and Security Agreement, dated December 23, 2003, as amended by
Amendment No. 1 to Loan and Security Agreement, dated as of July 29, 2004,
Amendment No. 2 to Loan and

1

 

 

--------------------------------------------------------------------------------

 

Security Agreement, dated as of December 22, 2004, Amendment No. 3 to Loan and
Security Agreement, dated as of December 9, 2005, Amendment No. 4 to Loan and
Security Agreement, dated as of March 17, 2006, Amendment No. 5 to Loan and
Security Agreement, dated as of April 5, 2007, Amendment No. 6 to Loan and
Security Agreement, dated as of May 22, 2007, Amendment No. 7 to Loan and
Security Agreement, dated as of May 20, 2009, Amendment No. 8 to Loan and
Security Agreement, dated as of May 4, 2010, Amendment No. 9 to Loan and
Security Agreement, dated September 30, 2010, Amendment No. 10 to Loan and
Security Agreement, dated July 19, 2011, Amendment No. 11 to Loan and Security
Agreement, dated June 8, 2012 and Amendment No. 12 to Loan and Security
Agreement, dated December 4, 2012 (as so amended, the “Existing Spartan Credit
Agreement”), pursuant to which the Existing Spartan Lenders (or Existing Spartan
Agent on behalf of Existing Spartan Lenders) have made loans (the “Existing
Spartan Loans”) and arranged to be issued letters of credit (the “Existing
Spartan Letters of Credit”) to or for the account of Existing Spartan
Borrowers;  

WHEREAS, Nash-Finch, Pique, T.J. Morris, Super Food, U Save, Hinky Dinky, GTL,
Erickson’s, Grocery Supply, HD Falls City, Whitton (the “Existing Nash-Finch
Borrowers”), Wells Fargo Capital Finance, LLC, in its capacity as administrative
and collateral agent for the lenders party thereto (in such capacity, the
“Existing Nash-Finch Agent”), and the lenders party thereto (the “Existing
Nash-Finch Lenders”) are parties to the Credit Agreement, dated as of December
21, 2011, as amended by Amendment No. 1 to Credit Agreement, dated as of
November 27, 2012 and Amendment No. 2 to Credit Agreement, dated as of April 10,
2013 (as so amended, the “Existing Nash-Finch Credit Agreement” and together
with the Existing Spartan Credit Agreement, collectively, the “Existing Credit
Agreements”), pursuant to which the Existing Nash-Finch Lenders (or Existing
Nash-Finch Agent on behalf of Existing Nash-Finch Lenders) have made loans (the
“Existing Nash-Finch Loans”) and arranged to be issued letters of credit (the
“Existing Nash-Finch Letters of Credit” and together with the Existing Spartan
Letters of Credit, collectively, the “Existing Letters of Credit”) to or for the
account of Existing Nash-Finch Borrowers;

WHEREAS, in connection with the Nash-Finch Merger, Parent has formed a
wholly-owned Subsidiary, SS Delaware, Inc., a Delaware corporation (“Merger
Sub”), and, pursuant to the Nash-Finch Merger Agreement, upon the consummation
of the Nash-Finch Merger, Nash-Finch will merge with and into Merger Sub with
Nash-Finch as the surviving corporation;

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders amend and restate the Existing Credit Agreements and continue to make
loans and provide other financial accommodations to Borrowers;

WHEREAS, Administrative Agent and Lenders have agreed to amend and restate the
Existing Credit Agreements and each Lender (severally and not jointly) has
agreed to make such loans and provide such financial accommodations to Borrowers
on a pro rata basis according to its Commitment (as defined below), in each
case, on the terms and conditions set forth herein; and

WHEREAS, Administrative Agent is willing to act as agent for Lenders on the
terms and conditions set forth herein and the other Financing Agreements;

2

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Existing Credit Agreements shall be (and hereby are) amended and restated as
follows:

SECTION 1.   DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1“Account Debtor” shall mean a person obligated on an Account, and including,
without limitation, an account debtor as such term is defined in the UCC, Credit
Card Issuer, Credit Card Processor, Fiscal Intermediary or other Third Party
Payor.

1.2“Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.  The term “Accounts” as used herein shall include,
without limitation, Credit Card Receivables, health-care-insurance receivables
and any payments arising under or in connection with any coupon clearing
arrangement.

1.3“Acquired Properties” shall mean, collectively, Real Property located at the
locations set forth on Schedule 1.3, which may be acquired by Borrowers after
the date of Amendment No. 4 in connection with the acquisition by Borrowers of
the Martin’s Supermarkets, Inc. business.

1.4“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan, the rate per annum determined by dividing (a) the
Eurodollar Rate for such Interest Period by (b) a percentage equal to: (i) one
(1) minus (ii) the Reserve Percentage.  For purposes hereof, “Reserve
Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of Reference
Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with
the proceeds of such deposit, whether or not the Reference Bank actually holds
or has made any such deposits or loans.  The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

1.5“Administrative Agent” shall mean Wells Fargo Capital Finance, LLC, in its
capacity as administrative agent on behalf of the Lenders and as collateral
agent on behalf of the Secured Parties pursuant to the terms hereof and any
replacement or successor agent hereunder.

1.6“Administrative Agent Payment Account” shall mean account no. 5000000030266
of Administrative Agent at Wells Fargo Bank, National Association, or such other
account of Administrative Agent as Administrative Agent may from time to time
designate to Lead Borrower as the Administrative Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

3

 

 

--------------------------------------------------------------------------------

 

1.7“Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds twenty (20%) percent or more of any class of Voting Stock of such
Person or other equity interests in such Person, (b) any Person of which such
Person beneficially owns or holds twenty (20%) percent or more of any class of
Voting Stock or in which such Person beneficially owns or holds twenty (20%)
percent or more of the equity interests and (c) any director or executive
officer of such Person.  For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

1.8“Amendment No. 1” shall mean Amendment No. 1 to Amended and Restated Loan and
Security Agreement, dated January 9, 2015, by and among Borrowers, Guarantors,
Administrative Agent and Lenders, as amended, modified, supplemented, extended,
renewed, restated or replaced.

1.9“Amendment No. 2” shall mean Amendment No. 2 to Amended and Restated Loan and
Security Agreement, dated December 20, 2016, by and among Borrowers, Guarantors,
Administrative Agent and Lenders, as amended, modified, supplemented, extended,
renewed, restated or replaced.

1.10“Amendment No. 3” shall mean Amendment No. 3 to Amended and Restated Loan
and Security Agreement, dated as of November 21, 2017, by and among Borrowers,
Guarantors, Administrative Agent and Lenders, as amended, modified,
supplemented, extended, renewed, restated or replaced.

1.11“Amendment No. 4” shall mean Amendment No. 4 to Amended and Restated Loan
and Security Agreement, dated as of December 18, 2018, by and among Borrowers,
Guarantors, Administrative Agent and Lenders, as amended, modified,
supplemented, extended, renewed, restated or replaced.

1.12“Anti-Corruption Laws” shall mean the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery, money laundering or corruption in any jurisdiction in
which any Borrower, any Guarantor or any of its or their respective Subsidiaries
or Affiliates is located or is doing business.  For purposes hereof, “FCPA”
shall mean the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §78dd-1, et
seq.), as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

1.13“Anti-Money Laundering Laws” shall mean the applicable laws or regulations
in any jurisdiction in which any Borrower, any Guarantor or any of its or their
respective Subsidiaries or Affiliates is located or is doing business that
relates to money laundering, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto.

1.14“Applicable Margin” means, at any time, as to the interest rate for Base
Rate Loans and the interest rate for Eurodollar Rate Loans the applicable
percentage (on a per

4

 

 

--------------------------------------------------------------------------------

 

annum basis) set forth below if the Monthly Average Excess Availability for the
immediately preceding calendar month is at or within the amounts indicated for
such percentage:

 

Tier

 

Monthly Average

Excess Availability        

Applicable Eurodollar Rate
Margin for Tranche A Revolving Loans

 

Applicable Eurodollar Rate
Margin for Tranche A-1 Revolving Loans

 

Applicable
Eurodollar Rate Margin for Tranche A-2 Term Loans

Applicable
Base Rate Margin for Tranche A Revolving Loans

Applicable
Base Rate Margin for Tranche A-1 Revolving Loans

Applicable
Base Rate Margin for Tranche A-2 Term Loans

1

 

Greater than 60% of the Maximum Credit

 


1.25%


2.25%


5.25%


.25%


1.25%


4.25%

2

Less than or equal to 60% of the Maximum Credit


 

 

1.50%

 

 

2.50%



5.25%



.50%



1.50%



4.25%


provided, that, (a) the Applicable Margin shall be calculated and established
once each calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month and shall remain in effect until
adjusted thereafter as of the first day of the next month and (b)
notwithstanding the amount of the Monthly Average Excess Availability, for each
month prior to the month commencing June 1, 2014, in no event shall the
Applicable Margin be less than the percentages set forth in Tier 2 of the
schedule above for the applicable category of Loans.  In the event that at any
time after the end of a calendar month the Monthly Average Excess Availability
for such calendar month used for the determination of the Applicable Margin is
determined by Administrative Agent to have been greater or less than the actual
amount of the Monthly Average Excess Availability for such calendar month, the
Applicable Margin for such prior calendar month shall be adjusted to the
applicable percentage based on such actual Monthly Average Excess Availability
and, as applicable, any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Administrative Agent, or
any excess payment of interest for the applicable period as a result of such
recalculation shall be promptly reimbursed to Borrowers by Administrative Agent.

1.15“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

1.16“Arrangers” shall mean, collectively, Wells Fargo Bank, National Association
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as
Joint Lead Arrangers and Joint Bookrunners; each sometimes being referred to
herein individually as an “Arranger”.

1.17“Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Administrative Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 13.7 hereof.

5

 

 

--------------------------------------------------------------------------------

 

1.18“Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

1.19“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

1.20“Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors and assigns.

1.21“Bank Product Provider” shall mean any Lender or Affiliate of Lender that
provides any Bank Products to Borrowers or Guarantors.

1.22 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower or a Guarantor by a Bank Product
Provider: (a) credit cards, debit cards or stored value cards or the processing
of credit card, debit card or stored value card sales or receipts, (b) purchase
cards (including so-called “procurement cards” or “P-cards”), (c) cash
management or related services, including (i) the automated clearinghouse
transfer of funds for the account of a Borrower pursuant to agreement or
overdraft for any accounts of Borrowers maintained at Administrative Agent or
any Bank Product Provider that are subject to the control of Administrative
Agent pursuant to any Deposit Account Control Agreement to which Administrative
Agent or such Bank Product Provider is a party, as applicable, (ii) controlled
disbursement services, and (iii) card-based accounts payable payment services
and (d) Hedge Agreements if and to the extent permitted hereunder.  

1.23“Base Rate” shall mean the greatest of (a) the Federal Funds Rate plus
one-half of one (½%) percent, (b) the Eurodollar Rate (which rate shall be
calculated based upon an Interest Period of one (1) month and shall be
determined on a daily basis), plus one (1%) percent, and (c) the rate of
interest announced, from time to time, within Wells Fargo Bank, National
Association at its principal office in San Francisco as its “prime rate”,
subject to each increase or decrease in such “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).

1.24“Base Rate Loans” shall mean any Loans or portion thereof on which interest
is payable based on the Base Rate in accordance with the terms thereof.  All
Swing Line Loans shall be Base Rate Loans.

1.25“Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.26“Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, as such form may from time to time be modified by
Administrative Agent, which is duly completed (including all schedules thereto)
and executed by the chief financial officer, vice president of finance,
treasurer, corporate treasurer, or controller of Parent and delivered to
Administrative Agent.

6

 

 

--------------------------------------------------------------------------------

 

1.27“Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York, and a day on which Administrative Agent is open for
the transaction of business, except that if a determination of a Business Day
shall relate to any Eurodollar Rate Loans, the term Business Day shall also
exclude any day on which banks are closed for dealings in dollar deposits in the
London interbank market or other applicable Eurodollar Rate market.

1.28"Capital Expenditures" shall mean with respect to any Person for any period
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are recorded on the statement of cash
flows as purchases of property and equipment.

1.29“Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.30“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

1.31“Cash Dominion Event” shall mean at any time (a) an Event of Default shall
exist or have occurred and be continuing or (b) Excess Availability is less than
ten (10%) percent of the Maximum Credit for any two (2) consecutive Business
Days or is less than seven and one-half (7.5%) percent of the Maximum Credit on
any day; provided, that, (ii)to the extent that the Cash Dominion Event has
occurred due to clause (b) of this definition, if Excess Availability shall be
equal to or greater than ten (10%) percent of the Maximum Credit for not less
than ninety (90) consecutive days, the Cash Dominion Event shall no longer be
deemed to exist or be continuing until such time as Excess Availability may
again be less than such amount and (iii)a Cash Dominion Event may not be cured
as contemplated by clause (i) more than two (2) times in any fiscal year or more
than four (4) times during the term of the Credit Facility.

1.32“Cash Equivalents” shall mean, at any time, (a) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$250,000,000; (c) commercial paper (including variable rate demand notes) with a
maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $250,000,000; (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of

7

 

 

--------------------------------------------------------------------------------

 

America or issued by any governmental agency thereof and backed by the full
faith and credit of the United States of America, in each case maturing within
ninety (90) days or less from the date of acquisition; provided, that, the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.

1.33“Cash Surrender Value” shall mean the amount of cash that the Life Insurance
Company will pay the holder of the Life Insurance Policy upon cancellation or
termination as certified by the Life Insurance Company, as evidenced in writing
from time to time by a Life Insurance Company acceptable to Administrative Agent
in form and substance satisfactory to Administrative Agent.

1.34“Certificates of Title” shall mean any certificates of title, certificates
of ownership or any other registration certificates issued under the laws of any
State or Commonwealth of the United States of America or any political
subdivision thereof with respect to motor vehicles or other vehicles.

1.35“Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in Section
13(d)(3) of the Exchange Act), other than as permitted in Section 9.7 hereof;
(b) the liquidation or dissolution of any Borrower or Guarantor or the adoption
of a plan by the stockholders of any Borrower or Guarantor relating to the
dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), of beneficial
ownership, directly or indirectly, of more than thirty (30%) percent of the
voting power of the total outstanding Voting Stock of Parent; (d) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the Board of Directors of Parent (together with any new
directors whose nomination for election or election was approved by a vote of at
least a majority of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Parent then still in office; (e) the failure of Parent to
own directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of any other Borrower or Guarantor (except to the
extent resulting from mergers, consolidations, liquidations or dissolutions
permitted under Section 9.7 hereof); or (f) the occurrence of any “change in
control” (or similar term) as defined in the Senior Note Indenture or in the
documents governing the Qualified Debt Offering.

1.36“Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.37“Collateral” shall have the meaning set forth in Section 5 hereof.

1.38“Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Administrative Agent, by any lessor of premises to
any Borrower or Guarantor, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Administrative Agent with respect to the

8

 

 

--------------------------------------------------------------------------------

 

collateral located at such premises or otherwise in the custody, control or
possession of such person.

1.39“Collateral Assignment of Life Insurance Policies” shall mean, in form and
substance satisfactory to Administrative Agent, the Collateral Assignment of
Life Insurance Policies, as may be delivered after the date of Amendment No. 4,
between Borrowers and Administrative Agent with respect to each of the Life
Insurance Policies, as the same may be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.40“Commitments” shall mean, collectively, the Tranche A Commitment, the
Tranche A-1 Commitments and the Tranche A-2 Commitments; sometimes being
individually referred to herein as a “Commitment”.

1.41“Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (and as to Borrowers and
Guarantors, excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, (ii) extraordinary, one-time or non-recurring
non-cash losses or charges, and (iii) operations that have been discontinued on
or before the Effective Date), and after deducting the Provision for Taxes for
such period, all as determined in accordance with GAAP; provided, that, (a) the
net income of any Person that is not a wholly-owned Subsidiary or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to such
Person or a wholly-owned Subsidiary of such Person; (b) except to the extent
included pursuant to the foregoing clause, the net income of any Person accrued
prior to the date it becomes a wholly-owned Subsidiary of such Person or is
merged into or consolidated with such Person or any of its wholly-owned
Subsidiaries or that Person’s assets are acquired by such Person or by any of
its wholly-owned Subsidiaries shall be excluded; (c) the effect of any change in
accounting principles adopted by such Person or its Subsidiaries after the
Effective Date shall be excluded; (d) net income shall exclude interest
accruing, but not paid on indebtedness owing to a Subsidiary or parent
corporation of such Person; and (e) the net income (if positive) of any
wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to such
Person or to any other wholly-owned Subsidiary of such Person is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such wholly-owned Subsidiary shall be excluded.  For the purposes of this
definition, net income excludes any gain and non-cash loss together with any
related Provision for Taxes for such gain and non-cash loss realized upon the
sale or other disposition of any assets that are not sold in the ordinary course
of business (including, without limitation, dispositions pursuant to sale and
leaseback transactions and for this purpose sales or other dispositions of
retail store locations or distribution centers shall not be deemed to be in the
ordinary course of the business of Borrowers and Guarantors) or of any Capital
Stock of such Person or a Subsidiary of such Person and any net income or
non-cash loss realized as a result of changes in accounting principles or the
application thereof to such Person.

1.42“Credit Card Acknowledgments” shall mean, collectively, the agreements by
Credit Card Issuers or Credit Card Processors who are parties to Credit Card
Agreements in favor of Administrative Agent acknowledging Administrative Agent’s
first priority security interest, in the monies due and to become due to a
Borrower or Guarantor (including, without limitation, credits and reserves)
under the Credit Card Agreements, and agreeing to transfer all such amounts to
the Blocked Accounts, as the same now exist or may hereafter be amended,

9

 

 

--------------------------------------------------------------------------------

 

modified, supplemented, extended, renewed, restated or replaced; sometimes being
referred to herein individually as a “Credit Card Acknowledgment”.

1.43“Credit Card Agreements” shall mean all agreements now or hereafter entered
into by any Borrower or any Guarantor for the benefit of any Borrower, in each
case with any Credit Card Issuer or any Credit Card Processor, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, including, but not limited to, the agreements set forth on
Schedule 8.16 hereto.

1.44“Credit Card Issuer” shall mean any person (other than a Borrower or
Guarantor) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc. or Discover Financial Services, Inc.

1.45“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s or Guarantor’s sales transactions involving credit
card or debit card purchases by customers using credit cards or debit cards
issued by any Credit Card Issuer.

1.46“Credit Card Receivables” shall mean, collectively, (a) all present and
future rights of any Borrower or Guarantor to payment from any Credit Card
Issuer, Credit Card Processor or other third party arising from sales of goods
or rendition of services to customers who have purchased such goods or services
using a credit card or debit card and (b) all present and future rights of any
Borrower or Guarantor to payment from any Credit Card Issuer, Credit Card
Processor or other third party in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit card, including, but not limited to, all amounts at any time due or to
become due from any Credit Card Issuer or Credit Card Processor under the Credit
Card Agreements or otherwise.

1.47“Credit Facility” shall mean the Loans and Letter of Credit Accommodations
provided to or for the benefit of any Borrower pursuant to Sections 2.1, 2.2,
2.3 and 2.4 hereof.

1.48“Customer Credit Liabilities” shall mean at any time, the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
of Borrowers and Guarantors entitling the holder thereof to use all or a portion
of the certificate or gift card to pay all or a portion of the purchase price
for any Inventory, and (b) outstanding merchandise credits and customer deposits
of Borrowers and Guarantors.

1.49“Default” shall mean an act, condition or event which with notice or passage
of time or both would constitute an Event of Default.

1.50“Defaulting Lender” shall have the meaning set forth in Section 6.10 hereof.

1.51“Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Administrative Agent, by and among
Administrative Agent, the Borrower or Guarantor with a deposit account at any
bank and the bank at which such

10

 

 

--------------------------------------------------------------------------------

 

deposit account is at any time maintained which provides that such bank will
comply with instructions originated by Administrative Agent directing
disposition of the funds in the deposit account without further consent by such
Borrower or Guarantor and has such other terms and conditions as Administrative
Agent may require.

1.52“Designated Properties” shall mean, collectively, Real Property located at
each of the following locations: (a) 500 Enterprise Drive, Newcomerstown, Ohio.

1.53“Distribution Division” shall mean the operations of Parent, Associates,
Stores Distribution, Valley Farm, MDC, Nash-Finch, T.J. Morris, Pique, Super
Food and GTL (together with their respective successors and assigns) consisting
of (a) distribution of groceries, produce, dairy products, meat, deli, bakery ,
frozen food, seafood, floral products, general merchandise, pharmacy and health
and beauty care items, including, but not limited to, distribution of private
brand grocery and general merchandise to independent grocery and convenience
stores as well as grocery stores, pharmacies, convenience stores and fuel
centers owned by Borrowers or any of their Subsidiaries and (b) providing
various services to independent distribution customers.

1.54“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to: (a) the Consolidated Net Income of such Person and its Subsidiaries
for such period, plus (b) depreciation and amortization and other non-cash
charges including imputed interest, deferred compensation and in the case of
Borrowers and Guarantors, non-cash costs associated with the closing of retail
store locations or other facilities, in each case for such period (to the extent
deducted in the computation of Consolidated Net Income of such Person), all in
accordance with GAAP, plus (c) Interest Expense for such period (to the extent
deducted in the computation of Consolidated Net Income of such Person), plus (d)
the Provision for Taxes for Federal and State taxes for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (e) all charges with respect to the Michigan Corporate Income Tax as levied
by the Michigan Department of Treasury or any replacement taxes thereof for such
period (to the extent deducted in the computation of Consolidated Net Income for
such Person), plus (f) one-time charges for restructurings and “Other unusual
items” as reported in a Form 10-K or a Form 10-Q of Parent filed with the
Securities and Exchange Commission for such period, plus (g) non-cash charges
related to goodwill impairment and impairment of non-cash intangibles, minus (h)
one time gains or income.

1.55“EEA Financial Institution” shall mean (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

1.56“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

1.57“EEA Resolution Authority” shall mean any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

1.58“Eligible Accounts” shall mean Accounts (other than Credit Card Receivables
and Military Receivables but including Medicare Accounts, Medicaid Accounts and
Accounts arising under any coupon clearing arrangement) created by a Borrower
which are and continue

11

 

 

--------------------------------------------------------------------------------

 

to be acceptable to Administrative Agent in good faith based on the criteria set
forth below.  In general, Accounts shall be Eligible Accounts if:

(a)such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(b)such Accounts are not unpaid (i) for Accounts with stated terms of fifteen
(15) days or greater, more than sixty (60) days after the original due date
thereof or more than ninety (90) days after the original invoice or statement
date (as applicable), provided, that, Accounts which are unpaid more than ninety
(90) days after the original invoice or statement date may be eligible so long
as (A) such Accounts are not unpaid more than one hundred eighty (180) days from
the original invoice or statement date, (B) no more than $3,000,000 of such
Accounts may be Eligible Accounts at any time and (C) such Accounts are not
unpaid after the original due date thereof or (ii) for Accounts with stated
terms of less than fifteen (15) days, more than thirty (30) days after the
original due date thereof or more than ninety (90) days after the original
invoice or statement date (as applicable) (it being understood that the
statement date is applicable to Accounts of the Distribution Division);

(c)such Accounts comply with the terms and conditions contained in Section
7.2(b) of this Agreement;

(d)such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the Account
Debtor may be conditional or contingent;

(e)the chief executive office of the Account Debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Administrative Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Administrative Agent
to perfect the security interests of Administrative Agent in those Accounts of
an Account Debtor with its chief executive office or principal place of business
in Canada in accordance with the applicable laws of the Province of Canada in
which such chief executive office or principal place of business is located and
take or cause to be taken such other and further actions as Administrative Agent
may request to enable Administrative Agent as secured party with respect thereto
to collect such Accounts under the applicable Federal or Provincial laws of
Canada) or, at Administrative Agent’s option, if the chief executive office and
principal place of business of the Account Debtor with respect to such Accounts
is located other than in the United States of America or Canada, then if either:
(i) the Account Debtor has delivered to such Borrower an irrevocable letter of
credit issued or confirmed by a bank satisfactory to Administrative Agent and
payable only in the United States of America and in U.S. dollars, sufficient to
cover such Account, in form and substance satisfactory to Administrative Agent
and if required by Administrative Agent, the original of such letter of credit
has been delivered to Administrative Agent or Administrative Agent’s agent, and
such Borrower has complied with the terms of Section 5.2(h) hereof with respect
to the assignment of the proceeds of such letter of credit to Administrative
Agent or naming Administrative Agent as

12

 

 

--------------------------------------------------------------------------------

 

transferee beneficiary thereunder, as Administrative Agent may specify, or
(ii) such Account is subject to credit insurance payable to Administrative Agent
issued by an insurer and on terms and in an amount acceptable to Administrative
Agent, provided, that, the aggregate amount of such Accounts that may be
Eligible Accounts shall not exceed $7,500,000 at any time or (iii) such Account
is otherwise acceptable in all respects to Administrative Agent (subject to such
lending formula with respect thereto as Administrative Agent may determine);

(f)such Accounts do not consist of progress billings (such that the obligation
of the Account Debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Administrative Agent shall have received
an agreement in writing from the Account Debtor, in form and substance
satisfactory to Administrative Agent, confirming the unconditional obligation of
the Account Debtor to take the goods related thereto and pay such invoice;

(g)the Account Debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed any amounts that may give rise
to any right of setoff or recoupment against such Accounts (but the portion of
the Accounts of such Account Debtor in excess of the amount at any time and from
time to time owed by such Borrower to such Account Debtor or claimed owed by
such Account Debtor may be deemed Eligible Accounts),

(h)there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts;

(i)such Accounts are subject to the first priority, valid and perfected security
interest of Administrative Agent and any goods giving rise thereto are not, and
were not at the time of the sale thereof, subject to any liens except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Administrative Agent between the holder of
such security interest or lien and Administrative Agent;

(j)neither the Account Debtor nor any officer or employee of the Account Debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor, except that up to $10,000,000 of Accounts at any
time due from an Account Debtor that is an Affiliate but is not an individual or
a Borrower or Guarantor or a Subsidiary of a Borrower or Guarantor which Account
arises in the ordinary course of business and on an arms-length basis on the
same terms and conditions as for a receivable due from an unaffiliated company
and without any special consideration may be Eligible Accounts;

(k)the Account Debtors with respect to such Accounts are not any
foreign  government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
Account Debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Administrative
Agent’s request, the Federal Assignment of Claims Act of 1940, as amended or any
similar State or local law, if applicable, has been complied with in a manner
satisfactory to Administrative Agent or except as to Medicaid Accounts, Medicare
Accounts and Accounts arising from WIC,

13

 

 

--------------------------------------------------------------------------------

 

Supplemental Nutrition Assistance Program or other food stamp programs, such
Accounts otherwise constitute Eligible Accounts hereunder;

(l)there are no proceedings or actions which are threatened or pending against
the Account Debtors with respect to such Accounts which might result in any
material adverse change in any such Account Debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

(m)(i) the aggregate amount of such Accounts owing by a single Account Debtor
that is not an Investment Grade Account Debtor do not constitute more than
twenty (20%) percent of the aggregate amount of all otherwise Eligible Accounts
and Eligible Military Receivables of Borrowers, and (ii) the aggregate amount of
such Accounts owing by a single Investment Grade Account Debtor do not
constitute more than twenty-five (25%) percent of the aggregate amount of all
otherwise Eligible Accounts and Eligible Military Receivables of Borrowers (but,
in each case, the portion of such Accounts not in excess of the applicable
percentages may be deemed Eligible Accounts);

(n)such Accounts are not owed by an Account Debtor who has Accounts unpaid (i)
for Accounts with stated terms of fifteen (15) days or greater, more than sixty
(60) days after the original due date thereof or more than ninety (90) days
after the original invoice or statement date (as applicable) or (ii) for
Accounts with stated terms of less than fifteen (15) days, more than thirty (30)
days after the original due date thereof or more than ninety (90) days after the
original invoice or statement date (as applicable), in any case which constitute
more than fifty (50%) percent of the total Accounts of such Account Debtor (it
being understood that the statement date is applicable to Accounts of the
Distribution Division);

(o)the Account Debtor is not located in a state requiring the filing of a Notice
of Business Activities Report or similar report in order to permit such Borrower
to seek judicial enforcement in such State of payment of such Account, unless
such Borrower has qualified to do business in such state or has filed a Notice
of Business Activities Report or equivalent report for the then current year or
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost;

(p)such Accounts are owed by Account Debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such Account Debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any Account Debtor is established consistent with the current
practices of such Borrower as of the Effective Date and such credit limit is
acceptable to Administrative Agent (but the portion of the Accounts not in
excess of such credit limit may be deemed Eligible Accounts);

(q)the collection of such Accounts are not, in Administrative Agent’s good faith
discretion, believed to be doubtful, including by reason of the Account Debtors
financial condition;

(r)as to Medicaid Accounts, (i) the claim for reimbursement related to such
Account has been submitted to the appropriate Fiscal Intermediary in accordance
with the applicable regulations under Medicaid within thirty (30) days from the
date the claim arose, (ii)  

14

 

 

--------------------------------------------------------------------------------

 

the person to whom the goods were sold is an eligible Medicaid beneficiary at
the time such goods are sold and such eligibility has been verified by the
Borrower making such sale, (iii) such Account is owed to a Borrower who is not
under any investigation (other than the periodic audits conducted by a Fiscal
Intermediary in the ordinary course of business) or subject to any action or
proceeding concerning the status of such Borrower as a Certified Medicaid
Provider and/or the payments under Medicaid to such Borrower have not been
contested, suspended, delayed, deferred or otherwise postponed due to any
investigation, action or proceeding by the U.S. Justice Department or any other
Governmental Authority, (iv) the amount of such Account does not exceed the
amounts to which the Borrower making such sale is entitled to reimbursement for
such eligible Medicaid beneficiary under applicable Medicaid regulations
(provided, that, to the extent that the amount of any such excess is de minimis,
the portion of the Account not in excess of the reimbursable amount may be
deemed an Eligible Account), (v) all authorization and billing procedures and
documentation required in order for the Borrower making such sale to be
reimbursed and paid on such Account by the Fiscal Intermediary have been
properly completed and satisfied to the extent required in order for such
Borrower to be so reimbursed and paid and (vi) the terms of the sale giving rise
to such Accounts and all practices of such Borrower and Guarantors with respect
to such Accounts comply in all material respects with applicable Federal, State,
and local laws and regulations; provided, that, in no event shall the aggregate
amount of Medicaid Accounts, Medicare Accounts and Accounts arising from WIC,
Supplemental Nutrition Assistance Program or other food stamp programs that are
deemed to be Eligible Accounts (but without limitation as to the amount of such
Accounts) exceed $7,500,000 or such higher amount (not to exceed $12,500,000) as
Administrative Agent may agree in writing;

(s)as to Medicare Accounts, (i) the claim for reimbursement related to such
Account has been submitted to the appropriate Fiscal Intermediary in accordance
with the applicable regulations under Medicare within thirty (30) days from the
date the claim arose, (ii)  the person to whom the goods were sold is an
eligible Medicare beneficiary at the time such goods are sold and such
eligibility has been verified by the Borrower making such sale, (iii) such
Account is owed to a Borrower who is not under any investigation (other than the
periodic audits conducted by a Fiscal Intermediary in the ordinary course of
business) or subject to any action or proceeding concerning the status of such
Borrower as a Certified Medicare Provider and/or the payments under Medicare to
such Borrower have not been contested, suspended, delayed, deferred or otherwise
postponed due to any investigation, action or proceeding by the U.S. Justice
Department or any other Governmental Authority, (iv) the amount of such Account
does not exceed the amounts to which the Borrower making such sale is entitled
to reimbursement for such eligible Medicare beneficiary under applicable
Medicare regulations (provided, that, to the extent that the amount of any such
excess is de minimis, the portion of the Account not in excess of the
reimbursable amount may be deemed an Eligible Account); (v) all authorization
and billing procedures and documentation required in order for the Borrower
making such sale to be reimbursed and paid on such Account by the Fiscal
Intermediary have been properly completed and satisfied to the extent required
for such Borrower to be so reimbursed and paid, and (vi)  the terms of the sale
giving rise to such Accounts and all practices of such Borrower and Guarantors
with respect to such Accounts comply in all material respects with applicable
Federal, State, and local laws and regulations; provided, that, in no event
shall the aggregate amount of Medicaid Accounts, Medicare Accounts and Accounts
arising from WIC, Supplemental Nutrition Assistance Program or other food stamp
programs that are deemed to be Eligible Accounts (but

15

 

 

--------------------------------------------------------------------------------

 

without limitation as to the amount of such Accounts) exceed $7,500,000 or such
higher amount (not to exceed $12,500,000) as Administrative Agent may agree in
writing;

(t)Accounts arising under any coupon clearing arrangements between a Borrower
and a third party, provided, that, the aggregate amount of such Accounts that
may be Eligible Accounts shall not exceed $1,000,000 at any time;

(u)as to Accounts where the Account Debtor is a Third Party Payor (other than
for Medicare Accounts and Medicaid Accounts), (i) the Borrower making the sale
giving rise to such Account has a valid and enforceable agreement with the Third
Party Payor providing for payment to such Borrower or such Borrower is otherwise
entitled to payment under the terms of its arrangements with the insurance
company that is the Third Party Payor, and such agreement and arrangements are
in full force and effect and there is no default thereunder that would be a
basis for such Third Party Payor to cease or suspend any payments to such
Borrower (including any deductions, setoffs or defenses), (ii) the goods sold
giving rise to such Account are of the type that are covered under the agreement
or arrangements with the Third Party Payor and the party receiving such goods is
entitled to coverage under such agreement or arrangement, (iii) the Borrower
making the sale giving rise to such Account has contacted the Third Party Payor
or otherwise received confirmation from such Third Party Payor that the party
receiving the goods is entitled to coverage under the terms of the agreement
with such Third Party Payor and the Borrower is entitled to reimbursement for
such Account, (iv)  the amount of such Account does not exceed the amounts to
which the Borrower making such sale is entitled to reimbursement for the goods
sold under the terms of such agreements or arrangements (provided, that, to the
extent that the amount of any such excess is de minimis, the portion of the
Account not in excess of the reimbursable amount may be deemed an Eligible
Account), (v) there are no contractual or statutory limitations or restrictions
on the rights of the Borrower making such sale to assign its rights to payment
arising as a result thereof or to grant any security interest therein, (vi) all
authorization and billing procedures and documentation required in order for the
Borrower making such sale to be reimbursed and paid on such Account by the Third
Party Payor have been properly completed and satisfied to the extent required
for such Borrower to be so reimbursed and paid and (vii) the terms of the sale
giving rise to such Accounts and all practices of such Borrower and Guarantors
with respect to such Accounts comply in all material respects with applicable
Federal, State, and local laws and regulations; and

(v)the Account Debtor with respect to such Accounts is not a Sanctioned Person
or a Sanctioned Entity.

The criteria for Eligible Accounts set forth above may be revised from time to
time by Administrative Agent in its good faith determination to address the
results of any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date.  Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral.

1.59“Eligible Cash and Cash Equivalents” shall mean cash and cash equivalents of
the Borrowers from time to time deposited in an account in the name of a
Borrower maintained with a Lender or any Affiliate of a Lender (excluding any
amounts on deposit in any account that is designated to hold cash collateral for
Letter of Credit Accommodations, in the Administrative Agent Payment Account or
in any other escrow, special purpose or restricted account, such as an account
specifically designated for payroll or sales taxes) and subject to a Deposit
Account

16

 

 

--------------------------------------------------------------------------------

 

Control Agreement or an Investment Property Control Agreement, as the case may
be, in favor of the Administrative Agent (which Deposit Account Control
Agreement or Investment Property Control Agreement provides that the
Administrative Agent has sole control of the disposition of the amounts so
deposited, whether or not a Cash Dominion Event exists), which account is
subject to a first priority perfected security interest in favor of the
Administrative Agent.

1.60“Eligible Credit Card Receivables” shall mean, as to each Borrower, Credit
Card Receivables of such Borrower which are and continue to be acceptable to
Administrative Agent in good faith based on the criteria set forth
below.  Credit Card Receivables shall be Eligible Credit Card Receivables if:

(a)such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower which transactions are completed in
accordance with the terms and provisions contained in any agreements binding on
such Borrower or the other party or parties related thereto;

(b)such Credit Card Receivables are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables;

(c)such Credit Card Receivables are not unpaid more than seven (7) days after
the date of the sale of Inventory giving rise to such Credit Card Receivables;

(d)all material procedures required by the Credit Card Issuer or the Credit Card
Processor of the credit card or debit card used in the purchase which gave rise
to such Credit Card Receivables shall have been followed by such Borrower
(including, but not limited to, obtaining any required authorization and
approval by such Credit Card Issuer or Credit Card Processor for the sale giving
rise to such Credit Card Receivables and submitting all materials required by
the Credit Card Issuer or Credit Card Processor obligated in respect of such
Credit Card Receivables in order for such Borrower to be entitled to payment in
respect thereof) and all documents required for the authorization and approval
by such Credit Card Issuer or Credit Card Processor shall have been obtained in
connection with the sale giving rise to such Credit Card Receivables;

(e)such Credit Card Receivables comply with the applicable terms and conditions
contained in Section 7.2 of this Agreement;

(f)the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute and does
not have, and does not engage in transactions which may give rise to, any right
of setoff against such Credit Card Receivables (other than setoffs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Borrower as of the Effective Date or as such practices
may change as a result of changes to the policies of such Credit Card Issuer or
Credit Card Processor applicable to its customers generally and unrelated to the
circumstance of such Borrower), but the portion of the Credit Card Receivables
owing by such Credit Card Issuer or Credit Card Processor in excess of the
amount owing by such Borrower to such Credit Card

17

 

 

--------------------------------------------------------------------------------

 

Issuer or Credit Card Processor pursuant to such fees and chargebacks may be
deemed Eligible Credit Card Receivables;

(g)the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not setoff against amounts otherwise payable by such Credit
Card Issuer or Credit Card Processor to such Borrower for the purpose of
establishing a reserve or collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor (notwithstanding that the Credit
Card Issuer or Credit Card Processor may have setoffs for fees and chargebacks
consistent with the practices of such Credit Card Issuer or Credit Card
Processor with such Borrower as of the Effective Date or as such practices may
hereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower);

(h)there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Credit Card Receivables;

(i)such Credit Card Receivables are subject to the first priority, valid and
perfected security interest and lien of Administrative Agent, for and on behalf
of itself and Lenders, as to such Credit Card Receivables of such Borrower and
any goods giving rise thereto are not, and were not at the time of the sale
thereof, subject to any security interest or lien in favor of any person other
than Administrative Agent except as otherwise permitted in this Agreement, in
each case subject to and in accordance with the terms and conditions applicable
hereunder to any such permitted security interest or lien;

(j)the collection of such Credit Card Receivables are not, in Administrative
Agent’s good faith discretion, believed to be doubtful, including by reason of
the financial condition of the Credit Card Issuer or Credit Card Processor
related thereto;

(k)no event of default has occurred under the Credit Card Agreement of such
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to such Borrower or any Guarantor and no
event shall have occurred which gives such Credit Card Issuer or Credit Card
Processor the right to setoff against amounts otherwise payable to such
Borrower, including on behalf of a Guarantor (other than for then current fees
and chargebacks consistent with the current practices of such Credit Card Issuer
or Credit Card Processor as of the Effective Date or as such practices may
thereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower or any Guarantor), except as may
have been waived in writing on terms and conditions reasonably satisfactory to
Administrative Agent pursuant to the Credit Card Acknowledgment by such Credit
Card Issuer or Credit Card Processor) or the right to establish reserves or
establish or demand collateral, and the Credit Card Issuer or Credit Card
Processor has not sent any written notice of default and/or notice of its
intention to cease or suspend payments to such Borrower in respect of such
Credit Card Receivables or to establish reserves or cash collateral for
obligations of such Borrower to such Credit Card Issuer or Credit Card
Processor, and such Credit Card

18

 

 

--------------------------------------------------------------------------------

 

Agreements are otherwise in full force and effect and constitute the legal,
valid, binding and enforceable obligations of the parties thereto; and

(l)the terms of the sale giving rise to such Credit Card Receivables and all
practices of such Borrower and Guarantors with respect to such Credit Card
Receivables comply in all material respects with applicable Federal, State, and
local laws and regulations.

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor for the benefit of Borrowers.  The criteria for Eligible
Credit Card Receivables set forth above may be revised from time to time by
Administrative Agent in its good faith determination to address the results of
any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date.  Any Credit Card Receivables that
are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.

1.61“Eligible Equipment” shall mean, as to each Borrower, Equipment owned by
such Borrower that is included in the initial appraisal of Equipment received by
Administrative Agent after the Effective Date that satisfies the requirements of
Section 7.4 hereof, which Equipment is in good order, repair, running and
marketable condition (ordinary wear and tear excepted) and in each case
acceptable to Administrative Agent in good faith based on the criteria set forth
below. In general, Eligible Equipment shall not include: (a) Equipment at
premises other than those owned or leased and controlled by any Borrower; (b)
Equipment subject to a security interest or lien in favor of any person other
than Administrative Agent except those permitted hereunder that are subject to
an intercreditor agreement in form and substance satisfactory to Administrative
Agent between the holder of such security interest or lien and Administrative
Agent); (c)  Equipment located outside the United States of America; (d)
Equipment that is not subject to the first priority, valid and perfected
security interest of Administrative Agent; (e) damaged or defective Equipment or
Equipment not used or usable in the ordinary course of such Borrower’s business
as presently conducted, or (f) Equipment purchased from a Sanctioned
Person.  Any Equipment that is not Eligible Equipment shall nevertheless be part
of the Collateral.

1.62“Eligible In-Transit Inventory” shall mean, as of any date of determination
thereof, without duplication of other Eligible Inventory, Inventory:

(a)which has been shipped within the continental United States or Canada for
receipt by a Borrower at a location for Eligible Inventory within five (5) days
of the date of determination, but which has not yet been delivered to such
Borrower;

(b)for which the purchase order is in the name of a Borrower and title has
passed to such Borrower;

(c)for which the document of title reflects a Borrower as consignee or, if
requested by the Administrative Agent after the occurrence of an Event of
Default, names the Administrative Agent as consignee, and in each case as to
which the Administrative Agent has control over the documents of title which
evidence ownership of the subject Inventory (such as, if applicable and if
requested by the Administrative Agent, by the delivery of a Freight Forwarder
Agreement);

19

 

 

--------------------------------------------------------------------------------

 

(d)which Administrative Agent determines is not subject to any Person’s right of
reclamation, repudiation, diversion or stoppage in transit;

(e)which is insured to the reasonable satisfaction of the Administrative Agent;

(f)which has not been in transit for more than ten (10) days; and

(g)which otherwise would constitute Eligible Inventory.

1.63“Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower, in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below.  In
general, Eligible Inventory shall not include (a) spare parts for equipment; (b)
packaging and shipping materials; (c) supplies used or consumed in such
Borrower’s business; (d) Inventory at premises other than those owned or leased
and controlled by any Borrower, except to the extent that Administrative Agent
has received (i) any UCC financing statements or other documents that
Administrative Agent may determine to be necessary to perfect its security
interest in such Inventory at such location, and (ii) a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to Administrative Agent; (e) Inventory subject to a security interest
or lien in favor of any Person other than Administrative Agent except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Administrative Agent between the holder of
such security interest or lien and Administrative Agent; (f) bill and hold
goods; (g) obsolete Inventory; (h) Inventory which is not subject to the first
priority, valid and perfected security interest of Administrative Agent; (i)
Inventory that is past the expiration date; (j) Inventory that is held for
return to vendors (other than undamaged overstock allowed to be returned to a
vendor under the return policy between a Borrower and the vendor that is on
terms and conditions acceptable to Administrative Agent in good faith); (k)
damaged and/or defective Inventory; (l) Inventory purchased or sold on
consignment, (m) Inventory that is comprised of goods which are not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale (it being understood
and agreed that Inventory consisting of a cigarette unit which does not have a
Tax Stamp affixed thereto (i) shall otherwise be deemed eligible under this
clause (m) so long as such Borrower owns a Tax Stamp that can be affixed to such
cigarette unit for sales purposes and (ii) for advance purposes, shall be valued
as a cigarette unit as to which no Tax Stamp is affixed thereto), (n) Inventory
that has been acquired from a Sanctioned Person or a Sanctioned Entity, and (o)
Inventory located outside the United States of America.  The criteria for
Eligible Inventory set forth above may be revised from time to time by
Administrative Agent in its good faith determination to address the results of
any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date.  Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral.  

1.64“Eligible Life Insurance Policies” shall mean the Life Insurance Policies
owned by Borrowers and which are acceptable to Administrative Agent and that
have a Cash Surrender Value acceptable to Administrative Agent.  In general,
Eligible Life Insurance Policies shall not include:

(a)any Life Insurance Policy subject to a security interest or lien in favor of
any person other than Administrative Agent;

20

 

 

--------------------------------------------------------------------------------

 

(b)any Life Insurance Policy that is not subject to the first priority, valid
and perfected security interest of Administrative Agent;

(c)any Life Insurance Policy that is not issued by a nationally recognized and
reputable Life Insurance Company, with a credit rating of not less than “A” by
AM Best & Co., as determined by Administrative Agent;

(d)any Life Insurance Policies that are not duly assigned by Borrowers to
Administrative Agent pursuant to a Collateral Assignment of Life Insurance
Policy or that are subject to a currently effective assignment by any Borrower
to any Person (other than the Administrative Agent);

(e)any Life Insurance Policy with respect to which the premium for such Life
Insurance Policy has not been paid when due;

(f)any Life Insurance Policy which has any policy loans or advances outstanding
against such Life Insurance Policy; and

(g)any Life Insurance Policy that has been cancelled, terminated or is no longer
valid and effective.

General criteria for Eligible Life Insurance Policies may be established and
revised from time to time by Administrative Agent in good faith.

1.65“Eligible Military Receivables” means Military Receivables arising from the
sale of the Borrowers’ Inventory which arise in the ordinary course of business,
which have been earned by performance.  In determining the amount to be so
included, the face amount of such an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, rebates, finance charges or
other allowances and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by a Borrower to reduce the amount of such
Account.  Except as otherwise agreed by the Administrative Agent, none of the
following shall be deemed to be Eligible Military Receivables:

(a)Military Receivables that are not evidenced by an invoice; provided, that,
such Military Receivables shall not be rendered ineligible under this clause (a)
if invoices are not then required to be rendered in accordance with the terms of
the underlying agreement relating to such Military Receivables and will be, and
are, rendered at the earliest time permitted under such agreements;

(b)Military Receivables that have been outstanding for more than ninety (90)
days from the invoice date or more than sixty (60) days past the due date;
provided, that, up to $2,000,000 of Military Receivables which have been
outstanding for more than ninety (90) days from the invoice date but less than
one hundred and eighty (180) days from the invoice date shall, subject to the
satisfaction of all other criteria for eligibility hereunder, be deemed Eligible
Military Receivables;

21

 

 

--------------------------------------------------------------------------------

 

(c)Military Receivables due from any Account Debtor, fifty (50%) percent of
whose Military Receivables and Non-Military Receivables are otherwise ineligible
under the terms hereof; provided, that, in determining eligibility under this
clause (c) the Military Receivable Deduction Amount shall not be considered;

(d)Military Receivables with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any lien or security
interest (other than liens and security interests granted to the Administrative
Agent pursuant to the Financing Agreements and liens permitted under clause (b)
of Section 9.8 hereof);

(e)without duplication of the Military Receivables Deduction Amount, Military
Receivables which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
claim, counterclaim, offset or chargeback;

(f)Military Receivables which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of a Borrower or are not payable in United States dollars;

(g)Military Receivables which are owed by any Affiliate of any Borrower or
Guarantor;

(h)Military Receivables for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Military
Receivable by the Account Debtor or in connection with the enforcement of such
Military Receivable by the Administrative Agent have not been duly obtained,
effected or given or are not in full force and effect;

(i)Military Receivables due from an Account Debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

(j)Military Receivables due from any Governmental Authority except to the extent
that the subject Account Debtor is the federal government of the United States
of America and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation;

(k)Military Receivables representing any manufacturer’s or supplier’s
allowances, credits, discounts, incentive plans or similar arrangements
entitling a Borrower to discounts on future purchase therefrom;

(l)Military Receivables arising out of sales on a bill-and-hold, guaranteed
sale, sale-or-return, sale on approval or consignment basis or subject to any
right of return, setoff or charge back;

(m)Military Receivables arising out of sales to Account Debtors outside the
United States unless either (i) such Military Receivables are fully backed by an
irrevocable letter

22

 

 

--------------------------------------------------------------------------------

 

of credit on terms, and issued by a financial institution, acceptable to the
Administrative Agent and such irrevocable letter of credit is in the possession
of the Administrative Agent, or (ii) such Military Receivables are supported by
credit insurance acceptable to the Administrative Agent, naming the
Administrative Agent as an additional insured, provided, that, the aggregate
amount of such Accounts that may be Eligible Accounts shall not exceed
$7,500,000 at any time;

(n)(i) Military Receivables due from an Account Debtor and its Affiliates that
is not an Investment Grade Account Debtor, the aggregate of which Military
Receivables and Non-Military Receivables due from such Account Debtor and its
Affiliates represents more than twenty (20%) percent of all then outstanding
Military Receivables and Non-Military Receivables owed to the Borrowers and (ii)
Military Receivables due from a single Investment Grade Account Debtor and its
Affiliates, the aggregate of which Military Receivables and Non-Military
Receivables due from such Account Debtor and its Affiliates represents more than
twenty-five (25%) percent of all then outstanding Military Receivables and
Non-Military Receivables owed to the Borrowers (but, in each case, the portion
of such Military Receivables of Borrowers not in excess of the applicable
percentages may be deemed Eligible Military Receivables);

(o)Military Receivables constituting permitted investments made in accordance
with clause (h) of Section 9.10 hereof;

(p)Military Receivables due from an Account Debtor who is not, to the Borrowers’
knowledge, an approved vendor for the United States of America, or for whom
a  Borrower is no longer, to such Borrower’s knowledge, the official
representative of such Account Debtor with the Defense Commissary Agency;

(q)Military Receivables with respect to which the Account Debtor is a Sanctioned
Person or a Sanctioned Entity; or

(r)such Military Receivable is deemed by the Administrative Agent in good faith
not to be eligible for inclusion in the calculation of the Tranche A Borrowing
Base, the Tranche A-1 Borrowing Base and the Tranche A-2 Borrowing Base.

The criteria for Eligible Military Receivables set forth above may be revised
from time to time by Administrative Agent in its good faith determination to
address the results of any collateral and/or field examination or appraisal
performed by or on behalf of Administrative Agent after the Effective Date.

1.66“Eligible Prescription Files” shall mean, as to each Borrower, Prescription
Files of such Borrower arising and maintained in the ordinary course of the
business of such Borrower and included in an appraisal of Prescription Files
received by Administrative Agent in accordance with the requirements of
Administrative Agent (including Prescription Files acquired by such Borrower
after the Effective Date), in each case which are acceptable to Administrative
Agent in good faith based on the criteria set forth below.  In general, Eligible
Prescription Files shall not include (a) Prescription Files at premises other
than those owned or leased and controlled by any Borrower;  (b) Prescription
Files subject to a security interest or lien in favor of any Person other than
Administrative Agent except those permitted in this Agreement that are subject
to an intercreditor agreement in form and substance satisfactory to
Administrative Agent between the holder of such security interest or lien and
Administrative Agent; (c) Prescription

23

 

 

--------------------------------------------------------------------------------

 

Files that are not in a form that may be sold or otherwise transferred or are
subject to regulatory restrictions on the transfer thereof that are not
acceptable to Administrative Agent in good faith, provided that, the existing
limitations as of the Effective Date applicable in the States of Ohio and
Michigan that the transferee have the licenses required under applicable State
law to operate a pharmacy and sell products subject to a prescription shall be
deemed acceptable to Administrative Agent.  The criteria for Eligible
Prescription Files set forth above may be revised from time to time by
Administrative Agent in its good faith determination to address the results of
any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date.  Any Prescription Files that are
not Eligible Prescription Files shall nevertheless be part of the Collateral.

1.67“Eligible Real Property” shall mean, as to each Borrower, Real Property
owned by such Borrower in fee simple which is listed on Schedule 1.67 hereto and
included in an appraisal of such Real Property received by Administrative Agent
in accordance with the requirements of Administrative Agent and in each case
acceptable to Administrative Agent in good faith based on the criteria set forth
below.  In general, Eligible Real Property shall not include: (a) Real Property
which is not owned and operated by a Borrower (and for this purpose vacant land
or Real Property, including any closed retail store location, that is actively
managed by a Borrower shall be deemed to be “operated” by such Borrower); (b)
Real Property subject to a security interest, lien or mortgage or other
encumbrance in favor of any person other than Administrative Agent, except those
permitted hereunder that are subject to an intercreditor agreement in form and
substance satisfactory to Administrative Agent between the holder of such lien
and Administrative Agent or are otherwise acceptable to Administrative Agent);
(c) Real Property that is not located in the United States of America; (d) Real
Property that is not subject to the valid and enforceable, first priority,
perfected security interest, lien and mortgage of Administrative Agent; (e) Real
Property where Administrative Agent determines that issues relating to
compliance with Environmental Laws adversely affect in any material respect the
value thereof or the ability of Administrative Agent to sell or otherwise
dispose thereof (but subject to the right of Administrative Agent to establish
Reserves after the Effective Date to reflect such adverse affect); (f) Real
Property improved with residential housing; (g) any parcel of Real Property for
which the applicable Borrower has not delivered to Administrative Agent with
respect to such parcel, title insurance, a survey, zoning report, flood
certificate, flood insurance in accordance with Section 9.5(b) hereof,
environmental studies and other real estate items as required by FIRREA, each of
which shall be reasonably satisfactory to Administrative Agent.  Any Real
Property that is not Eligible Real Property shall nevertheless be part of the
Collateral.

1.68“Eligible Rolling Stock” shall mean Rolling Stock of a Borrower used by a
Borrower in the ordinary course of such Borrower’s business and not held for
resale or subject to any lease, in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below.  In
general, Eligible Rolling Stock shall not include: (a) Rolling Stock that is
either: (i) not in transit within the continental United States in the ordinary
course of business, or (ii) not based at one of the locations in the continental
United States listed on Schedule 8.2 to the Information Certificate or such
other locations in the continental United States as Administrative Agent may
approve in writing, (b) Rolling Stock that is not owned by a Borrower; (c)
Rolling Stock that is not subject to an appraisal in accordance with the
requirements of Administrative Agent, (d) Rolling Stock that is not in good
order, repair, running, operational and marketable condition (ordinary wear and
tear excepted), (e) Rolling Stock the ownership of which is not evidenced by a
Certificate of Title that has the name of a Borrower noted thereon as the owner
of it or is otherwise not properly registered in one of the States of the United
States to such Borrower that is entitled to operate such Rolling Stock in the
State that

24

 

 

--------------------------------------------------------------------------------

 

has issued such Certificate of Title in accordance with all applicable laws
(other than any Rolling Stock the ownership of which is not required to be
evidenced by a certificate of title under the laws applicable to it) and
Administrative Agent has received such evidence thereof as it may reasonably
require; (f) Rolling Stock that does not meet, in all material respects, all
applicable material safety or regulatory standards applicable to it for the use
for which it is intended or for which it is being used, (g) Rolling Stock that
does not meet, in all material respects, all applicable material standards of
all motor vehicle laws or other statutes and regulations established by any
Governmental Authority or is subject to any licensing or similar requirement
that would limit the right of Administrative Agent to sell or otherwise dispose
of such Rolling Stock; (h) Rolling Stock that is not used in the business of a
Borrower in the ordinary course of business; (i) worn out, obsolete or out of
service Rolling Stock; (j) Rolling Stock that is not subject to the first
priority, valid and perfected security interest of Administrative Agent
(including that Administrative Agent shall have received evidence satisfactory
to it that its Lien has been noted on the Certificate of Title with respect to
such Rolling Stock); (k) Rolling Stock subject to a security interest or lien of
any other person or entity (other than a person with whom Administrative Agent
has a satisfactory intercreditor agreement and other than liens permitted under
Sections 9.8(b), (c) and (e) herein); (l) any Rolling Stock consisting of
automobiles or other non-commercial vehicles; (m) any Rolling Stock on lease or
rental to another Person and not operated by a Borrower; (n) any Rolling Stock
not covered by an insurance policy of a Borrower in such amounts as are
acceptable to Administrative Agent and which provides that Administrative Agent
is a loss payee in the case of any loss or damage thereto that results in a
claim to proceeds of insurance and (o) Rolling Stock that is damaged or
defective.  The criteria for Eligible Rolling Stock set forth above may be
revised from time to time by Administrative Agent in its good faith
determination to address the results of any collateral and/or field examination
performed by or on behalf of Administrative Agent after the Effective Date.  Any
Rolling Stock that is not Eligible Rolling Stock shall nevertheless be part of
the Collateral.

1.69“Eligible Transferee” shall mean (a) any Lender (other than a Defaulting
Lender); (b) the parent company of any Lender and/or any Affiliate of such
Lender which is at least fifty (50%) percent owned by such Lender or its parent
company; (c) any Approved Fund, and in each case is approved by Administrative
Agent; and (d) any other commercial bank having a combined capital and surplus
of at least $250,000,000 or financial institution having a net worth (or the
equivalent thereof in the case of an investment partnership, managed account,
limited liability company or similar entity) calculated in accordance with
applicable generally accepted accounting principles of not less than
$100,000,000, or “accredited investor” (as defined in Regulation D under the
Securities Act) that is engaged in the business of making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business having a net worth (or the equivalent thereof in
the case of an investment partnership, managed account, limited liability
company or similar entity) calculated in accordance with applicable generally
accepted accounting principles of not less than $100,000,000, and in each case,
approved by Administrative Agent, provided, that, (i) neither any Borrower nor
any Guarantor or any Affiliate of any Borrower or Guarantor shall qualify as an
Eligible Transferee, (ii) no natural person shall qualify as an Eligible
Transferee and (iii) no Person to whom any Indebtedness which is in any way
subordinated in right of payment to any other Indebtedness of any Borrower or
Guarantor shall qualify as an Eligible Transferee, except as Administrative
Agent may otherwise specifically agree.

1.70“Eligible Unaffixed Tax Stamp Inventory” shall mean, at the time of any
determination thereof, Eligible Inventory consisting of unaffixed Tax Stamps
owned by the Borrowers purchased from any Governmental Authority in any State or
Commonwealth which may be returned to any such Governmental Authority for full
credit.

25

 

 

--------------------------------------------------------------------------------

 

1.71“Environmental Compliance Reserves” shall mean, with respect to Eligible
Real Property, any Reserve which Administrative Agent, from time to time in its
Permitted Discretion establish for estimable amounts that are reasonably likely
to be expended by any of the Borrowers or Guarantors in order for such Borrower
or Guarantor and its operations and property (a) to comply with any notice from
a Governmental Authority asserting non-compliance with Environmental Laws, (b)
to correct any such non-compliance with Environmental Laws, or (c) to remedy any
condition disclosed in the Phase I Environmental Assessments delivered to the
Administrative Agent on or prior to the Effective Date.

1.72“Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b)  relating to the exposure to, or the use,
storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials.  The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

1.73“Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

1.74“ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.75“ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.76“ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Plan;
(b) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA;
(c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section

26

 

 

--------------------------------------------------------------------------------

 

303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (e) the occurrence of a non-exempt “prohibited
transaction” with respect to which any Borrower, Guarantor or any of its or
their respective Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which any Borrower, Guarantor or
any of its or their respective Subsidiaries could otherwise be liable; (f) a
complete or partial withdrawal by any Borrower, Guarantor or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization;
(g) the filing of a notice of intent to terminate a Plan subject to Title IV of
ERISA, the treatment of a Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the Pension Benefit
Guaranty Corporation to terminate a Plan; (h) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (i) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$10,000,000 and (j) any other event or condition with respect to a Plan
including any Plan subject to Title IV of ERISA maintained, or contributed to,
by any ERISA Affiliate that could reasonably be expected to result in an
increase of $10,000,000 or more in the amount required to be paid by any
Borrower in any year in excess of the amount such Borrower would have been
required but for such event or condition.

1.77“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

1.78“Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, 2 Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the Eurodollar Rate Loan requested (whether as an initial
Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan or as a
conversion of a Base Rate Loan to a Eurodollar Rate Loan) by Borrowers in
accordance with this Agreement (and, if any such published rate is below zero,
the Eurodollar Rate shall be deemed to be zero), which determination shall be
made by Administrative Agent and shall be conclusive in the absence of manifest
error.

1.79“Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.80“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.81“Excess Availability” shall mean the amount, as determined by Administrative
Agent, calculated at any date, equal to:

(a)the lesser of:  (i)  the Total Borrowing Base and (ii) the Maximum Credit (in
each case under (i) or (ii) after giving effect to any Reserves other than any
Reserves in respect of Letter of Credit Accommodations), minus

27

 

 

--------------------------------------------------------------------------------

 

(b)the sum of:  (i) the amount of all then outstanding and unpaid Obligations of
such Borrower (but not including for this purpose Obligations of such Borrower
arising pursuant to any guarantees in favor of Administrative Agent and Lenders
of the Obligations of the other Borrowers or any outstanding Letter of Credit
Accommodations), plus (ii) the amount of all Reserves then established in
respect of Letter of Credit Accommodations, plus (iii) the aggregate amount of
all then outstanding and unpaid trade payables and other obligations of such
Borrower which are outstanding more than thirty (30) days past due as of such
time (other than trade payables or other obligations being contested or disputed
by such Borrower in good faith), plus (iv) without duplication, the amount of
checks issued by such Borrower to pay trade payables and other obligations which
are more than thirty (30) days past due as of such time (other than trade
payables or other obligations being contested or disputed by such Borrower in
good faith), but not yet sent.

1.82“Exchange Act” shall mean the Securities Exchange Act of 1934, together with
all rules, regulations and interpretations thereunder or related thereto.

1.83“Existing Credit Agreements” shall have the meaning set forth in the
recitals to this Agreement.

1.84“Existing Letters of Credit” shall have the meaning set forth in the
recitals to this Agreement.

1.85“Existing Nash-Finch Agent” shall have the meaning set forth in the recitals
to this Agreement.

1.86“Existing Nash-Finch Borrowers” shall have the meaning set forth in the
recitals to this Agreement.

1.87“Existing Nash-Finch Credit Agreement” shall have the meaning set forth in
the recitals to this Agreement.

1.88“Existing Nash-Finch Lenders” shall have the meaning set forth in the
recitals to this Agreement.

1.89“Existing Nash-Finch Letters of Credit” shall have the meaning set forth in
the recitals to this Agreement.

1.90“Existing Nash-Finch Loans” shall have the meaning set forth in the recitals
to this Agreement.

1.91“Existing Nash-Finch Security Agreement” shall mean the Security Agreement,
dated December 21, 2011, by and among Existing Nash-Finch Agent and Existing
Nash-Finch Borrowers.

1.92“Existing Spartan Agent” shall have the meaning set forth in the recitals to
this Agreement.

1.93“Existing Spartan Borrowers” shall have the meaning set forth in the
recitals to this Agreement.

28

 

 

--------------------------------------------------------------------------------

 

1.94Existing Spartan Credit Agreement” shall have the meaning set forth in the
recitals to this Agreement.

1.95“Existing Spartan Lenders” shall have the meaning set forth in the recitals
to this Agreement.

1.96“Existing Spartan Letters of Credit” shall have the meaning set forth in the
recitals to this Agreement.

1.97“Existing Spartan Loans” shall have the meaning set forth in the recitals to
this Agreement.

1.98“Farm Products” shall mean crops, livestock, supplies used or produced in a
farming operation and products of crops or livestock and including farm products
as such term is defined in the Food Security Act and the UCC.

1.99“Farm Products Sellers” shall mean, collectively, sellers or suppliers to
any Borrower of any farm product (as such term is defined in the Food Security
Act and the UCC) and including any perishable agricultural commodity (as defined
in PACA) or livestock (as defined in the PSA), meat, meat food products or
livestock products derived therefrom or any poultry or poultry products derived
therefrom; sometimes being referred to herein individually as a “Farm Product
Seller”.

1.100“FATCA” shall mean current Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

1.101“Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

1.102“Fee Letter” shall mean, the Fee Letter, dated July 21, 2013, by and among
Parent, Wells Fargo, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.103“Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements,  deposit account control agreements,
investment property control agreements, intercreditor agreements, Collateral
Assignment of Life Insurance Policies and all other agreements, documents and
instruments now or at any time hereafter executed and/or delivered by any
Borrower or Obligor in connection with this Agreement; provided, that, in no
event shall the term Financing Agreements be deemed to include any Hedge
Agreement or any agreement evidencing a Bank Product.

29

 

 

--------------------------------------------------------------------------------

 

1.104“FIRREA” shall mean the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time.

1.105“Fiscal Intermediary” shall mean any qualified insurance company or other
financial institution that has entered into an ongoing relationship with any
Governmental Authority to make payments to payees under Medicare, Medicaid or
any other Federal, State or local public health care or medical assistance
program pursuant to any of the Health Care Laws.

1.106“Fixed Charge Coverage Ratio” shall mean, as to any Person, with respect to
any period, the ratio of (a) the amount equal to EBITDA of such Person for such
period to (b) the Fixed Charges of such Person for such period.

1.107“Fixed Charges” shall mean, as to any Person, with respect to any period,
the sum of, without duplication, (a) all cash Interest Expense during such
period, plus (b) all Capital Expenditures during such period, plus (c) all
regularly scheduled (as determined at the beginning of the respective period)
principal payments in respect of Indebtedness for borrowed money (excluding
payments in respect of Revolving Loans which do not result in a reduction of the
Maximum Credit), including, without limitation, scheduled reductions in the
amounts of Tranche A Real Estate Availability, Tranche A Equipment Availability
and Tranche A Rolling Stock Availability in accordance with the definitions of
such terms, and Indebtedness with respect to Capital Leases (and without
duplicating items (a) and (c) of this definition, the interest component with
respect to Indebtedness under Capital Leases) during such period, plus (d) taxes
paid during such period in cash.

1.108“Food Security Act” shall mean the Food Security Act of 1984, 7 U.S.C.
Section 1631 et. seq., as the same now exists or may hereafter from time to time
be amended, modified, recodified or supplemented, together with all rules and
regulations thereunder.

1.109“Food Security Act Notices” shall have the meaning set forth in Section
8.20 hereof.

1.110“Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which any Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

1.111“Flood Insurance Laws” means, collectively, the following (in each case as
now or hereafter in effect or any successor statute thereto): (i) the National
Flood Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973,
(iii) the National Flood Insurance Reform Act of 1994 and (iv) the Flood
Insurance Reform Act of 2004.

1.112“FRB” means the Board of Governors of the Federal Reserve System of the
United States.

1.113“Freight Forwarder Agreement” shall mean an agreement, reasonably
acceptable in form and substance to the Administrative Agent, among a Borrower,
a Freight Forwarder, and the Administrative Agent, in which the Freight
Forwarder acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the
Administrative Agent and agrees, upon notice from the Administrative Agent, to
hold and dispose of the subject Inventory solely as directed by the
Administrative Agent.

30

 

 

--------------------------------------------------------------------------------

 

1.114“Freight Forwarders” shall mean the persons listed on Schedule 1.114 hereto
or such other person or persons as may be selected by Borrowers after the
Effective Date and after written notice by Lead Borrower to Administrative Agent
who are reasonably acceptable to Administrative Agent to handle the receipt of
Inventory within the United States of America or Canada and/or to clear
Inventory through the Bureau of Customs and Border Protection (formerly the
Customs Service), or its Canadian equivalent, or other domestic or foreign
export control authorities or otherwise perform port of entry services to
process Inventory imported by Borrowers from outside the United States of
America or Canada (such persons sometimes being referred to herein individually
as a “Freight Forwarder”), provided, that, as to each such person, (a)
Administrative Agent shall have received a Freight Forwarder Agreement by such
person in favor of Administrative Agent (in form and substance reasonably
satisfactory to Administrative Agent) duly authorized, executed and delivered by
such person, (b) such agreement shall be in full force and effect and (c) such
person shall be in compliance in all material respects with the terms thereof.

1.115“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of
the outstanding Letter of Credit Accommodations other than outstanding Letter of
Credit Accommodations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or subject to Letter of Credit
Collateralization in accordance with the terms hereof, and (b) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rate Share of outstanding Swing
Line Loans made by Swing Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

1.116“Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

1.117“GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.9(f)(viii) hereof, GAAP shall be determined on the basis of such
principles in effect on the Effective Date and consistent with those used in the
preparation of the most recent audited financial statements delivered to
Administrative Agent prior to the Effective Date.

1.118“Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.119“Guarantors” shall have the meaning assigned thereto in the recitals to
this Agreement.

1.120“Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, polychlorinated
biphenyls, pesticides, herbicides, sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and

31

 

 

--------------------------------------------------------------------------------

 

including any other substances, materials or wastes that are or become regulated
under any Environmental Law (including any that are or become classified as
hazardous or toxic under any Environmental Law).

1.121“Health Care Laws” shall mean all Federal, State and local laws, rules,
regulations, interpretations, guidelines, ordinances and decrees primarily
relating to patient healthcare, any health care provider, medical assistance and
cost reimbursement program, as now or at any time hereafter in effect,
applicable to any Borrower or Guarantor, including, but not limited to, the
Social Security Act, the Social Security Amendments of 1972, the
Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

1.122“Hedge Agreement” shall mean an agreement between any Borrower or Guarantor
and Administrative Agent or any Bank Product Provider that is a swap agreement
as such term is defined in 11 U.S.C. Section 101, and including any rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements”.

1.123“HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996, as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

1.124“Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker’s acceptances, drafts or similar documents or
instruments issued for such Person’s account; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,

32

 

 

--------------------------------------------------------------------------------

 

conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time; (h)
all net obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such person against
fluctuations in interest rates or currency or commodity values; (i) all
obligations owed by such Person under License Agreements with respect to
non-refundable, advance or minimum guarantee royalty payments; and (j) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

1.125“Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit C hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Administrative Agent in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for herein.

1.126“Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or
acquired:  patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright registrations, trademarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or the license of any
trademark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.

1.127“Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period (including the interest component of
Capital Leases for such period), including, without limitation, discounts in
connection with the sale of any Accounts, but excluding interest paid in
property other than cash and any other interest expense not payable in cash.

1.128“Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1) week or one (1), three (3) or six (6) months duration as
any Borrower may elect, the exact duration to be determined in accordance with
the customary practice in the applicable Eurodollar Rate market; provided, that,
(a) if capable of being provided by each Lender, the Eurodollar Rate shall also
be available for periods of two (2) months or twelve (12) months and (b) such
Borrower may not elect an Interest Period which will end after the last day of
the then-current term of this Agreement.

1.129Interest Rate” shall mean,

(a)Subject to clause (b) of this definition below:

33

 

 

--------------------------------------------------------------------------------

 

(i)as to Tranche A Revolving Loans that are Base Rate Loans, a rate equal to the
then Applicable Margin for such Base Rate Loans on a per annum basis plus the
Base Rate;

(ii)as to Tranche A Revolving Loans that are Eurodollar Rate Loans, a rate equal
to the then Applicable Margin for such Eurodollar Rate Loans on a per annum
basis plus the Adjusted Eurodollar Rate (in each case, based on the Eurodollar
Rate applicable for the relevant Interest Period, whether such rate is higher or
lower than any rate previously quoted to a Borrower);

(iii)as to Tranche A-1 Revolving Loans that are Base Rate Loans, a rate equal to
the then Applicable Margin for such Base Rate Loans on a per annum basis plus
the Base Rate;

(iv)as to Tranche A-1 Revolving Loans that are Eurodollar Rate Loans, a rate
equal to the then Applicable Margin for such Eurodollar Rate Loans on a per
annum basis plus the Adjusted Eurodollar Rate (in each case, based on the
Eurodollar Rate applicable for the relevant Interest Period, whether such rate
is higher or lower than any rate previously quoted to a Borrower);

(v)as to Tranche A-2 Term Loans that are Base Rate Loans, a rate equal to the
then Applicable Margin for such Base Rate Loans on a per annum basis plus the
Base Rate; and

(vi)as to Tranche A-2 Term Loans that are Eurodollar Rate Loans, a rate equal to
the then Applicable Margin for such Eurodollar Rate Loans on a per annum basis
plus the Adjusted Eurodollar Rate (in each case, based on the Eurodollar Rate
applicable for the relevant Interest Period, whether such rate is higher or
lower than any rate previously quoted to a Borrower).

(b)Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Applicable Margin otherwise used to calculate the Interest Rate
for Base Rate Loans and Eurodollar Rate Loans shall be the highest percentage
set forth in the definition of the term Applicable Margin for each category of
Loans (without regard to the amount of Monthly Average Excess Availability) plus
two (2%) percent per annum, at Administrative Agent’s option,  (i) for the
period (A) from and after the effective date of termination or non-renewal
hereof until Administrative Agent and Lenders have received full and final
payment of all outstanding and unpaid Obligations which are not contingent and
cash collateral or letter of credit, as Administrative Agent may specify, in the
amounts and on the terms required under Section 13.1 hereof for contingent
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (B) from and after the date of the occurrence of an Event of
Default and for so long as such Event of Default is continuing and (ii) on (A)
Tranche A Revolving Loans to a Borrower at any time outstanding in excess of the
Tranche A Borrowing Base, (B) Tranche A-1 Revolving Loans to a Borrower at any
time outstanding in excess of the Tranche A-1 Borrowing Base, and (C) Tranche
A-2 Term Loans to a Borrower at any time outstanding in excess of the Tranche
A-2 Borrowing Base (in each case, whether or not such excess(es) arise or

34

 

 

--------------------------------------------------------------------------------

 

are made with or without the knowledge or consent of Administrative Agent or any
Lender and whether made before or after an Event of Default).

1.130“Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business, and which includes, without
limitation, any Tax Stamps which are required to be affixed to cigarettes or
other tobacco-based products, such as cigars, pipe tobacco, chewing tobacco and
snuff, to permit the sale thereof, whether such stamps are affixed or unaffixed
to such tobacco products.

1.131“Investment Grade” means ratings of BBB- and Baa3 or better by Standard &
Poor’s Rating Group and Moody’s Investors Service, Inc., respectively, of
long-term non-enhanced senior unsecured debt.

1.132“Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Administrative Agent, by and among
Administrative Agent, any Borrower or Guarantor (as the case may be) and any
securities intermediary, commodity intermediary or other person who has custody,
control or possession of any investment property of such Borrower or Guarantor
agreeing that such securities intermediary, commodity intermediary or other
person will comply with entitlement orders originated by Administrative Agent
with respect to such investment property, or other instructions of
Administrative Agent and including such other terms and conditions as
Administrative Agent may require.

1.133“Issuing Bank” shall have the meaning set forth for such term in Section
2.4(a) hereof.

1.134“Joinder Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to Administrative Agent, pursuant to which, among other
things, a Person becomes a party to, and bound by the terms of, this Agreement
and/or the other Financing Agreements as a Borrower or a Guarantor, as the
Administrative Agent may reasonably determine.

1.135“Lead Borrower” shall mean SpartanNash Company, a Michigan corporation,
formerly known as Spartan Stores, Inc., in its capacity as Lead Borrower on
behalf of itself and the other Borrowers pursuant to Section 6.7 hereof and it
successors and assigns in such capacity.

1.136“Lenders” shall mean the financial institutions who are signatories hereto
as Lenders (including Swing Line Lender) and other persons made a party to this
Agreement as a Lender in accordance with Section 13.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.

1.137“Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by an Issuing Bank for the account of any Borrower
or Obligor or (b) with respect to which Administrative Agent or Lenders have
agreed to indemnify the issuer or guaranteed to the issuer the performance by
any Borrower or Obligor of its obligations to such issuer; sometimes being
referred to herein individually as “Letter of Credit Accommodation”.  “Letter of
Credit

35

 

 

--------------------------------------------------------------------------------

 

Accommodations” as such term is used herein shall include for all purposes
hereunder the Existing Letters of Credit.

1.138“Letter of Credit Collateralization” shall mean either (a)providing cash
collateral (pursuant to documentation reasonably satisfactory to Administrative
Agent, including provisions that specify that the letter of credit fee and all
usage charges set forth in this Agreement will continue to accrue while the
Letter of Credit Accommodations are outstanding) to be held by Administrative
Agent in an amount equal to one hundred five (105%) percent of the then
outstanding Letter of Credit Accommodations, (b)causing the letters of credit
issued under this Agreement to be returned to the Issuing Bank, or (c)providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent (in its sole discretion) in an amount equal
to one hundred five (105%) percent of the then outstanding Letter of Credit
Accommodations; it being understood that the letter of credit fee and all usage
charges set forth in this Agreement will continue to accrue while the Letter of
Credit Accommodations are outstanding and that any such fees that accrue must be
an amount that can be drawn under any such standby letter of credit.

1.139“License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.140“Life Insurance Companies” shall mean the nationally recognized and
reputable life insurance companies, each with a credit rating of not less than
“A” by AM Best & Co., as determined by Administrative Agent, and their
respective successors and assigns, that are the issuers of the Life Insurance
Policies.

1.141“Life Insurance Policies” shall mean the whole life insurance policies
issued by the Life Insurance Companies, as may be submitted by Borrowers to
Administrative Agent from time to time hereunder which are acceptable to
Administrative Agent for consideration to become an Eligible Life Insurance
Policy.

1.142“Loan Limit” shall mean the lesser of (a) the Total Borrowing Base or (b)
the Maximum Credit.

1.143“Loans” shall mean, collectively, the Revolving Loans, the Swing Line Loans
and the Tranche A-2 Term Loans.

1.144“Margin Stock” shall mean margin stock as defined in Regulation T, U or X,
as applicable, of the FRB as in effect from time to time.

1.145“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers and
Guarantors (taken as a whole) or the legality, validity or enforceability of
this Agreement or any of the other Financing Agreements; (b) the legality,
validity, enforceability, perfection or priority of the security interests and
liens of Administrative Agent upon the Collateral (taken as a whole); (c) the
Collateral (taken as a whole) or its value (taken as a whole),  (d) the ability
of Borrowers (taken as a whole) to repay the Obligations or of Borrowers (taken
as a whole) to perform their obligations under this Agreement or any of the
other Financing Agreements as and when to be performed; or (e) the ability of
Administrative Agent or any Lender to enforce the Obligations or realize upon
the Collateral or otherwise with respect to the rights and remedies of
Administrative Agent and Lenders under this Agreement or any of the other
Financing Agreements (taken as a whole).

36

 

 

--------------------------------------------------------------------------------

 

1.146“Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements or contracts relating to the purchase or sale of
Inventory in the ordinary course of business)), written or oral, of any Borrower
or Guarantor involving monetary liability of or to any Person in an amount in
excess of $10,000,000 in any fiscal year and (b) any other contract or other
agreement (other than the Financing Agreements or contracts relating to the
purchase or sale of Inventory in the ordinary course of business), whether
written or oral, to which any Borrower or Guarantor is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would have a Material Adverse Effect.

1.147“Maturity Date” shall the meaning set forth in Section 13.1 hereof.

1.148“Maximum Credit” shall mean the sum of the Tranche A Maximum Credit, the
Tranche A-1 Maximum Credit and the Tranche A-2 Maximum Credit.

1.149“Medicaid” shall mean the health care financial assistance program jointly
financed and administered by the Federal and State governments under Title XIX
of the Social Security Act.

1.150“Medicaid Account” shall mean any Accounts of Borrowers or Guarantors
arising pursuant to services rendered by Borrowers or Guarantors to eligible
Medicaid beneficiaries to be paid by a Fiscal Intermediary or by the United
States of America acting under the Medicaid program, any State or the District
of Columbia acting pursuant to a health plan adopted pursuant to Title XIX of
the Social Security Act or any other Governmental Authority under Medicaid.

1.151“Medicare” shall mean the health care financial assistance program under
Title XVIII of the Social Security Act.

1.152“Medicare Account” shall mean any Accounts of Borrowers or Guarantors
arising pursuant to goods sold or services rendered by Borrowers or Guarantors
to eligible Medicare beneficiaries to be paid by a Fiscal Intermediary or by the
United States of America acting under the Medicare program or any other
Governmental Authority under Medicare.

1.153“Merger Agreement Representations” shall mean the representations made by
Nash-Finch in the Nash-Finch Merger Agreement as are material to the interests
of Administrative Agent, Arrangers and Lenders, but only to the extent that
Parent, SSD or any Affiliate of either of them has the right to terminate the
obligations under the Nash-Finch Merger Agreement as a result of a breach of
such representations.

1.154“Military Receivables” shall mean Accounts (other than Credit Card
Receivables and Pharmacy Receivables) due to a Borrower from Account Debtors
arising from the sale of Inventory to such Account Debtor, which Inventory is
resold by the Account Debtor to a United States military commissary or exchange.

1.155“Military Receivables Deduction Amount” shall mean, as to any Military
Receivable, the sum of one hundred (100%) percent of contra accounts and other
offsets which the applicable Account Debtor may have with respect to such
Military Receivables; provided, that,

(a)until the date one hundred eighty (180) days after the Effective Date (or
such longer period as Administrative Agent may agree but not to exceed an
additional one hundred

37

 

 

--------------------------------------------------------------------------------

 

eighty (180) days without the consent of the Required Lenders), Administrative
Agent may include in the Military Receivables Deduction Amount only such contra
accounts and other offsets arising in connection with the purchase of goods from
suppliers obligated on Military Receivables to the extent such purchases relate
to the military distribution division of Nash Finch and to Grocery Supply
Acquisition Corp. (so long as the amount of the Excess Availability is greater
than the additional amount that the Military Receivables Deduction Amount would
be if all amounts owing by Nash Finch and Grocery Supply Acquisition Corp. to
such suppliers were included in the Military Receivables Deduction Amount) and

(b)on and after the end of such period, Administrative Agent may include in the
Military Receivables Deduction Amount all amounts owing by Nash Finch
(including, but not limited to, the military distribution division) and Grocery
Supply Acquisition Corp. to the suppliers obligated on Military Receivables,
except that in the event that Lead Borrower shall establish a separate
subsidiary or subsidiaries subject to, and in accordance with the terms hereof,
that is engaged in the business of purchasing goods and delivering goods giving
rise to Military Receivables (in addition to Grocery Supply Acquisition Corp.),
then only the amounts owing by any such subsidiary and Grocery Supply
Acquisition Corp. to such suppliers shall be included in the Military
Receivables Deduction Amount.

1.156“Monthly Average Excess Availability” shall mean, at any time, the average
of the aggregate amount of the Excess Availability during the immediately
preceding calendar month as calculated by Administrative Agent in good faith.

1.157“Mortgages” shall mean, collectively, the mortgages, deeds of trust and
deeds to secure debt with respect to Real Property of any Borrower or Guarantor
in favor of, or for the benefit of Administrative Agent, as set forth on
Schedule 1.157 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.158“Mortgage Modification Items” means, with respect to each Real Property of
Borrowers subject to a Mortgage prior to the date of Amendment No. 4, the
mortgage modifications, related title policy items, local counsel opinion
letters and such other items, in each case, required by Administrative Agent as
a result of the terms of Amendment No. 4, each in form and substance
satisfactory to Administrative Agent, in order to maintain its first lien
perfected security interests in such Real Property.

1.159“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate.

1.160“Nash-Finch Merger” shall mean the merger of Nash-Finch with and into SSD
pursuant to the Nash-Finch Merger Documents.

1.161“Nash-Finch Merger Agreement” shall mean the Agreement and Plan of Merger,
dated as of July 21, 2013, by and among Parent, SSD and Nash-Finch, together
with all exhibits, schedules, annexes and other disclosure letters thereto.

1.162“Nash-Finch Merger Documents” shall mean the Nash-Finch Merger Agreement
and all other material documents related thereto and executed in connection
therewith.

38

 

 

--------------------------------------------------------------------------------

 

1.163“Net Proceeds” shall mean the aggregate cash proceeds payable to any
Borrower or Guarantor in respect of any sale, lease, transfer or other
disposition of any assets or properties, or interest in assets and properties or
as proceeds of any loans or other financial accommodations provided to any
Borrower or Guarantor or as proceeds from the issuance and/or sale of any
Capital Stock, in each case net of the reasonable and customary direct costs
relating to such sale, lease, transfer or other disposition or loans or other
financial accommodation or issuance and/or sale (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and amounts applied to
the repayment of indebtedness secured by a valid and enforceable lien on the
asset or assets that are the subject of such sale or other disposition required
to be repaid in connection with such transaction. Net Proceeds shall exclude any
non-cash proceeds received from any sale or other disposition or other
transaction, but shall include such proceeds when and as converted by any
Borrower or Guarantor to cash or other immediately available funds.

1.164“Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, as to Inventory, (a) the numerator of which is the amount equal to
the amount of the recovery in respect of the Inventory at such time, as to
Inventory of the Retail Division, on a “net orderly liquidation value” basis,
and as to Inventory of the Distribution Division, on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Administrative Agent in accordance with Section 7.3, in each case,
net of operating expenses, liquidation expenses and commissions, and (b) the
denominator of which is the applicable original cost of the aggregate amount of
the Inventory subject to such appraisal.

1.165“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

1.166“Non-Military Receivables” shall mean Accounts due to a Borrower or a
Guarantor which do not constitute Military Receivables.

1.167“Non-Operating Assets” shall mean assets consisting of closed stores,
vacant land or closed distribution centers or other facilities that are not
currently used in the operations of Parent or its subsidiaries as set forth on
Schedule 1.167 hereto.

1.168“Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Administrative
Agent or any Lender and/or any of their Affiliates, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under this
Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and subject to the priority in right
of payment set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Borrower or
Guarantor to Administrative Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or

39

 

 

--------------------------------------------------------------------------------

 

hereafter arising, provided, that, (i) as to any such obligations, liabilities
and indebtedness arising under or pursuant to a Hedge Agreement, the same shall
only be included within the Obligations if upon Administrative Agent’s request,
Administrative Agent shall have entered into an agreement, in form and substance
reasonably satisfactory to Administrative Agent, with the Bank Product Provider
that is a counterparty to such Hedge Agreement, as acknowledged and agreed to by
Borrowers, providing for the delivery to Administrative Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Administrative Agent and such Bank Product
Provider in connection with such arrangements and (ii) Administrative Agent
shall have received from any Bank Product Provider, other than Wells and its
Affiliates, written notice that (A) such Bank Product Provider has entered into
a transaction to provide Bank Products to such Borrower or Guarantor and (B) the
obligations arising pursuant to such Bank Products provided to such Borrower or
Guarantor constitute Obligations entitled to the benefits of the security
interest of Administrative Agent granted hereunder.  In no event shall any Bank
Product Provider acting in such capacity to whom such obligations, liabilities
or indebtedness are owing be deemed a Lender for purposes hereof to the extent
of and as to such obligations, liabilities or indebtedness except that each
reference to the term “Lender” in Sections 12.1, 12.2, 12.5, 12.6, 12.7, 12.9,
12.12 and 13.6 hereof shall be deemed to include such Bank Product Provider and
in no event shall the approval of any such person in its capacity as Bank
Product Provider be required in connection with the release or termination of
any security interest or lien in favor of Administrative Agent.  The
“Obligations” shall not include, with respect to any Borrower or Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Borrower or Guarantor of, or the grant by such Borrower or Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Borrower’s or
Guarantor’s failure for any reason not to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Borrower or Guarantor becomes effective with respect to such related
Swap Obligation.

1.169“Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including, without limitation,
Guarantors), other than Borrowers.

1.170“OFAC” shall mean the Office of Foreign Assets Control of the U.S.
Department of the Treasury.

1.171“Other Taxes” shall have the meaning set forth in Section 6.11(c) hereof.

1.172“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as
amended, 7 U.S.C. Section 499a et. seq., as the same now exists or may hereafter
from time to time be amended, modified, recodified or supplemented, together
with all rules and regulations thereunder.

1.173“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section
181 et. seq., as the same now exists or may from time to time hereafter be
amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

1.174“Parent” shall mean SpartanNash Company, a Michigan corporation, formerly
known as Spartan Stores, Inc., and its successors and assigns.

40

 

 

--------------------------------------------------------------------------------

 

1.175“Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provisions of Section 13.7 of this
Agreement governing participations.

1.176“Patriot Act” shall have the meaning set forth in Section 8.32 hereof.

1.177“Permits” shall have the meaning set forth in Section 8.7(b) hereof.

1.178“Permitted Discretion” shall mean a determination made in good faith in the
exercise of Administrative Agent’s reasonable business judgment based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth herein would act in similar circumstances at the time with the
information then available to it.

1.179“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.180“Pharmaceutical Laws” shall mean federal, state and local laws, rules or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered, relating to dispensing, storing or
distributing prescription medicines or products, including laws, rules or
regulations relating to the qualifications of Persons employed to do the same.

1.181“Pharmacy Receivables” means as to each Borrower, all present and future
rights of such Borrower to payment from a Third Party Payor arising from the
sale of prescription drugs by such Borrower (it being understood that the
portion of the purchase price for such prescription drugs payable by the
purchaser of such prescription drugs or any Person other than a Third Party
Payor shall not be deemed to be a Pharmacy Receivable).

1.182“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower or Guarantor sponsors, maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a Multiemployer
Plan has made contributions at any time during the immediately preceding six (6)
plan years.

1.183“Prescription Files” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s or Guarantor’s now owned or hereafter existing or acquired
retail customer files, (a) including prescriptions for retail customers and
other medical information related thereto, maintained by the retail pharmacies
of Borrowers and Guarantors, wherever located, and (b) the pharmaceutical
customer list owned and controlled by any Borrower or Guarantor relating to
certain items and services, including, without limitation, any drug price data,
drug eligibility data, clinical drug information and health information of a
pharmaceutical customer that is not protected under Sections 1171 through 1179
of the Social Security Act or other applicable law.

1.184“Pro Forma Basis” shall mean, for purposes of calculating retail sales in
Section 10.1(i) for the immediately preceding fiscal year and for purposes of
calculating revenues in Section 10.1(n) for the immediately preceding fiscal
year, that pro forma effect will be given to the Nash-Finch Merger, any
acquisition or investment permitted under Section 9.10(j) hereof and sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business,

41

 

 

--------------------------------------------------------------------------------

 

division or store, in each case, that occurred during such immediately preceding
fiscal year being used for such purpose as if such event occurred on the first
day of such immediately preceding fiscal year.

1.185“Pro Rata Share” shall mean:

(a)with respect to a Tranche A Lender's obligation to make Tranche A Revolving
Loans and to acquire interests in Swing Line Loans, Special Administrative Agent
Advances and Letter of Credit Accommodations and receive payments of interest,
fees, and principal with respect thereto, the fraction (expressed as a
percentage) the numerator of which is such Tranche A Lender's Tranche A
Commitment and the denominator of which is the aggregate amount of all of the
Tranche A Commitments of the Tranche A Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof; provided, that, if the
Tranche A Commitments have been terminated, the numerator shall be the unpaid
amount of such Tranche A Lender's Tranche A Revolving Loans and its interest in
the Swing Line Loans, Special Administrative Agent Advances and Letter of Credit
Accommodations and the denominator shall be the aggregate amount of all unpaid
Tranche A Revolving Loans, Swing Line Loans, Special Administrative Agent
Advances and Letter of Credit Accommodations;

(b)with respect to a Tranche A-1 Lender's obligation to make Tranche A-1
Revolving Loans and receive payments of interest, fees, and principal with
respect thereto, the fraction (expressed as a percentage) the numerator of which
is such Tranche A-1 Lender's Tranche A-1 Commitment and the denominator of which
is the aggregate amount of all of the Tranche A-1 Commitments of the Tranche A-1
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof;

(c)with respect to a Tranche A-2 Lender's obligation to make Tranche A-2 Term
Loans and receive payments of interest, fees, and principal with respect
thereto, the fraction (expressed as a percentage) the numerator of which is such
Tranche A-2 Lender's Tranche A-2 Commitment and the denominator of which is the
aggregate amount of all of the Tranche A-2 Commitments of the Tranche A-2
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof;

(d)with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 11.5 hereof), at any time
shall mean, as to any Lender, the fraction (expressed as a percentage) the
numerator of which is such Lender’s aggregate Commitments and the denominator of
which is the aggregate amount of all of the Commitments of Lenders, as adjusted
from time to time in accordance with the provisions Section 13.7 hereof;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of such Lender’s Loans and its interest in the Swing Line
Loans, Special Administrative Agent Advances and Letter of Credit Accommodations
and the denominator shall be the aggregate amount of all unpaid Loans, Swing
Line Loans, Special Administrative Agent Advances and Letter of Credit
Accommodations.

1.186“Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether Federal, State, Provincial, county or local, and
whether foreign or domestic, that are paid or payable by any Person in respect
of any period in accordance with GAAP.

42

 

 

--------------------------------------------------------------------------------

 

1.187"Qualified Debt Agent" shall mean the entity acting in the capacity as
agent or trustee, as applicable, with respect to a Qualified Debt Offering and
any successor or replacement agent or trustee, as applicable, and their
respective successors and assigns.

1.188“Qualified Debt Intercreditor Agreement” shall mean, in form and substance
reasonably satisfactory to Administrative Agent and the Required Lenders, the
Intercreditor Agreement entered into on the date that Borrowers incur
Indebtedness permitted to be incurred pursuant to Section 9.9(f) hereof, by and
between Administrative Agent and each set of holders of such debt, as applicable
(or their agent or trustee, as applicable), as acknowledged and agreed to by
Borrowers and Guarantors, pursuant to which Administrative Agent shall
subordinate its lien on the Qualified Debt Offering Priority Collateral (to no
less than a second priority lien) and the holders of such debt (or their agent
or trustee, as applicable) shall subordinate its lien on all Collateral other
than the Qualified Debt Offering Priority Collateral, as the same be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.189“Qualified Debt Offering" shall mean, at the option of the Borrowers, in
each case, pursuant to and in accordance with the terms of Section 9.9(f)
hereof, one or more (i) term loans made to the Borrowers or Guarantors after the
Effective Date or (ii) senior notes issued by any Borrower or Guarantor after
the Effective Date.

1.190“Qualified Debt Offering Priority Collateral” shall mean, after the date
that Borrowers or Guarantors have incurred Indebtedness pursuant to Section
9.9(f) hereof, collectively, that portion of the Collateral now owned or at any
time hereafter acquired by any Borrower or Guarantor or in which any Borrower or
Guarantor now has or at any time in the future may acquire any right, title or
interest, consisting of

(a)Equipment (other than Equipment that constitutes Eligible Equipment or
Eligible Rolling Stock as of the date of the incurrence of such Indebtedness),

(b)Real Property and fixtures (other than Real Property that constitutes
Eligible Real Property as of the date of the incurrence of such Indebtedness),

(c)Intellectual Property,

(d)instruments, documents, investment property, letters of credit, supporting
obligations and chattel paper, in each case, to the extent that any amounts
payable under or in connection with any of the items or types of assets
described in clauses (a) through (c) above are evidenced by the items described
in this clause (d) and

(e)all proceeds and products of any of the items or types of assets described in
clauses (a) through (d) above.

1.191“Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located,
including the real property and related assets more particularly described in
the Mortgages.

1.192“Realty Reserves” shall mean such Reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the

43

 

 

--------------------------------------------------------------------------------

 

impediments to Administrative Agent’s ability to realize upon any Eligible Real
Property.  Without limiting the generality of the foregoing, Realty Reserves may
include (but are not limited to) (a) Environmental Compliance Reserves, (b)
Reserves for (i) municipal taxes and assessments that may be required to be
repaid in connection with any sale or other disposition of any of such Real
Property, (ii) at any time, repairs required to maintain the Real Property at
such time and/or to prepare it for a sale or other disposition, (iii)
remediation of title defects, and (c) Reserves for Indebtedness secured by liens
that are pari passu with, or have priority over, the lien of the Administrative
Agent.

1.193“Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d)  letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or (e)
all other accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

1.194“Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any Account Debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

1.195“Reference Bank” shall mean Wells Fargo Bank, National Association, or such
other bank as Administrative Agent may from time to time designate.

1.196“Refinancing Indebtedness” shall have meaning set forth in Section 9.9
hereof.

1.197“Register” shall have the meaning set forth in Section 13.7 hereof.

1.198“Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate fifty-one (51%) percent or more of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom at least fifty-one (51%) percent of the then outstanding
Obligations are owing; provided, that, (a) the

44

 

 

--------------------------------------------------------------------------------

 

Commitment of any Defaulting Lender shall be disregarded in the determination of
the Required Lenders, (b) at any time that there are two (2) or more Lenders,
“Required Lenders” must include at least two (2) Lenders (who are not Affiliates
of one another), and (c) to the extent that the Pro Rata Shares of Wells and
Bank of America aggregate fifty-one (51%) percent or more of the aggregate of
the Commitments of all Lenders, “Required Lenders” must include at least three
(3) Lenders (who are not Affiliates of one another).  For purposes of
calculating Pro Rata Share, the Commitments of any Defaulting Lender in
determining Required Lenders at any time shall be deemed to be zero.

1.199“Required Tranche A Lenders” shall mean, at any time, those Tranche A
Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of the
aggregate of the Tranche A Commitments of all Tranche A Lenders, or if the
Tranche A Commitments shall have been terminated, Tranche A Lenders to whom at
least fifty-one (51%) percent of the then outstanding Obligations in respect of
Tranche A Revolving Loans are owing; provided, that, (a) the Commitment of any
Defaulting Lender shall be disregarded in the determination of the Required
Tranche A Lenders, (b) at any time that there are two (2) or more Tranche A
Lenders, “Required Tranche A Lenders” must include at least two (2) Tranche A
Lenders (who are not Affiliates of one another), and (c) to the extent that the
Pro Rata Shares of Wells and Bank of America aggregate fifty-one (51%) percent
or more of the aggregate of the Tranche A Commitments of all Tranche A Lenders,
“Required Tranche A Lenders” must include at least three (3) Tranche A Lenders
(who are not Affiliates of one another).  For purposes of calculating Pro Rata
Share, the Commitments of any Defaulting Lender in determining Required Tranche
A Lenders at any time shall be deemed to be zero.

1.200“Required Tranche A-1 Lenders” shall mean, at any time, those Tranche A-1
Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of the
aggregate of the Tranche A-1 Commitments of all Tranche A-1 Lenders, or if the
Tranche A-1 Commitments shall have been terminated, Tranche A-1 Lenders to whom
at least fifty-one (51%) percent of the then outstanding Obligations in respect
of Tranche A-1 Revolving Loans are owing; provided, that, (a) the Commitment of
any Defaulting Lender shall be disregarded in the determination of the Required
Tranche A-1 Lenders, and (b) at any time that there are two (2) or more Tranche
A-1 Lenders, “Required Tranche A-1 Lenders” must include at least two (2)
Tranche A-1 Lenders (who are not Affiliates of one another).  For purposes of
calculating Pro Rata Share, the Commitments of any Defaulting Lender in
determining Required Tranche A-1 Lenders at any time shall be deemed to be zero.

1.201“Required Tranche A-2 Lenders” shall mean, at any time, those Tranche A-2
Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of the
aggregate of the Tranche A-2 Commitments of all Tranche A-2 Lenders, or if the
Tranche A-2 Commitments shall have been terminated, Tranche A-2 Lenders to whom
at least fifty-one (51%) percent of the then outstanding Obligations in respect
of Tranche A-2 Revolving Loans are owing; provided, that, (a) the Commitment of
any Defaulting Lender shall be disregarded in the determination of the Required
Tranche A-2 Lenders, and (b) at any time that there are two (2) or more Tranche
A-2 Lenders, “Required Tranche A-2 Lenders” must include at least two (2)
Tranche A-2 Lenders (who are not Affiliates of one another).  For purposes of
calculating Pro Rata Share, the Commitments of any Defaulting Lender in
determining Required Tranche A-2 Lenders at any time shall be deemed to be zero.

1.202“Reserves” shall mean as of any date of determination, such amounts as
Administrative Agent may from time to time establish and revise in its Permitted
Discretion reducing the amount of Loans and Letter of Credit Accommodations
which would otherwise be

45

 

 

--------------------------------------------------------------------------------

 

available to any Borrower under the lending formula(s) provided for herein: (a)
to reflect events, conditions, contingencies or risks which adversely affect, or
have a reasonable likelihood of adversely affecting (i) the assets or business
of Borrowers, including the Collateral or its value or the amount that might be
obtained upon the sale or other disposition or realization on such Collateral or
(ii) the security interests and other rights of Administrative Agent or any
Lender in the Collateral (including the enforceability, perfection and priority
thereof) or (b) to reflect Administrative Agent’s good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Obligor to Administrative Agent is or was incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Accommodations as provided in Section 2.4 hereof or (d) in respect of any
state of facts which Administrative Agent determines in good faith constitutes a
Default or an Event of Default.  Without limiting the generality of the
foregoing, Reserves may, at Administrative Agent’s option in its Permitted
Discretion, be established to reflect: (i) chargebacks with respect to Accounts,
(ii) returns, discounts, claims, credits and allowances of any nature that are
not paid pursuant to the reduction of Accounts, (iii) the sales, excise or
similar taxes included in the amount of any Accounts reported to Administrative
Agent, (iv) a change in the turnover, age or mix of the categories of Inventory
or Rolling Stock that adversely affects the aggregate value of all Inventory or
Rolling Stock, as the case may be, (v) variances between the perpetual inventory
records of Borrowers (to the extent such perpetual inventory records are
maintained) and the results of the test counts of the Inventory that is subject
to such perpetual inventory records conducted by Administrative Agent with
respect thereto in excess of the percentage acceptable to Administrative Agent,
(vi) variances between the inventory records of Borrowers and Guarantors and the
results of test counts or physical counts of inventory with respect thereto,
(vii) variances between the stock ledger inventory report for non-perishable
items in the Retail Division and the general ledger with respect thereto; (viii)
amounts owing by Borrowers to Credit Card Issuers or Credit Card Processors in
connection with the Credit Card Agreements, (ix) amounts due or to become due in
respect of sales, excise, use and/or withholding taxes, (x) liabilities of any
Borrower or Guarantor that are entitled to receive the benefit of a security
interest or trust pursuant to the PACA, the PSA or any other similar state law
(provided, that, as of the Effective Date, Borrowers represent that there are no
such liabilities under the PSA since Borrowers have written agreements providing
for the extension of credit to them for all purchases of meat, meat products and
livestock products by Borrowers), (xi) inventory shrinkage, (xii) the aggregate
amount of merchandise gift certificates and coupons, (xiii) any rental payments,
service charges or other amounts to become due to lessors of real property to
the extent Inventory, Equipment, Rolling Stock or Records are located in or on
such property or such Records are needed to monitor or otherwise deal with the
Collateral (except for rents and amounts due for the lease of Real Property by
Borrowers where Administrative Agent has received a Collateral Access Agreement
in a form acceptable to Administrative Agent, provided, that, in the event that
Administrative Agent has not received a Collateral Access Agreement or has
received a Collateral Access Agreement that does not have terms that are
acceptable to Administrative Agent for any retail store location that is leased
by a Borrower, the Reserves established in respect of such location pursuant to
this clause (xiii) shall not exceed at any time the lesser of  (A) the aggregate
of amounts payable to the owners and lessors of such location for the next two
(2) months from any such time and including amounts if any, then outstanding and
unpaid owed by a Borrower to such owners and lessors or (B) the value of the
Eligible Equipment, Eligible Inventory and Eligible Rolling Stock at such
location to the extent included in the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Tranche A-2 Borrowing Base, except that such limitation on
the amount of the Reserves shall not apply at any time that a Default or Event
of Default shall exist or have occurred and be continuing, or a notice of any
default or event of default under the lease with respect to such location has
been received by or on behalf of any Borrower or Guarantor (except  where the
existence of the

46

 

 

--------------------------------------------------------------------------------

 

default specified in such notice is being disputed in good faith by such
Borrower or Guarantor provided that such Borrower or Guarantor is continuing to
pay rent and all other amounts payable under the lease with respect to such
premises or if not, then is paying such rent and other amounts into escrow so
that such funds will be available to the lessor in the event that such Borrower
or Guarantor does not succeed in such dispute) or a Borrower has granted to the
owner and lessor a security interest or lien upon any assets of such Borrower,
(xiv) reductions in the number of repeat prescriptions, the average volume of
prescriptions being filled, or the change in the mix of the types of payors with
respect to sales of prescriptions, or any other changes to the factors
identified in any appraisal that adversely affect the amount that may be
recovered by Administrative Agent from the sale or other disposition of the
Prescription Files (provided, that, Borrowers may at any time and from time to
time obtain appraisals that satisfy the requirements of Administrative Agent
provided for herein with respect to the Prescription Files, and to the extent
that the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or theTranche
A-2 Borrowing Base has been adjusted to reflect the then current value of the
Eligible Prescription Files based on the results of such appraisal, such
Reserves shall not be established), (xv) any statutory or regulatory changes
after the Effective Date, or as to Ohio and Michigan laws are not disclosed in
the opinions of counsel to Borrowers addressed and delivered to Administrative
Agent on the Effective Date, that adversely affect the transferability of the
Prescription Files, (xvi) the amount, at any time, by which the Tranche A-2 Term
Loans exceed the Tranche A-2 Borrowing Base then in effect, (xvii) the Tax
Stamps Reserve, (xviii) customs duties and other costs to release Inventory
which is being imported into the United States, (xix) Customer Credit
Liabilities, (xx) Realty Reserves, and (xxi) premiums payable under Eligible
Life Insurance Policies.  To the extent that such Reserve is in respect of
amounts that may be payable to third parties, the Administrative Agent may, at
its option, but without duplication, deduct such Reserve from (A) the Tranche A
Maximum Credit at any time that the Tranche A Maximum Credit is less than the
amount of the Tranche A Borrowing Base, (B) the Tranche A-1 Maximum Credit at
any time that the Tranche A-1 Maximum Credit is less than the amount of the
Tranche A-1 Borrowing Base or (C) the Tranche A-2 Maximum Credit at any time
that the Tranche A-2 Maximum Credit is less than the amount of the Tranche A-2
Borrowing Base.  To the extent Administrative Agent may revise the lending
formulas used to determine the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Tranche A-2 Borrowing Base or establish new criteria or
revise existing criteria for Eligible Accounts or Eligible Inventory so as to
address any circumstances, condition, event or contingency in a manner
satisfactory to Administrative Agent, Administrative Agent shall not establish a
Reserve for the same purpose.  The amount of any Reserve established by
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Administrative Agent in good faith.  

1.203“Retail Division” shall mean the operations of Family Fare, Prevo, MSFC,
Seaway, Custer, Pharm, Gruber RE, Spartan Fuel, Nash-Finch,  Super Food, U Save
and Erickson’s (together with their respective successors and assigns)
consisting of ownership by such Borrowers and their Subsidiaries of retail
supermarkets, pharmacies, fuel centers and convenience stores, together with all
related retail operations by them.

1.204“Revolving Loans” shall mean, collectively, the Tranche A Revolving Loans
and the Tranche A-1 Revolving Loans.

1.205“Rolling Stock” shall mean, as to each Borrower, all of such Borrower’s
trucks, trailers, tractors and intermodal units for use in connection therewith,
wherever located.

47

 

 

--------------------------------------------------------------------------------

 

1.206“Sale and Lease-Back Transaction” shall mean the sale by any Borrower or
Guarantor of real property pursuant to any arrangement, directly or indirectly,
with any person whereby it shall sell or transfer any real property, whether now
owned or hereafter acquired, and thereafter rent or lease such real property
that it intends to use for substantially the same purpose or purposes as the
real property being sold or transferred.

1.207“Sanctioned Entity” shall mean, at any time (a) a country, region or
territory or a government of a country or territory, (b) an agency of the
government of a country, region or territory , (c) an organization directly or
indirectly controlled by a country, region or territory or its government, (d) a
Person resident in or determined to be resident in a country, region or
territory, in each case of clauses (a) through (d), that is a target of
Sanctions, including a target of any country sanctions program administered and
enforced by OFAC.

1.208“Sanctioned Person” shall mean, at any time (a) any Person named on the
list of Specially Designated Nationals and Blocked Persons maintained by OFAC,
OFAC’s consolidated Non-SDN list or any other Sanctions-related list maintained
by any Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

1.209“Sanctions” shall mean individually and collectively, respectively, any and
all economic sanctions, trade sanctions, financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes anti-terrorism laws and other
sanctions laws, regulations or embargoes, including those imposed, administered
or enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any Lender or any Borrower, any
Guarantor or any of its or their respective Subsidiaries or Affiliates.  

1.210“Secured Parties” shall mean, collectively, (a) Administrative Agent, (b)
Issuing Bank, (c) Lenders and (d) Bank Product Providers; provided, that, as to
any Bank Product Provider, only to the extent of the Obligations owing to such
Bank Product Provider.

1.211“Senior Note Indenture” shall mean the Indenture, dated December 6, 2012,
by and between Parent, as issuer, and The Bank of New York Trust Company, N.A.,
as trustee, with respect to the Senior Notes, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced from time to time.

1.212“Senior Notes” shall mean, collectively, the 6.625% Senior Notes Due 2016
issued by Parent in the original aggregate principal amount not to exceed
$50,000,000 pursuant to the Senior Note Indenture, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced from time to time.

1.213“Senior Notes Trustee” shall mean The Bank of New York Trust Company, N.A.,
as trustee under the Senior Notes, and its successors and assigns, and any
replacement or successor trustee thereunder.

48

 

 

--------------------------------------------------------------------------------

 

1.214“Social Security Act” shall mean the Social Security Act, 92 U.S.C. Section
1396, et seq, as the same now exists or may from time to time hereafter be
amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

1.215“Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Effective Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

1.216“Special Administrative Agent Advances” shall have the meaning set forth in
Section 12.11 hereof.

1.217“Specified Representations” shall mean the representations and warranties
set forth in Sections 8.1, the first sentence of 8.4, the second sentence of
8.7(a), 8.12(d), 8.24, 8.29, 8.31 and 8.32 herein.

1.218“SSD” shall mean SS Delaware, Inc., a Delaware corporation, and its
successors and assigns.

1.219“Store Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.220“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.221“Supermajority Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom at least sixty-six and two-thirds (66 2/3%)
percent of the then outstanding Obligations are owing; provided, that, (a) the
Commitment of any Defaulting Lender shall be disregarded in the determination of
the Supermajority Lenders, and (b) at any time that there are two (2) or more
Lenders, “Supermajority Lenders” must include at least two (2) Lenders (who are
not Affiliates of one another).  For purposes of calculating Pro Rata Share, the
Commitments of any Defaulting Lender in determining Supermajority Lenders at any
time shall be deemed to be zero.

49

 

 

--------------------------------------------------------------------------------

 

1.222“Swing Line Lender” shall mean Wells Fargo Capital Finance, LLC, in its
capacity as the lender of Swing Line Loans, and its successors and assigns.

1.223“Swing Line Loans” shall mean loans now or hereafter made by Swing Line
Lender on a revolving basis pursuant to the Credit Facility (involving advances,
repayments and readvances) as set forth in Section 2.2 hereof.

1.224“Swing Line Loan Limit” shall mean $100,000,000.

1.225“Tax Stamps” shall mean all tax stamps, excise tax stamps, adhesive stamps,
meter stamps and similar stamps, which in each case evidence the valid and
effective payment of cigarette taxes to applicable Governmental Authorities.

1.226“Tax Stamps Reserve” shall mean, at any given time, with respect to any
Eligible Unaffixed Tax Stamp Inventory, such reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate with respect to the sum of the “net stamp tax obligations” in each
State in which any Borrower purchases Tax Stamps, wherein the “net stamp tax
obligations” for each State are equal to the aggregate obligations and/or
liabilities owing to any Governmental Authority in such State for purchases of
Tax Stamps (including any checks or instruments of payment issued by or on
behalf of any Borrower which are held by any taxing authority in such State and
not yet submitted for presentment and collection), and the aggregate obligations
and/or liabilities owing to any Governmental Authority in such State based on an
audit of a Borrowers’ monthly Tax Stamp report delivered to such Governmental
Authority in such State but excluding all such obligations and/or liabilities
owing to any Governmental Authority in such States as determined by
Administrative Agent in its Permitted Discretion; provided, that, the amount of
any such Reserve shall be reduced by the amount payable under any surety bond
issued to or for the benefit of any Governmental Authority of a State so long as
Administrative Agent shall have received an opinion letter, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel
licensed in such State opining that amounts owing to such State would not be
entitled to payment from any assets of the Borrowers (or held by them) prior to
the Obligations, whether as a result of amounts collected by any Borrower in
respect of cigarette taxes being trust funds or any Borrower acting as agent for
such State for purposes of the collection of such cigarette taxes, as an offset
against Tax Stamps held or used by such Borrower or otherwise.

1.227“Third Party Payor” shall mean any Person, such as, a Fiscal Intermediary,
Blue Cross/Blue Shield, or private health insurance company, which is obligated
to reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid or any private insurance contract.

1.228“Total Borrowing Base” shall mean, the sum of the Tranche A Borrowing Base,
the Tranche A-1 Borrowing Base and the Tranche A-2 Borrowing Base.

1.229“Total Funded Indebtedness” shall mean, as of any date of determination,
with respect to Parent and its Subsidiaries (determined on a consolidated
basis), without duplication, any liability, whether or not contingent, (a) in
respect of borrowed money (whether or not the recourse of the lender is to the
whole of the assets of such Person or only to a portion thereof) or evidenced by
bonds, notes, debentures or similar instruments (including, but not limited to,
mortgages); (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an

50

 

 

--------------------------------------------------------------------------------

 

Affiliate) incurred in the ordinary course of business of such Person and
payable in accordance with customary trade practices, but including, without
limitation, all earn-outs and similar deferred payment obligations); (c) all
obligations as lessee under leases which have been, or should be, in accordance
with GAAP recorded as Capital Leases; (d) all reimbursement obligations and
other liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, bank
guaranties, drafts or similar documents or instruments issued for such Person’s
account; (e) the principal and interest portions of all rental obligations of
such Person under any synthetic lease or similar off-balance sheet financing
where such transaction is considered to be borrowed money for tax purposes but
is classified as an operating lease in accordance with GAAP, (f) in respect of
letters of credit issued on behalf of the Borrowers and Guarantors (and/or in
connection with the Borrowers and Guarantors have reimbursement obligations) and
(g) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements, hedging agreements,
collar agreements and other agreements or arrangements designed to protect such
person against fluctuations in interest rates or currency or commodity values.

1.230“Tranche A Borrowing Base” shall mean, at any time, the amount equal to:

(a) ninety (90%) percent multiplied by the net amount of Eligible Accounts
(other than those arising from Pharmacy Receivables, Credit Card Receivables and
Military Receivables); plus

(b) ninety (90%) percent multiplied by the net amount of Eligible Accounts
arising from Pharmacy Receivables; plus

(c) ninety (90%) percent multiplied by the net amount of Eligible Credit Card
Receivables; plus

(d) eighty-five (85%) percent multiplied by the net amount of (after deducting,
without duplication, the Military Receivables Deduction Amount) Eligible
Military Receivables; plus

(e) ninety (90%) percent of the Net Recovery Percentage for the Eligible
Inventory (other than Eligible Unaffixed Tax Stamp Inventory) of the Retail
Division multiplied by the Value of such Eligible Inventory; plus

(f) ninety (90%) percent of the Net Recovery Percentage for the Eligible
Inventory (other than Eligible Unaffixed Tax Stamp Inventory) of the
Distribution Division (including, for this purpose, Inventory which gives rise
to Military Receivables) multiplied by the Value of such Eligible Inventory;
plus

(g) ninety (90%) percent of the Net Recovery Percentage of Eligible In-Transit
Inventory multiplied by the Value of such Eligible In-Transit Inventory; plus

(h) ninety (90%) percent of Eligible Unaffixed Tax Stamp Inventory; plus

(i)the lesser of: (A) ninety-five percent (95%) of the Cash Surrender Value of
Eligible Life Insurance Policies and (B) $10,000,000, plus

51

 

 

--------------------------------------------------------------------------------

 

(j) the Tranche A Prescription File Availability; plus

(k) the Tranche A Real Estate Availability; plus

(l) the Tranche A Equipment Availability; plus

(m) the Tranche A Rolling Stock Availability; plus

(n) ninety-eight (98%) percent of Eligible Cash and Cash Equivalents; minus

(o)Reserves.

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.231“Tranche A Commitment” shall mean, at any time, as to each Tranche A
Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A Commitment of such Lender or on Schedule 1 to
the Assignment and Acceptance Agreement pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A Commitments”.

1.232“Tranche A Equipment Availability” shall mean eighty-five (85%) percent of
the forced liquidation value of Eligible Equipment as set forth in the most
recent appraisal of such Equipment received by Administrative Agent in
accordance with Section 7.4 hereof after the Effective Date, provided, that, (a)
the Tranche A Equipment Availability shall be established five (5) Business Days
after the receipt by Administrative Agent of the final written report of such
appraisal in the amount determined based on such appraisal, and (b) commencing
on the first day of the next calendar month after the Tranche A Equipment
Availablity is established, and as of the first day of each calendar month
thereafter, the percentage set forth above shall be reduced by an amount equal
to such initial percentage divided by sixty (60).

1.233“Tranche A Lenders” shall mean, collectively, the Lenders having a Tranche
A Commitment or all or a portion of the Tranche A Loans owing to it; sometimes
being referred to herein individually as a “Tranche A Lender”.

1.234“Tranche A Maximum Credit” shall mean the amount of $975,000,000 (subject
to adjustment as provided in Section 2.6 hereof).

1.235“Tranche A Prescription File Availability” shall mean ninety (90%) percent
of the “net orderly liquidation value” of the Eligible Prescription Files based
on the most recent acceptable appraisal thereof received by Administrative Agent
in accordance with Section 7.5 hereof using the average of the average recovery
under each of the percent of script sales method, the dollars per average number
of scripts filled per week method and the percent of past year script margin
method (or such other methodology or methodologies as may be acceptable to
Administrative Agent).

52

 

 

--------------------------------------------------------------------------------

 

1.236“Tranche A Real Estate Availability” shall mean the lesser of (a)
seventy-five (75%) percent of the appraised fair market value of the Eligible
Real Property as set forth in the most recent appraisal of such Real Property
received by Administrative Agent in accordance with Section 7.4 hereof (other
than any such Real Property (i) with respect to which the Mortgage Modification
Items have not been fully satisfied, as determined by Administrative Agent or
(ii) with respect to Designated Properties, for which each of the criteria and
conditions set forth in the definition of Eligible Real Property have not been
fully satisfied, in either case, as of the date of Amendment No. 4, as
determined by Administrative Agent), which amount, as of the date of Amendment
No. 4, is $272,166,000, and, in the event that (x) the Mortgage Modification
Items have been fully satisfied with respect to any such Real Property after the
date of Amendment No. 4, as determined by Administrative Agent, (y) any
additional Designated Properties satisfy all of the criteria and conditions set
forth in the definition of Eligible Real Property after the date of Amendment
No. 4, as determined by Administrative Agent, or (z) the acquisition of the
Acquired Properties has been consummated and any such Acquired Properties
constitute Eligible Real Property, as determined by Administrative Agent, such
amount shall be increased to include such Eligible Real Property, but which
amount shall not be increased to an amount in excess of $300,000,000 in the
aggregate at any time after the date of Amendment No. 4, provided, that,
commencing April 1, 2019, such percentage shall be reduced to seventy-four (74%)
percent and by an additional one hundred (100) basis points as of the first day
of each calendar quarter thereafter until it is sixty (60%) percent, and (b) an
amount equal to thirty (30%) percent of the Tranche A Borrowing Base as then in
effect (after giving effect to any Environmental Compliance Reserves).

1.237“Tranche A Revolving Loans” shall mean the loans now or hereafter made by
or on behalf of any Tranche A Lender or by Administrative Agent for the account
of any Tranche A Lender on a revolving basis pursuant to the Credit Facility
(involving advances, repayments and readvances) as set forth in Section
2.1(a)(i) hereof.  Swing Line Loans shall be considered Tranche A Revolving
Loans, except as otherwise provided herein.

1.238“Tranche A Rolling Stock Availability” shall mean eighty-five (85%) percent
of the net orderly liquidation value of the Eligible Rolling Stock as set forth
in the most recent acceptable appraisal (or acceptable updates of existing
appraisals) of such Rolling Stock received by Administrative Agent in accordance
with Section 7.6 hereof, provided, that commencing April 1, 2019, such
percentage shall be reduced to eighty-two (82%) percent and by an additional 300
basis points as of the first day of each calendar quarter thereafter.

1.239“Tranche A-1 Borrowing Base” shall mean, at any time, the amount equal to:

(a) five (5%) percent multiplied by the net amount of Eligible Accounts arising
from Pharmacy Receivables; plus

(b) five (5%) percent multiplied by the net amount of Eligible Credit Card
Receivables; plus

(c) five (5%) percent multiplied by the net amount of (after deducting, without
duplication, the Military Receivables Deduction Amount) Eligible Military
Receivables; plus

(d) five (5%) percent multiplied by the net amount of the Net Recovery
Percentage for the Eligible Inventory (other than Eligible Unaffixed Tax Stamp
Inventory) of the Retail Division multiplied by the Value of such Eligible
Inventory; plus

53

 

 

--------------------------------------------------------------------------------

 

(e) five (5%) percent multiplied by the net amount of the Net Recovery
Percentage for the Eligible Inventory (other than Eligible Unaffixed Tax Stamp
Inventory) of the Distribution Division (including, for this purpose, Inventory
which gives rise to Military Receivables) multiplied by the Value of such
Eligible Inventory; plus

(f) five (5%) percent of the Net Recovery Percentage of Eligible In-Transit
Inventory multiplied by the Value of such Eligible In-Transit Inventory; plus

(g) five (5%) percent of Eligible Unaffixed Tax Stamp Inventory; plus

(h) the Tranche A-1 Prescription File Availability; minus

(i)Reserves (without duplication of any Reserves established in respect of the
Tranche A Borrowing Base or the Tranche A-2 Borrowing Base).

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.240“Tranche A-1 Commitment” shall mean, at any time, as to each Tranche A-1
Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A-1 Commitment of such Lender or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A-1 Commitments”.

1.241“Tranche A-1 Lenders” shall mean, collectively, the Lenders having a
Tranche A-1 Commitment or all or a portion of the Tranche A-1 Loans owing to it;
sometimes being referred to herein individually as a “Tranche A-1 Lender”.

1.242“Tranche A-1 Maximum Credit” shall mean the amount of $40,000,000.

1.243“Tranche A-1 Prescription File Availability” shall mean five (5%) percent
of the “net orderly liquidation value” of the Eligible Prescription Files based
on the most recent acceptable appraisal thereof received by Administrative Agent
in accordance with Section 7.5 hereof using the average of the average recovery
under each of the percent of script sales method, the dollars per average number
of scripts filled per week method and the percent of past year script margin
method (or such other methodology or methodologies as may be acceptable to
Administrative Agent).

1.244“Tranche A-1 Revolving Loans” shall mean the loans now or hereafter made by
or on behalf of any Tranche A-1 Lender or by Administrative Agent for the
account of any Tranche A-1 Lender on a revolving basis pursuant to the Credit
Facility (involving advances, repayments and readvances) as set forth in Section
2.1(a)(ii) hereof.

1.245“Tranche A-2 Borrowing Base” shall mean, at any time, the amount equal to:

54

 

 

--------------------------------------------------------------------------------

 

(a) five (5%) percent multiplied by the net amount of Eligible Accounts (other
than those arising from Pharmacy Receivables, Credit Card Receivables and
Military Receivables); plus

(b) five (5%) percent multiplied by the net amount of Eligible Accounts arising
from Pharmacy Receivables; plus

(c) five (5%) percent multiplied by the net amount of Eligible Credit Card
Receivables; plus

(d) five (5%) percent multiplied by the net amount of (after deducting, without
duplication, the Military Receivables Deduction Amount) Eligible Military
Receivables; plus

(e) five (5%) percent of the Net Recovery Percentage for the Eligible Inventory
(other than Eligible Unaffixed Tax Stamp Inventory) of the Retail Division
multiplied by the Value of such Eligible Inventory; plus

(f) five (5%) percent of the Net Recovery Percentage for the Eligible Inventory
(other than Eligible Unaffixed Tax Stamp Inventory) of the Distribution Division
(including, for this purpose, Inventory which gives rise to Military
Receivables) multiplied by the Value of such Eligible Inventory; plus

(g) five (5%) percent of the Net Recovery Percentage of Eligible In-Transit
Inventory multiplied by the Value of such Eligible In-Transit Inventory; plus

(h) five (5%) percent of Eligible Unaffixed Tax Stamp Inventory; plus

(i) the Tranche A-2 Prescription File Availability; plus

(j) the Tranche A-2 Real Estate Availability; minus

(k)Reserves (without duplication of any Reserves established in respect of the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base).

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.246“Tranche A-2 Commitment” shall mean, at any time, as to each Tranche A-2
Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A-2 Commitment of such Lender or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A-2 Commitments”.

55

 

 

--------------------------------------------------------------------------------

 

1.247“Tranche A-2 Lenders” shall mean, collectively, the Lenders having a
Tranche A-2 Commitment or all or a portion of the Tranche A-2 Term Loans owing
to it; sometimes being referred to herein individually as a “Tranche A-2
Lender”.

1.248“Tranche A-2 Maximum Credit” shall mean the amount of $60,000,000, as the
same shall be reduced from time to time by payments required in respect of
Tranche A-2 Term Loans as set forth in Section 2.3 hereof.

1.249“Tranche A-2 Prescription File Availability” shall mean five (5%) percent
of the “net orderly liquidation value” of the Eligible Prescription Files based
on the most recent acceptable appraisal thereof received by Administrative Agent
in accordance with Section 7.5 hereof using the average of the average recovery
under each of the percent of script sales method, the dollars per average number
of scripts filled per week method and the percent of past year script margin
method (or such other methodology or methodologies as may be acceptable to
Administrative Agent).

1.250“Tranche A-2 Real Estate Availability” shall mean the lesser of (a) seven
and one-half (7.5%) percent of the appraised fair market value of the Eligible
Real Property as set forth in the most recent appraisal of such Real Property
received by Administrative Agent in accordance with Section 7.4 hereof (other
than any such Real Property (i) with respect to which the Mortgage Modification
Items have not been fully satisfied as of the date of Amendment No. 4, as
determined by Administrative Agent or (ii) with respect to Designated
Properties, for which each of the criteria and conditions set forth in the
definition of Eligible Real Property have not been fully satisfied, in either
case, as of the date of Amendment No. 4, as determined by Administrative Agent),
which amount, as of the date of Amendment No. 4, is $27,216,600, and, in the
event that (x) the Mortgage Modification Items have been fully satisfied with
respect to any such Real Property after the date of Amendment No. 4, as
determined by Administrative Agent, or (y) any additional Designated Properties
satisfy all of the criteria and conditions set forth in the definition of
Eligible Real Property after the date of Amendment No. 4, as determined by
Administrative Agent, or (z) the acquisition of the Acquired Properties has been
consummated and any such Acquired Properties constitute Eligible Real Property,
as determined by Administrative Agent, such amount, as determined by
Administrative Agent, shall be increased to include such Eligible Real Property,
but which amount shall not be increased by an amount greater than would cause
the Tranche A-2 Real Estate Availability to exceed $25,000,000, and (b)
$25,000,000.

1.251“Tranche A-2 Term Loans” shall mean, collectively, the term loans made by
or on behalf of Tranche A-2 Lenders, jointly and severally, as provided for in
Section 2.3 hereof; sometimes being referred to herein individually as a
“Tranche A-2 Term Loan”.

1.252“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Illinois, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Illinois on the Effective Date shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Administrative Agent may otherwise determine).

1.253“Value” shall mean, as determined by Administrative Agent in good faith,
with respect to Inventory, the lower of (A) cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value, provided, that, for
purposes of the calculation of the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base and the Tranche A-2 Borrowing Base, (i) the Value of the
Inventory shall not include:  (A) the portion of the value of Inventory equal to
the

56

 

 

--------------------------------------------------------------------------------

 

profit earned by any Affiliate on the sale thereof to any Borrower (other than
the profit of the Distribution Division for sales of Inventory to the Retail
Division in the ordinary course of business consistent with current practices
and for sales at prices no more than the Retail Division could purchase such
Inventory from a person that is not an Affiliate), (B) the amount of cigarette
taxes that are capitalized in inventory, or (C)  write-ups or write-downs in
value with respect to currency exchange rates and (ii) notwithstanding anything
to the contrary contained herein, the cost of the Inventory shall be computed in
the same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Administrative Agent prior to the Effective Date, if
any (except to the extent that the method of calculation of the cost may be
affected by the establishment of a reliable, consistent and accurate perpetual
inventory system at the Retail Division for pharmacy Inventory or non-perishable
Inventory.

1.254“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.255“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (A) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (B) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

1.256“Wells” shall mean Wells Fargo Capital Finance, LLC, a national banking
association, in its individual capacity, and its successors and assigns.

1.257“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 2.  CREDIT FACILITIES

2.1Loans.  

(a)Subject to and upon the terms and conditions contained herein:

(i) each Tranche A Lender severally (and not jointly) agrees to make its Pro
Rata Share of Tranche A Revolving Loans to Borrowers from time to time in
amounts requested by a Borrower (or Lead Borrower on behalf of Borrowers) up to
the aggregate amount outstanding at any time equal to the Tranche A Commitment
of such Lender, provided, that, after giving effect to any such Tranche A
Revolving Loan, the principal amount of the Tranche A Revolving Loans, the Swing
Line Loans and Letter of Credit Accommodations outstanding with respect to all
Borrowers shall not exceed the lesser of (A) the Tranche A Borrowing Base at
such time or (B) the Tranche A Maximum Credit at such time; and

57

 

 

--------------------------------------------------------------------------------

 

(ii) each Tranche A-1 Lender severally (and not jointly) agrees to make its Pro
Rata Share of Tranche A-1 Revolving Loans to Borrowers from time to time in
amounts requested by a Borrower (or Lead Borrower on behalf of Borrowers) up to
the aggregate amount outstanding at any time equal to the Tranche A-1 Commitment
of such Lender, provided, that, after giving effect to any such Tranche A-1
Revolving Loan, the principal amount of the Tranche A-1 Revolving Loans
outstanding with respect to all Borrowers shall not exceed the lesser of (A) the
Tranche A-1 Borrowing Base at such time or (B) the Tranche A-1 Maximum Credit.

(b)Except in Administrative Agent’s discretion, with the consent of all Lenders,
or as otherwise provided herein, (i) the aggregate amount of the Loans
(including Swing Line Loans) and the Letter of Credit Accommodations outstanding
at any time shall not exceed the Maximum Credit, (ii) the aggregate amount of
the Loans (including Swing Line Loans) and Letter of Credit Accommodations
outstanding at any time shall not exceed the Total Borrowing Base, (iii) the
aggregate amount of the Tranche A Loans, the Swing Line Loans and the Letter of
Credit Accommodations outstanding at any time shall not exceed the lesser of the
Tranche A Maximum Credit or the Tranche A Borrowing Base; and (iv) the aggregate
amount of the Tranche A-1 Revolving Loans outstanding at any time shall not
exceed the lesser of the Tranche A-1 Maximum Credit or the Tranche A-1 Borrowing
Base.  The aggregate amount of the Loans (including Swing Line Loans) and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
amount that would give rise to a default or event of default under the Senior
Note Indenture or which would give rise to the obligation of Parent or any of
its Subsidiaries to grant a lien on any assets to secure the Senior Notes.

(c)On the terms and subject to the conditions hereof, each Borrower (or Lead
Borrower on behalf of Borrowers) may from time to time borrow, prepay and
reborrow Revolving Loans and Swing Line Loans.  No Tranche A Lender shall be
required to make any Tranche A Revolving Loan, if, after giving effect thereto
the aggregate outstanding principal amount of all Tranche A Revolving Loans of
such Lender, together with such Lender’s Pro Rata Share of the aggregate amount
of all Loans, Swing Line Loans and Letter of Credit Obligations, would exceed
such Lender’s Tranche A Commitment.  No Tranche A-1 Lender shall be required to
make any Tranche A-1 Revolving Loan, if, after giving effect thereto the
aggregate outstanding principal amount of all Tranche A-1 Revolving Loans of
such Lender would exceed such Lender’s Tranche A-1 Commitment.  

(d)The first Revolving Loans made shall be Tranche A-1 Loans up to the amount
equal to the lesser of the Tranche A-1 Borrowing Base or the Tranche A-1 Maximum
Credit.  Notwithstanding anything to the contrary contained herein, other than
Swing Line Loans or Letter of Credit Accommodations, Borrowers shall not request
any Tranche A Revolving Loans, and the Tranche A Lenders shall not be required
to make any Tranche A Revolving Loans, unless and until the outstanding
principal amount of the Tranche A-1 Revolving Loans at such time are equal to
the lesser of the Tranche A-1 Borrowing Base or the Tranche A-1 Maximum
Credit.  In the event that at any time the outstanding principal amount of the
Tranche A-1 Revolving Loans shall be less than the amount equal to the lesser of
the Tranche A-1 Borrowing Base or the Tranche A-1 Maximum Credit, the first
Revolving Loans requested by a Borrower (or Lead Borrower on behalf of a
Borrower) shall be deemed to be Tranche A-1 Loans until such time as the
outstanding principal amount of the Tranche A-1 Loans are equal to the lesser of
the

58

 

 

--------------------------------------------------------------------------------

 

Tranche A-1 Borrowing Base or the Tranche A-1 Maximum Credit.  Tranche A-1
Revolving Loans shall be solely Revolving Loans and all Letter of Credit
Accommodations and Swing Line Loans shall be issued under the Tranche A
Commitments and, with respect to Letter of Credit Accommodations, reserved
against the Tranche A Borrowing Base as provided for in Section 2.4(d) hereof.

2.2Swing Line Loans.  

(a)Subject to the terms and conditions contained herein, the Swing Line Lender
agrees that it will make Swing Line Loans to each Borrower from time to time in
amounts requested by such Borrower (or Lead Borrower on behalf of such Borrower)
up to the aggregate amount outstanding equal to the Swing Line Loan Limit;
provided, that, after giving effect to any such Swing Line Loan, the aggregate
principal amount of the Tranche A Revolving Loans, Swing Line Loans and Letter
of Credit Accommodations outstanding shall not exceed the lesser of (i)the
Tranche A Borrowing Base at such time, or (ii)the Tranche A Maximum Credit at
such time.  Subject to the terms and conditions hereof, each Borrower (or Lead
Borrower on behalf of Borrowers) may from time to time borrow, prepay and
reborrow Swing Line Loans.  Swing Line Lender shall not be required to make
Swing Line Loans, if, after giving effect thereto, the aggregate outstanding
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Limit.  Each Swing Line Loan shall be subject to all of the terms and
conditions applicable to other Base Rate Loans funded by the Lenders
constituting Revolving Loans, except that all payments thereon shall be payable
to the Swing Line Lender solely for its own account.  All Revolving Loans and
Swing Line Loans shall be subject to the settlement among Lenders provided for
in Section 6.10 hereof.

(b)Upon the making of a Swing Line Loan, without further action by any party
hereto, each Tranche A Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Pro Rata Share in such Swing Line Loan.  To the extent that there
is no settlement in accordance with Section 6.10 below, the Swing Line Lender
may at any time, require the Tranche A Lenders to fund their
participations.  From and after the date, if any, on which any Tranche A Lender
has funded its participation in any Swing Line Loan, Administrative Agent shall
promptly distribute to such Lender, not less than weekly, such Lender’s Pro Rata
Share of all payments of principal and interest received by Administrative Agent
in respect of such Swing Line Loan.

2.3Tranche A-2 Term Loans.  

(a)Borrowers hereby acknowledge, confirm and agree that as of December 18, 2018,
the aggregate principal amount outstanding in respect of the Tranche A-2 Term
Loan is $0.  On December 21, 2018, so long as no Event of Default exists,
subject to and upon the terms and conditions contained herein, each Tranche A-2
Lender severally (and not jointly) agrees to make Tranche A-2 Term Loans to Lead
Borrower (on behalf of the Borrowers) in the aggregate principal amount of up to
an aggregate principal amount that would not cause the aggregate principal
amount of the Tranche A-2 Term Loan to exceed $60,000,000.  Such term loan
advance, together with the amount outstanding in respect of the Tranche A-2 Term
Loans

59

 

 

--------------------------------------------------------------------------------

 

immediately prior thereto, shall constitute the Tranche A-2 Term Loans, the
aggregate outstanding original principal amount of which is equal to
$60,000,000.

(b)The principal amount of each of the Tranche A-2 Term Loans shall be repaid in
consecutive equal quarterly installments (or earlier as provided herein) of
principal in the amount of $2,500,000 commencing on April 1, 2019 and on the
first day of each calendar quarter thereafter and the last installment shall be
in the amount of the then entire unpaid balance of such Tranche A-2 Term Loans
due upon the termination of the Loan Agreement and the other Financing
Agreements.  The Tranche A-2 Term Loans are (i) to be repaid, together with
interest and other amounts, in accordance with this Agreement and the other
Financing Agreements and (ii) secured by all of the Collateral.  Except for the
making of the Tranche A-2 Term Loans as set forth in this Section 2.3, Borrowers
shall have no right to request and Tranche A-2 Lenders shall have no obligation
to make any additional Loans or advances to Borrowers under this Section 2.3 and
any payments of the Tranche A-2 Term Loan shall not be subject to any readvance
or reborrowing by Borrowers.

(c)In the event that, at any time, the amount of the outstanding Tranche A-2
Term Loans exceeds the lesser of the Tranche A-2 Borrowing Base then in effect
or the Tranche A-2 Maximum Credit, unless a Reserve in such amount has been
established as provided in clause (xvi) of the definition of the term Reserves
(and after giving effect to such Reserve there is Excess Availability),
Borrowers shall, upon demand by Administrative Agent at its option or at the
direction of the Required Tranche A-2 Lenders, which may be made at any time or
from time to time, immediately repay to Administrative Agent the entire amount
of any such excess(es) for which payment is demanded (and including breakage or
similar costs, if any).

2.4Letter of Credit Accommodations.  

(a)Subject to and upon the terms and conditions contained herein, at the request
of a Borrower, Administrative Agent agrees, for the ratable risk of each Tranche
A Lender according to its Pro Rata Share, to provide or arrange for Letter of
Credit Accommodations for the account of such Borrower containing terms and
conditions acceptable to Administrative Agent and the issuer thereof (which
issuer shall be Wells Fargo Bank, National Association, a Lender or such other
institution reasonably acceptable to Administrative Agent and Lead Borrower
(each, an “Issuing Bank”)).  Any payments made by or on behalf of Administrative
Agent or any Tranche A Lender to any issuer thereof and/or related parties in
connection with the Letter of Credit Accommodations provided to or for the
benefit of a Borrower shall constitute additional Tranche A Revolving Loans to
such Borrower pursuant to this Section 2 (or Special Administrative Agent
Advances as the case may be).

(b)In addition to any charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations, Borrowers shall pay to
Administrative Agent, for the benefit of the Tranche A Lenders, monthly a letter
of credit fee on the daily outstanding balance of the Letter of Credit
Accommodations during the immediately preceding month (or part thereof) at a
rate equal to the percentage (on a per annum basis) set forth below if the
Monthly Average Excess Availability for the immediately preceding calendar month
is at or within the amounts indicated for such percentages, payable in arrears
on the first Business Day of each succeeding month:



60

 

 

--------------------------------------------------------------------------------

 

Tier

Monthly Average
Excess Availability

Applicable Letter of
Credit Fee Rate

1

Greater than 60% of the Maximum Credit

 


1.25%

2

Less than or equal to 60% of the Maximum Credit

 


1.50%

Provided, that, (i) the applicable percentage shall be calculated and
established once each month and shall remain in effect until adjusted thereafter
after the end of the next month based on the Monthly Average Excess Availability
for the immediately preceding month, (ii) notwithstanding the amount of the
Monthly Average Excess Availability, for each month prior to the month
commencing June 1, 2014, the Applicable Letter of Credit Fee Rate shall be equal
to the percentage set forth in Tier 2 of the schedule above and (iii)
notwithstanding anything to the contrary contained herein, Administrative Agent
may, and upon the written direction of Required Tranche A Lenders shall, require
Borrowers to pay to Administrative Agent for the benefit of Tranche A Lenders,
such letter of credit fee at a rate equal to two (2%) percent per annum plus the
then Applicable Letter of Credit Fee Rate on such daily outstanding balance (A)
for the period (1) from and after the effective date of termination or
non-renewal hereof until Administrative Agent and Lenders have received full and
final payment of all outstanding and unpaid Obligations which are not contingent
and cash collateral or letter of credit, as Administrative Agent may specify, in
the amounts and on the terms required under Section 13.1 hereof for contingent
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (2) from and after the date of the occurrence of an Event of
Default and for so long as such Event of Default is continuing.  Such letter of
credit fee shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination of this Agreement.

(c)The Borrower requesting such Letter of Credit Accommodation shall give
Administrative Agent two (2) Business Days’ prior written notice of such
Borrower’s request for the issuance of a Letter of Credit Accommodation.  Such
notice shall be irrevocable and shall specify the original face amount of the
Letter of Credit Accommodation requested, the effective date (which date shall
be a Business Day and in no event shall be a date less than ten (10) days prior
to the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit
Accommodation.  In no event shall the expiration or termination date of any
Letter of Credit Accommodation be on or after five (5) Business Days prior to
the Maturity Date.  The Borrower requesting the Letter of Credit
Accommodation  shall attach to such notice the proposed terms of the Letter of
Credit Accommodation.

(d)In addition to being subject to the satisfaction of the applicable conditions
precedent contained in Section 4 hereof and the other terms and conditions
contained herein, no Letter of Credit Accommodations shall be available unless
each of the following conditions precedent have been satisfied in a manner
satisfactory to Administrative Agent:  (i) the Borrower

61

 

 

--------------------------------------------------------------------------------

 

requesting such Letter of Credit Accommodation shall have delivered to the
proposed issuer of such Letter of Credit Accommodation at such times and in such
manner as such proposed issuer may require, an application, in form and
substance satisfactory to such proposed issuer and Administrative Agent, for the
issuance of the Letter of Credit Accommodation and such other documents as may
be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit Accommodation shall be satisfactory to Administrative
Agent and such proposed issuer, (ii) as of the date of issuance, no order of any
court, arbitrator or other Governmental Authority shall purport by its terms to
enjoin or restrain money center banks generally from issuing letters of credit
of the type and in the amount of the proposed Letter of Credit Accommodation,
and no law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that the proposed issuer of such Letter of Credit
Accommodation refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit Accommodation, and (iii) the Excess
Availability, prior to giving effect to any Reserves with respect to such Letter
of Credit Accommodations, on the date of the proposed issuance of any Letter of
Credit Accommodations, shall be equal to or greater than: (A) if the proposed
Letter of Credit Accommodation is for the purpose of purchasing Eligible
Inventory and the documents of title with respect thereto are consigned to the
issuer, the sum of (1) the percentage equal to one hundred (100%) percent minus
the then applicable percentage with respect to Eligible Inventory set forth in
the definition of the term Tranche A Borrowing Base multiplied by the Value of
such Eligible Inventory, plus (2) freight, taxes, duty and other amounts which
Administrative Agent estimates must be paid in connection with such Inventory
upon arrival and for delivery to one of such Borrower’s locations for Eligible
Inventory within the United States of America and (B) if the proposed Letter of
Credit Accommodation is for any other purpose or the documents of title are not
consigned to the issuer in connection with a Letter of Credit Accommodation for
the purpose of purchasing Inventory, an amount equal to one hundred (100%)
percent of the face amount thereof and all other commitments and obligations
made or incurred by Administrative Agent with respect thereto.  Notwithstanding
anything to the contrary contained herein, Issuing Bank shall not be obligated
to issue a Letter of Credit Accommodation in respect of the obligation of a
Borrower or Guarantor arising in connection with a lease of Real Property or an
employment contract, (aa) in the case of a Letter of Credit Accommodation in
connection with such a lease, with a face amount in excess of the amount equal
to (x) the amount of rent under such lease, without acceleration, for the
greater of one year or fifteen (15%) percent, not to exceed three (3) years, of
the remaining term of such lease minus (y) the amount of any cash or other
collateral to secure the obligations of a Borrower or Guarantor in respect of
such lease and (bb) in the case of a Letter of Credit in connection with an
employment contract, with a face amount in excess of the compensation provided
by such contract, without acceleration, for a one year period.  Effective on the
issuance of each Letter of Credit Accommodation, a Reserve shall be established
in the applicable amount set forth in Section 2.4(d)(iii)(A) or Section
2.4(d)(iii)(B).  

(e)Except in Administrative Agent’s discretion, with the consent of all Lenders,
the amount of all outstanding Letter of Credit Accommodations and all other
commitments and obligations made or incurred by Administrative Agent or any
Lender in connection therewith shall not at any time exceed $100,000,000.

62

 

 

--------------------------------------------------------------------------------

 

(f)Borrowers and Guarantors shall indemnify and hold Administrative Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Administrative Agent or any Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent with respect to any Letter of Credit Accommodation, except to
the extent of losses, claims, damages, liabilities, costs or expenses resulting
from the gross negligence or willful misconduct of Administrative Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.  As between Administrative Agent and Lenders, on the one
hand, and Borrowers and Guarantors, on the other hand, and without limitation of
any rights of any Borrower or Guarantor as against any issuer of a Letter of
Credit Accommodation, each Borrower and Guarantor assumes all risks with respect
to the acts or omissions of the drawer under or beneficiary of any Letter of
Credit Accommodation and for such purposes the drawer or beneficiary shall be
deemed such Borrower’s agent.  Each Borrower and Guarantor assumes all risks
for, and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit Accommodations or
any documents, drafts or acceptances thereunder.  Each Borrower and Guarantor
hereby releases and holds Administrative Agent and Lenders harmless from and
against any acts, waivers, errors, delays or omissions, whether caused by any
Borrower, Guarantor, by any issuer or correspondent or otherwise with respect to
or relating to any Letter of Credit Accommodation, except to the extent
resulting from the gross negligence or willful misconduct of Administrative
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction.  The provisions of this Section 2.4(f) shall
survive the payment of Obligations and the termination of this Agreement.

(g)In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrowers and Guarantors shall, at Administrative Agent’s
request, instruct all suppliers, carriers, forwarders, customs brokers,
warehouses or others receiving or holding cash, checks, Inventory, documents or
instruments in which Administrative Agent holds a security interest to, at such
time as Administrative Agent may request, deliver them to Administrative Agent
and/or subject to Administrative Agent’s order, and if they shall come into such
Borrower’s or Guarantor’s possession, to deliver them, upon Administrative
Agent’s request, to Administrative Agent in their original form, provided, that,
Administrative Agent shall not exercise its rights under this clause (g) to have
such persons deliver any cash, checks or Inventory to Administrative Agent
unless a Default or Event of Default shall exist or have occurred and be
continuing.  Borrowers and Guarantors shall also, at Administrative Agent’s
request, designate Administrative Agent as the consignee on all bills of lading
and other negotiable and non-negotiable documents.

(h)Each Borrower and Guarantor hereby irrevocably authorizes and directs any
issuer of a Letter of Credit Accommodation to name such Borrower or Guarantor as
the account party therein and to deliver to Administrative Agent all
instruments, documents and other writings and property received by issuer
pursuant to the Letter of Credit Accommodations and to accept and rely upon
Administrative Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit Accommodations or the
applications therefor.  Nothing contained herein shall be deemed or construed to
grant any Borrower or Guarantor any right or authority to pledge the credit of
Administrative Agent or any Lender in

63

 

 

--------------------------------------------------------------------------------

 

any manner.  Administrative Agent and Lenders shall have no liability of any
kind with respect to any Letter of Credit Accommodation provided by an issuer
other than Administrative Agent or any Lender unless Administrative Agent has
duly executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit
Accommodation.  Borrowers and Guarantors shall be bound by any reasonable
interpretation made in good faith by Administrative Agent, or any other issuer
or correspondent under or in connection with any Letter of Credit Accommodation
or any documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of any Borrower or
Guarantor, except as to any issuer without limiting the rights of any Borrower
or Guarantor as against any issuer to the extent provided in clause (m) below.

(i)So long as no Event of Default exists or has occurred and is continuing, a
Borrower may (i) approve or resolve any questions of non-compliance of
documents, (ii) give any instructions as to acceptance or rejection of any
documents or goods, (iii) execute any and all applications for steamship or
airway guaranties, indemnities or delivery orders, and (iv) with Administrative
Agent’s consent, grant any extensions of the maturity of, time of payment for,
or time of presentation of, any drafts, acceptances, or documents, and agree to
any amendments, renewals, extensions, modifications, changes or cancellations of
any of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.

(j)At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent shall have the right and authority to, and Borrowers shall
not, without the prior written consent of Administrative Agent, (i) approve or
resolve any questions of non-compliance of documents, (ii) give any instructions
as to acceptance or rejection of any documents or goods, (iii) execute any and
all applications for steamship or airway guaranties, indemnities or delivery
orders, (iv) grant any extensions of the maturity of, time of payments for, or
time of presentation of, any drafts, acceptances, or documents, and (v) agree to
any amendments, renewals, extensions, modifications, changes or cancellations of
any of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.  Administrative Agent may take such actions
either in its own name or in any Borrower’s name.

(k)Any rights, remedies, duties or obligations granted or undertaken by any
Borrower or Guarantor to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by such Borrower or Guarantor to Administrative
Agent for the ratable benefit of Lenders.  Any duties or obligations undertaken
by Administrative Agent to any issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement by Administrative
Agent in favor of any issuer or correspondent to the extent relating to any
Letter of Credit Accommodation, shall be deemed to have been undertaken by
Borrowers and Guarantors to Administrative Agent for the ratable benefit of
Lenders and to apply in all respects to Borrowers and Guarantors.

(l)Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Tranche A Lender shall be deemed to have irrevocably and

64

 

 

--------------------------------------------------------------------------------

 

unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

(m)Each Borrower is irrevocably and unconditionally obligated, without
presentment, demand or protest, to pay to Administrative Agent any amounts paid
by an issuer of a Letter of Credit Accommodation with respect to such Letter of
Credit Accommodation (whether through the borrowing of Loans in accordance with
Section 2.4(a) or otherwise); provided, that, nothing contained herein shall be
construed to limit or waive any right of any Borrower to assert against an
issuer of a Letter of Credit Accommodation any claim for direct damages suffered
by such Borrower to the extent caused by the gross negligence or willful
misconduct of the issuer in determining whether a request presented under any
Letter of Credit Accommodation issued by it complied with the terms of such
Letter of Credit Accommodation.  In the event that any Borrower fails to pay
Administrative Agent on the date of any payment under a Letter of Credit
Accommodation in an amount equal to the amount of such payment, Administrative
Agent (to the extent it has actual notice thereof) shall promptly notify each
Tranche A Lender of the unreimbursed amount of such payment and each Tranche A
Lender agrees, upon one (1) Business Day’s notice, to fund to Administrative
Agent the purchase of its participation in such Letter of Credit Accommodation
in an amount equal to its Pro Rata Share of the unpaid amount.  The obligation
of each Tranche A Lender to deliver to Administrative Agent an amount equal to
its respective participation pursuant to the foregoing sentence is absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuance of any Event of Default, the failure to satisfy any other
condition set forth in Section 4 or any other event or circumstance.  If such
amount is not made available by a Tranche A Lender when due, Administrative
Agent shall be entitled to recover such amount on demand from such Tranche A
Lender with interest thereon, for each day from the date such payment was due
until the date such amount is paid to Administrative Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Administrative Agent’s option based on the arithmetic mean
determined by Administrative Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Administrative Agent) and if such amounts are not paid
within three (3) days of Administrative Agent’s demand, at the highest Interest
Rate provided for in Section 3.1 hereof applicable to Base Rate Loans.

2.5Prepayments.  

(a)Borrowers may prepay without penalty or premium the principal of any
Revolving Loan or Swing Line Loan, in whole or in part; provided, that, (i) all
such optional prepayments of Revolving Loans shall be applied first to the
Tranche A Revolving Loans and second to the Tranche A-1 Revolving Loans and (ii)
any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount paid, together with any additional amounts required
pursuant to Section 3.3(d) hereof.  

(b)Tranche A-2 Term Loans may be prepaid, in whole or in part, at the option of
the Borrowers (and including breakage or similar costs, if any); provided, that,
(i) Administrative

65

 

 

--------------------------------------------------------------------------------

 

Agent shall have received not less than five (5) Business Days prior written
notice from Lead Borrower of such prepayment, (ii) any such prepayment shall be
in a principal amount of not less than $1,000,000 and, if greater, in multiples
of $1,000,000, (iii) as of the date of any such prepayment and after giving
effect thereto, (A) the daily average of the Excess Availability for the
immediately preceding ninety (90) consecutive day period shall have been not
less than fifteen (15%) percent of the Loan Limit and after giving effect to any
such prepayment in respect thereof, on a pro forma basis using the Total
Borrowing Base as of the date of the most recent calculation of the Total
Borrowing Base immediately prior to any such payment, the Excess Availability
shall be not less than such amount and (B) Administrative Agent shall have
received projections reasonably satisfactory to it for the twelve (12) month
period after the date of any such payment showing, on a pro forma basis after
giving effect to such prepayment, Excess Availability at all times during such
period of not less than fifteen (15%) percent of the Loan Limit, and (iv) any
such prepayment shall be applied to installments of principal in the inverse
order of maturity.

(c)In the event that (i) the aggregate amount of the Loans (including Swing Line
Loans) and the Letter of Credit Accommodations outstanding exceed the Maximum
Credit, (ii) the aggregate amount of the Loans (including Swing Line Loans) and
Letter of Credit Accommodations outstanding exceed the Total Borrowing Base,
(iii) the aggregate amount of the Tranche A Loans, the Swing Line Loans and the
Letter of Credit Accommodations outstanding exceed the lesser of the Tranche A
Maximum Credit or the Tranche A Borrowing Base, (iv) the aggregate amount of the
Tranche A-1 Revolving Loans outstanding exceed the lesser of the Tranche A-1
Maximum Credit or the Tranche A-1 Borrowing Base, or (v) the aggregate amount of
the Loans (including Swing Line Loans) and the Letter of Credit Accommodations
outstanding exceed the amount permitted under the Senior Note Indenture or
exceed the amount that gives rise to the obligation of Parent or any of its
Subsidiaries to grant any lien on its assets to secure the Senior Notes, such
event shall not limit, waive or otherwise affect any rights of Administrative
Agent or Lenders in such circumstances or on any future occasions and Borrowers
shall, upon demand by Administrative Agent at its option or in the case of
clauses (i), (ii) and (v) above, at the direction of the Required Lenders or in
the case of clause (iii) above, at the direction of the Required Tranche A
Lenders or in the case of clause (iv) above, at the direction of the Required
Tranche A-1 Lenders, which may be made at any time or from time to time,
immediately repay to Administrative Agent the entire amount of any such
excess(es) for which payment is demanded (and including breakage or similar
costs, if any).

(d)Borrowers shall prepay the Obligations as required under Sections 9.5(a),
9.7(b)(ii), (iii), (v), (vi), (vii), (xi), (xii) and (xiii) and 9.9(f)(ix).

(e)Except as set forth in Section 2.3(c) hereof, in Section 2.5(c) hereof or in
any other provision of this Agreement to the contrary, all mandatory prepayments
required to be made hereunder shall be applied first, to the Tranche A Revolving
Loans then due, second, to the Tranche A-1 Revolving Loans and third, to the
Tranche A-2 Term Loans.

2.6Increase in Maximum Credit.  

(a)Lead Borrower may, at any time, deliver a written request to Administrative
Agent to increase the Tranche A Maximum Credit.  Any such written request shall
specify the

66

 

 

--------------------------------------------------------------------------------

 

amount of the increase in the Tranche A Maximum Credit that Borrowers are
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase cause the Maximum Credit to exceed $1,400,000,000, (ii) any such
request shall be for an increase of not less than $50,000,000, (iii) any such
request shall be irrevocable, (iv) in no event shall there be more than four (4)
such increases and (v) as of the date of any such increase, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing.

(b)Upon the receipt by Administrative Agent of any such written request,
Administrative Agent shall notify each of the Tranche A Lenders of such request
and each Tranche A Lender shall have the option (but not the obligation) to
increase the amount of its Tranche A Commitment by an amount up to its Pro Rata
Share of the amount of the increase thereof requested by Lead Borrower as set
forth in the notice from Administrative Agent to such Tranche A Lender.  Each
Tranche A Lender shall notify Administrative Agent within fifteen (15) days
after the receipt of such notice from Administrative Agent whether it is willing
to so increase its Tranche A Commitment, and if so, the amount of such increase;
provided, that, (i) the minimum increase in the Tranche A Commitments of each
such Tranche A Lender providing the additional Tranche A Commitments shall equal
or exceed $1,000,000, and (ii) no Tranche A Lender shall be obligated to provide
such increase in its Tranche A Commitment and the determination to increase the
Tranche A Commitment of a Tranche A Lender shall be within the sole and absolute
discretion of such Tranche A Lender.  If the aggregate amount of the increases
in the Tranche A Commitments received from the Tranche A Lenders does not equal
or exceed the amount of the increase in the Tranche A Maximum Credit requested
by Lead Borrower, Administrative Agent may seek additional increases from
Lenders or Tranche A Commitments from such Eligible Transferees as it may
determine, after consultation with Lead Borrower.  In the event Tranche A
Lenders (or Tranche A Lenders and any such Eligible Transferees, as the case may
be) have committed in writing to provide increases in their Tranche A
Commitments or new Tranche A Commitments in an aggregate amount in excess of the
increase in the Tranche A Maximum Credit requested by Borrowers or permitted
hereunder, Administrative Agent shall then have the right to allocate such
commitments, first to Tranche A Lenders and then to Eligible Transferees, in
such amounts and manner as Administrative Agent may determine, after
consultation with Lead Borrower.  If the aggregate amount of the increase in
Tranche A Commitments and new Tranche A Commitments, as the case may be, do not
equal or exceed the amount of the increase in the Tranche A Maximum Credit
requested by Lead Borrower, then Lead Borrower in its sole discretion may
determine to not proceed with the proposed increase in the Tranche A Maximum
Credit; provided, that, Lead Borrower notifies Administrative Agent of such
decision not to proceed within three (3) days after Administrative Agent
notifies Lead Borrower of the aggregate amount of the increase in Tranche A
Commitments and new Tranche A Commitments that the Tranche A Lenders and/or
Eligible Assignees have committed to.

(c)The Tranche A Maximum Credit shall be increased by the amount of the increase
in the applicable Tranche A Commitments from Tranche A Lenders or new Tranche A
Commitments from Eligible Transferees, in each case, selected in accordance with
Section 2.6(b) above, for which Administrative Agent has received Assignment and
Acceptances thirty (30) days after the date of the request by Lead Borrower for
the increase or such earlier date as Administrative Agent and Lead Borrower may
agree (but subject to the satisfaction of the conditions set forth below),
whether or not the aggregate amount of the increase in Tranche A Commitments and
new Tranche A Commitments, as the case may be, exceed the amount of the

67

 

 

--------------------------------------------------------------------------------

 

increase in the Tranche A Maximum Credit requested by Lead Borrower in
accordance with the terms hereof, effective on the date that each of the
following conditions have been satisfied:

(i) Administrative Agent shall have received from each Tranche A Lender or
Eligible Transferee that is providing an additional Tranche A Commitment as part
of the increase in the Tranche A Maximum Credit, an Assignment and Acceptance
duly executed by such Lender or Eligible Transferee and each Borrower, provided,
that, the aggregate Tranche A Commitments set forth in any such Assignment and
Acceptance shall be not less than $1,000,000;

(ii) the conditions precedent to the making of Loans set forth in Section 4.2
shall be satisfied as of the date of the increase in the Tranche A Maximum
Credit, both before and after giving effect to such increase;

(iii) such increase in the Tranche A Maximum Credit, on the date of the
effectiveness thereof, shall not violate any applicable law (including, without
limitation, FIRREA), regulation or order or decree of any court or other
Governmental Authority and shall not be enjoined, temporarily, preliminarily or
permanently; and

(iv) there shall have been paid to each Tranche A Lender and Eligible Transferee
providing an additional Commitment in connection with such increase in the
Tranche A Maximum Credit all fees and expenses due and payable to such Person on
or before the effectiveness of such increase.

(d)As of the effective date of any such increase in the Tranche A Maximum
Credit, each reference to the term Tranche A Commitments and Tranche A Maximum
Credit herein, as applicable, and in any of the other Financing Agreements shall
be deemed amended to mean the amount of the Tranche A Commitments and Tranche A
Maximum Credit specified in the most recent written notice from Administrative
Agent to Lead Borrower of the increase in the Tranche A Commitments and Tranche
A Maximum Credit, as applicable.

(e)Effective on the date of each increase in the Tranche A Maximum Credit
pursuant to this Section 2.6, as applicable, each reference in this Agreement to
an amount of Excess Availability shall, automatically and without any further
action, be deemed to be increased so that the ratio of each amount of Excess
Availability to the amount of the Maximum Credit after such increase in the
Maximum Credit remains the same as the ratio of such the amount of Excess
Availability to the amount of the Maximum Credit prior to such increase in the
Maximum Credit.

(f)In the event that, as a result of an increase in the Tranche A Maximum
Credit, the Pro Rata Shares of any Lender or Lenders with respect to any
Eurodollar Rate Loans are decreased (other than on the last date of the Interest
Period(s) applicable thereto), Borrowers shall pay such Lenders, on the
effective date of such increase in the Tranche A Maximum Credit, break funding
compensation with respect to such decrease in the amount that would be due
pursuant to Section 3.3(d) hereof had the Borrowers prepaid such Lenders'
interests in such Eurodollar Rate Loans by an amount equal to the decrease.

68

 

 

--------------------------------------------------------------------------------

 

(g)In no event shall the fees, interest rate and other compensation offered or
paid in respect of additional Tranche A Commitments or increase in Tranche A
Commitments be higher than the amounts paid and payable to the then existing
Tranche A Lenders in respect of their Tranche A Commitments, unless the fees,
interest rate and other compensation payable to the then existing Tranche A
Lenders are increased to the same as those paid in connection with the such new
or additional Tranche A Commitments, except for the initial commitment fee
payable in respect of such new or additional Tranche A Commitment of a Tranche A
Lender.

2.7Commitments

.  The aggregate amount of each Tranche A Lender’s Pro Rata Share of the Tranche
A Revolving Loans, Swing Line Loans and Letter of Credit Accommodations shall
not exceed the amount of such Lender’s Tranche A Commitment, as the same may
from time to time be amended in accordance with the provisions hereof.  The
aggregate amount of each Tranche A-1 Lender’s Pro Rata Share of the Tranche A-1
Revolving Loans shall not exceed the amount of such Lender’s Tranche A-1
Commitment, as the same may from time to time be amended in accordance with the
provisions hereof.  The aggregate amount of each Tranche A-2 Lender’s Pro Rata
Share of the Tranche A-2 Term Loans shall not exceed the amount of such Lender’s
Tranche A-2 Commitment, as the same may from time to time be amended in
accordance with the provisions hereof.

2.8Joint and Several Liability

.  All Borrowers shall be jointly and severally liable for all amounts due to
Administrative Agent and Lenders under this Agreement and the other Financing
Agreements, regardless of which Borrower actually receives the Loans or Letter
of Credit Accommodations hereunder or the amount of such Loans received or the
manner in which Administrative Agent or any Lender accounts for such Loans,
Letter of Credit Accommodations or other extensions of credit on its books and
records.  All references herein or in any of the other Financing Agreements to
any of the obligation of Borrowers to make any payment hereunder or thereunder
shall constitute joint and several obligations of Borrowers. The Obligations
with respect to Loans made to a Borrower, and the Obligations arising as a
result of the joint and several liability of a Borrower hereunder, with respect
to Loans made to the other Borrowers, shall be separate and distinct
obligations, but all such other Obligations shall be primary obligations of all
Borrowers.  The Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to Loans, Letter of Credit
Accommodations or other extensions of credit made to the other Borrowers shall,
to the fullest extent permitted by law, be unconditional irrespective of (a) the
validity or enforceability, avoidance or subordination of the Obligations of the
other Borrowers or of any promissory note or other document evidencing all or
any part of the Obligations of the other Borrowers, (b) the absence of any
attempt to collect the Obligations from the other Borrowers, any Guarantor or
any other security therefor, or the absence of any other action to enforce the
same, (c) the waiver, consent, extension, forbearance or granting of any
indulgence by Administrative Agent or any Lender with respect to any provisions
of any instrument evidencing the Obligations of the other Borrowers, or any part
thereof, or any other agreement now or hereafter executed by the other Borrowers
and delivered to Administrative Agent or any Lender, (d) the failure by
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights and maintain its security or
collateral for the Obligations of the other Borrowers, (e) the election of
Administrative Agent and Lenders in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (f) the disallowance of all or any portion of the claim(s) of
Administrative Agent or any Lender for the repayment of the

69

 

 

--------------------------------------------------------------------------------

 

Obligations of the other Borrowers under Section 502 of the Bankruptcy Code, or
(g) any other circumstances which might constitute a legal or equitable
discharge or defense of a Guarantor or of the other Borrowers other than to the
extent of the gross negligence or wilful misconduct of Administrative Agent or a
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. With respect to the Obligations arising as a result of
the joint and several liability of a Borrower hereunder with respect to Loans,
Letter of Credit Accommodations or other extensions of credit made to the other
Borrowers hereunder, each Borrower waives, until the Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which Administrative Agent or any Lender
now has or may hereafter have against any Borrower or Guarantor and any benefit
of, and any right to participate in, any security or collateral given to
Administrative Agent or any Lender.  Upon any Event of Default, and for so long
as such Event of Default is continuing, Administrative Agent may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrowers or any other Person, or against any
security or collateral for the Obligations.  Each Borrower consents and agrees
that Administrative Agent and Lenders shall be under no obligation to marshall
any assets in favor of Borrower(s) or against or in payment of any or all of the
Obligations.  To the extent of any guarantee or similar liability with respect
to Swap Obligations, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Borrower or
Guarantor to honor all of its obligations under any such guarantee or similar
liability in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable for the maximum amount of such liability that
can be hereby incurred without rendering its obligations as it relates to such
other Borrower or Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Guarantor intends that this provision constitute a “keepwell,
support, or other agreement” for the benefit of each other Borrower or Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  The
term “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower or Guarantor that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder. The term “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute.  The term “Swap Obligation” means, with respect to any
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

SECTION 3.INTEREST AND FEES

3.1Interest.  

(a)Borrowers shall pay to Administrative Agent, for the benefit of Lenders,
interest on the outstanding principal amount of the Loans at the Interest
Rate.  All interest accruing hereunder on and after the date of any Event of
Default or termination hereof shall be payable on demand.

70

 

 

--------------------------------------------------------------------------------

 

(b)Each Borrower may from time to time request Eurodollar Rate Loans or may
request that Base Rate Loans be converted to Eurodollar Rate Loans or that any
existing Eurodollar Rate Loans continue for an additional Interest Period.  Such
request from a Borrower shall specify the amount of the Eurodollar Rate Loans or
the amount of the Base Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans.  Subject to the terms and conditions contained herein, three (3)
Business Days after receipt by Administrative Agent of such a request from a
Borrower, such Eurodollar Rate Loans shall be made or Base Rate Loans shall be
converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue,
as the case may be, provided, that, (i) no Default or Event of Default shall
exist or have occurred and be continuing, (ii) no party hereto shall have sent
any notice of termination of this Agreement, such Borrower shall have complied
with such customary procedures as are established by Administrative Agent and
specified by Administrative Agent to Lead Borrower from time to time for
requests by Borrowers for Eurodollar Rate Loans, (iii) no more than fifteen (15)
Interest Periods may be in effect at any one time, (iv) the amount of any
Eurodollar Rate Loan shall be not less than $1,000,000 and the aggregate amount
of the Eurodollar Rate Loans outstanding at any time must be in an amount not
less than $5,000,000, and (v) Administrative Agent and each Lender shall have
determined that the Interest Period or Adjusted Eurodollar Rate is available to
Administrative Agent and such Lender and can be readily determined as of the
date of the request for such Eurodollar Rate Loan by such Borrower.  Any request
by or on behalf of a Borrower for Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans
shall be irrevocable.  Notwithstanding anything to the contrary contained
herein, Administrative Agent and Lenders shall not be required to purchase
United States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any Eurodollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Administrative Agent and Lenders had
purchased such deposits to fund the Eurodollar Rate Loans.  

(c)Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans upon
the last day of the applicable Interest Period, unless Administrative Agent has
received and approved a request to continue such Eurodollar Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof.  Any Eurodollar Rate Loans shall, at Administrative Agent’s option, upon
notice by Administrative Agent to Lead Borrower, be subsequently converted to
Base Rate Loans in the event that this Agreement shall terminate or not be
renewed.  Borrowers shall pay to Administrative Agent, for the benefit of
Lenders, upon demand by Administrative Agent (or Administrative Agent may, at
its option, charge any loan account of any Borrower) any amounts required to
compensate any Lender or Participant for any loss (including loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of Eurodollar Rate Loans to Base Rate Loans pursuant to any of the foregoing.

(d)Interest shall be payable by Borrowers to Administrative Agent, for the
account of Lenders, monthly in arrears not later than the first day of each
calendar month and shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed.  The interest rate on non-contingent
Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an
amount equal to each increase or decrease in the Base Rate effective on the
first day of the month after any change in such Base Rate is announced based on
the Base Rate in effect on the last day of the month in which any such change
occurs.  In no event shall charges

71

 

 

--------------------------------------------------------------------------------

 

constituting interest payable by Borrowers to Administrative Agent and Lenders
exceed the maximum amount or the rate permitted under any applicable law or
regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

3.2Fees.  

(a)Borrowers shall pay to Administrative Agent, for the account of Tranche A
Lenders and Tranche A-1 Lenders, an unused line fee calculated at one-quarter of
one (0.25%) percent per annum multiplied by the difference between the Tranche A
Maximum Credit plus the Tranche A-1 Maximum Credit and the average outstanding
Revolving Loans and Letter of Credit Accommodations during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
payable on the first day of each month in arrears.  Swing Line Loans shall not
be considered in the calculation of the unused line fee.  Such unused line fee
shall be calculated on the basis of a 360 day year and actual days elapsed.

(b)Borrowers agree to pay to Administrative Agent the other fees and amounts set
forth in the Fee Letter in the amounts and at the times specified therein.

3.3Changes in Laws and Increased Costs of Loans.  

(a)If after the Effective Date, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve or liquidity requirements, applicable to
Lender or any banking or financial institution from whom any Lender borrows
funds or obtains credit necessary to fund the Loans hereunder (a “Funding
Bank”), or (ii) a Funding Bank or any Lender complies with any future guideline
or request from any central bank or other Governmental Authority or (iii) a
Funding Bank or any Lender determines that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or any Lender complies with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, and in the case of any event set forth in
this clause (iii), such adoption, change or compliance has or would have the
direct or indirect effect of reducing the rate of return on any Lender’s capital
as a consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s policies with respect to capital
adequacy) by an amount deemed by such Lender to be material, and the result of
any of the foregoing events described in clauses (i), (ii) or (iii) is or
results in an increase in the cost to any Lender of funding or maintaining the
Loans, the Letter of Credit Accommodations or its Commitment, then Borrowers and
Guarantors shall from time to time upon demand by Administrative Agent pay to
Administrative Agent additional amounts sufficient to indemnify Lenders against
such increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified).  A certificate as
to the amount of such increased cost shall be submitted to Lead Borrower by
Administrative Agent and shall be conclusive, absent manifest error.

72

 

 

--------------------------------------------------------------------------------

 

(b)If prior to the first day of any Interest Period, (i) Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon Borrowers and Guarantors) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, (ii) Administrative
Agent has received notice from the Required Lenders that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market,
Administrative Agent shall give telecopy or telephonic notice thereof to Lead
Borrower as soon as practicable thereafter, and will also give prompt written
notice to Lead Borrower when such conditions no longer exist.  If such notice is
given (A) any Eurodollar Rate Loans requested to be made on the first day of
such Interest Period shall be made as Base Rate Loans, (B) any Loans that were
to have been converted on the first day of such Interest Period to or continued
as Eurodollar Rate Loans shall be converted to or continued as Base Rate Loans
and (C) each outstanding Eurodollar Rate Loan shall be converted, on the last
day of the then-current Interest Period thereof, to Base Rate Loans.  Until such
notice has been withdrawn by Administrative Agent, no further Eurodollar Rate
Loans shall be made or continued as such, nor shall any Borrower have the right
to convert Base Rate Loans to Eurodollar Rate Loans.

(c)Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the Effective Date shall
make it unlawful for Administrative Agent or any Lender to make or maintain
Eurodollar Rate Loans as contemplated by this Agreement, (i) Administrative
Agent or such Lender shall promptly give written notice of such circumstances to
Lead Borrower (which notice shall be withdrawn whenever such circumstances no
longer exist), (ii) the commitment of such Lender hereunder to make Eurodollar
Rate Loans, continue Eurodollar Rate Loans as such and convert Base Rate Loans
to Eurodollar Rate Loans shall forthwith be canceled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar Rate
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Rate Loan is requested and (iii) such Lender’s Loans then
outstanding as Eurodollar Rate Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law.  If any such conversion of a Eurodollar Rate Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Borrowers and Guarantors shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 3.3(d) below.

(d)Borrowers and Guarantors shall indemnify Administrative Agent and each Lender
and to hold Administrative Agent and each Lender harmless from any loss or
expense which Administrative Agent or such Lender may sustain or incur as a
consequence of (i) default by a Borrower in making a borrowing of, conversion
into or extension of Eurodollar Rate Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Loan
Agreement, (ii) default by any Borrower in making any prepayment of a Eurodollar
Rate Loan after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, and (iii) the making of a prepayment of Eurodollar
Rate Loans on a day which is

73

 

 

--------------------------------------------------------------------------------

 

not the last day of an Interest Period with respect thereto.  With respect to
Eurodollar Rate Loans, such indemnification may include an amount equal to the
excess, if any, of (A) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, converted or extended, for the period
from the date of such prepayment or of such failure to borrow, convert or extend
to the last day of the applicable Interest Period (or, in the case of a failure
to borrow, convert or extend, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Rate Loans provided for herein over (B) the amount of interest
(as determined by such Administrative Agent or such Lender) which would have
accrued to Administrative Agent or such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market.  This covenant shall survive the termination or non-renewal
of this Loan Agreement and the payment of the Obligations.

(e)Borrowers and Guarantors shall be liable for any tax or penalties imposed on
Administrative Agent or any Lender as a result  of the financing arrangements
provided for herein and each Borrower and Guarantor agrees to indemnify and hold
Administrative Agent harmless with respect to the foregoing, and to repay to
Administrative Agent, for the benefit of Lenders, on demand the amount thereof,
and until paid by such Borrower or Guarantor such amount shall be added and
deemed part of the Loans, provided, that, nothing contained herein shall be
construed to require any Borrower or Guarantor to pay any income, franchise or
similar taxes imposed upon Lenders and attributable to any amounts charged or
paid hereunder to Lenders.  The foregoing indemnity shall survive the payment of
the Obligations and the termination of this Agreement.

(f)Each Lender requiring compensation pursuant to Section 3.3(a), 3.3(d) or
3.3(e) shall notify Borrowers and Administrative Agent in writing of any event
or circumstance giving rise to such demand for compensation no later than ninety
(90) days following the date upon which the Lender has actual knowledge of such
event or circumstance, and Borrowers shall not be obligated to compensate a
Lender for any such increased cost or reduction which is not covered in such
notice within such ninety (90) day period.  Any demand for compensation pursuant
to this Section 3.3 shall be in writing and shall state the amount due, if any,
under Section 3.3(d) or 3.3(e) and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount.  Such written demand
shall be conclusive, absent manifest error.

(g)If a Borrower is required to pay additional amounts to any Lender pursuant to
Section 3.3(a) or Section 3.3(e) that increase the effective lending rate of
such Lender with respect to its share of the Loans to greater than one-eighth
(1/8%) percent in excess of the percentage of the effective lending rate of the
other Lenders, then such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its lending
office with respect to making Eurodollar Rate Loans so as to eliminate any such
additional payment by Borrowers which may thereafter accrue, if such change in
the judgment of such Lender is not otherwise disadvantageous to such Lender.  In
the event that any one or more Lenders, pursuant to Section 3.3(a) or Section
3.3(e) hereof, incur any increased costs or taxes (other than increased costs to
the extent such increased costs are not a recurring cost) for which any such
Lender demands compensation pursuant to Section 3.3(a) or Section 3.3(e) hereof
which increases the effective lending rate of such Lender with respect to its
share of the Loans to

74

 

 

--------------------------------------------------------------------------------

 

greater than one-eighth (1/8%) percent in excess of the percentage of the
effective lending rate of the other Lenders and such Lender has not mitigated
such costs within sixty (60) days after receipt by such Lender from Lead
Borrower of a written notice that such Lender’s effective lending rate has so
exceeded the effective lending rate of the other Lenders, then and in any such
event, Lead Borrower may substitute another financial institution which is an
Eligible Transferee acceptable to Administrative Agent for such Lender to assume
the Commitment of such Lender and to purchase the Loans of such Lender
hereunder, without recourse to or warranty by, or expense to, such Lender for a
purchase price equal to the outstanding principal amount of the Loans owing to
such Lender plus any accrued but unpaid interest on such Loans and accrued but
unpaid fees and other amounts in respect of such Lender’s Commitment and share
of the Loans (other than any early termination fee).  Upon such purchase such
Lender shall no longer be a party hereto or have any rights or benefits
hereunder (except for rights or benefits that such Lender would retain hereunder
and under the other Financing Agreements upon payment in full of all of the
Obligations other than as to any early termination fee) and the replacement
Lender shall succeed to the rights and benefits, and shall assume the
obligations, of such Lender hereunder and thereunder. In no event may Lead
Borrower replace a Lender that is also Administrative Agent or an issuer of a
Letter of Credit Accommodation.

(h)For purposes of this Section 3.3 and any other applicable provision of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection, the Basel
Committee on Banking Supervision (or any successor or similar authority), the
Bank for International Settlements and all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the date of this Agreement.

SECTION 4.  CONDITIONS PRECEDENT

4.1Conditions Precedent to Initial Loans and Letter of Credit Accommodations

.  Each of the following is a condition precedent to Administrative Agent and
Lenders making the initial Loans and providing the initial Letter of Credit
Accommodations hereunder:

(a)each of the Nash-Finch Merger Documents shall be reasonably satisfactory to
the Arrangers in all material respects (and the Arrangers acknowledge that the
Nash-Finch Merger Documents provided to them as of July 21, 2013 are acceptable
to them), and contemporaneously with the closing of the Credit Facility on the
Effective Date, the Nash-Finch Merger shall be consummated in all material
respects in accordance with the terms of the Nash-Finch Merger Documents without
any material amendment or waiver thereof which is materially adverse to the
Lenders except as consented to by Arrangers (it being understood that any change
to the definitions of “Nash-Finch Material Adverse Effect”, “Spartan Material
Adverse Effect”, or “Material Adverse Effect” contained in the Nash-Finch Merger
Agreement, any waiver of the conditions precedent set forth in the Nash-Finch
Merger Agreement regarding the absence of a “Nash-Finch Material Adverse
Effect”, “Spartan Material Adverse Effect”, or “Material Adverse Effect”, any
change in the representations in the Nash-Finch Merger Agreement relating to a
“Nash-Finch Material Adverse Effect”, “Spartan Material Adverse Effect”, or
“Material Adverse Effect” or any approval, waiver or consent to any actions
taken or failure to take action by Parent as provided for in Section 6.11 of the
Nash-Finch Merger Agreement by Parent without the consent of Arrangers, shall be
deemed to be material and adverse to the interests of the Lenders),

75

 

 

--------------------------------------------------------------------------------

 

and otherwise in compliance with material applicable law and regulatory
approvals where the failure to comply would reasonably be expected to be
materially adverse to the Administrative Agent and Lenders, and Administrative
Agent shall have received evidence of the consummation of the Nash-Finch Merger;

(b)Excess Availability, as of the Effective Date, shall be not less than
$300,000,000 after giving effect to the initial Loans made or to be made and
Letter of Credit Accommodations issued or to be issued in connection with the
initial transactions hereunder and after provision for payment of all fees and
expenses of the initial transactions hereunder (which amount may be reduced by
up to $50,000,000 solely to the extent of the aggregate amount of the
availability based on any of the parcels of Real Property listed on Schedule
1.52 hereto that would have been included in the Tranche A Real Estate
Availability or Tranche A-2 Real Estate Availability but for the failure of such
parcel to satisfy the requirements for Eligible Real Property as of the
Effective Date);

(c)receipt by Arrangers of: (i) any updates or modifications to the projected
financial statements of Parent and its Subsidiaries previously received by
Arrangers or to any of the assumptions with respect thereto, (ii) copies of
interim unaudited financial statements for each quarter and month since the last
audited financial statements of Borrowers and Guarantors and (iii) third party
appraisals, field examinations and environmental audits in accordance with
Administrative Agent’s customary procedures and in a form and scope
substantially consistent with those previously delivered in connection with the
Existing Spartan Credit Agreement and the Existing Nash-Finch Credit Agreement;

(d)execution and delivery of all Financing Agreements by the parties thereto,
subject to clause (e) below, except, that, with respect to the delivery of
Collateral Access Agreements for leased or third party locations, the failure to
deliver such agreements shall not be a condition of making the initial Loans,
provided, that, Borrowers shall have used commercially reasonable efforts to
obtain such agreements prior to the Effective Date and to the extent not
delivered prior to the Effective Date shall use commercially reasonable efforts
to obtain such agreements thereafter (and to the extent that Administrative
Agent has not received reasonably acceptable Collateral Access Agreements for a
leased or third party location, it may establish a Reserve in respect of amounts
payable under the applicable lease or other agreement pursuant to the terms of
this Agreement), and including, without limitation, receipt of the following,
each in form and substance satisfactory to Administrative Agent: (i) subject to
clause (e) below, Deposit Account Control Agreements by and among Administrative
Agent, each Borrower and each bank where such Borrower has a deposit account
other than banks where such Borrower maintains a Store Account for which no
Deposit Account Control Agreement is required pursuant to Section 6.3 hereof, in
each case, duly authorized, executed and delivered by such bank and Borrower,
(ii) originals of the shares of the stock certificates representing all of the
issued and outstanding shares of the Capital Stock of each Borrower and
Guarantor (other than Parent) and owned by any Borrower or Guarantor, in each
case together with stock powers duly executed in blank with respect thereto,
(iii) lien (including tax lien) and judgment search results for the jurisdiction
of organization of each Borrower and Guarantor, the jurisdiction of the chief
executive office of each Borrower and Guarantor and all jurisdictions in which
assets of Borrowers and Guarantors are located, (iv) evidence of insurance and
loss payee endorsements required hereunder and under the other Financing
Agreements and certificates of insurance

76

 

 

--------------------------------------------------------------------------------

 

policies and/or endorsements naming Administrative Agent as loss payee, (v) such
opinion letters of counsel to Borrowers and Guarantors with respect to the
Financing Agreements and such other matters as Administrative Agent may
reasonably request, limited to one (1) such outside counsel opinion for each
applicable jurisdiction (it being agreed that one (1) counsel may opine on
multiple jurisdictions, as applicable), and (vi) records of any required
corporate or limited liability company action and proceedings of Borrowers and
Guarantors approving an authorizing the execution, delivery and performance of
this Agreement, the other Financing Agreements and the transactions contemplated
hereby therewith, such documents where requested by Administrative Agent or its
counsel to be certified by appropriate officers or a Governmental Authority, if
applicable (and including a copy of the articles or certificate of incorporation
or comparable organizational documents of each Borrower and Guarantor certified
by the Secretary of State (or equivalent Governmental Authority) which shall set
forth the same complete corporate or limited liability company name of such
Borrower or Guarantor as is set forth herein;

(e)Administrative Agent, for the benefit of itself and the other Secured
Parties, shall hold perfected, first priority (subject to the permitted liens
set forth in Sections 9.8(b), 9.8(c), 9.8(d), 9.8(e), 9.8(f), 9.8(g), 9.8(h),
9.8(i), 9.8(j), 9.8(m) and 9.8(o) to the extent such liens may have priority
under applicable law), security interests in and liens upon the Collateral, and
Administrative Agent shall have received such evidence of the foregoing as it
reasonably requires, except, that, to the extent any Collateral (including the
creation or perfection of any security interest therein) is not or cannot be
provided on the Effective Date after the use of commercially reasonable efforts
by Parent to do so, without undue burden or expense, then the perfection of any
such lien, security interest and/or Collateral shall not constitute a condition
precedent to the initial funding under this Agreement on the Effective Date but
will be provided within ninety (90) days of the Effective Date or such longer
period as Arrangers may reasonably agree (other than with respect to (i) the
perfection of security interests in and liens on assets with respect to which a
security interest may be perfected on the Effective Date solely by the filing of
financing statements under the UCC or by the filing of a notice with the United
States Patent and Trademark Office or the United States Copyright Office, and
(ii) the perfection of security interests in and liens on the Capital Stock of
Parent’s direct or indirect domestic Subsidiaries (after giving effect to the
Nash-Finch Merger) with respect to which a security interest may be perfected on
the Effective Date by the delivery of a stock certificate);

(f)subject to clause (e) above, Administrative Agent, for the benefit of itself
and the other Secured Parties, shall have received such documentation as is
necessary to, upon filing, recording or registration, hold first priority
(subject to the permitted liens set forth in Sections 9.8(b), 9.8(c), 9.8(d),
9.8(e), 9.8(f), 9.8(g), 9.8(h), 9.8(i), 9.8(j), 9.8(m) and 9.8(o) to the extent
such liens may have priority under applicable law), perfected security interests
in and liens upon the Collateral;

(g)Administrative Agent and Lenders shall have received all documentation and
other information reasonably required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent Administrative Agent has requested such
information at least ten (10) Business Days prior to the Effective Date;

77

 

 

--------------------------------------------------------------------------------

 

(h)no “Spartan Material Adverse Effect” (as defined in the Nash-Finch Merger
Agreement as in effect on July 21, 2013 and as delivered to Arrangers) shall
have occurred since March 30, 2013, or “Nash-Finch Material Adverse Effect” (as
defined in the Nash-Finch Merger Agreement as in effect on July 21, 2013 and as
delivered to Arrangers) shall have occurred since December 29, 2012;

(i)all costs, fees and expenses contemplated hereby due and payable on the
Effective Date to Administrative Agent, Arrangers and Lenders in respect of the
Credit Facility, to the extent invoiced at least two (2) Business Days prior to
the Effective Date (or such later date as Parent may reasonably agree) shall,
upon the initial borrowing under the Credit Facility, have been paid or charged
to any loan account of Borrowers maintained by Administrative Agent and
Borrowers shall have complied in all material respects with their obligations to
assist in the syndication of the Credit Facility;

(j)Arrangers shall have received a solvency certificate from the Chief Financial
Officer of Parent substantially in the form attached as Exhibit G hereof
certifying that as of the Effective Date and after giving effect to the Credit
Facility, the Nash-Finch Merger and the transactions reasonably contemplated
hereby, Parent and its Subsidiaries, taken as a whole, shall be Solvent; and

(k)the Specified Representations and the Merger Agreement Representations shall
be true and correct on the Effective Date.

4.2Conditions Precedent to All Loans and Letter of Credit Accommodations

.  Each of the following is a condition precedent to the making of any Loans
and/or providing Letter of Credit Accommodations to Borrowers:

(a)all representations and warranties contained herein and in the other
Financing Agreements (but, on the Effective Date and with respect to the making
of the initial Loans only, with respect to only the Merger Agreement
Representations and the Specified Representations and subject to Section 4.1(e))
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b)no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which purports to enjoin, prohibit, restrain or otherwise affect (i)
the making of the Loans or providing the Letter of Credit Accommodations, or
(ii) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements;

78

 

 

--------------------------------------------------------------------------------

 

(c)other than with respect to the initial Loans made and initial Letter of
Credit Accommodations provided, in each case, on the Effective Date, no Default
or Event of Default shall exist or have occurred and be continuing on and as of
the date of the making of such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto;

(d)after giving effect to the requested Tranche A Revolving Loan or Letter of
Credit Accommodation, the outstanding Tranche A Revolving Loans and Letter of
Credit Accommodation will not exceed the lesser of the Tranche A Maximum Credit
or the Tranche A Borrowing Base as then in effect,

(e)after giving effect to the requested Tranche A-1 Revolving Loan, the
outstanding Tranche A-1 Revolving Loans will not exceed the lesser of the
Tranche A-1 Maximum Credit or the Tranche A-1 Borrowing Base as then in effect,
and

(f)after giving effect to the requested Revolving Loan or Letter of Credit
Accommodation, the outstanding Loans will not exceed the lesser of the Maximum
Credit or the Total Borrowing Base as then in effect.

SECTION 5.  GRANT AND PERFECTION OF SECURITY INTEREST

5.1Grant of Security Interest.  

(a)To secure payment and performance of all Obligations, each Borrower and
Guarantor hereby grants to Administrative Agent, for itself and the benefit of
Secured Parties, a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Administrative Agent, for itself and the
benefit of Secured Parties, as security, all personal and real property and
fixtures, and interests in property and fixtures, of each Borrower and
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Administrative Agent or any Secured
Party, collectively, the “Collateral”), including:

(i) all Accounts;

(ii) all general intangibles, including, without limitation, all Intellectual
Property;

(iii) all goods, including, without limitation, Inventory and Equipment;

(iv) all Real Property and fixtures;

(v) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(vi) all instruments, including, without limitation, all promissory notes;

(vii)all documents;

(viii) all deposit accounts;

79

 

 

--------------------------------------------------------------------------------

 

(ix) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(x) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (A)  rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B)  rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C)  goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D)  deposits by and property of Account Debtors or
other persons securing the obligations of Account Debtors;

(xi) all (1) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (2) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Administrative Agent, any Lender or its Affiliates or at any other
depository or other institution from or for the account of any Borrower or
Guarantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;

(xii)all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(xiii) to the extent not otherwise described above, all Receivables;

(xiv) all Prescription Files and other Records;

(xv)  all Life Insurance Policies; and

(xvi) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

(b)Notwithstanding anything to the contrary set forth in Section 5.1(a) above,
the types or items of Collateral described in such Section shall not include the
following (the “Excluded Assets”): (i) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Borrower’s or Guarantor’s employees), (ii) any rights or
interests in any contract, lease, permit, license or license agreement covering
real or personal property, if under the terms of such contract, lease, permit,
license or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited and such prohibition has
not been waived or the consent of the other party to such contract, lease,
permit, license or license agreement has not been obtained; provided, that, (A)
the foregoing exclusion shall in no way be construed to apply (1) if any such
prohibition is unenforceable under Sections 9-406, 9-407 or 9-408 of the UCC or
other applicable law or (2) to the extent that any consent or waiver has been
obtained that would permit Administrative Agent’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions
shall

80

 

 

--------------------------------------------------------------------------------

 

in no way be construed so as to limit, impair or otherwise affect Administrative
Agent’s or any Lender’s continuing security interests in and liens upon any
rights or interests of any Borrower or Guarantor in or to (1) monies due or to
become due under any such contract, lease, permit, license, license agreement or
stock, or (2) any proceeds from the sale, license, lease, or other dispositions
of any such contract, lease, permit, license, license agreement or stock, (iii)
any United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that, upon submission and
acceptance by the U.S. Patent and Trademark Office of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a), such intent-to-use trademark application
shall be considered Collateral, (iv) shares of any Subsidiary that is a
“controlled foreign corporation” in excess of sixty-five (65%) percent (or such
greater percentage if pledging such greater amount would not result in adverse
tax consequences to Borrowers) of all of the issued and outstanding shares of
Capital Stock of such Subsidiary entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2) or (v) any alcoholic liquor of any Borrower
or Guarantor, if under applicable law with respect thereto, the valid grant of a
security interest or lien therein to Administrative Agent is prohibited and such
prohibition is not capable of being waived or modified under such applicable
law; provided, that, the foregoing exclusion shall in no way be construed so as
to limit, impair or otherwise affect Administrative Agent’s unconditional
continuing security interests in and liens upon all proceeds of any of the
foregoing Excluded Assets and any rights or interests of such Borrower or
Guarantor in or to monies due or to become due with respect to or under any
contract, lease, permit, license, charter or license agreement (including any
Receivables) with respect thereto.

5.2Perfection of Security Interests.  

(a)Each Borrower and Guarantor irrevocably and unconditionally authorizes
Administrative Agent (or its agent) to file at any time and from time to time
such financing statements with respect to the Collateral naming Administrative
Agent or its designee as the secured party and such Borrower or Guarantor as
debtor, as Administrative Agent may require, and including any other information
with respect to such Borrower or Guarantor or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Administrative
Agent may determine, together with any amendment and continuations with respect
thereto, which authorization shall apply to all financing statements filed on,
prior to or after the Effective Date.  Each Borrower and Guarantor hereby
ratifies and approves all financing statements naming Administrative Agent or
its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Administrative Agent prior
to the Effective Date and ratifies and confirms the authorization of
Administrative Agent to file such financing statements (and amendments, if
any).  Each Borrower and Guarantor hereby authorizes Administrative Agent to
adopt on behalf of such Borrower and Guarantor any symbol required for
authenticating any electronic filing.  In the event that the description of the
collateral in any financing statement naming Administrative Agent or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral

81

 

 

--------------------------------------------------------------------------------

 

included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral.  In no event shall any
Borrower or Guarantor at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming
Administrative Agent or its designee as secured party and such Borrower or
Guarantor as debtor.

(b)Each Borrower and Guarantor does not have any chattel paper (whether tangible
or electronic) or instruments as of the Effective Date, except as set forth in
the Information Certificate.  In the event that any Borrower or Guarantor shall
be entitled to or shall receive any chattel paper or instrument after the
Effective Date, Borrowers and Guarantors shall promptly notify Administrative
Agent thereof in writing.  Promptly upon the receipt thereof by or on behalf of
any Borrower or Guarantor (including by any agent or representative), such
Borrower or Guarantor shall deliver, or cause to be delivered to Administrative
Agent, all tangible chattel paper and instruments that such Borrower or
Guarantor has or may at any time acquire, accompanied by such instruments of
transfer or assignment duly executed in blank as Administrative Agent may from
time to time specify, in each case except as Administrative Agent may otherwise
agree.  At Administrative Agent’s option, each Borrower and Guarantor shall, or
Administrative Agent may at any time on behalf of any Borrower or Guarantor,
cause the original of any such instrument or chattel paper to be conspicuously
marked in a form and manner acceptable to Administrative Agent with the
following legend referring to chattel paper or instruments as applicable: “This
[chattel paper][instrument] is subject to the security interest of Wells Fargo
Capital Finance, LLC and any sale, transfer, assignment or encumbrance of this
[chattel paper][instrument] violates the rights of such secured party.”

(c)In the event that any Borrower or Guarantor shall at any time hold or acquire
an interest in any electronic chattel paper or any “transferable record” (as
such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower or
Guarantor shall promptly notify Administrative Agent thereof in
writing.  Promptly upon Administrative Agent’s request, such Borrower or
Guarantor shall take, or cause to be taken, such actions as Administrative Agent
may request to give Administrative Agent control of such electronic chattel
paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.

(d)Each Borrower and Guarantor does not have any deposit accounts as of the
Effective Date, except as set forth in the Information Certificate.  Borrowers
and Guarantors shall not, directly or indirectly, after the Effective Date open,
establish or maintain any deposit account unless each of the following
conditions is satisfied:  (i) Administrative Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Administrative Agent
the name of the account, the owner of the account, the name and address of the
bank at which such account is to be opened or established, the individual at
such bank with whom such Borrower or Guarantor is dealing and the purpose of the
account, (ii) the bank where such account is opened or maintained shall be

82

 

 

--------------------------------------------------------------------------------

 

acceptable to Administrative Agent, and (iii) on or before the opening of such
deposit account, such Borrower or Guarantor shall as Administrative Agent may
specify either (A) deliver to Administrative Agent a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by such Borrower or Guarantor and the bank at which such deposit
account is opened and maintained or (B) arrange for Administrative Agent to
become the customer of the bank with respect to the deposit account on terms and
conditions acceptable to Administrative Agent.  The terms of this subsection (d)
shall not apply to deposit accounts specifically and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Borrower’s or Guarantor’s salaried employees or
deposit  accounts for which a Deposit Account Control Agreement is not required
pursuant to Section 6.3.

(e)No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the Effective Date,
or have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the Effective Date, in each case
except as set forth in the Information Certificate.

(f)In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the Effective Date hold or acquire any certificated securities,
such Borrower or Guarantor shall promptly endorse, assign and deliver the same
to Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as Administrative Agent may from time to time
specify.  If any securities, now or hereafter acquired by any Borrower or
Guarantor are uncertificated and are issued to such Borrower or Guarantor or its
nominee directly by the issuer thereof, such Borrower or Guarantor shall
immediately notify Administrative Agent thereof and cause the issuer to agree to
comply with instructions from Administrative Agent as to such securities,
without further consent of any Borrower or Guarantor or such nominee.

(g)Borrowers and Guarantors shall not, directly or indirectly, after the
Effective Date open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary unless each
of the following conditions is satisfied: (i)  Administrative Agent shall have
received not less than five (5) Business Days prior written notice of the
intention of such Borrower or Guarantor to open or establish such account which
notice shall specify in reasonable detail and specificity acceptable to
Administrative Agent the name of the account, the owner of the account, the name
and address of the securities intermediary or commodity intermediary at which
such account is to be opened or established, the individual at such intermediary
with whom such Borrower or Guarantor is dealing and the purpose of the account,
(ii) the securities intermediary or commodity intermediary (as the case may be)
where such account is opened or maintained shall be acceptable to Administrative
Agent, and (iii) on or before the opening of such investment account, securities
account or other similar account with a securities intermediary or commodity
intermediary, such Borrower or Guarantor shall execute and deliver, and cause to
be executed and delivered to Administrative Agent, an Investment Property
Control Agreement with respect thereto duly authorized, executed and delivered
by such Borrower or Guarantor and such securities intermediary or commodity
intermediary.

83

 

 

--------------------------------------------------------------------------------

 

(h)Borrowers and Guarantors are not the beneficiary or otherwise entitled to any
right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the Effective Date, except as set forth in the Information
Certificate.  In the event that any Borrower or Guarantor shall be entitled to
or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the Effective Date, such Borrower or Guarantor shall promptly
notify Administrative Agent thereof in writing.  Such Borrower or Guarantor
shall immediately, as Administrative Agent may specify, either (i) deliver, or
cause to be delivered to Administrative Agent, with respect to any such letter
of credit, banker’s acceptance or similar instrument, the written agreement of
the issuer and any other nominated person obligated to make any payment in
respect thereof (including any confirming or negotiating bank), in form and
substance satisfactory to Administrative Agent, consenting to the assignment of
the proceeds of the letter of credit to Administrative Agent by such Borrower or
Guarantor and agreeing to make all payments thereon directly to Administrative
Agent or as Administrative Agent may otherwise direct or (ii) cause
Administrative Agent to become, at Borrowers’ expense, the transferee
beneficiary of the letter of credit, banker’s acceptance or similar instrument
(as the case may be).

(i)Borrowers and Guarantors do not have any commercial tort claims in excess of
$1,000,000 as of the Effective Date, except as set forth in the Information
Certificate.  In the event that any Borrower or Guarantor shall at any time
after the Effective Date have any commercial tort claims, such Borrower or
Guarantor shall promptly notify Administrative Agent thereof in writing, which
notice shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Borrower or
Guarantor to Administrative Agent of a security interest in such commercial tort
claim (and the proceeds thereof).  In the event that such notice does not
include such grant of a security interest, the sending thereof by such Borrower
or Guarantor to Administrative Agent shall be deemed to constitute such grant to
Administrative Agent. Upon the sending of such notice, any commercial tort claim
described therein shall constitute part of the Collateral and shall be deemed
included therein.  Without limiting the authorization of Administrative Agent
provided in Section 5.2(a) hereof or otherwise arising by the execution by such
Borrower or Guarantor of this Agreement or any of the other Financing
Agreements, Administrative Agent is hereby irrevocably authorized from time to
time and at any time to file such financing statements naming Administrative
Agent or its designee as secured party and such Borrower or Guarantor as debtor,
or any amendments to any financing statements, covering any such commercial tort
claim as Collateral. In addition, each Borrower and Guarantor shall promptly
upon Administrative Agent’s request, execute and deliver, or cause to be
executed and delivered, to Administrative Agent such other agreements, documents
and instruments as Administrative Agent may require in connection with such
commercial tort claim.

(j)Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the
Effective Date, except as set forth in the Information Certificate and except
for goods located in the United States in transit to a location of a Borrower or
Guarantor permitted herein in the ordinary course of business of such Borrower
or Guarantor in the possession of the carrier transporting such goods.  In the
event that any goods, documents of title or other Collateral are at any time
after the Effective Date in the custody, control or possession of any other
person not referred to in the Information Certificate or such carriers,
Borrowers and Guarantors shall promptly notify Administrative

84

 

 

--------------------------------------------------------------------------------

 

Agent thereof in writing.  Promptly upon Administrative Agent’s request,
Borrowers and Guarantors shall deliver to Administrative Agent a Collateral
Access Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Collateral.

(k)Borrowers and Guarantors shall take any other actions reasonably requested by
Administrative Agent from time to time to cause the attachment, perfection and
first priority of, and the ability of Administrative Agent to enforce, the
security interest of Administrative Agent in any and all of the Collateral,
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC or
other applicable law, to the extent, if any, that any Borrower’s or Guarantor’s
signature thereon is required therefor, (ii) causing Administrative Agent’s name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of Administrative Agent to enforce, the security interest of
Administrative Agent in such Collateral, (iii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Administrative Agent to enforce, the security
interest of Administrative Agent in such Collateral, (iv) obtaining the consents
and approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or by other law, as applicable in any relevant jurisdiction.

(l)Notwithstanding anything in this Agreement to the contrary, Administrative
Agent may determine, with respect to any specific items of Collateral, not to
perfect its security interest therein based on the de minimis value thereof
relative to the costs associated with such perfection.

SECTION 6.COLLECTION AND ADMINISTRATION

6.1Borrowers’ Loan Accounts

.  Administrative Agent shall maintain one or more loan account(s) on its books
in which shall be recorded (a) all Loans, Letter of Credit Accommodations and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower or Guarantor and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest.  All entries in the loan account(s) shall be made in accordance with
Administrative Agent’s customary practices as in effect from time to time.

6.2Statements

.  Administrative Agent shall render to Lead Borrower each month a statement
setting forth the balance in the Borrowers’ loan account(s) maintained by
Administrative Agent for Borrowers pursuant to the provisions of this Agreement,
including principal, interest, fees, costs and expenses.  Each such statement
shall be subject to subsequent adjustment by Administrative Agent but shall,
absent manifest errors or omissions, be considered correct and deemed accepted
by Borrowers and Guarantors and conclusively binding upon Borrowers and
Guarantors as an account stated except to the extent that Administrative Agent
receives a written notice from Lead Borrower of any specific exceptions of Lead
Borrower thereto within forty-five (45) days after the date such statement has
been received by Lead

85

 

 

--------------------------------------------------------------------------------

 

Borrower.  Until such time as Administrative Agent shall have rendered to Lead
Borrower a written statement as provided above, the balance in any Borrower’s
loan account(s) shall be presumptive evidence of the amounts due and owing to
Administrative Agent and Lenders by Borrowers and Guarantors.

6.3Collection of Accounts.  

(a)Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit account arrangements and merchant payment arrangements with the banks
set forth on Schedule 8.10 to the Information Certificate and subject to Section
5.2(d) hereof such other banks as such Borrower or Guarantor may hereafter
select.  The banks set forth on Schedule 8.10 to the Information Certificate
constitute all of the banks with which Borrowers and Guarantors have deposit
account arrangements and merchant payment arrangements as of the Effective Date
and identifies each of the deposit accounts at such banks that are used solely
for receiving store receipts from a retail store location of a Borrower
(together with any other deposit accounts at any time established or used by any
Borrower for receiving such store receipts from any retail store location,
collectively, the “Store Accounts” and each individually, a “Store Account”) or
otherwise describes the nature of the use of such deposit account by such
Borrower.

(i) Each Borrower shall deposit all proceeds from sales of Inventory in every
form, including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts, from each retail store location of such Borrower (other than Medicare
Accounts and Medicaid Accounts) into the Store Account of such Borrower used
solely for such purpose in accordance with the current practices of such
Borrower as of the Effective Date, but in any event no less frequently than
(x) once every five (5) Business Days if Excess Availability is equal to or
greater than $250,000,000, or (y) once every three (3) Business Days if Excess
Availability is less than $250,000,000; except, that, Borrowers may have up to
$12,500,000 in cash in the aggregate at all retail stores immediately after each
deposit of funds from the stores into the applicable Store Accounts.  All such
funds deposited into the Store Accounts shall be sent by wire transfer or other
electronic funds transfer on each Business Day to the Blocked Accounts as
provided in Section 6.3(a)(iii) below, except nominal amounts which are required
to be maintained in such Store Accounts under the terms of such Borrower’s
arrangements with the bank at which such Store Accounts are maintained (which
amounts, together with all amounts held at the retail store locations and not
yet deposited in the Store Accounts, shall not in the aggregate exceed
$12,500,000 at any one time, except to the extent from time to time additional
amounts may be held in the retail stores or the Store Accounts on Saturday,
Sunday or other days where the applicable depository bank is closed, which
additional amounts are to be, and shall be, transferred on the next Business Day
to the Blocked Accounts) and except as Administrative Agent may otherwise agree;
provided, that, the $12,500,000 amount referenced above shall be automatically
increased if the aggregate number of retail store locations of Borrowers
increases from the aggregate net number of retail store locations of Borrowers
that exist on the date of this Agreement, by a pro rata amount based on such
increase.

(ii) Each Borrower shall establish and maintain a separate lockbox and related
deposit account into which such Borrower shall promptly deposit, and shall
direct each Fiscal Intermediary or other Third Party Payor in accordance with
the applicable Medicare and

86

 

 

--------------------------------------------------------------------------------

 

Medicaid regulations to directly remit, all payments in respect of any Medicare
Accounts or Medicaid Accounts.  Such separate lockboxes and related deposit
accounts shall only be used for purposes of receiving payments in respect of
Medicare Accounts and Medicaid Accounts and shall be under the sole control of
the applicable Borrower; provided, that, (A) Borrowers shall authorize, direct
and instruct the depository banks at which such separate lockboxes and deposit
accounts are maintained to remit by federal funds wire transfer all funds
received or deposited into such lockboxes and related deposit accounts amounts
on deposit in such accounts on a daily basis to one of the Blocked Accounts or
such bank account of Administrative Agent as Administrative Agent may from time
to time designate for such purpose, which instructions by Borrowers to such
banks may only be changed after not less than three (3) Business Days’ prior
written notice to such banks and Administrative Agent and (B) any change in such
instructions without the prior written consent of Administrative Agent shall be
an Event of Default hereunder.

(iii) Each Borrower shall establish and maintain, at its expense, deposit
accounts with such banks as are reasonably acceptable to Administrative Agent
(the “Blocked Accounts”) into which each Borrower shall promptly either cause
all amounts on deposit in the Store Accounts of such Borrower to be sent as
provided in Section 6.3(a)(i) above or shall itself deposit or cause to be
deposited all proceeds of Receivables or other Collateral, including all
proceeds from sales of Inventory, all amounts payable to each Borrower from
Credit Card Issuers and Credit Card Processors and all other proceeds of
Collateral (but not including payments of Medicare Accounts or Medicaid Accounts
that are sent to the separate lockbox and related deposit accounts established
pursuant to clause (ii) above).

(iv) Borrowers and Guarantors shall deliver, or cause to be delivered to
Administrative Agent a Deposit Account Control Agreement duly authorized,
executed and delivered by each bank where a Blocked Account is maintained as
provided in Section 5.2(d) hereof.  At any time a Default or an Event of Default
shall exist or have occurred and be continuing, promptly upon Administrative
Agent’s request, Borrowers and Guarantors shall deliver, or cause to be
delivered, to Administrative Agent a Deposit Account Control Agreement duly
authorized, executed and delivered by such banks where a Store Account is
maintained as Administrative Agent shall specify.  Without limiting any other
rights or remedies of Administrative Agent or Lenders, Administrative Agent may,
at its option, instruct the depository banks at which the Blocked Accounts are
maintained to transfer all available funds received or deposited into the
Blocked Accounts to the Administrative Agent Payment Account at any time there
is a Cash Dominion Event.  Without limiting any other rights or remedies of
Administrative Agent or Lenders, in the event that a Deposit Account Control
Agreement is in effect for a Store Account, then Administrative Agent may, at
its option, instruct the depository bank at which the Store Account is
maintained to transfer all available funds received or deposited into the Store
Account to the Administrative Agent Payment Account at any time there is a Cash
Dominion Event.  As to the Blocked Accounts or the Store Accounts, as the case
may be, Administrative Agent shall send to Lead Borrower a copy of any such
written instruction sent by Administrative Agent to the depository bank promptly
thereafter.  In the event that at any time ninety (90) days after Administrative
Agent has instructed such depository banks to transfer such funds to the
Administrative Agent Payment Account, a Cash Dominion Event no longer exists,
upon Lead Borrower’s written request received by Administrative Agent within
five (5) Business Days after such Cash Dominion Event no longer exists,
Administrative Agent shall

87

 

 

--------------------------------------------------------------------------------

 

rescind its prior instructions and give new instructions to such depository
banks to transfer the funds on deposit in such accounts to such operating
deposit account of Borrowers and Guarantors as Lead Borrower may specify in
writing to Administrative Agent until such time as Administrative Agent is
entitled to notify and shall notify the depository bank otherwise as provided
above.  At all times that Administrative Agent shall have notified any
depository bank to transfer funds from a Blocked Account or Store Account to the
Administrative Agent Payment Account, all payments made to such Blocked Accounts
or Store Accounts, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to
Administrative Agent in respect of the Obligations and therefore shall
constitute the property of Administrative Agent and Lenders to the extent of the
then outstanding Obligations.

(b)For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Administrative Agent of
immediately available funds in the Administrative Agent Payment Account provided
such payments and notice thereof are received in accordance with Administrative
Agent’s usual and customary practices as in effect from time to time and within
sufficient time to credit the applicable loan account on such day, and if not,
then on the next Business Day.  For the purposes of calculating interest on the
Obligations, such payments or other funds received will be applied (conditional
upon final collection) to the Obligations on the Business Day of receipt of
immediately available funds by Administrative Agent in the Administrative Agent
Payment Account provided such payments or other funds and notice thereof are
received in accordance with Administrative Agent’s usual and customary practices
as in effect from time to time and within sufficient time to credit the
applicable loan account on such day, and if not, then on the next Business
Day.  In the event that at any time or from time to time there are no Loans
outstanding or the amounts on deposit in the Blocked Accounts are not being
remitted to the Administrative Agent Payment Account, Administrative Agent shall
be entitled to an administrative fee in an amount calculated based on the
Interest Rate for Eurodollar Rate Loans (on a per annum basis) then in effect
multiplied by the amount of the funds received in the Blocked Account for such
day in accordance with the customary practice of Administrative Agent. The
economic benefit of the timing in the application of payments (and the
administrative fee with respect thereto, if applicable) shall be for the sole
benefit of Administrative Agent.

(c)Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Administrative Agent, receive, as the
property of Administrative Agent, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts or other Collateral which come
into their possession or under their control and promptly upon receipt thereof,
shall deposit or cause the same to be deposited in the Blocked Accounts, or
remit the same or cause the same to be remitted, in kind, to Administrative
Agent.  In no event shall the same be commingled with any Borrower’s or
Guarantor’s own funds.  Borrowers agree to reimburse Administrative Agent on
demand for any amounts owed or paid to any bank or other financial institution
at which a Blocked Account or any other deposit account or investment account is
established or any other bank, financial institution or other person involved in
the transfer of funds to or from the Blocked Accounts arising out of
Administrative Agent’s payments to or indemnification of such bank, financial
institution or other person.  The obligations of Borrowers to reimburse
Administrative Agent for such amounts pursuant to this Section 6.3 shall survive
the termination of this Agreement.

88

 

 

--------------------------------------------------------------------------------

 

6.4Payments

.  

(a)All Obligations shall be payable to the Administrative Agent Payment Account
as provided in Section 6.3 or such other place as Administrative Agent may
designate from time to time.  Prior to the occurrence of an Event of Default,
Administrative Agent shall apply payments received or collected from any
Borrower or Guarantor or for the account of any Borrower or Guarantor (including
the monetary proceeds of collections or of realization upon any Collateral) as
follows:

(i) first, to the payment in full of any fees, indemnities or expense
reimbursements then due to Administrative Agent from any Borrower or Guarantor;

(ii) second, ratably, to the payment in full of any fees, indemnities or expense
reimbursements then due to Lenders and Issuing Bank from any Borrower or
Guarantor;

(iii) third, ratably, to the payment in full of interest due in respect of any
Loans (and including any Special Administrative Agent Advances);

(iv) fourth, to the payment in full of principal in respect of Special
Administrative Agent Advances;

(v) fifth, to the payment in full of principal in respect of the Swing Line
Loans;

(vi) sixth, ratably, to the payment in full of principal in respect of the
Loans;

(vii)seventh, ratably, to pay or prepay any other Obligations whether or not
then due, in such order and manner as Administrative Agent determines or to be
held as cash collateral in connection with any Letter of Credit Accommodations
or other contingent Obligations (but not including for this purpose any
Obligations arising under or pursuant to any Bank Products); and

(viii) eighth, ratably, to pay or prepay any Obligations arising under or
pursuant to Bank Products.  

(b)On and after the occurrence of an Event of Default, Administrative Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows:

(i) first, to the payment in full of any fees, indemnities or expense
reimbursements then due to Administrative Agent from any Borrower or Guarantor;

(ii) second, ratably, to the payment in full of any fees, indemnities or expense
reimbursements then due to Lenders and Issuing Bank from any Borrower or
Guarantor;

89

 

 

--------------------------------------------------------------------------------

 

(iii) third, ratably, to the payment in full of interest due in respect of any
Loans (and including any Special Administrative Agent Advances) other than
Tranche A-1 Revolving Loans and the Tranche A-2 Term Loans;

(iv) fourth, to the payment in full of principal in respect of Special
Administrative Agent Advances;

(v) fifth, to the payment in full of principal in respect of the Swing Line
Loans,

(vi) sixth, ratably, to the payment in full of principal in respect of the
Tranche A Revolving Loans and to be held as cash collateral in an amount equal
to one hundred five (105%) percent of the Letter of Credit Accommodations,

(vii)seventh, ratably, to the payment in full of interest due in respect of the
Tranche A-1 Revolving Loans;

(viii) eighth, ratably, to the payment in full of principal in respect of the
Tranche A-1 Revolving Loans;

(ix) ninth, ratably, to the payment in full of interest due in respect of the
Tranche A-2 Term Loans;  

(x) tenth, ratably, to the payment in full of principal in respect of the
Tranche A-2 Term Loans;

(xi) eleventh, to pay or prepay any other Obligations whether or not then due,
in such order and manner as Administrative Agent determines or to be held as
cash collateral in connection with any contingent Obligations, other than in
respect of Letter of Credit Accommodations (but not including for this purpose
any Obligations arising under or pursuant to any Bank Products) and

(xii)twelfth, ratably, to pay or prepay any Obligations arising under or
pursuant to Bank Products.

(c)Notwithstanding anything to the contrary contained in this Agreement, (i)
unless so directed by Lead Borrower, or unless a Default or an Event of Default
shall exist or have occurred and be continuing, Administrative Agent shall not
apply any payments which it receives to any Eurodollar Rate Loans, except (A) on
the expiration date of the Interest Period applicable to any such Eurodollar
Rate Loans or (B) in the event that there are no outstanding Base Rate Loans and
(ii) to the extent any Borrower uses any proceeds of the Loans or Letter of
Credit Accommodations to acquire rights in or the use of any Collateral or to
repay any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Loans and Letter of Credit Accommodations that were not
used for such purposes and second to the Obligations arising from Loans and
Letter of Credit Accommodations the proceeds of which were used to acquire
rights in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral.

90

 

 

--------------------------------------------------------------------------------

 

(d)At Administrative Agent’s option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Administrative Agent.  Borrowers and Guarantors shall make all
payments to Administrative Agent and Lenders on the Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind.  If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Administrative Agent or any Lender is required to surrender or
return such payment or proceeds to any Person for any reason, then the
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Administrative
Agent or such Lender.  Borrowers and Guarantors shall be liable to pay to
Administrative Agent, and do hereby indemnify and hold Administrative Agent and
Lenders harmless for the amount of any payments or proceeds surrendered or
returned.  This Section 6.4(d) shall remain effective notwithstanding any
contrary action which may be taken by Administrative Agent or any Lender in
reliance upon such payment or proceeds.  This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.

6.5Authorization to Make Loans

.  Administrative Agent and Lenders are authorized to make the Loans (including
Swing Line Loans) and provide the Letter of Credit Accommodations based upon
written instructions received from anyone purporting to be the chief financial
officer, vice president of finance, treasurer, assistant treasurer, director of
finance, corporate treasurer, vice president of treasury and corporate
development, or controller of Lead Borrower or other authorized person
designated by any of such persons from time to time to Administrative Agent
(which may be delivered through Administrative Agent’s electronic platform or
portal) or, at the discretion of Administrative Agent, if such Revolving Loans
are necessary to satisfy any Obligations.  All requests for Revolving Loans
(including Swing Line Loans) or Letter of Credit Accommodations hereunder shall
specify the date on which the requested advance is to be made or Letter of
Credit Accommodations established (which day shall be a Business Day) and the
amount of the requested Loan.  Requests received after 12:00 p.m. Boston time on
any day shall be deemed to have been made as of the opening of business on the
immediately following Business Day.  All Loans (including Swing Line Loans) and
Letter of Credit Accommodations under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower or Guarantor when deposited to the credit of any Borrower or Guarantor
or otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.  All requests for Loans may be delivered through Administrative
Agent’s electronic platform or portal.  All requests for Loans which are not
made on-line via Administrative Agent’s electronic platform or portal shall be
subject to (and unless Administrative Agent elects otherwise in the exercise of
its sole discretion, such requested Loans shall not be made until the completion
of) Administrative Agent’s authentication process (with results satisfactory to
Administrative Agent) prior to the funding of any such Loan.

6.6Use of Proceeds

.  Borrowers shall use the initial proceeds of the Loans provided by
Administrative Agent to Borrowers hereunder only for: (a) payments to each of
the persons listed in the disbursement direction letter furnished by Borrowers
to Administrative Agent on or

91

 

 

--------------------------------------------------------------------------------

 

about the Effective Date, (b) costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Financing Agreements and (c) costs, expenses and fees in connection with the
Nash-Finch Merger.  All other Loans made or Letter of Credit Accommodations
provided to or for the benefit of any Borrower pursuant to the provisions hereof
shall be used by such Borrower only for general operating, working capital and
other proper corporate purposes of such Borrower not otherwise prohibited by the
terms hereof.  None of the proceeds will be used, directly or indirectly, for
the purpose of purchasing or carrying any Margin Stock, for the purposes of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock, for any purpose which might cause any of the Loans to
be considered a “purpose credit” within the meaning of Regulation U of the FRB
or for any purpose that violates the provisions of Regulation T, U or X of the
FRB.  No part of the proceeds of any Loan or Letter of Credit will be used,
directly or to Borrowers’ knowledge, indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person.  No part of the proceeds of
any Loan or Letter of Credit will be used, directly or to Borrowers’ knowledge,
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws.

6.7Appointment of Parent as Lead Borrower for Requesting Loans and Receipts of
Loans and Statements

.  

(a)Each Borrower hereby irrevocably appoints and constitutes Lead Borrower to
request and receive Loans and Letter of Credit Accommodations pursuant to this
Agreement and the other Financing Agreements from Administrative Agent or any
Lender in the name or on behalf of such Borrower, to select the applicable
Interest Rate for any such Loans or to take other actions contemplated as being
taken by any Borrower under this Agreement or any of the other Financing
Agreements.  Administrative Agent and Lenders may disburse the Loans to such
bank account of Lead Borrower or a Borrower or otherwise make such Loans to a
Borrower and provide such Letter of Credit Accommodations to a Borrower as Lead
Borrower may designate or direct, without notice to any other Borrower or
Obligor.  Notwithstanding anything to the contrary contained herein,
Administrative Agent and Lead Borrower may at any time and from time to time
require that Loans to or for the account of any Borrower be disbursed directly
to an operating account of such Borrower.

(b)Lead Borrower hereby accepts the appointment by Borrowers to act for and on
behalf of the other Borrowers pursuant to this Section 6.7. Lead Borrower shall
ensure that the disbursement of any Loans to each Borrower requested by or paid
to or for the account of Parent, or the issuance of any Letter of Credit
Accommodations for a Borrower hereunder, shall be paid to or for the account of
such Borrower.

(c)Each other Borrower and Guarantor hereby irrevocably appoints and constitutes
Lead Borrower to receive statements on account and all other notices from
Administrative Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Financing Agreements
and any statements or

92

 

 

--------------------------------------------------------------------------------

 

notices sent to or received by Lead Borrower shall be deemed received by each of
the other Borrowers and Guarantors.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Lead Borrower shall be
deemed for all purposes to have been made by such Borrower or Guarantor, as the
case may be, and shall be binding upon and enforceable against such Borrower or
Guarantor to the same extent as if made directly by such Borrower of Guarantor.

(e)No purported termination of the appointment of Lead Borrower as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to Administrative Agent.

6.8Pro Rata Treatment

.  Except to the extent otherwise provided in this Agreement:  (a) the making
and conversion of Loans shall be made among the Lenders based on their
respective Pro Rata Shares as to the Loans and (b) each payment on account of
any Obligations to or for the account of one or more of Lenders in respect of
any Obligations due on a particular day shall be allocated among the Lenders
entitled to such payments based on their respective Pro Rata Shares and shall be
distributed accordingly.

6.9Sharing of Payments, Etc.

  

(a)Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Administrative
Agent or any Lender may otherwise have, each Lender shall be entitled, at its
option (but subject, as among Administrative Agent and Lenders, to the
provisions of Section 12.3(b) hereof), to offset balances held by it for the
account of such Borrower or Guarantor at any of its offices, in dollars or in
any other currency, against any principal of or interest on any Loans owed to
such Lender or any other amount payable to such Lender hereunder, that is not
paid when due (regardless of whether such balances are then due to such Borrower
or Guarantor), in which case it shall promptly notify Lead Borrower and
Administrative Agent thereof; provided, that, such Lender’s failure to give such
notice shall not affect the validity thereof.

(b)If any Lender (including Administrative Agent) shall obtain from any Borrower
or Guarantor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Administrative Agent
as provided herein), and, as a result of such payment, such Lender shall have
received more than its Pro Rata Share of the principal of the Loans or more than
its share of such other amounts then due hereunder or thereunder by any Borrower
or Guarantor to such Lender than the percentage thereof received by any other
Lender, it shall promptly pay to Administrative Agent, for the benefit of
Lenders, the amount of such excess and simultaneously purchase from such other
Lenders a participation in the Loans or such other amounts, respectively, owing
to such other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment)

93

 

 

--------------------------------------------------------------------------------

 

in accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders.  To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

(c)Each Borrower and Guarantor agrees that any Lender purchasing a participation
(or direct interest) as provided in this Section may exercise, in a manner
consistent with this Section, all rights of setoff, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

(d)Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor.  If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, assign such
rights to Administrative Agent for the benefit of Lenders and, in any event,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of Lenders entitled under this Section to share in the benefits of
any recovery on such secured claim.

6.10Settlement Procedures; Defaulting Lenders

.  

(a)In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Administrative Agent and Lenders ,
Administrative Agent may, at its option, subject to the terms of this Section,
make available, on behalf of Lenders, including the Swing Line Lender, the full
amount of the Loans requested or charged to any Borrower’s loan account(s) or
otherwise to be advanced by Lenders pursuant to the terms hereof, without
requirement of prior notice to Lenders of the proposed Loans.

(b)With respect to all Revolving Loans made by Administrative Agent on behalf of
Lenders as provided in this Section, the amount of each Lender’s Pro Rata Share
of the outstanding Revolving Loans shall be computed weekly, and shall be
adjusted upward or downward on the basis of the amount of the outstanding Loans
as of 5:00 p.m. Boston time on the Business Day immediately preceding the date
of each settlement computation; provided, that, Administrative Agent retains the
absolute right at any time or from time to time to make the above described
adjustments at intervals more frequent than weekly, but in no event more than
twice in any week.  With respect to Swing Line Loans made by Swing Line Lender
(or Administrative Agent on behalf of Swing Line Lender), Swing Line Lender (or
Administrative Agent on behalf of Swing Line Lender) may settle on the Swing
Line Loans from time to time as it determines, but not less frequently than once
each week.  Administrative Agent (or Swing Line Lender as to Swing Line Loans)
shall deliver to each of the Tranche A Lenders and Tranche A-1 Lenders after the
end of each week, or at such lesser period or periods as Administrative Agent
(or Swing Line Lender as to Swing Line Loans) shall determine, a summary
statement of the amount of outstanding Revolving Loans for such period (such
week or lesser period or periods being hereinafter referred to as a “Settlement
Period”).  If the summary statement is sent by Administrative Agent (or Swing
Line Lender in the case of Swing Line Loans) and received by a Lender prior to
12:00 p.m. Boston time, then such Lender shall make the settlement transfer

94

 

 

--------------------------------------------------------------------------------

 

described in this Section by no later than 3:00 p.m. Boston time on the same
Business Day and if received by a Lender after 12:00 p.m. Boston time, then such
Lender shall make the settlement transfer by not later than 3:00 p.m. Boston
time on the next Business Day following the date of receipt.  If, as of the end
of any Settlement Period, the amount of a Lender’s Pro Rata Share of the
outstanding Revolving Loans is more than such Lender’s Pro Rata Share of the
outstanding Revolving Loans as of the end of the previous Settlement Period,
then such Lender shall forthwith (but in no event later than the time set forth
in the preceding sentence) transfer to Administrative Agent by wire transfer in
immediately available funds the amount of the increase.  Alternatively, if the
amount of a Lender’s Pro Rata Share of the outstanding Revolving Loans in any
Settlement Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Revolving Loans for the previous Settlement Period, Administrative
Agent shall forthwith transfer to such Lender by wire transfer in immediately
available funds the amount of the decrease.  Each Lender shall forthwith (but in
no event later than the time set forth in the preceding sentence) transfer to
Swing Line Lender (or upon its request to Administrative Agent) by wire transfer
in immediately available funds the amount of such Lender’s Pro Rata Share of the
outstanding Swing Line Loans as set forth in the summary statement provided to
such Lender as provided above.  Amounts transferred to Swing Line Lender (or
Administrative Agent as the case may be) in respect to a settlement of Swing
Line Loans shall be applied to the payment of the Swing Line Loans and shall
constitute Tranche A Revolving Loans of such Lenders.  The obligation of each of
the Lenders to transfer such funds and effect such settlement shall be
irrevocable and unconditional and without recourse to or warranty by
Administrative Agent.  Administrative Agent and each Lender agrees to mark its
books and records at the end of each Settlement Period to show at all times the
dollar amount of its Pro Rata Share of the outstanding Revolving Loans and
Letter of Credit Accommodations.  Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Loans to the extent such
Revolving Loans have been funded by such Lender.  Because the Administrative
Agent on behalf of Lenders may be advancing and/or may be repaid Revolving Loans
prior to the time when Lenders will actually advance and/or be repaid such
Revolving Loans, interest with respect to Revolving Loans shall be allocated by
Administrative Agent in accordance with the amount of Revolving Loans actually
advanced by and repaid to each Lender and the Administrative Agent and shall
accrue from and including the date such Revolving Loans are so advanced to but
excluding the date such Revolving Loans are either repaid by Borrowers or
actually settled with the applicable Lender as described in this Section.

(c)To the extent that Administrative Agent has made any such amounts available
and the settlement described above shall not yet have occurred, upon repayment
of any Revolving Loans by a Borrower, Administrative Agent may apply such
amounts repaid directly to any amounts made available by Administrative Agent
pursuant to this Section.  In lieu of weekly or more frequent settlements,
Administrative Agent may, at its option, at any time require each Lender to
provide Administrative Agent with immediately available funds representing its
Pro Rata Share of each Revolving Loan, prior to Administrative Agent’s
disbursement of such Revolving Loan to Borrower.  In such event, all Revolving
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares.  No Lender shall be responsible for
any default by any other Lender in the other Lender’s obligation to make a
Revolving Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Revolving Loan hereunder.

95

 

 

--------------------------------------------------------------------------------

 

(d)If Administrative Agent is not funding a particular Revolving Loan to or for
the benefit of a Borrower pursuant to Sections 6.10(a) and 6.10(b) on any day,
but is requiring each Lender to provide Administrative Agent with immediately
available funds on the date of such Revolving Loan, Administrative Agent may
assume that each Lender will make available to Administrative Agent such
Lender’s Pro Rata Share of the Revolving Loan requested or otherwise made on
such day and Administrative Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of such Borrower on such day.  If Administrative Agent makes such
corresponding amount available to a Borrower and such corresponding amount is
not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Administrative
Agent at the Federal Funds Rate for each day during such period (as published by
the Federal Reserve Bank of New York or at Administrative Agent’s option based
on the arithmetic mean determined by Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Administrative Agent) and if
such amounts are not paid within three (3) days of Administrative Agent’s
demand, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Base Rate Loans.  During the period in which such Lender has not
paid such corresponding amount to Administrative Agent, notwithstanding anything
to the contrary contained in this Agreement or any of the other Financing
Agreements, the amount so advanced by Administrative Agent to or for the benefit
of any Borrower shall, for all purposes hereof, be a Revolving Loan made by
Administrative Agent for its own account.  

(e)Upon any failure by a Lender to pay Administrative Agent (or Swing Line
Lender) pursuant to the settlement described in Section 6.10(b) above or to pay
Administrative Agent pursuant to Section 6.10(c) or 6.10(d), Administrative
Agent shall promptly thereafter notify Lead Borrower of such failure and
Borrowers shall pay such corresponding principal amount to Administrative Agent
for its own account within five (5) Business Days of Lead Borrower’s receipt of
such notice.  The term “Defaulting Lender” shall mean (i) any Lender that has
failed to fund any portion of the Loans, participations in Letter of Credit
Accommodations or participations in Swing Line Loans required to be funded by it
hereunder within two (2) Business Days of the date required to be funded by it
hereunder, or has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, and such failure has not been cured by the
making of such funding or payment over to Administrative Agent or such Lender by
such Lender within such two (2) Business Day period, unless such Lender notifies
the Administrative Agent and Lead Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied (except to the extent that such Lender may be required to make
the payment hereunder notwithstanding the failure of a condition precedent),
(ii) any Lender that has notified Administrative Agent, any Lender, Issuing
Bank, or any Borrower or Guarantor in writing that it will not or does not
intend to comply with any of its funding obligations under this Agreement (and
such Lender has not retracted such notification in writing) or has made a public
statement in writing to the effect that it will not or does not intend to comply
with its funding obligations under this Agreement (and such Lender has not
retracted such public statement in

96

 

 

--------------------------------------------------------------------------------

 

writing), unless such writing or statement indicates that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (iii) any Lender that becomes or is insolvent or has a parent
company that has become or is insolvent or becomes the subject of a bankruptcy
or insolvency proceeding, or has a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment
and has not obtained all required orders, approvals or consents of any court or
other Governmental Authority to continue to fulfill its obligations hereunder,
in form and substance reasonably satisfactory to Administrative Agent and Lead
Borrower; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreement made with such Lender.

(f)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of Required Lenders, Required Tranche A Lenders,
Required Tranche A-1 Lenders, Required Tranche A-2 Lenders and Supermajority
Lenders.

(ii) Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10.1 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to Section
6.4(d) shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank or Swing Line Lender hereunder; third, to provide cash collateral
for the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 6.10(i) below; fourth, as Lead Borrower may request
(so long as no Default or Event of Default exists or has occurred and is
continuing), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Lead Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans (including Swing Line
Loans and Special Administrative Agent Advances) under this Agreement and (B)
provide cash collateral for the benefit of Issuing Banks with respect to future
Fronting Exposure of Issuing Banks; sixth, to the payment of any amounts owing
to Lenders, the Issuing Banks or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
Swing Line Lender against such Defaulting Lender as a result of such

97

 

 

--------------------------------------------------------------------------------

 

Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default shall exist or have occurred and be
continuing, to the payment of any amounts owing to Parent as a result of any
judgment of a court of competent jurisdiction obtained by Parent against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (A)
such payment is a payment of the principal amount of any Revolving Loans or
Letter of Credit Accommodations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (B) such Revolving Loans were made
or the related Letter of Credit Accommodations were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Revolving Loans of, and Letter of Credit
Accommodations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or Letter of Credit
Accommodations owed to, such Defaulting Lender until such time as all Revolving
Loans and funded and unfunded participations in Obligations in respect of Letter
of Credit Accommodations and Swing Line Loans are held by the Tranche A Lenders
pro rata in accordance with the Commitments without giving effect to Section
6.10(f)(iv) below.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 6.10(i) below
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) With respect to certain fees:

(A) No Defaulting Lender shall be entitled to receive any unused line fee under
Section 3.2(a) hereof for any period during which that Tranche A Lender or
Tranche A-1 Lender is a Defaulting Lender (and Borrowers shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).

(B) Each Defaulting Lender that is a Tranche A Lender shall be entitled to
receive letter of credit fees under Section 2.4(b) hereof for any period during
which that Tranche A Lender is a Defaulting Lender only to the extent allocable
to its Pro Rata Share of the stated amount of Letter of Credit Accommodations
for which it has provided cash collateral pursuant to Section 6.10(i) below.  

(C) With respect to any unused line fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, Borrowers
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Obligations in respect of Letter of Credit
Accommodations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Bank and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s participation in Letter of
Credit Accommodations and Swing Line Loans shall be reallocated among the
Non-Defaulting

98

 

 

--------------------------------------------------------------------------------

 

Lenders who are Tranche A Lenders in accordance with their respective Pro Rata
Shares (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that (A) the conditions set forth in Section 4.2 hereof are
satisfied at the time of such reallocation (and, unless Borrowers shall have
otherwise notified the Administrative Agent at such time, Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (B) such reallocation does not cause the aggregate outstanding
Revolving Loans and participations in Letter of Credit Accommodations, Swing
Line Loans and Special Administrative Agent Advances of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (A) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and (B)
second, provide cash collateral for the Issuing Banks’ Fronting Exposure in
accordance with Section 6.10(i) below.

(g)If Borrowers, Administrative Agent, Swing Line Lender and Issuing Bank agree
in writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letter of Credit Accommodations and Swing Line Loans
to be held pro rata by the Tranche A Lenders in accordance with the Tranche A
Commitments (without giving effect to Section 6.10(a)(iv) above), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and (ii)
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(h)So long as any Lender is a Defaulting Lender, (i) the Swing Line Lender shall
not be required to fund any Swing Line Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swing Line Loan and (ii)
no Issuing Bank shall be required to issue, extend, renew or increase any Letter
of Credit Accommodations unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

(i)At any time that there shall exist a Defaulting Lender that is a Tranche A
Lender, within one (1) Business Day following the written request of
Administrative Agent or any Issuing Bank (with a copy to Administrative Agent),
Borrowers shall provide cash collateral to secure the Fronting Exposure of the
Issuing Banks with respect to such Defaulting Lender (determined after giving
effect to Section 6.10(f)(iv) above and any cash collateral provided by

99

 

 

--------------------------------------------------------------------------------

 

such Defaulting Lender) in an amount not less than one hundred five (105%)
percent of the Fronting Exposure of the Issuing Banks.

(i) Borrowers, and to the extent provided by any Defaulting Lender that is a
Tranche A Lender, such Defaulting Lender, hereby grants to, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such cash collateral as security for such Defaulting Lender’s obligation to
fund participations in respect of Obligations in connection with Letter of
Credit Accommodations, to be applied pursuant to clause (i)(ii) below.  If at
any time Administrative Agent determines that such cash collateral is subject to
any right or claim of any Person other than Administrative Agent and Issuing
Banks as herein provided (other than liens permitted under Section 9.8 hereof),
or that the total amount of such cash collateral is less than the amount
specified above, Borrowers shall, promptly upon demand by Administrative Agent,
pay or provide to Administrative Agent additional cash collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any cash
collateral provided by the Defaulting Lender).

(ii) Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section in respect of Letter of Credit
Accommodations shall be applied to the satisfaction of the Defaulting Lender’s
(which is a Tranche A Lender) obligation to fund participations in respect of
Obligations in connection with Letter of Credit Accommodations (including, as to
cash collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii) Cash collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
cash collateral pursuant to this Section following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by Administrative
Agent and each Issuing Bank that there exists excess cash collateral; provided
that, (1) the Person providing cash collateral and each Issuing Bank may agree
that cash collateral shall be held to support future anticipated Fronting
Exposure or other obligations and (2) to the extent that such cash collateral
was provided by Borrowers, such cash collateral shall remain subject to the
security interest granted pursuant to the Financing Agreements.

(j)Lead Borrower and Administrative Agent shall have the right, but not the
obligation, at any time that there is a Defaulting Lender, and upon the exercise
by either Lead Borrower or Administrative Agent of such right, such Defaulting
Lender shall have the obligation, to sell, assign and transfer to an Eligible
Transferee designated by Lead Borrower and approved by Administrative Agent or
designated by Administrative Agent after consultation with Lead Borrower, the
Commitment of such Defaulting Lender and all rights and interests of such
Defaulting Lender pursuant thereto.  Lead Borrower or Administrative Agent, as
the case may be, shall provide the Defaulting Lender (and the Lead Borrower or
the Administrative Agent as the case may be) with prior written notice of its
intent to exercise its right under this Section, which notice shall specify the
date on which such purchase and sale shall occur.  Such purchase and sale shall
be pursuant to the terms of an Assignment and Acceptance (whether or not
executed by the Defaulting Lender), except that on the date of such purchase and
sale, the

100

 

 

--------------------------------------------------------------------------------

 

Eligible Transferee specified by Lead Borrower and approved by Administrative
Agent or Administrative Agent, shall pay to the Defaulting Lender (except as
Administrative Agent and such Defaulting Lender may otherwise agree) the amount
equal to: (i) the principal balance of the Loans held by the Defaulting Lender
outstanding as of the close of business on the Business Day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Defaulting
Lender to the effective date of the purchase (but in no event shall the
Defaulting Lender be deemed entitled to any early termination fee), minus (iii)
the amount of the closing fee received by the Defaulting Lender pursuant to the
terms hereof or of any of the other Financing Agreements multiplied by the
fraction, the numerator of which is the number of months remaining in the then
current term of the Credit Facility and the denominator of which is the number
of months in the then current term thereof.  Such purchase and sale shall be
effective on the date of the payment of such amount to the Defaulting Lender and
the Commitment of the Defaulting Lender shall terminate on such date.

(k)Nothing in this Section or elsewhere in this Agreement or the other Financing
Agreements shall be deemed to require Administrative Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.11Taxes

.  

(a)Any and all payments by or on account of any of the Obligations shall be made
free and clear of and without deduction or withholding for or on account of,
duties, taxes, levies, imposts, fees, deductions, charges or withholdings of any
kind imposed by any Governmental Authority with respect to such payments,
excluding (i) in the case of each Lender, Issuing Bank and Administrative Agent
(A) duties, taxes, levies, imposts, fees, deductions, charges, or withholdings
of any kind measured by its net income, and franchise taxes imposed on it, by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Lender, Issuing Bank or Administrative Agent (as the case may be) is
incorporated or otherwise organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
and (B) any United States withholding taxes payable with respect to payments
under the Financing Agreements under laws (including any statute, treaty or
regulation) in effect on the Effective Date (or, in the case of an Eligible
Transferee, the date of the Assignment and Acceptance) applicable to such
Lender, Issuing Bank or Administrative Agent, as the case may be, but not
excluding any United States withholding taxes payable as a result of any change
in such laws occurring after the Effective Date (or the date of such Assignment
and Acceptance) (ii) in the case of each Lender, Issuing Bank or Administrative
Agent, duties, taxes, levies, imposts, fees, deductions, charges or withholdings
of any kind imposed on it as a result of a present or former connection between
such Lender, Issuing Bank or Administrative Agent (as the case may be) and the
jurisdiction imposing such duties, taxes, levies, imposts, fees, deductions,
charges or withholdings but excluding any such connection arising from the
activities of such Lender, Issuing Bank or Administrative Agent (as the case may
be) pursuant to or in respect of this Agreement or any of the other Financing
Agreements including but not limited to, executing delivering or performing its
obligations or receiving a payment under or enforcing this Agreement or any of
the other Financing Agreements and (iii)

101

 

 

--------------------------------------------------------------------------------

 

any United States federal withholding taxes imposed under FATCA (all such
non-excluded duties, taxes, levies, imposts, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).

(b)Subject to the second to last sentence of Section 6.11(g), if any Taxes shall
be required by law to be deducted from or in respect of any sum payable in
respect of the Obligations to any Lender, Issuing Bank or Administrative Agent
(i)the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 6.11), such Lender, Issuing Bank or Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii)the relevant Borrower or
Guarantor shall make such deductions, (iii)the relevant Borrower or Guarantor
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (iv)the relevant Borrower or
Guarantor shall deliver to Administrative Agent evidence of such payment.

(c)In addition, each Borrower and Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).

(d)Subject to the second to last sentence of Section 6.11(g), each Borrower and
Guarantor shall indemnify each Lender, Issuing Bank and Administrative Agent for
the full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 6.11) paid by
such Lender, Issuing Bank or Administrative Agent (as the case may be) and any
liability (including for penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Administrative Agent (as the case may
be) makes written demand therefor.  A certificate as to the amount of such
payment or liability delivered to Lead Borrower by a Lender, an Issuing Bank
(with a copy to Administrative Agent) or by Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(e)As soon as practicable after any payment of Taxes or Other Taxes by any
Borrower or Guarantor, such Borrower or Guarantor shall furnish to
Administrative Agent, at its address referred to herein, the original or a
certified copy of a receipt evidencing payment thereof.

(f)Without prejudice to the survival of any other agreements of any Borrower or
Guarantor hereunder or under any of the other Financing Agreements, the
agreements and obligations of such Borrower or Guarantor contained in this
Section 6.11 shall survive the termination of this Agreement and the payment in
full of the Obligations.  

102

 

 

--------------------------------------------------------------------------------

 

(g)Any Foreign Lender shall, on the date it becomes a party to this Agreement
(whether as an assignee of an interest under this Agreement pursuant to Sections
13.7(a) or 13.7(f) or otherwise), or upon any change in its lending office,
deliver to Lead Borrower and Administrative Agent:  (i)duly completed copies of
Internal Revenue Service Form W-8BEN claiming exemption from, or a reduction to,
withholding tax under an income tax treaty, or any successor form, (ii)duly
completed copies of Internal Revenue Service Form W-8ECI claiming exemption from
withholding because the income is effectively connection with a U.S. trade or
business or any successor form, (iii)in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Sections 871(h) or
881(c) of the Code, (A)a certificate of the Lender to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code or a “controlled foreign corporation” described and
Section 881(c)(3)(C) of the Code and (B)duly completed copies of Internal
Revenue Service Form W-8BEN claiming exemption from withholding under the
portfolio interest exemption or any successor form or (iv)any other applicable
form, certificate or document prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit a Borrower to determine the withholding or deduction
required to be made.  Unless Lead Borrower and Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder or under any of the other Financing Agreements to or for a Foreign
Lender are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, Borrowers, Guarantors or
Administrative Agent shall withhold amounts required to be withheld by
applicable requirements of law from such payments at the applicable statutory
rate.  Borrowers and Guarantors shall not be required to indemnify any Foreign
Lender or to pay any additional amounts to any Foreign Lender in respect of U.S.
withholding tax pursuant Section 6.11(b) or 6.11(d) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of this Section
6.11(g).  Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, Borrowers and Guarantors shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

(h)Any Lender claiming any additional amounts payable pursuant to this Section
6.11 shall use its reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its applicable
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous in any material respect to such Lender.

(i)If the Borrowers or Guarantors pay any additional amount pursuant to this
Section 6.11 with respect to any Lender, such Lender shall use reasonable
efforts to obtain a refund of tax or credit against its tax liabilities on
account of such payment; provided that, such Lender shall have no obligation to
use such reasonable efforts to obtain a credit if it is in an excess foreign tax
credit position and shall have no obligation to use such reasonable efforts if
it believes in good faith that claiming a refund or credit would cause adverse
tax consequences to it.  In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrowers or Guarantors an amount that such
Lender reasonably determines is equal to the net

103

 

 

--------------------------------------------------------------------------------

 

tax benefit obtained by such Lender as a result of such payment by the Borrowers
or Guarantors, as applicable, so as to leave such Lender in no worse position
that in which it would have been in if payment of the relevant additional amount
had not been made.  Nothing contained in this Section 6.11(i) shall require a
Lender to disclose or detail the basis of its calculation of the amount of any
tax benefit or any other amount or the basis of its determination referred to in
the proviso to the first sentence of this Section 6.11(j) to the Borrowers,
Guarantors or any other party.

(j)If a payment made to Administrative Agent or a Lender under any Financing
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
Administrative Agent or such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Administrative Agent or such Lender shall
deliver to Lead Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Lead
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Lead Borrower or Administrative
Agent as may be necessary for Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine, as applicable, that
Administrative Agent or such Lender has complied with Administrative Agent’s or
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (j), the term
“FATCA” shall include any amendments to FATCA after the date of this Agreement.

6.12Obligations Several; Independent Nature of Lenders’ Rights

.  The obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Financing
Agreements and no action taken by the Lenders pursuant hereto or thereto shall
be deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to Section
12.3 hereof, each Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.

6.13Bank Products

.  Borrowers and Guarantors, or any of their Subsidiaries, may (but no such
Person is required to) request that the Bank Product Providers provide or
arrange for such Person to obtain Bank Products from Bank Product Providers, and
each Bank Product Provider may, in its sole discretion, provide or arrange for
such Person to obtain the requested Bank Products.  Borrowers and Guarantors or
any of their Subsidiaries that obtain Bank Products shall indemnify and hold
Administrative Agent, each Lender and their respective Affiliates harmless from
any and all obligations now or hereafter owing to any other Person by any Bank
Product Provider in connection with any Bank Products other than for gross
negligence or willful misconduct on the part of any such indemnified
Person.  This Section 6.13 shall survive the payment of the Obligations and the
termination of this Agreement.  Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider.

104

 

 

--------------------------------------------------------------------------------

 

SECTION 7.COLLATERAL REPORTING AND COVENANTS

7.1Collateral Reporting

.  

(a)Borrowers shall provide Administrative Agent with the following documents in
a form reasonably satisfactory to Administrative Agent:

(i)as soon as possible after the end of each fiscal four (4) week period of
Borrowers and Guarantors determined in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date (but in any event
within ten (10) Business Days after the end thereof), or weekly (but in any
event by no later than Wednesday of each week) at any time that Excess
Availability is less than an amount equal to fifteen (15%) percent of the Total
Borrowing Base (and in such event the delivery of Borrowing Base Certificates on
a weekly basis shall continue for not less than four (4) consecutive weeks), or
more frequently as Administrative Agent may request at any time that a Default
or Event of Default shall exist or have occurred, a Borrowing Base Certificate
setting forth the calculation of each of the Tranche A Borrowing Base, Tranche
A-1 Borrowing Base and Tranche A-2 Borrowing Base as of the last Business Day of
the immediately preceding period as to the Accounts, Inventory, Prescription
Files, unaffixed Tax Stamps, Equipment, Rolling Stock and Real Property duly
completed and executed by the chief financial officer, vice president of
finance, corporate treasurer or controller of Parent, together with all
schedules required pursuant to the terms of the Borrowing Base Certificate duly
completed (including a recap of all Accounts created, collections received and
credit memos issued for the immediately preceding period);

(ii)the reports set forth on Schedule 7.1.

(b)Nothing contained in any Borrowing Base Certificate shall be deemed to limit,
impair or otherwise affect the rights of Administrative Agent contained herein
and in the event of any conflict or inconsistency between the calculation of the
Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or the Tranche A-2
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Administrative Agent in good faith, the determination of Administrative Agent
shall govern and be conclusive and binding upon Borrowers and Guarantors.
Without limiting the foregoing, Borrowers shall furnish to Administrative Agent
any information which Administrative Agent may reasonably request regarding the
determination and calculation of any of the amounts set forth in any Borrowing
Base Certificate.  Each of the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Tranche A-2 Borrowing Base may be adjusted based on the
information set forth in the reports received by Administrative Agent under this
Section 7.1.  If any Borrower’s or Guarantor’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, such Borrower and Guarantor hereby irrevocably
authorizes such service, contractor, shipper or agent to deliver such records,
reports, and related documents to Administrative Agent and to follow
Administrative Agent’s instructions with respect to further services at any time
that an Event of Default exists or has occurred and is continuing.

7.2Accounts Covenants

.  

105

 

 

--------------------------------------------------------------------------------

 

(a)Borrowers shall notify Administrative Agent promptly of: (i) any material
delay in any Borrower’s or performance of any of its material obligations to any
Account Debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any Account Debtor, or any material disputes with Account
Debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Borrower or Guarantor relating to the financial
condition of any Account Debtor reasonably likely to adversely impact the
collectability or enforceability of an Account, (iii) any event or circumstance
which, to the best of any Borrower’s or Guarantor’s knowledge, would cause
Administrative Agent to consider any then existing material Accounts as no
longer constituting Eligible Accounts, (iv) any notice of a material default by
any Borrower under any of the Credit Card Agreements or of any default which
might result in the Credit Card Issuer or Credit Card Processor ceasing to make
payments or suspending payments to any Borrower, (v) any notice from any Credit
Card Issuer or Credit Card Processor that such person is ceasing or suspending,
or will cease or suspend, any present or future payments due or to become due to
any Borrower from such person, or that such person is terminating or will
terminate any of the Credit Card Agreements, and (vi) the failure of any
Borrower to comply with any material terms of the Credit Card Agreements or any
terms thereof which might result in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to any Borrower.  No credit, discount,
allowance or extension or agreement for any of the foregoing in excess of
$100,000 shall be granted to any Account Debtor without Administrative Agent’s
consent, except in the ordinary course of a Borrower’s or Guarantor’s business
in accordance with its practices and policies previously disclosed in writing to
Administrative Agent and except as set forth in the schedules delivered to
Administrative Agent pursuant to Section 7.1(a) above.  So long as no Event of
Default exists or has occurred and is continuing, Borrowers and Guarantors shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
Account Debtor.  At any time that an Event of Default exists or has occurred and
is continuing, Administrative Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with Account Debtors or grant any credits, discounts or allowances.

(b)With respect to each Account: (i) the amounts shown on any invoice delivered
to Administrative Agent or schedule thereof delivered to Administrative Agent
shall be true and complete in all material respects, (ii) no payments shall be
made thereon except payments immediately delivered to Blocked Accounts (or other
deposit accounts in the case of Medicare Accounts and Medicaid Accounts
identified to Administrative Agent that are used exclusively for handling
payments or other remittances in respect of such Accounts), in each case,
maintained in accordance with the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor except as reported to Administrative Agent in
accordance with this Agreement and except for credits, discounts, allowances or
extensions made or given in the ordinary course of each Borrower’s business in
accordance with practices and policies previously disclosed to Administrative
Agent, (iv) there shall be no setoffs, deductions, contras, defenses,
counterclaims or disputes existing or asserted with respect thereto except as
reported to Administrative Agent in accordance with the terms of this Agreement,
(v) none of the transactions giving rise thereto will violate any applicable
foreign, Federal, State or local laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.

106

 

 

--------------------------------------------------------------------------------

 

(c)No Borrower or Guarantor shall purchase goods from suppliers and deliver
goods that give rise to Military Receivables, except Grocery Supply Acquisition
Corp. and Nash Finch, provided, that, Lead Borrower may, subject to and in
accordance with the terms hereof, establish a separate subsidiary that is only
engaged in the business of purchasing goods from suppliers and delivering goods
giving rise to Military Receivables, provided, that, such separate subsidiary or
subsidiaries shall be a Borrower hereunder and shall satisfy all of the
requirements of Section 9.24, including the execution and delivery of such
agreements and documents as Administrative Agent may reasonably request in
connection therewith.

(d)Administrative Agent shall have the right at any time or times, in
Administrative Agent’s name or in the name of a nominee of Administrative Agent,
to verify the validity, amount or any other matter relating to any Receivables
or other Collateral, by mail, telephone, facsimile transmission or otherwise.

7.3Inventory Covenants

.  With respect to the Inventory: (a) each Borrower and Guarantor shall at all
times maintain correct and accurate inventory records in a manner consistent
with its current practices as of the Effective Date (except to the extent of
changes in such practices as a result of the establishment of a reliable,
consistent and accurate perpetual inventory system at the Retail Division for
pharmacy and non-perishables), (b) Borrowers and Guarantors shall, or a third
party inventory counting service on behalf of Borrowers and Guarantors shall,
conduct a physical count of the Inventory at least twice each fiscal year as to
non-perishable Inventory of the Retail Division (or on and after the
establishment of a retail perpetual inventory system for pharmacy or
non-perishables at the Retail Division that is satisfactory to Borrowers and
Administrative Agent, one (1) time each year with respect to pharmacy and/or
non-perishables, as applicable, whether through periodic cycle counts or
otherwise) and once each fiscal four (4) week period of Borrowers and Guarantors
(determined in accordance with the current accounting practices of Borrowers and
Guarantors as of the Effective Date) as to the perishable Inventory of the
Retail Division, and at least once each year, whether through periodic cycle
counts or otherwise, as to the Inventory of the Distribution Division, but in
each case at any time or times as Administrative Agent may request on or after
an Event of Default, and promptly following any such physical inventory shall
supply Administrative Agent with a report in the form and with such specificity
as may be reasonably satisfactory to Administrative Agent concerning such
physical count; (c) Borrowers and Guarantors shall not remove any Inventory from
the locations set forth or permitted herein, without the prior written consent
of Administrative Agent, except for sales, returns or transfers of Inventory in
the ordinary course of its business that are reported to Administrative Agent in
accordance with the terms hereof and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; (d)
Borrowers shall, at their expense, (i) not less than one (1) time in any twelve
(12) month period, if Excess Availability at all times during such twelve (12)
month period is greater than an amount equal to twenty (20%) percent of the
Total Borrowing Base, (ii) not less than two (2) times in any twelve (12) month
period, if Excess Availability at any time during such twelve (12) month period
is less than or equal to an amount equal to twenty (20%) percent of the Total
Borrowing Base and (iii) at any time or times as Administrative Agent may
request on or after an Event of Default or at Administrative Agent’s own
expense, in each case, deliver or cause to be delivered to Administrative Agent
written appraisals as to the Inventory in

107

 

 

--------------------------------------------------------------------------------

 

form, scope and methodology reasonably acceptable to Administrative Agent and by
an appraiser acceptable to Administrative Agent, addressed to Administrative
Agent and Lenders and upon which Administrative Agent and Lenders are expressly
permitted to rely; (e) Borrowers and Guarantors shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws in all material respects (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) as between Administrative Agent and Lenders, on the one
hand, and Borrowers and Guarantors, on the other hand, each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the production, use, sale or other disposition of the Inventory (but nothing
contained herein shall be construed as the basis for any liability of any
Borrower or Guarantor as to any third party); (g)  Borrowers and Guarantors
shall not sell Inventory to any customer on approval, or any other basis which
entitles the customer to return or may obligate any Borrower or Guarantor to
repurchase such Inventory; except for the right of return given to retail
customers of Borrowers in the ordinary course of business and in accordance with
the then current return policy of Borrowers; (h) Borrowers and Guarantors shall
keep the Inventory in good and marketable condition; and (i) upon Administrative
Agent’s request, Borrowers shall, at their expense, conduct through an inventory
counting service acceptable to Administrative Agent, a physical count of the
Inventory of the Retail Division in form, scope and methodology acceptable to
Administrative Agent (but only to the extent that a physical count that is
acceptable to Borrowers and Administrative Agent has not been conducted by such
inventory counting service within the immediately preceding two fiscal quarters
so long as no Default or Event of Default shall exist or have occurred or four
(4) fiscal week period of Borrowers and Guarantors (determined in accordance
with the current accounting principles of Borrowers and Guarantors as of the
Effective Date) at any time a Default or Event of Default shall exist or have
occurred, the results of which shall be reported directly by such inventory
counting service to Administrative Agent and Borrowers shall promptly deliver
confirmation to Administrative Agent that appropriate adjustments have been made
to the inventory records of Borrowers to reconcile the inventory count to the
inventory records of Borrowers.

7.4Equipment and Real Property Covenants

.  With respect to the Equipment and Real Property: (a) Borrowers and Guarantors
shall, at their expense, (i) not less than one (1) time in any twelve (12) month
period, if Excess Availability at all times during such twelve (12) month period
is greater than an amount equal to twenty (20%) percent of the Total Borrowing
Base (provided, that, so long as Excess Availability is greater than such amount
for such twelve (12) month period, with respect to Real Property with a fair
market value of less than $1,000,000 as set forth in the appraisals most
recently received by Administrative Agent with respect to such Real Property
prior to the Effective Date, such appraisal shall be in the discretion of
Administrative Agent for such Real Property which, in the aggregate, has a fair
market value of less than $10,000,000), (ii) not less than two (2) times in any
twelve (12) month period, if Excess Availability at any time during such twelve
(12) month period is less than or equal to an amount equal to twenty (20%)
percent of the Total Borrowing Base and (iii) at any time or times as
Administrative Agent may request on or after an Event of Default or at
Administrative Agent’s own expense, deliver or cause to be delivered to
Administrative Agent written appraisals as to the Equipment and/or the Real
Property in form, scope and methodology reasonably acceptable to Administrative
Agent and by an appraiser acceptable to Administrative Agent, addressed to
Administrative Agent and upon which Administrative Agent is expressly permitted
to rely; (b)

108

 

 

--------------------------------------------------------------------------------

 

Borrowers and Guarantors shall keep the Equipment in good order, repair, running
and marketable condition (ordinary wear and tear excepted); (c) Borrowers and
Guarantors shall use the Equipment and Real Property with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws in all material respects; (d) the Equipment
is and shall be used in the business of Borrowers and Guarantors and not for
personal, family, household or farming use; (e) Borrowers and Guarantors shall
not remove any Equipment from the locations set forth or permitted herein,
except to the extent necessary to have any Equipment repaired, replaced or
maintained in the ordinary course of its business or to move Equipment directly
from one location set forth or permitted herein to another such location and
except for the movement of motor vehicles used by or for the benefit of such
Borrower or Guarantor in the ordinary course of business; (f) the Equipment is
now and shall remain personal property and Borrowers and Guarantors shall not
permit any of the Equipment to be or become a part of or affixed to real
property (but not including for this purpose any plumbing and electrical
fixtures, heating, ventilation and air conditioning, wall and floor coverings,
walls or ceilings and other fixtures not constituting trade fixtures); and (g)
as between Administrative Agent and Lenders, on the one hand, and Borrowers and
Guarantors, on the other hand, each Borrower and Guarantor assumes all
responsibility and liability arising from or relating to the use, sale or other
disposition of the Equipment (but nothing contained herein shall be construed as
the basis for any liability of any Borrower or Guarantor as to any third party).

7.5Prescription Files Covenants

.  With respect to the Prescription Files: (a) each Borrower and Guarantor shall
at all times maintain the Prescription Files in a manner consistent with the
requirements of Federal, State and local laws and regulations in all material
respects, including all Health Care Laws, which files and records related
thereto shall be correct and accurate; (b) Borrowers and Guarantors shall not
remove any Prescription Files from the locations set forth or permitted herein,
without providing prior notice to Administrative Agent, except for transfers of
Prescription Files in the ordinary course of its business (including at the
request of customers with respect to such customer’s own Prescription Files) and
except to move Prescription Files directly from one location set forth or
permitted herein to another such location; (c) Borrowers shall, at their
expense, (i) not less than one (1) time in any twelve (12) month period, if
Excess Availability at all times during such twelve (12) month period is greater
than an amount equal to twenty (20%) percent of the Total Borrowing Base, (ii)
not less than two (2) times in any twelve (12) month period, if Excess
Availability at any time during such twelve (12) month period is less than or
equal to an amount equal to twenty (20%) percent of the Total Borrowing Base and
(iii) at any time or times as Administrative Agent may request on or after an
Event of Default or at Administrative Agent’s own expense, in each case, deliver
or cause to be delivered to Administrative Agent written appraisals as to the
Prescription Files in form, scope and methodology reasonably acceptable to
Administrative Agent and by an appraiser acceptable to Administrative Agent,
addressed to Administrative Agent and Lenders and upon which Administrative
Agent and Lenders are expressly permitted to rely; (d) Borrowers and Guarantors
shall use, store and maintain the Prescription Files with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the HIPAA, as
amended and all rules, regulations and orders related thereto) in all material
respects; (e) there are no limitations or restrictions on the rights of any
Borrower or Guarantor to sell, transfer or otherwise assign the Prescription
Files to any third party so long as such third party has the licenses required
under applicable state law to operate a

109

 

 

--------------------------------------------------------------------------------

 

pharmacy and sell products subject to a prescription; (f) each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the use and sale of prescriptions and the maintenance and use of the
Prescription Files (but nothing contained herein shall be construed as the basis
for any liability of any Borrower or Guarantor as to any third party); and (g)
Borrowers and Guarantors shall keep the Prescription Files in good and
marketable condition.

7.6Rolling Stock Covenants

.  With respect to the Rolling Stock: (a)each Borrower and Guarantor shall at
all times maintain records with respect to Rolling Stock reasonably satisfactory
to Administrative Agent, keeping correct, detailed and accurate records
describing the Rolling Stock, the quality and repair records with respect
thereto, such Borrower's or Guarantor’s cost therefor; (b)Borrowers and
Guarantors shall conduct a physical count or inventory of the Rolling Stock at
least once each year but at any time or times as Administrative Agent may
request on or after an Event of Default, and promptly following such physical
count or inventory shall supply Administrative Agent with a report in the form
and with such specificity as may be satisfactory to Administrative Agent
concerning such physical count; (c)Borrowers shall, at their expense, (i) not
less than one (1) time in any twelve (12) month period, if Excess Availability
at all times during such twelve (12) month period is greater than an amount
equal to twenty (20%) percent of the Total Borrowing Base, (ii) not less than
two (2) times in any twelve (12) month period, if Excess Availability at any
time during such twelve (12) month period is less than or equal to an amount
equal to twenty (20%) percent of the Total Borrowing Base and (iii) at any time
or times as Administrative Agent may request on or after an Event of Default or
at Administrative Agent’s own expense, in each case, deliver or cause to be
delivered to Administrative Agent written appraisals as to the Rolling Stock in
form, scope and methodology reasonably acceptable to Administrative Agent and by
an appraiser acceptable to Administrative Agent, addressed to Administrative
Agent and Lenders and upon which Administrative Agent and Lenders are expressly
permitted to rely, (d)Borrowers and Guarantors shall use, store and maintain the
Rolling Stock with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with applicable laws
(including any Federal or state motor vehicles statutes, the requirements of the
Federal Fair Labor Standards Act of 1938, as amended and all rules, regulations
and orders related thereto); and (e)each Borrower and Guarantor assumes all
responsibility and liability arising from or relating to the use, sale or other
disposition of the Rolling Stock.

7.7Eligible Life Insurance Policies

  With respect to the Eligible Life Insurance Policies: (a) Borrowers shall at
all times maintain and preserve each Eligible Life Insurance Policy in
accordance with the terms and conditions of the Collateral Assignment of Life
Insurance for such Eligible Life Insurance Policy ; and (b) upon Administration
Agent’s request, Borrowers shall use commercially reasonable efforts to cause
the Life Insurance Company to furnish to Administrative Agent, at Borrowers’
expense, a certification as to any Eligible Life Insurance Policy regarding,
among other things, (i) the amount of the Cash Surrender Value, (ii) the status
of the payment of the Life Insurance Policy premiums, and (iii) the validity and
effectiveness of such Life Insurance Policy.

7.8Power of Attorney

.  Each Borrower and Guarantor hereby irrevocably designates and appoints
Administrative Agent (and all persons designated by Administrative Agent) as
such Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Administrative Agent, in such Borrower’s, Guarantor’s or Administrative Agent’s
name, to: (a) at any time on

110

 

 

--------------------------------------------------------------------------------

 

and after an Event of Default exists or has occurred and is continuing (i)
demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of such
Borrower’s or Guarantor’s rights and remedies to collect any Receivable or other
Collateral, (iv) sell or assign any Receivable upon such terms, for such amount
and at such time or times as the Administrative Agent deems advisable, (v)
settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Receivable, (vii) prepare, file and sign such Borrower’s or
Guarantor’s name on any proof of claim in bankruptcy or other similar document
against an Account Debtor or other obligor in respect of any Receivables or
other Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from Account Debtors or other obligors in
respect of Receivables or other proceeds of Collateral to an address designated
by Administrative Agent, and open and dispose of all mail addressed to such
Borrower or Guarantor and handle and store all mail relating to the Collateral;
and (ix) do all acts and things which are necessary, in Administrative Agent’s
determination, to fulfill such Borrower’s or Guarantor’s obligations under this
Agreement and the other Financing Agreements and (b) at all times that
Administrative Agent has exercised its right to instruct the depository banks at
which Blocked Accounts are maintained to transfer funds to the Administrative
Agent Payment Account as provided in Section 6.3 hereto (or at any time that any
item of payment referred to below may be received by Administrative Agent or any
Lender), to (i) take control in any manner of any item of payment in respect of
Receivables or constituting Collateral or otherwise received in or for deposit
in the Blocked Accounts or otherwise received by Administrative Agent or any
Lender, (ii) have access to any lockbox or postal box into which remittances
from Account Debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse such Borrower’s or
Guarantor’s name upon any items of payment in respect of Receivables or
constituting Collateral or otherwise received by Administrative Agent and any
Lender and deposit the same in Administrative Agent’s account for application to
the Obligations, and (c) at any time to (i) endorse such Borrower’s or
Guarantor’s name upon any chattel paper, document, instrument, invoice, or
similar document or agreement relating to any Receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents, (ii) clear
Inventory the purchase of which was financed with Letter of Credit
Accommodations through U.S. Customs or foreign export control authorities in
such Borrower’s or Guarantor’s name, Administrative Agent’s name or the name of
Administrative Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s or Guarantor’s name for such purpose, and
to complete in such Borrower’s or Guarantor’s or Administrative Agent’s name,
any order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (iii) sign such Borrower’s or
Guarantor’s name on any verification of Receivables and notices thereof to
Account Debtors or any secondary obligors or other obligors in respect
thereof.  Each Borrower and Guarantor hereby releases Administrative Agent and
Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except to the extent
resulting from Administrative Agent’s or any Lender’s own gross negligence or
wilful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

7.9Right to Cure

.  Administrative Agent may, at its option, upon notice to Lead Borrower, (a)
cure any default by any Borrower or Guarantor under any material agreement with

111

 

 

--------------------------------------------------------------------------------

 

a third party that affects the Collateral, its value or the ability of
Administrative Agent to collect, sell or otherwise dispose of the Collateral or
the rights and remedies of Administrative Agent or any Lender therein or the
ability of any Borrower or Guarantor to perform its obligations hereunder or
under any of the other Financing Agreements, (b) pay or bond on appeal any
judgment entered against any Borrower or Guarantor, (c) discharge taxes, liens,
security interests or other encumbrances at any time levied on or existing with
respect to the Collateral and pay any amount, incur any expense or perform any
act which, in Administrative Agent’s good faith judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Administrative Agent and Lenders with respect thereto.  Administrative
Agent may add any amounts so expended to the Obligations and charge any
Borrower’s account therefor, such amounts to be repayable by Borrowers on
demand.  Administrative Agent and Lenders shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Borrower or Guarantor.  Any payment
made or other action taken by Administrative Agent or any Lender under this
Section shall be without prejudice to any right to assert an Event of Default
hereunder and to proceed accordingly.

7.10Access to Premises

.  From time to time as requested by Administrative Agent, at the cost and
expense of Borrowers, (a) Administrative Agent or its designee shall have
complete access to all of each Borrower’s and Guarantor’s premises during normal
business hours and after notice to Lead Borrower, or at any time and without
notice to Lead Borrower if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Borrower’s and Guarantor’s books and records,
including the Records (and at any time an Event of Default exists or has
occurred and is continuing, a representative of one Lender may accompany
Administrative Agent or its designee), and (b) each Borrower and Guarantor shall
promptly furnish to Administrative Agent such copies of such books and records
or extracts therefrom as Administrative Agent may request, and Administrative
Agent or any Lender or Administrative Agent’s designee may use during normal
business hours such of any Borrower’s and Guarantor’s personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral.  Administrative Agent shall not
conduct more than (i) one (1) field examination with respect to the Collateral
in any twelve (12) month period at the expense of Borrowers so long as Excess
Availability shall be greater than or equal to the amount equal to twenty (20%)
percent of the Total Borrowing Base, and (ii) two (2) field examinations with
respect to the Collateral in any twelve (12) month period at the expense of
Borrowers, in the event that Excess Availability shall be less than the amount
equal to twenty (20%) percent of the Total Borrowing Base at any time during any
twelve (12) month period, except, that, (A) at any time after an Event of
Default shall exist or have occurred and be continuing, Administrative Agent may
conduct, at the expense of Borrowers, such other field examinations as
Administrative Agent may require and (B) Administrative Agent may conduct at any
time, at its own expense, such other field examinations as Administrative Agent
may require.

SECTION 8.REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Administrative
Agent and Lenders the following (which shall survive the execution and delivery
of this Agreement),

112

 

 

--------------------------------------------------------------------------------

 

the truth and accuracy of which are a continuing condition of the making of
Loans and providing Letter of Credit Accommodations to Borrowers:

8.1Corporate Existence, Power and Authority

.  Each Borrower and Guarantor is a corporation or limited liability company
duly organized and in good standing under the laws of its state of organization
and is duly qualified as a foreign corporation or limited liability company and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect.  The execution, delivery
and performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s corporate or limited liability company powers, (b)
have been duly authorized, (c) are not in contravention of law or the terms of
any Borrower’s or Guarantor’s certificate or articles of incorporation, by‑laws,
or other organizational documentation, or any Material Agreement or other
material undertaking to which any Borrower or Guarantor is a party or by which
any Borrower or Guarantor or its property are bound and (d) will not result in
the creation or imposition of, or require or give rise to any obligation to
grant, any lien, security interest, charge or other encumbrance upon any
property of any Borrower or Guarantor, except in favor of Administrative
Agent.  This Agreement and the other Financing Agreements to which any Borrower
or Guarantor is a party constitute legal, valid and binding obligations of such
Borrower and Guarantor enforceable in accordance with their respective terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

8.2Name; State of Organization; Chief Executive Office; Collateral Locations

.  

(a)The exact legal name as of the date of Amendment No. 4 of each Borrower and
Guarantor is as set forth on the signature page of this Agreement and in the
Information Certificate.  No Borrower or Guarantor has, during the five years
prior to the date of this Agreement, been known by or used any other corporate
or fictitious name or been a party to any merger or consolidation, or acquired
all or substantially all of the assets of any Person, or acquired any of its
property or assets out of the ordinary course of business, except as set forth
in the Information Certificate.

(b)Each Borrower and Guarantor is as of the date of Amendment No. 4 an
organization of the type and organized in the jurisdiction set forth in the
Information Certificate.  The Information Certificate accurately sets forth the
organizational identification number of each Borrower and Guarantor or
accurately states that such Borrower or Guarantor has none and accurately sets
forth the federal employer identification number of each Borrower and Guarantor,
in each case, as of the date of Amendment No. 4.

(c)The chief executive office and mailing address of each Borrower and Guarantor
and each Borrower’s and Guarantor’s Records concerning Accounts are located only
at the address identified as such in Schedule 8.2 to the Information Certificate
and its only other places of business and the only other locations of Collateral
not in transit to the extent permitted

113

 

 

--------------------------------------------------------------------------------

 

herein, if any, are the addresses set forth in Schedule 8.2 to the Information
Certificate, subject to the rights of any Borrower or Guarantor to establish new
locations in accordance with Section 9.2 below.  The Information Certificate
correctly identifies any of such locations which as of the date of Amendment No.
4 are not owned by a Borrower or Guarantor and sets forth the owners and/or
operators thereof.

8.3Financial Statements; No Material Adverse Change

.  All financial statements relating to any Borrower or Guarantor which have
been or may hereafter be delivered by any Borrower or Guarantor to
Administrative Agent and Lenders have been prepared in accordance with GAAP
(except as to any interim financial statements, to the extent such statements
are subject to normal year-end adjustments and do not include any notes) and
fairly present in all material respects the financial condition and the results
of operation of such Borrower and Guarantor at the dates and for the periods set
forth therein.  Except as disclosed in any interim financial statements
furnished by Borrowers and Guarantors to Administrative Agent prior to the date
of this Agreement, as of the Effective Date, there has been no act, condition or
event which has had or is reasonably likely to have a Material Adverse Effect
since the date of the most recent audited financial statements of any Borrower
or Guarantor furnished by any Borrower or Guarantor to Administrative Agent
prior to the date of this Agreement.

8.4Priority of Liens; Title to Properties

.  The security interests and liens granted to Administrative Agent under this
Agreement and the other Financing Agreements constitute a valid perfected first
priority (subject to Section 4.1(e)) security interest in all of the Collateral,
subject only to the liens indicated on Schedule 8.4 to the Information
Certificate and the other liens permitted under Section 9.8 hereof.  Each
Borrower and Guarantor has good and marketable fee simple title to or valid
leasehold interests in all of its Real Property and good, valid and merchantable
title to all of its other properties and assets subject to no liens, mortgages,
pledges, security interests, encumbrances or charges of any kind, except those
granted to Administrative Agent and such others as are specifically listed on
Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof.

8.5Tax Returns

.  Each Borrower and Guarantor has filed, or caused to be filed, in a timely
manner all material tax returns, reports and declarations which are required to
be filed by it.  All information in such tax returns, reports and declarations
is complete and accurate in all material respects.  Each Borrower and Guarantor
has paid or caused to be paid all material taxes due and payable or claimed due
and payable in any assessment received by it, except taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all material accrued and unpaid Federal, State, county, local,
foreign and other taxes whether or not yet due and payable and whether or not
disputed.

8.6Litigation

.  Except as set forth on Schedule 8.6 to the Information Certificate, (a) there
is no investigation by any Governmental Authority pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against or affecting any
Borrower or Guarantor, or its or their assets or business and (b) there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against any Borrower or
Guarantor or its or their assets or goodwill, or against or affecting any

114

 

 

--------------------------------------------------------------------------------

 

transactions contemplated by this Agreement, in each case, which if adversely
determined against such Borrower or Guarantor has or could reasonably be
expected to have a Material Adverse Effect.

8.7Compliance with Other Agreements and Applicable Laws

.  

(a)Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound where such default or violation has or could reasonably be
expected to have a Material Adverse Effect.  Borrowers and Guarantors are in
compliance with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority relating to their respective businesses,
including, without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, and all Environmental Laws where the failure to so
comply has or could reasonably be expected to have a Material Adverse Effect.

(b) Borrowers and Guarantors have obtained all permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”) where the
failure to have such Permits has or could reasonably be expected to have a
Material Adverse Effect.  All of the material Permits are valid and subsisting
and in full force and effect.  Except as set forth on Schedule 8.8 of the
Information Certificate, there are no actions, claims or proceedings pending or
to the best of any Borrower’s or Guarantor’s knowledge, threatened that seek the
revocation, cancellation, suspension or modification of any of the material
Permits.

8.8Environmental Compliance

.  

(a)Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner that violates any applicable Environmental Law or
Permit where such violation has or could reasonably be expected to have a
Material Adverse Effect.

(b)Except as set forth on Schedule 8.8 to the Information Certificate, there has
been no, and  to the best of any Borrower’s or Guarantor’s knowledge there is no
pending or threatened, investigation by any Governmental Authority or any
proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person with respect to any non‑compliance
with or violation of the requirements of any Environmental Law by any Borrower
or Guarantor and any Subsidiary of any Borrower or Guarantor or the release,
spill or discharge, threatened or actual, of any Hazardous Material or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which has or could reasonably be expected to have a
Material Adverse Effect.

115

 

 

--------------------------------------------------------------------------------

 

(c)Except as set forth on Schedule 8.8 to the Information Certificate, as of the
date of Amendment No. 4, Borrowers, Guarantors and their Subsidiaries have no
material liability (contingent or otherwise) in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.

8.9Employee Benefits

.  

(a)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect: (i) each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or State law; (ii) each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan;
(iii) no Plan has been terminated so as to incur any material liability to the
Pension Benefit Guaranty Corporation and there has been no occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any such Plan that
is a single employer plan, which termination could result in any material
liability to the Pension Benefit Guaranty Corporation; and (iv) there does not
exist any accumulated funding deficiency, whether or not waived, with respect to
any such Plan.

(b)Except as set forth on Schedule 8.9, as of the date of Amendment No. 4 each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and to the
best of any Borrower’s or Guarantor’s knowledge, nothing has occurred which
would cause the loss of such qualification.  

(c)Except as set forth on Schedule 8.9, (i) as of the date of Amendment No. 4,
there are no pending, or to the best of any Borrower’s or Guarantor’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan and (ii) there has been no non-exempt prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has in either case resulted or could reasonably be expected to
result in a Material Adverse Effect.

(d)Except as set forth on Schedule 8.9 or except as has not or could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) the current value of each Plan’s assets (determined in accordance
with the assumptions used for funding such Plan pursuant to Section 412 of the
Code) are not less than such Plan’s liabilities under Section 4001(a)(16) of
ERISA (provided, that, any underfunding set forth on Schedule 8.9 has not, as of
the date of Amendment No. 4, given rise to the requirement that any additional
minimum funding payments be made except as disclosed therein); (iii) each
Borrower and Guarantor, and their ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) each Borrower and Guarantor, and their ERISA Affiliates, have not
incurred and do not reasonably expect to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) each

116

 

 

--------------------------------------------------------------------------------

 

Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

8.10Bank Accounts

.  All of the deposit accounts, investment accounts or other accounts in the
name of or used by any Borrower or Guarantor maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of each Borrower and Guarantor to establish
new accounts in accordance with Section 5.2 hereof.

8.11Intellectual Property

.  

(a)Each Borrower and Guarantor owns or licenses or otherwise has the right to
use all Intellectual Property reasonably necessary for the operation of its
business as presently conducted.  As of the date of Amendment No. 4, Borrowers
and Guarantors do not have any Intellectual Property registered, or subject to
pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and has not granted any licenses
with respect thereto other than as set forth in Schedule 8.11 to the Information
Certificate.  No event has occurred which permits or would permit after notice
or passage of time or both, the revocation, suspension or termination of such
rights where any such event has or could reasonably be expected to have a
Material Adverse Effect.  

(b)To the best of any Borrower’s or Guarantor’s knowledge, no slogan or other
advertising device, product, process, method, substance or other Intellectual
Property or goods bearing or using any Intellectual Property presently
contemplated to be sold by or employed by any Borrower or Guarantor infringes in
any material respect as to any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against or affecting any
Borrower or Guarantor contesting its right to sell or use any such Intellectual
Property where any such infringements, claims or litigation have or could
reasonably be expected to have a Material Adverse Effect.  Schedule 8.11 to the
Information Certificate sets forth all of the agreements or other arrangements
of each Borrower and Guarantor pursuant to which such Borrower or Guarantor has
a license or other right to use any trademarks, logos, designs, representations
or other Intellectual Property owned by another person as in effect on the date
of Amendment No. 4 and the dates of the expiration of such agreements or other
arrangements of such Borrower or Guarantor as in effect on the date of Amendment
No. 4 (collectively, together with such agreements or other arrangements as may
be entered into by any Borrower or Guarantor after the Effective Date,
collectively, the “License Agreements” and individually, a “License
Agreement”).  No trademark, servicemark, copyright or other Intellectual
Property at any time used by any Borrower or Guarantor which is owned by another
person, or owned by such Borrower or Guarantor subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any person
other than Administrative Agent, is affixed to any Eligible Inventory, except
(a) to the extent permitted under the term of the license agreements listed on
Schedule 8.11 to the Information Certificate and (b) to the extent the sale of
Inventory to which such Intellectual Property is affixed is

117

 

 

--------------------------------------------------------------------------------

 

permitted to be sold by such Borrower or Guarantor under applicable law
(including the United States Copyright Act of 1976).

8.12Subsidiaries; Affiliates; Capitalization; Solvency

.  

(a)Each Borrower and Guarantor does not have any direct or indirect Subsidiaries
or Affiliates and is not engaged in any joint venture or partnership except as
set forth in Schedule 8.12 to the Information Certificate and except to the
extent permitted after the Effective Date under Section 9.10 hereof.

(b)Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 to the Information Certificate as being owned by such
Borrower or Guarantor and as may be permitted after the Effective Date under
Section 9.10 hereof.

(c) The issued and outstanding shares of Capital Stock of each Borrower (other
than Parent) and Guarantor are directly and beneficially owned and held by the
persons indicated in the Information Certificate, and in each case all of such
shares of Borrowers (other than Parent) and Guarantors have been duly authorized
and are fully paid and non-assessable, free and clear of all claims, liens,
pledges and encumbrances of any kind, except as disclosed in Schedule 8.12 of
the Information Certificate or as otherwise disclosed in Administrative Agent in
writing prior to the Effective Date.

(d)Borrowers and Guarantors (taken as a whole) are and will continue to be
Solvent after the creation of the Obligations, the security interests of
Administrative Agent and the other transactions contemplated hereunder.

8.13Labor Disputes

.  

(a)Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date of Amendment No. 4.

(b)There is  no significant unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower's or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date of Amendment
No. 4 against any Borrower or Guarantor or, to best of any Borrower's or
Guarantor’s knowledge, threatened against it which has or could reasonably be
expected to have a Material Adverse Effect, and  no significant strike, labor
dispute, slowdown or stoppage is pending against any Borrower or Guarantor or,
to the best of any Borrower's or Guarantor’s knowledge, threatened against any
Borrower or Guarantor which has or could reasonably be expected to have a
Material Adverse Effect.

8.14Restrictions on Subsidiaries

.  Except for restrictions contained in this Agreement, in the Senior Note
Indenture (as in effect on December 6, 2012) or any other agreement with respect
to Indebtedness of any Borrower or Guarantor permitted hereunder as in effect on
the

118

 

 

--------------------------------------------------------------------------------

 

date of Amendment No. 4, there are no contractual or consensual restrictions on
any Borrower or Guarantor or any of its Subsidiaries which prohibit or otherwise
restrict (a) the transfer of cash or other assets (i) between any Borrower or
Guarantor and any of its or their Subsidiaries or (ii) between any Subsidiaries
of any Borrower or Guarantor or (b) the ability of any Borrower or Guarantor or
any of its or their Subsidiaries to incur Indebtedness or grant security
interests to Administrative Agent or any Lender in the Collateral.  

8.15Material Contracts

.  Schedule 8.15 to the Information Certificate sets forth all Material
Contracts to which any Borrower or Guarantor is a party or is bound as of the
date of Amendment No. 4.  Borrowers and Guarantors have delivered true, correct
and complete copies of such Material Contracts to Administrative Agent on or
before the date of Amendment No. 4.  Borrowers and Guarantors are not in breach
or in default in any material respect of or under any Material Contract and have
not received any notice of the intention of any other party to terminate any
Material Contract.

8.16Credit Card Agreements

.  Set forth in Schedule 8.16 hereto is a correct and complete list of all of
the Credit Card Agreements and all other agreements, documents and instruments
existing as of the date of Amendment No. 4 between or among any Borrower, any of
its Affiliates, the Credit Card Issuers, the Credit Card Processors and any of
their Affiliates.  The Credit Card Agreements constitute all of such agreements
necessary for each Borrower to operate its business as presently conducted with
respect to credit cards and debit cards and no Receivables of any Borrower arise
from purchases by customers of Inventory with credit cards or debit cards, other
than those which are issued by Credit Card Issuers with whom such Borrower has
entered into one of the Credit Card Agreements set forth on Schedule 8.16 hereto
or with whom Borrower has entered into a Credit Card Agreement in accordance
with Section 9.15 hereof.  Each of the Credit Card Agreements constitutes the
legal, valid and binding obligations of the Borrower that is party thereto and
to the best of each Borrower’s and Guarantor’s knowledge, the other parties
thereto, enforceable in accordance with their respective terms and is in full
force and effect.  No default or event of default, or act, condition or event
which after notice or passage of time or both, would constitute a default or an
event of default under any of the Credit Card Agreements exists or has
occurred.  Each Borrower and the other parties thereto have complied in all
material respects with all of the terms and conditions of the Credit Card
Agreements to the extent necessary for such Borrower to be entitled to receive
all payments thereunder.  Borrowers have delivered, or caused to be delivered to
Administrative Agent, true, correct and complete copies of all of the Credit
Card Agreements in effect as of the date of Amendment No. 4.

8.17HIPAA Compliance

.  

(a)To the extent that and for so long as any Borrower or Guarantor is a “covered
entity” within the meaning of HIPAA, such Borrower or Guarantor (i) has
undertaken or will promptly undertake all appropriate surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA;
(ii)  has developed, and to the extent becoming a “covered entity” after the
Effective Date, will promptly develop within the time period required under the
applicable statutes and regulations, an appropriate plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented,
and to the extent becoming a “covered

119

 

 

--------------------------------------------------------------------------------

 

entity” after the Effective Date, will promptly implement within the time period
required under the applicable statutes and regulations,  those provisions of
such HIPAA Compliance Plan in all material respects necessary to ensure that
such Borrower or Guarantor  is or becomes HIPAA Compliant.

(b)For purposes hereof, “HIPAA Compliant’ shall mean that a  Borrower or
Guarantor (i) is or will be in compliance in all material respects with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any part thereof, or any final
rule or regulation thereunder, becomes effective in accordance with its or their
terms, as the case may be (each such date, a “HIPAA Compliance Date”) and (ii)
is not and could not reasonably be expected to become, as of any date following
any such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that has or could reasonably be expected
to have a Material Adverse Effect.

(c)Schedule 8.17 hereto sets forth a complete list of all “business associate
agreements” (as such term is defined in HIPAA) that any Borrower or Guarantor
has entered into with any person as of the date of Amendment No. 4.

8.18Compliance with Health Care Laws

.  Without limiting the generality of Sections 8.7 or 8.17, or any other
representation or warranty made herein or in any of the other Financing
Agreements:

(a)Each Borrower and Guarantor is in compliance in all material respects with
all applicable Health Care Laws, including all Medicare and Medicaid program
rules and regulations applicable to them.  Without limiting the generality of
the foregoing, no Borrower or Guarantor has received written notice by a
Governmental Authority of any violation of any provisions of the Medicare and
Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of the Social Security
Act (presently codified in Section 1128(B)(b) of the Social Security Act) or the
Medicare and Medicaid Patient and Program Protection Act of 1987.

(b)Each Borrower and Guarantor has maintained in all material respects all
records required to be maintained by the Joint Commission on Accreditation of
Healthcare Organizations, the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy and the Federal and State Medicare and
Medicaid programs as required by the Health Care Laws each Borrower and
Guarantor and has all necessary permits, licenses, franchises, certificates and
other approvals or authorizations of Governmental Authority as are required
under applicable Health Care Laws.

(c)Each Borrower and Guarantor who is a Certified Medicare Provider or Certified
Medicaid Provider has in a timely manner filed all requisite cost reports,
claims and other reports required to be filed in connection with all Medicare
and Medicaid programs due on or before the date of Amendment No. 4, all of which
are complete and correct in all material respects. There are no known claims,
actions or appeals pending before any Third Party Payor or Governmental
Authority, including without limitation, any Fiscal Intermediary, the Provider

120

 

 

--------------------------------------------------------------------------------

 

Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Borrower or Guarantor on or before the date of Amendment No.
4. To the best of each Borrower’s and each Guarantor’s knowledge, there
currently exist no restrictions, deficiencies, required plans of correction
actions or other such remedial measures with respect to Federal and State
Medicare and Medicaid certifications or licensure.  

(d)Schedule 8.18 hereto sets forth an accurate, complete and current list of all
participation agreements of any Borrower or Guarantor with health maintenance
organizations, insurance programs, preferred provider organizations and other
Third Party Payors and all such agreements are in full force and effect and no
material default exists thereunder.

8.19Interrelated Businesses

.  Borrowers and Guarantors make up a related organization of various entities
constituting an overall economic and business enterprise such that any benefit
from the Loans or other financial accommodations hereunder received by any one
of them benefits the others.  Borrowers and Guarantors render services to or for
the benefit of the other Borrowers and/or Guarantors purchase or sell and supply
goods to or from or for the benefit of the others, make loans, advances and
provide other financial accommodations to or for the benefit of the other
Borrowers and Guarantors and provide administrative, marketing, payroll and
management services to or for the benefit of the other Borrowers and Guarantors,
as the case may be.  Borrowers and Guarantors have the same chief executive
office, certain centralized accounting and legal services, certain common
officers and directors and generally do not provide consolidating financial
statements to creditors.

8.20Notices from Farm Products Sellers, etc.

  

(a)Each Borrower has not, within the one (1) year period prior to the date of
Amendment No. 4, received any written notice pursuant to the applicable
provisions of the PSA, PACA, the Food Security Act, the UCC or any other
applicable local laws from (i) any Farm Products Seller or (ii) any lender to
any Farm Products Seller or any other Person with a security interest in the
assets of any Farm Products Seller or (iii) the Secretary of State (or
equivalent official) or other Governmental Authority of any State, Commonwealth
or political subdivision thereof in which any Farm Products purchased by such
Borrower are produced, in any case advising or notifying such Borrower of the
intention of such Farm Products Seller or other Person to preserve the benefits
of any trust applicable to any assets of any Borrower established in favor of
such Farm Products Seller or other Person under the provisions of any law or
claiming a security interest in or lien upon or other claim or encumbrance with
respect to any perishable agricultural commodity or any other Farm Products
which may be or have been purchased by a Borrower or any related or other assets
of such Borrower (all of the foregoing, together with any such notices as any
Borrower may at any time hereafter receive, collectively, the “Food Security Act
Notices”).

(b)No Borrower is a “live poultry dealer” (as such term is defined in the PSA)
or otherwise purchases or deals in live poultry of any type
whatsoever.  Borrowers and Guarantors do not purchase livestock pursuant to cash
sales as such term is defined in the PSA. Each Borrower is not engaged in, and
shall not engage in, raising, cultivating, propagating, fattening, grazing or
any other farming, livestock or aquacultural operations.

121

 

 

--------------------------------------------------------------------------------

 

8.21Pharmaceutical Laws.

(a)Borrowers and Guarantors have obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of their business under any Pharmaceutical Law, except where the failure to
obtain such permits, licenses or other authorizations would not reasonably be
expected to have a Material Adverse Effect.

(b)Borrowers and Guarantors are in compliance with all terms and conditions of
all such permits, licenses, orders and authorizations, and are also in
compliance with all Pharmaceutical Laws, including all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Pharmaceutical Laws, except where the
failure to comply with such terms, conditions or laws would not reasonably be
expected to have a Material Adverse Effect.

(c)No Borrower or Guarantor has any liabilities, claims against it or presently
outstanding notices imposed or based upon any provision of any Pharmaceutical
Law, except for such liabilities, claims, citations or notices which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

8.22No Default

.  No Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Financing Agreements.

8.23Insurance

.  Borrower and Guarantors and their Subsidiaries are insured with financially
sound and reputable insurance companies which are not Affiliates of any Borrower
or Guarantor, in such amounts, with such retentions and/or self-insured
deductibles and covering such risks (including, without limitation, workmen’s
compensation, public liability, business interruption and property damage
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrowers and Guarantors or
the applicable Subsidiary operates.  Schedule 8.23 sets forth a description of
all workmen’s compensation, public liability, business interruption, property
damage and other material insurance policies maintained by or on behalf of
Borrowers and Guarantors as of the date of Amendment No. 4.  Each insurance
policy listed on Schedule 8.23 is in full force and effect.

8.24Margin Regulations; Investment Company Act.

  

(a)No Borrower or Guarantor is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock.  None of the proceeds of the Loans or Letter of Credit Accommodations
shall be used directly or indirectly for the purpose of purchasing or carrying
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock,
that might cause any of the Loans or Letter of Credit Accommodations to be
considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB or for any other purpose that violates the provisions of
Regulation T, U or X issued by the FRB.

122

 

 

--------------------------------------------------------------------------------

 

(b)No Borrower or Guarantor, or any of their Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

8.25Brokers

.  No broker or finder brought about the obtaining, making or closing of the
Loans, and no Borrower or Guarantor or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

8.26Customer and Trade Relations

.  There exists no termination or cancellation of, or any modification or change
in the business relationship of any Borrower or Guarantor with any customers or
suppliers which are, individually or in the aggregate, material to its
operations, to the extent that such cancellation, modification or change would
reasonably be expected to result in a Material Adverse Effect.

8.27Casualty

.  Neither the businesses nor the properties of any Borrower or Guarantor or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

8.28Nash-Finch Merger.

  

(a)Borrowers have delivered to Administrative Agent complete and correct copies
of the Nash-Finch Merger Documents in effect as of the Effective Date, including
all schedules and exhibits thereto.  The execution, delivery and performance of
each of the Nash-Finch Merger Documents has been duly authorized by all
necessary action on the part of Borrowers.  Each Nash-Finch Merger Document is
the legal, valid and binding obligation of each Borrower, as applicable,
enforceable against each Borrower in accordance with its terms, in each case,
except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.  

(b)As of the Effective Date, the Nash-Finch Merger has been consummated in
accordance with all applicable laws.  As of the Effective Date, all requisite
approvals by Governmental Authorities having jurisdiction over any Borrower or
Guarantor with respect to the Nash-Finch Merger, have been obtained (including
filings or approvals required under the Hart-Scott-Rodino Antitrust Improvements
Act), to the extent the failure to obtain such approvals could reasonably be
expected to be adverse to the interests of the Lenders in any material
respect.  As of the Effective Date, after giving effect to the transactions
contemplated by the Nash-Finch Merger Documents, SSD is the owner of all of the
Capital Stock of Nash-Finch free and clear of all liens and security interests,
other than liens permitted under Section 9.8 herein.

8.29Designation of Senior Indebtedness

.  All Obligations are designated as “Senior Indebtedness” under, and defined
in, the Senior Note Indenture, and all supplemental indentures thereto.

123

 

 

--------------------------------------------------------------------------------

 

8.30Senior Note Indenture

.  The aggregate amount of the Loans (including Swing Line Loans) and the Letter
of Credit Accommodations outstanding at any time do not exceed the amount that
would give rise to a default or event of default under the Senior Note Indenture
or which would give rise to the obligation of Parent or any of its Subsidiaries
to grant a lien on any assets to secure the Senior Notes.

8.31OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

.  Neither any Borrower, any Guarantor nor any of their Subsidiaries is in
violation of any Sanctions.  Neither any Borrower, any Guarantor nor any of
their Subsidiaries nor, to the knowledge of such Borrower or Guarantor, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.  Each Borrower, each Guarantor and and any
of its or their respective Subsidiaries, and to the knowledge of each such
Borrower and Guarantor, each director, officer, employee, agent and Affiliate of
each such Borrower and Guarantor and each such Subsidiary, is in compliance with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  No proceeds
of any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).

8.32Patriot Act

.  To the extent applicable, each Borrower and Guarantor is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).

8.33Accuracy and Completeness of Information

.  All information furnished by or on behalf of any Borrower or Guarantor in
writing to Administrative Agent or any Lender in connection with this Agreement
or any of the other Financing Agreements or any transaction contemplated hereby
or thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading; provided, that, with respect to projected
financial information, Borrowers and Guarantors represent only that such
information is prepared in good faith based upon assumptions believed to be
reasonable in light of the conditions existing at the time of delivery.

8.34Survival of Warranties; Cumulative

.  All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Administrative Agent
and Lenders on the date of each additional borrowing or other credit
accommodation hereunder (except to the extent that such representations and
warranties expressly relate to an

124

 

 

--------------------------------------------------------------------------------

 

earlier date) and shall be conclusively presumed to have been relied on by
Administrative Agent and Lenders regardless of any investigation made or
information possessed by Administrative Agent or any Lender.  The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Administrative
Agent or any Lender.

8.35EEA Financial Institutions

.  Neither any Borrower nor any Guarantor is an EEA Financial Institution.

SECTION 9.AFFIRMATIVE AND NEGATIVE COVENANTS

9.1Maintenance of Existence

.  

(a)Each Borrower and Guarantor shall at all times (i) preserve, renew and keep
in full force and effect its corporate or limited liability company existence
and rights and franchises with respect thereto and (ii) maintain in full force
and effect all licenses, trademarks, tradenames, approvals, authorizations,
leases, contracts and Permits necessary to carry on the business as presently
conducted or as conducted after the Effective Date, except as to any Borrower or
Guarantor other than Parent as permitted in Section 9.7 hereto and except, as to
clause (ii) only, where the failure to do so, individually or in the aggregate,
has or could reasonably be expected to have a Material Adverse Effect.

(b)No Borrower or Guarantor shall change its name unless Administrative Agent
shall have received not less than fifteen (15) days prior written notice from
Lead Borrower of such proposed change in its corporate or limited liability
company name, which notice shall accurately set forth the new name.  Lead
Borrower shall, within one (1) Business Day of such name change, deliver to
Administrative Agent a copy of the amendment to the Certificate of Incorporation
or Articles of Incorporation (or Certificate of Formation or other
organizational document as applicable) of such Borrower or Guarantor providing
for the name change certified by the Secretary of State of the jurisdiction of
incorporation or organization of such Borrower or Guarantor as soon as it is
available.

(c)No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Administrative Agent shall have received not
less than thirty (30) days’ prior written notice from Lead Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Administrative Agent may in good faith require and Administrative
Agent shall have received such agreements as Administrative Agent may reasonably
require in connection therewith.  No Borrower or Guarantor shall change its type
of organization, jurisdiction of organization or other legal structure, except
as to any Borrower (other than Parent) to the extent permitted in Section 9.7
hereof and in any event after not less than thirty (30) days prior written
notice to Administrative Agent.

9.2New Collateral Locations

.  Each Borrower and Guarantor may only open any new location within the
continental United States provided such Borrower or Guarantor (a) gives
Administrative Agent written notice of the opening of any such new location
concurrently at the time of the delivery of the next Borrowing Base Certificate
required to be delivered pursuant to

125

 

 

--------------------------------------------------------------------------------

 

Section 7.1(a)(i) hereof and (b) executes and delivers, or causes to be executed
and delivered, to Administrative Agent such agreements, documents, and
instruments as Administrative Agent may deem reasonably necessary or desirable
to protect its interests in the Collateral at such location.

9.3Compliance with Laws, Regulations, Etc.

  

(a)Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority,
including ERISA, the Code, the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, all Health Care Laws
and all Environmental Laws where the failure to so comply has or could
reasonably be expected to have a Material Adverse Effect.

(b)Each Borrower and Guarantor shall give written notice to Administrative Agent
promptly after any Borrower’s or Guarantor’s receipt of any notice of, or any
Borrower’s or Guarantor’s otherwise obtaining knowledge of, (i) any release,
spill or discharge, threatened or actual, of any Hazardous Material at or from
its premises (whether or not owned by it) other than as permitted under any
applicable Environmental Law  or other occurrence that constitutes a violation
in any material respect of any Environmental Law at any such premises or (ii)
any investigation, proceeding, complaint, order, directive, claims, citation or
notice from or on behalf of any Governmental Authority with respect to: (A) any
material non-compliance with or violation of any Environmental Law by any
Borrower or Guarantor or (B) the release, spill or discharge, threatened or
actual, of any Hazardous Material other than as permitted under any applicable
Environmental Law. Upon the request of Administrative Agent, copies of all
environmental surveys, audits, assessments, feasibility studies and results of
remedial investigations shall be promptly furnished, or caused to be furnished,
by such Borrower or Guarantor to Administrative Agent.  Each Borrower and
Guarantor shall take prompt action to respond to any material non-compliance
with any of the Environmental Laws and shall keep Administrative Agent
reasonably informed regarding the status of such response; provided, that, no
Borrower or Guarantor shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings diligently pursued and
available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books in accordance with GAAP.

(c)Without limiting the generality of the foregoing, whenever Administrative
Agent reasonably determines that there is material non-compliance, or any
condition that requires any action by or on behalf of any Borrower or Guarantor
in order to avoid any material non‑compliance, with any Environmental Law,
Borrowers shall, at Administrative Agent’s request and Borrowers’ expense: (i)
cause an independent environmental engineer reasonably acceptable to
Administrative Agent to conduct such tests of the site where material
non-compliance or alleged material non‑compliance with such Environmental Laws
has occurred as to such material non-compliance and prepare and deliver to
Administrative Agent a report as to such material non-compliance setting forth
the results of such tests, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and (ii)
provide to Administrative Agent a supplemental report of such engineer whenever
the

126

 

 

--------------------------------------------------------------------------------

 

scope of such material non-compliance, or such Borrower’s or Guarantor’s
response thereto or the estimated costs thereof, shall change in any material
respect.

(d)Each Borrower and Guarantor shall indemnify and hold harmless Administrative
Agent and Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) directly or
indirectly arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Borrower or Guarantor and the preparation and implementation of any closure,
remedial or other required plans.  All representations, warranties, covenants
and indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

9.4Payment of Taxes and Claims

.  Each Borrower and Guarantor shall, and shall cause any Subsidiary to, duly
pay and discharge when due all material taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes, assessments, contributions and governmental charges the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, Guarantor or Subsidiary, as the case may be, and
with respect to which adequate reserves have been set aside on its books and
Administrative Agent may, at its option, establish any Reserves in respect
thereof to the extent that such taxes give rise to a security interest, lien or
other claim that is pari passu or has priority over the security interests of
Administrative Agent or that would otherwise impair the ability of
Administrative Agent to realize upon the Collateral.

9.5Insurance

.  

(a)Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated.  Said policies of insurance shall be reasonably satisfactory
to Administrative Agent as to form, amount and insurer.  Borrowers and
Guarantors shall furnish certificates, policies or endorsements to
Administrative Agent as Administrative Agent shall reasonably require as proof
of such insurance, and, if any Borrower or Guarantor fails to do so,
Administrative Agent is authorized, but not required, to obtain such insurance
at the expense of Borrowers.  All policies shall provide for at least thirty
(30) days prior written notice to Administrative Agent of any cancellation or
reduction of coverage and that Administrative Agent may act as attorney for each
Borrower and Guarantor in obtaining (if any Borrower or Guarantor fails to do
so), and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such
insurance.  Borrowers and Guarantors shall cause Administrative Agent to be
named as a loss payee and an additional insured (but without any liability for
any premiums) under such insurance policies and Borrowers and Guarantors shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Administrative Agent.  Such
lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to

127

 

 

--------------------------------------------------------------------------------

 

Administrative Agent as its interests may appear and further specify that
Administrative Agent and Lenders shall be paid regardless of any act or omission
by any Borrower, Guarantor or any of its or their Affiliates. Without limiting
any other rights of Administrative Agent or Lenders, any insurance proceeds
received by Administrative Agent at any time may be applied to payment of the
Obligations, whether or not then due, in any order and in such manner as
Administrative Agent may determine.  Upon application of such proceeds to the
Loans, Loans may be available subject and pursuant to the terms hereof to be
used for the costs of repair or replacement of the Collateral lost or damages
resulting in the payment of such insurance proceeds.

(b)If any portion of any Collateral is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a “flood
hazard area” with respect to which flood insurance has been made available under
any of the Flood Insurance Laws, then Borrowers shall (i) with respect to such
Collateral maintain with responsible and reputable insurance companies
reasonably acceptable to Administrative Agent, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to Administrative Agent and upon any Lender’s request,
Lead Borrower shall deliver such evidence of compliance to such Lender.  All
premiums on any of the insurance referred to in this Section 9.5(b) shall be
paid when due by Borrowers and if requested by Administrative Agent, summaries
of the policies shall be provided to Administrative Agent annually or as it may
otherwise reasonably request.  Without limiting the rights of Administrative
Agent provided for above, if Borrowers fail to obtain or maintain any insurance
required under the Flood Insurance Laws, Administrative Agent may obtain it at
Borrowers’ expense.  By purchasing any of the insurance referred to in this
Section 9.5(b), Administrative Agent shall not be deemed to have waived any
Default or Event of Default arising from Borrowers’ failure to maintain such
insurance or pay any such premiums in respect thereof.

9.6Financial Statements and Other Information

.  

(a)Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records of all financial transactions and matters involving the
assets and the business of such Borrower, Guarantor and its Subsidiaries in
accordance with GAAP.  Borrowers and Guarantors shall furnish to Administrative
Agent and Lenders within a reasonable time all such financial and other
information as Administrative Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and Borrower shall notify the auditors and accountants of Borrowers and
Guarantors that Administrative Agent is authorized to obtain such information
directly from them; provided, that, so long as no Default or Event of Default
shall exist or have occurred and be continuing, Administrative Agent shall not
exercise its right under this Section 9.6 to contact the accountants and
auditors directly to obtain information from them not relating to the Collateral
without the prior approval of Lead Borrower, which approval shall not be
unreasonably withheld, conditioned or delayed.  Without limiting the foregoing,
Borrowers and Guarantors shall furnish or cause to be furnished to
Administrative Agent, the following:

(i) within thirty (30) days after the end of each fiscal four (4) week period
(or forty-five (45) days after the end of each fiscal quarter), unaudited
consolidated financial

128

 

 

--------------------------------------------------------------------------------

 

statements (including in each case balance sheets, statements of income and
loss, statements of cash flows, and statements of shareholders’ equity), and
unaudited consolidating statements of income and loss, all in reasonable detail
and substantially in the form of Exhibit D-1 hereto, fairly presenting, in all
material respects, the financial position and the results of the operations of
Parent and its Subsidiaries as of the end of and through such fiscal four (4)
week period, certified to be correct by the chief financial officer, corporate
treasurer or vice president of finance of Parent, subject to normal year-end
adjustments and no footnotes and accompanied by a compliance certificate
substantially in the form of Exhibit E hereto, along with a schedule in a form
reasonably satisfactory to Administrative Agent in good faith of the
calculations used in determining, as of the end of such four (4) week period,
whether Borrowers and Guarantors are in compliance with the covenant set forth
in Section 9.18 of this Agreement for such fiscal four (4) week period, and

(ii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements of Parent and its Subsidiaries (including in
each case balance sheets, statements of income and loss, statements of cash
flows, and statements of shareholders’ equity) and unaudited consolidating
financial statements (including balance sheets and statements of income and
loss), and the accompanying notes thereto, all in reasonable detail and
substantially in the form of Exhibit D-2 hereto, fairly presenting in all
material respects the financial position and the results of the operations of
Parent and its Subsidiaries as of the end of and for such fiscal year, together
with the unqualified opinion of independent certified public accountants with
respect to the audited consolidated financial statements, which accountants
shall be Deloitte & Touche LLP, another nationally recognized independent
accounting firm selected by Borrowers and acceptable to Administrative Agent or
a regional independent accounting firm selected by Borrowers and reasonably
acceptable to Administrative Agent, that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of Parent
and its Subsidiaries as of the end of and for the fiscal year then ended. All
references to a “fiscal four (4) week period” herein or otherwise in this
Agreement or any of the other Financing Agreements shall mean such four (4) or
five (5) week periods as calculated in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date, and

(iii) at such time as available, but in no event later than sixty (60) days
after the end of each fiscal year, projected consolidated financial statements
and consolidating financial statements (including in each case, forecasted
balance sheets and statements of income and loss, and statements of cash flow)
of Parent and its Subsidiaries for the next fiscal year, all in reasonable
detail, and in a format consistent with the projections delivered by Borrowers
to Administrative Agent prior to the Effective Date (or otherwise in form
reasonably acceptable to Administrative Agent), together with such supporting
information as Administrative Agent may reasonably request.  Such projected
financial statements shall be prepared on a monthly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by Borrowers and Guarantors of the future financial performance of Parent and
its Subsidiaries for the periods set forth therein and shall have been prepared
on the basis of the assumptions set forth therein which Borrowers and Guarantors
believe are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements).  Borrowers (or Lead Borrower on behalf of Borrowers) shall provide
to

129

 

 

--------------------------------------------------------------------------------

 

Administrative Agent, as Administrative Agent may require, updates with respect
to such projections at any time a Default or Event of Default exists or has
occurred and is continuing.

(b)Borrowers and Guarantors shall promptly notify Administrative Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to Collateral having a value of more than
$10,000,000, or which if adversely determined would result in a Material Adverse
Effect, (ii) any order, judgment or decree in excess of $15,000,000 that shall
have been entered against any Borrower or Guarantor any of its or their
properties or assets, (iv) any notification of a material violation of laws or
regulations received by any Borrower or Guarantor, (v) any ERISA Event, and (vi)
the occurrence of any Default or Event of Default.

(c)Borrowers and Guarantors shall promptly after the sending or filing thereof
furnish or cause to be furnished to Administrative Agent copies of all reports
which Parent sends to its stockholders generally and copies of all reports and
registration statements which any Borrower or Guarantor files with the
Securities and Exchange Commission, any national securities exchange or the
National Association of Securities Dealers, Inc.

(d)Borrowers and Guarantors shall furnish or cause to be furnished to
Administrative Agent such budgets, forecasts, projections and other information
respecting the Collateral and the business of Borrowers and Guarantors, as
Administrative Agent may, from time to time, reasonably request.  Subject to the
terms of Section 13.5 hereof, Administrative Agent is hereby authorized to
deliver a copy of any financial statement or any other information relating to
the business of Borrowers and Guarantors to any court or other Governmental
Authority or to any Lender or Participant or prospective Lender or Participant
or any Affiliate of any Lender or Participant. Each Borrower and Guarantor
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Administrative Agent, at Borrowers’ expense, upon Administrative Agent’s
request, copies of the financial statements of any Borrower and Guarantor and
any reports or management letters prepared by such accountants or auditors on
behalf of any Borrower or Guarantor and to disclose to Administrative Agent and
Lenders upon Administrative Agent’s request such information as they may have
regarding the business of any Borrower and Guarantor. So long as no Default or
Event of Default shall exist or have occurred and be continuing, Administrative
Agent shall not exercise its right under this Section 9.6 to contact the
accountants and auditors directly to obtain information from them not relating
to the Collateral without the prior approval of Lead Borrower, which approval
shall not be unreasonably withheld, conditioned or delayed. Any documents,
schedules, invoices or other papers delivered to Administrative Agent or any
Lender may be destroyed or otherwise disposed of by Administrative Agent or such
Lender one (1) year after the same are delivered to Administrative Agent or such
Lender, except as otherwise designated by Lead Borrower to Administrative Agent
or such Lender in writing.

(e)Documents required to be delivered pursuant to Sections 9.6(a)(i) and (ii) or
Section 9.6(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent or any other Borrower or Guarantor posts such documents, or provides a
link thereto on Parent’s or such other Borrower’s or Guarantor’s website on the
Internet at the website address listed on Schedule 9.6(e); or (ii) on which such

130

 

 

--------------------------------------------------------------------------------

 

documents are posted on Parent’s or any other Borrower’s or Guarantor’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that: (i) Borrowers
and Guarantors shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers and Guarantors to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) Lead
Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrowers and Guarantors shall be required to provide paper copies of the
Compliance Certificates to the Administrative Agent.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrowers and Guarantors with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

9.7Sale of Assets, Consolidation, Merger, Dissolution, Etc

.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, directly or indirectly,

(a)merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it except that Nash-Finch and
SSD may merge pursuant to the Nash-Finch Merger as of the Effective Date and
after the Effective Date, any Borrower may merge with and into or consolidate
with any other Borrower and any Guarantor may merge with and into or consolidate
with any Borrower, provided, that, each of the following conditions is satisfied
as determined by Administrative Agent in good faith:  (i) Administrative Agent
shall have received not less than ten (10) Business Days’ prior written notice
of the intention of such Subsidiaries to so merge or consolidate, which notice
shall set forth in reasonable detail satisfactory to Administrative Agent, the
persons that are merging or consolidating, which person will be the surviving
entity, the locations of the assets of the persons that are merging or
consolidating, and the material agreements and documents relating to such merger
or consolidation, (ii) Administrative Agent shall have received such other
information with respect to such merger or consolidation as Administrative Agent
may reasonably request, (iii) as of the effective date of the merger or
consolidation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred, (iv) Administrative Agent shall have received,
true, correct and complete copies of all agreements, documents and instruments
relating to such merger or consolidation, including, but not limited to, the
certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (v) the
surviving corporation shall expressly confirm, ratify and assume the Obligations
and the Financing Agreements to which it is a party in writing, in form and
substance satisfactory to Administrative Agent, and Borrowers and Guarantors
shall execute and deliver such other agreements, documents and instruments as
Administrative Agent may request in connection therewith and (v) to the extent a
Guarantor is merging with and into or consolidating with a Borrower, the
Borrower shall be the surviving corporation;

131

 

 

--------------------------------------------------------------------------------

 

(b)sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock, or Indebtedness owed to it, to any other Person or any of
its assets to any other Person, except for

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of any Borrower
or Guarantor) so long as (A) such sales or other dispositions do not involve
Equipment having an aggregate fair market value in excess of $10,000,000 for all
such Equipment disposed of in any fiscal year of Borrowers or as Administrative
Agent may otherwise agree and (B) Administrative Agent shall have received an
updated Borrowing Base Certificate that gives effect to such sale or other
disposition,

(iii) the issuance and sale by (A) Parent of its Capital Stock pursuant to and
in accordance with the Nash-Finch Merger and (B) any Borrower or Guarantor of
Capital Stock of such Borrower or Guarantor after the Effective Date; provided,
that, (1) Administrative Agent shall have received not less than ten (10)
Business Days’ prior written notice of such issuance and sale by such Borrower
or Guarantor, which notice shall specify the parties to whom such shares are to
be sold, the terms of such sale, the total amount which it is anticipated will
be realized from the issuance and sale of such stock and the net cash proceeds
which it is anticipated will be received by such Borrower or Guarantor from such
sale, (2) such Borrower or Guarantor shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof, except as otherwise permitted in Section 9.11 hereof, (3)
the terms of such Capital Stock, and the terms and conditions of the purchase
and sale thereof, shall not include any terms that include any limitation on the
right of any Borrower to request or receive Loans or Letter of Credit
Accommodations or the right of any Borrower and Guarantor to amend or modify any
of the terms and conditions of this Agreement or any of the other Financing
Agreements or otherwise in any way relate to or affect the arrangements of
Borrowers and Guarantors with Administrative Agent and Lenders or are more
restrictive or burdensome to any Borrower or Guarantor than the terms of any
Capital Stock in effect on the Effective Date, (4) except as Administrative
Agent may otherwise agree in writing, all of the Net Proceeds of the sale and
issuance of such Capital Stock shall be paid to Administrative Agent for
application to the Obligations in accordance with Section 6.4 hereof and (E) as
of the date of such issuance and sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred,

(iv) the issuance of Capital Stock of any Borrower or Guarantor consisting of
common stock pursuant to an employee stock option or grant or similar equity
plan (including the Associate Stock Purchase Plan and the Restricted Stock Plan
of Parent) or 401(k) plans of such Borrower or Guarantor for the benefit of its
employees, directors and consultants, provided, that, in no event shall such
Borrower or Guarantor be required to issue, or shall such Borrower or Guarantor
issue, Capital Stock pursuant to such stock plans or 401(k) plans which would
result in a Change of Control or other Event of Default,

(v) sales or other dispositions by any Borrower of assets in connection with the
closing or sale of a retail store location of such Borrower in the ordinary
course of such

132

 

 

--------------------------------------------------------------------------------

 

Borrower’s business which consist of leasehold interests in the premises of such
store (including the subleasing of the leasehold interest of such Borrower in
such premises), the bulk sale of Inventory, Equipment and fixtures located at
such premises to the purchaser of the leasehold interests and the books and
records relating exclusively and directly to the operations of such store;
provided, that, as to each and all such sales and closings, (A) on the date of,
and after giving effect to, any such closing or sale, the number of retail store
locations that had been operated by Borrowers that are closed or sold by
Borrowers in any fiscal year shall not be greater than twenty (20%) percent
of  the number of retail stores operated by Borrowers as of the end of the
immediately preceding fiscal year, (B) on the date of, and after giving effect
to any such closing or sale, the aggregate amount of the fair market value of
all of such assets sold or otherwise disposed of in connection with all store
closings, together with the aggregate fair market value of all Real Property,
Prescription Files and Tax Stamps sold after the Effective Date (but excluding
for this purpose sales of Non-Operating Assets and sales of Real Property that
is acquired by any Borrower or Guarantor after the Effective Date permitted
under the terms of this Agreement), shall not exceed ten (10%) percent of the
total assets of Parent and its Subsidiaries (measured as of the date of
Amendment No. 4 and excluding Non-Operating Assets and such Real Property
acquired after the date of Amendment No. 4), (C) Administrative Agent shall have
received not less than ten (10) Business Days prior written notice of such sale
or closing, which notice shall set forth in reasonable detail satisfactory to
Administrative Agent, the parties to such sale or other disposition, the assets
to be sold or otherwise disposed of, the purchase price and the manner of
payment thereof and such other information with respect thereto as
Administrative Agent may request, (D) as of the date of such sale or other
disposition and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (E) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length transaction
with a Person that is not an Affiliate, (F) as of the date of any such sale or
other disposition and after giving effect thereto, the Excess Availability shall
have been not less than fifteen (15%) percent of the Maximum Credit for each of
the immediately preceding ten (10) consecutive days and as of the date of any
such sale or other disposition and after giving effect thereto, the Excess
Availability shall be not less than such amount, (G) Administrative Agent shall
have received an updated Borrowing Base Certificate that gives effect to such
sale or other disposition and (H) any and all Net Proceeds payable or delivered
to such Borrower in respect of such sale or other disposition shall be paid or
delivered, or caused to be paid or delivered, to Administrative Agent for
application to the Obligations in accordance with Section 6.4 hereof,

(vi) the sale (including a Sale and Lease-Back Transaction) by Borrowers of
Eligible Real Property; provided, that:

(A) as to any such sale or Sale and Lease-Back Transaction, each of the
following conditions is satisfied:  (1) on the date of, and after giving effect
to any such sale, the aggregate amount of the fair market value of all of such
Eligible Real Property disposed of after the Effective Date, together with the
fair market value of all Real Property other than Eligible Real Property, assets
sold or otherwise disposed of in connection with all store closings,
Prescription Files and Tax Stamps sold after the Effective Date (but excluding
for this purpose sales of Non-Operating Assets and sales of Real Property that
is acquired by any Borrower or Guarantor after the Effective Date permitted
under the terms of this Agreement), shall not exceed ten (10%) percent of the
total assets of Parent and its Subsidiaries (measured as of the date of

133

 

 

--------------------------------------------------------------------------------

 

Amendment No. 4 and excluding Non-Operating Assets and such Real Property
acquired after the date of Amendment No. 4), (2) as of the date of any such sale
or sale and leaseback and after giving effect thereto, no Default or Event of
Default shall exist or have occurred, (3) on the date of the consummation of any
such disposition, all of the Net Proceeds of any such disposition shall be
remitted to Administrative Agent for application to the Obligations in
accordance with Section 6.4 hereof, except, that, such Net Proceeds shall not be
applied to pay Tranche A-1 Revolving Loans, (4) other than with respect to any
Eligible Real Property with a fair market value of less than $2,000,000 as
determined by Administrative Agent, in the event that on the date of, and after
giving effect to any such sale, the Excess Availability is less than
$275,000,000, the Net Proceeds as to any Eligible Real Property shall be not
less than the aggregate amount of Tranche A Real Estate Availability and Tranche
A-2 Real Estate Availability provided in respect of any such Eligible Real
Property so disposed of, (5) the Tranche A Real Estate Availability shall be
reduced by the amount of Tranche A Real Estate Availability provided in respect
of any such Eligible Real Property and the Tranche A-2 Real Estate Availability
shall be reduced by the amount of Tranche A-2 Real Estate Availability provided
in respect of any such Eligible Real Property, (6) Administrative Agent shall
have received an updated Borrowing Base Certificate that gives effect to such
sale, (7) Administrative Agent shall have received true, correct and complete
copies of all agreements, documents and instruments related to any such sale or
Sale and Lease-Back Transaction, (8) with respect to any such Sale and
Lease-Back Transaction, the lease contemplated by such Sale and Lease-Back
Transaction is executed within one-hundred and eighty (180) days of the sale of
such Eligible Real Property, and (9) all consideration delivered or payable to
any Borrower or Guarantor in respect of such disposition, including all amounts
at any time payable to any Borrower or Guarantor, and all rights, benefits and
remedies of any Borrower and Guarantor pursuant to any agreement, document or
instrument related to any such disposition, is and shall continue at all times
to be subject to the valid and enforceable, first priority perfected security
interest and lien of Administrative Agent, and Borrowers and Guarantors shall
take such other and further actions as may be required hereunder with respect to
any such consideration, and

(B) upon the satisfaction of each of the conditions set forth in clause (A)
above, including, but not limited to, the receipt by Administrative Agent of the
Net Proceeds from such sale or Sale and Lease-Back Transaction in immediately
available funds in the Administrative Agent Payment Account, Administrative
Agent shall, at Borrowers’ expense, (1)  release the security interest, mortgage
and lien of Administrative Agent in and upon such Eligible Real Property and (2)
execute and deliver to Lead Borrower a release instrument with respect to such
Eligible Real Property, in form and substance satisfactory to Administrative
Agent;

(vii)  the sale (including a Sale and Lease-Back Transaction) by Borrowers of
Real Property (other than Eligible Real Property); provided, that:

(A) as to any such sale or Sale and Lease-Back Transaction, each of the
following conditions is satisfied:  (1) on the date of, and after giving effect
to any such sale, the aggregate amount of the fair market value of all of such
Real Property disposed of after the Effective Date, together with the fair
market value of all Eligible Real Property sold after the Effective Date, assets
sold or otherwise disposed of in connection with all store closings,
Prescription Files and Tax Stamps sold after the Effective Date (but excluding
for this purpose

134

 

 

--------------------------------------------------------------------------------

 

sales of Non-Operating Assets and sales of Real Property that is acquired by any
Borrower or Guarantor after the Effective Date permitted under the terms of this
Agreement), shall not exceed ten (10%) percent of the total assets of Parent and
its Subsidiaries (measured as of the date of Amendment No. 4 and excluding
Non-Operating Assets and such Real Property acquired after the date of Amendment
No. 4), (2) Borrowers and Guarantors shall cause all of the Net Proceeds at any
time payable to any Borrower or Guarantor pursuant to any agreement, document or
instrument related to the such disposition to be paid by the other party or
parties thereto directly to Administrative Agent for application to the
Obligations in accordance with Section 6.4 hereof, except, that, such Net
Proceeds shall not be applied to pay Tranche A-1 Revolving Loans,
(3) Administrative Agent shall have received true, correct and complete copies
of all agreements, documents and instruments related to any such sale or Sale
and Lease-Back Transaction, (4) with respect to any such Sale and Lease-Back
Transaction, the lease contemplated by such Sale and Lease-Back Transaction is
executed within one-hundred and eighty (180) days of the sale of such Real
Property, and (5) all consideration delivered or payable to any Borrower or
Guarantor in respect of such disposition, including all amounts at any time
payable to any Borrower or Guarantor, and all rights, benefits and remedies of
any Borrower and Guarantor pursuant to any agreement, document or instrument
related to any such disposition, is and shall continue at all times to be
subject to the valid and enforceable, first priority perfected security interest
and lien of Administrative Agent, and Borrowers and Guarantors shall take such
other and further actions as may be required hereunder with respect to any such
consideration,

(B) upon the satisfaction of each of the conditions set forth in clause (A)
above, including, but not limited to, the receipt by Administrative Agent of the
Net Proceeds from such sale or Sale and Lease-Back Transaction in immediately
available funds in the Administrative Agent Payment Account, Administrative
Agent shall, at Borrowers’ expense, (1)  release the security interest, mortgage
and lien of Administrative Agent in and upon such Real Property and (2) execute
and deliver to Lead Borrower a release instrument with respect to such Real
Property, in form and substance satisfactory to Administrative Agent;

(viii) the subleases by Borrowers in effect on the Effective Date of Real
Property subleased by any such Borrower to a customer of Borrowers listed on
Schedule 9.7 hereto and leases or subleases entered into after the Effective
Date by a Borrower or Guarantor of Real Property leased or owned by such
Borrower or Guarantor acquired after the Effective Date to a customer of a
Borrower (other than in connection with the closing or sale of a then existing
retail store location of a Borrower or Guarantor which shall be subject to
clause (v) above); provided, that, as to leases or subleases entered into after
the Effective Date, (A) any such lease or sublease shall be entered into in the
ordinary course of the business of such Borrower or Guarantor consistent with
the current practices of such Borrower or Guarantor as of the Effective Date,
(B) the aggregate amount of the payments by Borrowers and Guarantors to purchase
or otherwise acquire all of such Real Property that is to be leased or subleased
to a customer in any fiscal year and the aggregate amount of the rent and other
amounts payable by Borrowers and Guarantors to the owner of such Real Property
that is to be subleased by such Borrower or Guarantor to a customer in any
fiscal year, together with the maximum aggregate amount that Borrowers and
Guarantors may be required to pay under the guarantees issued by them permitted
under Section 9.9(i) below in such fiscal year, shall not exceed $10,000,000 and
after giving effect to any payments for the purchase or other acquisition of any
such Real Property, the Excess Availability shall be not less than fifteen (15%)
percent of the Maximum

135

 

 

--------------------------------------------------------------------------------

 

Credit, (C) to the extent applicable, the Borrower or Guarantor acquiring such
Real Property shall have complied with the terms of Section 9.21 hereof with
respect to such Real Property and the terms of such lease shall in all respects
be subordinate to the Mortgage applicable to such Real Property and otherwise
subject to the terms with respect thereto set forth in the Mortgage applicable
to such Real Property, and (D) as of the date of entering into any such lease or
sublease and after giving effect thereto, no Default or Event of Default shall
exist or have occurred,

(ix) the licensing by a Borrower or Guarantor of Intellectual Property owned by
it to another Borrower or Guarantor; provided, that, as to any such
license:  (A) any rights of such Borrower or Guarantor shall be subject to the
rights of Administrative Agent in such Intellectual Property (including the
rights of Administrative Agent to use such Intellectual Property upon an Event
of Default), and (B) such license shall not impair, hinder or otherwise
adversely affect the rights of Administrative Agent;

(x)the abandonment or cancellation of trademarks or the failure to maintain or
not renew, or the allowing to lapse of, any trademarks as registered under the
laws of any country which are not material and are no longer used or useful in
the business of any Borrower, Guarantor or their Subsidiaries and do not appear
on or are not otherwise affixed to or incorporated in any Inventory or Equipment
or necessary in connection with the Records and Borrowers and Guarantors have
determined in good faith in the ordinary course of its business that such
trademark being abandoned or cancelled, or not maintained or renewed, or allowed
to lapse, as the case may be, under the laws of the jurisdiction of any country
does not have a value in excess of $500,000 as to such trademark in such
country, provided, that, no Default or Event of Default shall exist or have
occurred;

(xi) sales of Eligible Prescription Files; provided, that,

(A) each of the following conditions is satisfied: (1) on the date of, and after
giving effect to any such sale, the aggregate amount of the fair market value of
all of such Eligible Prescription Files sold after the Effective Date, together
with the fair market value of all Real Property, assets sold or otherwise
disposed of in connection with all store closings and Tax Stamps sold after the
Effective Date (but excluding for this purpose sales of Non-Operating Assets and
sales of Real Property that is acquired by any Borrower or Guarantor after the
Effective Date permitted under the terms of this Agreement), shall not exceed
ten (10%) percent of the total assets of Parent and its Subsidiaries (measured
as of the date of Amendment No. 4 and excluding Non-Operating Assets and such
Real Property acquired after the date of Amendment No. 4), (2) as of the date of
any such sale and after giving effect thereto, no Default or Event of Default
shall exist or have occurred, (3) on the date of consummation of any such
disposition, all of the Net Proceeds of any such disposition shall be remitted
to Administrative Agent for application to the Obligations in accordance with
Section 6.4 hereof, (4) in the event that on the date of, and after giving
effect to any such sale, the Excess Availability is less than $275,000,000, the
Net Proceeds as to the Eligible Prescription Files shall be not less than the
amount of the Tranche A Prescription File Availability, Tranche A-1 Prescription
File Availability and Tranche A-2 Prescription File Availability provided in
respect to any such Eligible Prescription Files so disposed of, (5) each of the
Tranche A Prescription File Availability, Tranche A-1 Prescription File
Availability and Tranche A-2 Prescription File

136

 

 

--------------------------------------------------------------------------------

 

Availability shall be reduced by the amount of Tranche A Prescription File
Availability, Tranche A-1 Prescription File Availability and Tranche A-2
Prescription File Availability provided in respect of any such Eligible
Prescription Files, (6) Administrative Agent shall have received an updated
Borrowing Base Certificate giving effect to such sale, (7) Administrative Agent
shall have received true, correct and complete copies of all agreements,
documents and instruments related to any such sale, and (8) all consideration
delivered or payable to any Borrower or Guarantor in respect of such sale,
including all amounts at any time payable to any Borrower or Guarantor, and all
rights, benefits and remedies of any Borrower and Guarantor pursuant to any
agreement, document or instrument related to any such sale, is and shall
continue at all times to be subject to the valid and enforceable, first priority
perfected security interest of Administrative Agent, and Borrowers and
Guarantors shall take all such other and further actions as may be required
hereunder with respect to any such consideration; and

(B) upon the satisfaction of each of the conditions set forth in clause (A)
above, including but not limited to the receipt by Administrative Agent of the
Net Proceeds from such sale in immediately available funds in the Administrative
Agent Payment Account, Administrative Agent shall, at Borrower’s expense,
(1) release the security interest of Administrative Agent in and upon such
Prescription Files and (2) execute and deliver to Lead Borrower a release
instrument with respect to such Prescription Files, in form and substance
satisfactory to Administrative Agent.

(xii) sales of Tax Stamps in excess of the amounts required in connection with
the sale or other disposition of any Inventory; provided, that:

(A)as to any such sale, each of the following conditions is satisfied:  (1) on
the date of, and after giving effect to any such sale, the aggregate amount of
the fair market value of all of such Tax Stamps sold after the Effective Date,
together with the fair market value of all Real Property, assets sold or
otherwise disposed of in connection with all store closings and Prescripton
Files sold after the Effective Date, shall not exceed ten (10%) percent of the
total assets of Parent and its Subsidiaries (measured as of the date of
Amendment No. 4 and excluding Non-Operating Assets), (2) as of the date of any
such sale and after giving effect thereto, no Default or Event of Default shall
exist or have occurred, (3) on the date of the consummation of any such
disposition, all of the Net Proceeds of any such disposition shall be remitted
to Administrative Agent for application to the Obligations in accordance with
Section 6.4 hereof, (4) in the event that on the date of, and after giving
effect to any such sale, the Excess Availability is less than $275,000,000, the
Net Proceeds as to any Tax Stamps shall be not less than the aggregate amount
included in the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base and the
Tranche A-2 Borrowing Base in respect of any such Tax Stamps so disposed of, (5)
the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base and the Tranche A-2
Borrowing Base shall be reduced by the amount of availability provided in
respect of any such Tax Stamps, (6) Administrative Agent shall have received an
updated Borrowing Base Certificate that gives effect to such sale, (7)
Administrative Agent shall have received true, correct and complete copies of
all agreements, documents and instruments related to any such sale, and (8) all
consideration delivered or payable to any Borrower or Guarantor in respect of
such disposition, including all amounts at any time payable to any Borrower or
Guarantor, and all rights, benefits and remedies of any Borrower and Guarantor
pursuant to any agreement, document or instrument related to any such
disposition, is and shall continue at all times to be

137

 

 

--------------------------------------------------------------------------------

 

subject to the valid and enforceable, first priority perfected security interest
and lien of Administrative Agent, and Borrowers and Guarantors shall take such
other and further actions as may be required hereunder with respect to any such
consideration, and

(B) upon the satisfaction of each of the conditions set forth in clause (A)
above, including, but not limited to, the receipt by Administrative Agent of the
Net Proceeds from such sale in immediately available funds in the Administrative
Agent Payment Account, Administrative Agent shall, at Borrowers’ expense,
(1)  release the security interest, mortgage and lien of Administrative Agent in
and upon such Tax Stamps and (2) execute and deliver to Lead Borrower a release
instrument with respect to such Tax Stamps, in form and substance satisfactory
to Administrative Agent;

(xiii)sales or other dispositions by any Borrower or Guarantor of assets not
otherwise subject to the terms hereof; provided, that, each of the following
conditions is satisfied: (A) as of the date of any such sale or other
disposition and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (B) any such sale is made at
fair market values and the aggregate fair market value of all such assets sold
during any fiscal year of Borrowers shall not exceed $10,000,000, except as
Administrative Agent may otherwise agree in writing, (C) Borrowers and
Guarantors shall cause all of the Net Proceeds at any time payable to any
Borrower or Guarantor pursuant to any agreement, document or instrument related
to the such disposition to be paid by the other party or parties thereto
directly to Administrative Agent for application to the Obligations in
accordance with Section 6.4 hereof, (D) not less than eighty (80%) percent of
the consideration for such disposition is in the form of cash and (E) the assets
to be so disposed are not necessary or economically desirable in connection with
the principal business of Borrowers.

(xiv)wind up, liquidate or dissolve, except that any Borrower or Guarantor
(other than Parent) may wind up, liquidate and dissolve, provided, that, each of
the following conditions is satisfied, (A) the winding up, liquidation and
dissolution of such Borrower or Guarantor (as the case may be) shall not violate
any law or any order or decree of any court or other Governmental Authority in
any material respect and shall not conflict with or result in the breach of, or
constitute a default under, any indenture, mortgage, deed of trust, or any other
agreement or instrument to which any Borrower or Guarantor is a party or may be
bound, (B) such winding up, liquidation or dissolution shall be done in
accordance with the requirements of all applicable laws and regulations, (C)
effective upon such winding up, liquidation or dissolution, substantially all of
the assets and properties of such Borrower or Guarantor shall be duly and
validly transferred and assigned to any Borrower, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of
Administrative Agent (and Administrative Agent shall have received such evidence
thereof as Administrative Agent may require) and Administrative Agent shall have
received such deeds, assignments or other agreements as Administrative Agent may
request to evidence and confirm the transfer of such assets of such Borrower or
Guarantor (as the case may be) to such Borrower, (D) Administrative Agent shall
have received all documents and agreements that any Borrower or Guarantor has
filed with any Governmental Authority or as are otherwise required to effectuate
such winding up, liquidation or dissolution, (E) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity

138

 

 

--------------------------------------------------------------------------------

 

that is winding up, liquidating or dissolving, unless such Indebtedness is
otherwise expressly permitted hereunder, (F) Administrative Agent shall have
received not less than ten (10) Business Days prior written notice of the
intention of such Borrower or Guarantor to wind up, liquidate or dissolve and
(G) as of the date of such winding up, liquidation or dissolution and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred;

(xv) dispositions of Rolling Stock in the ordinary course of business that is
substantially worn, damaged, obsolete, or, in the judgment of a Borrower, no
longer useful or necessary in its business so long as Administrative Agent shall
have received an updated Borrowing Base Certificate that gives effect to such
disposition; or

(xvi)so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (A) from any Borrower to any
other Borrower and (B) from any Guarantor to any Borrower or any other
Guarantor.

9.8Encumbrances

.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except:

(a)the security interests and liens of Administrative Agent for itself and the
benefit of Secured Parties;

(b)liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books;

(c)non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s, Guarantor’s or
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured (subject to customary deductibles with
respect to such insurance) and being defended at the sole cost and expense and
at the sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower, Guarantor or such
Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;

(d)zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto
(including any of such zoning restrictions, easements, licenses,

139

 

 

--------------------------------------------------------------------------------

 

covenants and other restrictions that are set forth in the title insurance
policies issued to Administrative Agent with respect to the Real Property as of
the Effective Date);

(e)purchase money security interests in or landlord liens upon Equipment or
other property (including Capital Leases) and purchase money mortgages on Real
Property in each case either (i) existing on the date of this Agreement or (ii)
arising after the Effective Date to secure Indebtedness permitted under Section
9.9(b) hereof;

(f)pledges and deposits of cash by any Borrower or Guarantor after the Effective
Date in the ordinary course of business in connection with workers’
compensation, social security, unemployment insurance and other types of social
security benefits consistent with the current practices of such Borrower or
Guarantor as of the Effective Date;

(g)pledges and deposits of cash by any Borrower or Guarantor after the Effective
Date to secure the performance of tenders, bids, leases, trade contracts (other
than for the repayment of Indebtedness), leases, surety and appeal bonds,
statutory obligations and other similar obligations in each case in the ordinary
course of business consistent with the current practices of such Borrower or
Guarantor as of the Effective Date;

(h)liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other goods which are
not owned by any Borrower or Guarantor located on the premises of such Borrower
or Guarantor (but not in connection with, or as part of, the financing thereof),
whether pursuant to consignment arrangements or otherwise, from time to time in
the ordinary course of business and consistent with current practices of such
Borrower or Guarantor and the precautionary UCC financing statement filings in
respect thereof;

(i)liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not liens on or rights of setoff against any other property or
assets of Borrowers or Guarantors, pursuant to the Credit Card Agreements (as in
effect on the Effective Date) to secure the obligations of Borrowers to the
Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks;

(j)statutory or common law liens or rights of setoff of depository banks with
respect to funds of Borrowers or Guarantors at such banks to secure fees and
charges in connection with returned items or the standard fees and charges of
such banks in connection with the deposit accounts maintained by Borrowers and
Guarantors at such banks (but not any other Indebtedness or obligations);

(k)judgments and other similar liens arising after the Effective Date in
connection with court proceedings that do not constitute an Event of Default,
provided, that, (i) such liens are being contested in good faith and by
appropriate proceedings diligently pursued, (ii) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(iii) a stay of enforcement of any such liens is in effect and (iv)
Administrative Agent may establish a Reserve with respect thereto;

140

 

 

--------------------------------------------------------------------------------

 

(l)the security interests and liens upon Equipment, Real Property and related
assets permitted to secure Refinancing Indebtedness in accordance with the terms
of Section 9.9(j) hereof;

(m)the rights of use and possession of lessees of Real Property of any Borrower
or Guarantor to the extent the lease giving rise to such rights is otherwise
permitted hereunder;

(n)the security interests and liens in favor of the Qualified Debt Agent, in and
on the assets and properties of Borrowers and Guarantors to secure the
Indebtedness to the extent permitted under Section 9.9(f) hereof; provided,
that, such security interests and liens in favor of the Qualified Debt Agent are
junior and subordinate to the security interests and liens on the Collateral
(other than with respect to the Qualified Debt Offering Priority Collateral)
granted by Borrowers and Guarantors in favor of Administrative Agent as set
forth in the Qualified Debt Intercreditor Agreement, in form and substance
satisfactory to Administrative Agent and the Required Lenders;

(o)the security interests and liens set forth on Schedule 8.4 to the Information
Certificate;

(p)pledges of stock of third parties acquired by Borrowers in the ordinary
course of business in connection with investments permitted under Section
9.10(k) hereof; and

(q)other security interests and liens not described under this Section 9.8 to
secure Indebtedness permitted under Section 9.9 hereof, to the extent that such
security interests and liens do not, in the aggregate, secure Indebtedness in
excess of $10,000,000; provided, that, such security interests and liens shall
not encumber property or assets of any Borrower or Guarantor consisting of (i)
Receivables, Inventory, Equipment, Rolling Stock, Real Property, deposit
accounts, (ii) instruments, documents, investment property, letters of credit,
supporting obligations and chattel paper, in each case, related to the assets
described in clause (i) above, (iii) Records related to any of the foregoing and
(iv) proceeds and products of any of the items of types of assets described in
clauses (i) through (iii) above.

9.9Indebtedness

.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:

(a)the Obligations;

(b)purchase money Indebtedness (including Capital Leases) existing on the
Effective Date or arising after the Effective Date to the extent secured by
purchase money security interests in Equipment (including Capital Leases) and
purchase money mortgages on Real Property so long as such security interests and
mortgages do not apply to any property of such Borrower, Guarantor or Subsidiary
other than the Equipment or Real Property so acquired, and the Indebtedness
secured thereby does not exceed the cost of the Equipment or Real Property so
acquired, as the case may be;

141

 

 

--------------------------------------------------------------------------------

 

(c)guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Administrative Agent for the benefit of
Lenders;

(d)the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the Effective Date pursuant to loans by any Borrower or
Guarantor permitted under Section 9.10(g) hereof;

(e)[intentionally omitted];

(f)Indebtedness arising after the Effective Date to the Qualified Debt Agent or
other holders thereof (but not to any other Borrower or Guarantor or other
Subsidiary of Parent) pursuant to the Qualified Debt Offering, provided, that,
each of the following conditions is satisfied:

(i) the aggregate principal amount of such Indebtedness shall not exceed
$800,000,000 less the aggregate amount of all repayments or redemptions, whether
optional or mandatory, in respect thereof, plus interest thereon at the rate
provided for in the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date such agreement  or instrument is entered
into,

(ii) Administrative Agent shall have received not less than thirty (30) days
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Administrative Agent the amount of such Indebtedness, the person
or persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as Administrative Agent may request with respect thereto,

(iii) such Indebtedness shall have a maturity date no earlier than six (6)
months after the Maturity Date and shall not include terms and conditions with
respect to any Borrower or Guarantor which are more burdensome or restrictive in
any material respect than those contained in this Agreement, taken as a whole,
except with respect to financial covenants, provided, that, prior to incurring
such Indebtedness, Borrowers shall have delivered to Administrative Agent
projections, in form and substance satisfactory to Administrative Agent, which
show that Borrowers will be in compliance with such financial covenants through
the end of the term of such Indebtedness,

(iv) the Indebtedness incurred pursuant to this Section 9.9(f) may be secured by
a lien on the Collateral, provided, that, Administrative Agent shall have
received the Qualified Debt Intercreditor Agreement applicable to such
Indebtedness, in form and substance satisfactory to Administrative Agent in its
sole discretion, duly authorized, executed and delivered by the holders of such
Indebtedness or the Qualified Debt Agent, which shall provide among other things
for the subordination of such Persons’ lien on the Collateral (other than the
Qualified Debt Offering Priority Collateral) and the subordination of the
Administrative Agent’s lien on the Qualified Debt Offering Priority Collateral
as provided in Section 9.8(l) hereof,

(v) to the extent that the holders of such Indebtedness or the Qualified Debt
Agent are granted a security interest in the Qualified Debt Offering Priority
Collateral, Administrative Agent shall have a second priority security interest
on such Collateral,

142

 

 

--------------------------------------------------------------------------------

 

(vi) as of the date of incurring such Indebtedness, and after giving effect
thereto, the ratio of Total Funded Indebtedness to pro-forma EBITDA shall not
exceed 4.0 to 1.0,

(vii) Administrative Agent shall have received true, correct and complete copies
of all agreements, documents or instruments evidencing or otherwise related to
such Indebtedness, in each case in form and substance reasonably satisfactory to
Administrative Agent,

(viii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that Borrowers may make
regularly scheduled payments of principal and interest in respect of such
Indebtedness so long as, as of the date of any such payment and after giving
effect thereto, either (A) (1) the aggregate amount of the Excess Availability
of Borrowers shall be greater than an amount equal to twenty-five (25%) percent
of the Total Borrowing Base, (2) the pro forma projected aggregate amount of the
Excess Availability of Borrowers (subject to the receipt of such certificates or
information as Administrative Agent may require to confirm such projection)
shall be greater than an amount equal to twenty-five (25%) percent of the Total
Borrowing Base for the first six (6) months after such payment and (3) no
Default or Event of Default shall exist or have occurred and is continuing, or
(B) (1) the aggregate amount of the Excess Availability of Borrowers shall be
greater than an amount equal to twenty (20%) percent of the Total Borrowing
Base, (2) the pro forma projected aggregate amount of the Excess Availability of
Borrowers (subject to the receipt of such certificates or information as
Administrative Agent may require to confirm such projection) shall be greater
than an amount equal to twenty (20%) percent of the Total Borrowing Base for the
first six (6) months after such payment, (3) the pro-forma Fixed Charge Coverage
Ratio of Borrowers (on a combined basis) for the most recently ended twelve (12)
month period for which Administrative Agent has received financial statements of
Borrowers shall be greater than 1.00 to 1:00 and (4) no Default or Event of
Default shall exist or have occurred and is continuing,

(ix) except as Administrative Agent may otherwise agree in writing, (A) to the
extent that such Indebtedness shall be incurred for the purpose of financing an
acquisition permitted by Section 9.10(i) hereof, the proceeds of such Qualified
Debt Offering shall be used for the purchase price and expenses of such
acquisition and (B) otherwise such proceeds shall be paid to Administrative
Agent for application to the Obligations in accordance with Section 6.4 hereof,

(x) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, Borrowers or Guarantors
may, after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose (except pursuant to
payments permitted in clause (f)(viii) above),

143

 

 

--------------------------------------------------------------------------------

 

(xi) Borrowers and Guarantors shall furnish to Administrative Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be, and

(xii) only one Qualified Debt Offering can be outstanding at any time.

(g)Indebtedness of any Borrower or Guarantor arising from (i) any judgment that
constitutes Indebtedness that does not constitute an Event of Default under
Section 10.1(d) hereof and (ii) any ERISA Event that constitutes Indebtedness
that does not constitute an Event of Default under Section 10.1(k) hereof;

(h)Indebtedness of any Borrower or Guarantor entered into in the ordinary course
of business pursuant to Hedge Agreements; provided, that, (i) such arrangements
are with a Bank Product Provider, (ii) such arrangements are not for speculative
purposes and (iii) such Indebtedness shall be unsecured, except to the extent
such Indebtedness constitutes part of the Obligations arising under or pursuant
to Hedge Agreements with a Bank Product Provider that are secured under the
terms hereof;

(i)Indebtedness of any Borrower or Guarantor arising after the Effective Date in
the ordinary course of the business of such Borrower or Guarantor pursuant to
guarantees in favor of third parties by such Borrower or Guarantor of the
obligations of its customers under leases of real or personal property from such
third parties by such customers, provided, that, (i) as of the date of entering
into such guarantee, and after giving effect thereto, Excess Availability shall
be not less than fifteen (15%) percent of the Maximum Credit and (ii) as of the
date of entering into any such guarantee and after giving effect thereto, no
Default or Event of Default shall exist or have occurred;

(j)Indebtedness of any Borrower or Guarantor arising after the Effective Date
issued in exchange for, or the proceeds of which are used to extend, refinance,
replace or substitute for Indebtedness permitted under Sections 9.9(b), 9.9(k),
9.9(l) and 9.9(o) hereof (the "Refinancing Indebtedness"); provided, that, as to
any such Refinancing Indebtedness, each of the following conditions is
satisfied: (i) Administrative Agent shall have received not less than ten (10)
Business Days' prior written notice of the intention to incur such Indebtedness,
which notice shall set forth in reasonable detail satisfactory to Administrative
Agent, the amount of such Indebtedness, the schedule of repayments and maturity
date with respect thereto and such other information with respect thereto as
Administrative Agent may reasonably request, (ii) promptly upon Administrative
Agent's request, Administrative Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto, (iii) the Refinancing Indebtedness shall have
a Weighted Average Life to Maturity and a final maturity equal to or greater
than the Weighted Average Life to Maturity and the final maturity, respectively,
of the Indebtedness being extended, refinanced, replaced, or substituted for,
(iv) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least subordinated (if subordinated) to, the Obligations as the
Indebtedness being extended, refinanced, replaced or substituted for, (v) the
Refinancing Indebtedness shall not include terms and conditions with respect to
any Borrower or Guarantor which are more burdensome or

144

 

 

--------------------------------------------------------------------------------

 

restrictive in any material respect than those included in the Indebtedness so
extended, refinanced, replaced or substituted for, (vi) such Indebtedness
incurred by any Borrower or Guarantor shall be at rates and with fees or other
charges that are commercially reasonable, (vii) the incurring of such
Indebtedness shall not result in an Event of Default, (viii) the principal
amount of such Refinancing Indebtedness shall not exceed the principal amount of
the Indebtedness so extended, refinanced, replaced or substituted for (plus the
amount of reasonable refinancing fees and expenses incurred in connection
therewith outstanding on the date of such event), (ix) the Refinancing
Indebtedness shall be secured by substantially the same assets (or less of such
assets) that secure the Indebtedness so extended, refinanced, replaced or
substituted for, provided, that, such security interests with respect to the
Refinancing Indebtedness shall have a priority no more senior than, and be at
least as subordinated, if subordinated (on terms and conditions substantially
similar to the subordination provisions applicable to the Indebtedness so
extended, refinanced, replaced or substituted for or as is otherwise acceptable
to Administrative Agent) as the security interest with respect to the
Indebtedness so extended, refinanced, replaced or substituted for, (x) Borrowers
and Guarantors may only make payments of principal, interest and fees, if any,
in respect of such Indebtedness to the extent such payments would have been
permitted hereunder in respect of the Indebtedness so extended, refinanced,
replaced or substituted for (and except as otherwise permitted below), (xi)
Borrowers and Guarantors shall not, directly or indirectly, (A) amend, modify,
alter or change any terms of the agreements with respect to such Refinancing
Indebtedness, except that Borrowers and Guarantors may, after prior written
notice to Administrative Agent, amend, modify, alter or change the terms thereof
to the extent permitted with respect to the Indebtedness so extended,
refinanced, replaced or substituted for, or (B) redeem, retire, defease,
purchase or otherwise acquired such Indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose (other than with Refinancing
Indebtedness to the extent permitted herein and to the extent permitted with
respect to the Indebtedness so extended, refinanced, replaced or substituted
for), and (xii) Borrowers and Guarantors shall furnish to Administrative Agent
copies of all material notices or demands in connection with Indebtedness
received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be;

(k)the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the Effective Date, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the Effective Date except, that, Borrowers and Guarantors may,
after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (iii) Borrowers and
Guarantors shall furnish to Administrative Agent all notices or demands in
connection with such Indebtedness either received by any Borrower or Guarantor
or on its behalf, promptly after the receipt thereof,

145

 

 

--------------------------------------------------------------------------------

 

or sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(l) unsecured Indebtedness of Parent evidenced by the Senior Notes as in effect
on the date of their issuance or as permitted to be amended pursuant to the
terms hereof, provided, that:

(i) the aggregate principal amount of all such Indebtedness evidenced by the
Senior Notes shall not exceed $50,000,000 less the aggregate amount of all
repayments or redemptions, whether optional or mandatory, in respect thereof,
plus interest thereon calculated in the manner provided for in the Senior Notes
as in effect on the date of the issuance thereof,

(ii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that Parent may make (A)
regularly scheduled payments of interest and fees in respect of such
Indebtedness when due in accordance with the terms of the Senior Notes as in
effect on the date of the issuance thereof, (B) payments of principal in respect
of such Indebtedness when scheduled to mature in accordance with the terms of
the Senior Note Indenture (as in effect on December 6, 2012) and any other
mandatory prepayments as required under the terms of the Senior Note Indenture
(as in effect on December 6, 2012) and (C) optional prepayments on principal in
respect of such Indebtedness, provided, that, as of the date of any such
prepayment and after giving effect thereto, (1) no Default or Event of Default
shall exist or have occurred and be continuing, (2) so long as the aggregate
amount of all such prepayments, together with the aggregate amount of
distributions permitted under Section 9.11(f), are less than $25,000,000 in any
twelve (12) consecutive month period, no Cash Dominion Event shall exist, (3) on
and after such time that the aggregate amount of all such prepayments, together
with the aggregate amount of distributions permitted under Section 9.11(f),
exceed $25,000,000 in any twelve (12) consecutive month period, (x) the daily
average of the Excess Availability for the immediately preceding ninety (90)
consecutive day period shall have been not less than fifteen (15%) percent of
the Loan Limit and after giving effect to any such prepayment in respect
thereof, on a pro forma basis using the Total Borrowing Base as of the date of
the most recent calculation of the Total Borrowing Base immediately prior to any
such prepayment, the Excess Availability shall be not less than fifteen (15%)
percent of the Loan Limit and (y) Administrative Agent shall have received
projections reasonably satisfactory to it for the twelve (12) month period after
the date of any such prepayment showing, on a pro forma basis after giving
effect to such prepayment, Excess Availability at all times during such period
of not less than fifteen (15%) percent of the Loan Limit, and (4) Administrative
Agent shall have received not less than ten (10) Business Days prior written
notice of such proposed prepayment and such information with respect thereto as
Administrative Agent may reasonably request, including the proposed date and the
amount of such prepayment,

(iii) at no time shall the aggregate amount of the Loans (including Swing Line
Loans) and the Letter of Credit Accommodations outstanding at any time exceed
the amount that would give rise to a default or event of default under the
Senior Note Indenture or which would give rise to the obligation of Parent or
any of its Subsidiaries to grant a lien on any assets to secure the Senior Notes

146

 

 

--------------------------------------------------------------------------------

 

(iv) Borrowers and Guarantors shall not, directly or indirectly, amend, modify,
alter or change in any material respect any terms of such Indebtedness or any of
the Senior Notes or the Senior Note Indenture or any related agreements,
documents and instruments, except that Parent may, after prior written notice to
Administrative Agent, amend, modify, alter or change the terms thereof so as to
extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness other than
pursuant to payments thereof, or to reduce the interest rate or any fees in
connection therewith, and

(v)Borrowers and Guarantors shall furnish to Administrative Agent all written
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(m)guarantees by any Borrower of any Indebtedness of any other Borrower
otherwise permitted to be incurred under this Agreement;

(n)contingent Indebtedness of any Borrower or Guarantor arising pursuant to a
performance, bid or surety bond in the ordinary course of business, provided,
that, (i) Administrative Agent shall have received true, correct and complete
copies of all material agreements, documents or instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto, and (ii) Administrative Agent shall have
received not less than five (5) days prior written notice of the intention of
such Borrower or Guarantor to incur such Indebtedness; and

(o)unsecured Indebtedness of any Borrower or Guarantor arising after the
Effective Date to any third person (but not to any other Borrower or Guarantor)
not subject to the other terms hereof, provided, that, each of the following
conditions is satisfied:

(i)Administrative Agent shall have received not less than thirty (30) days prior
written notice of the intention of such Borrower or Guarantor to incur such
Indebtedness, which notice shall set forth in reasonable detail satisfactory to
Administrative Agent the amount of such Indebtedness, the person or persons to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Administrative Agent may request with respect thereto,

(ii) such Indebtedness shall have a maturity date no earlier than six (6) months
after the Maturity Date and shall not include terms and conditions with respect
to any Borrower or Guarantor which are more burdensome or restrictive in any
material respect than those contained in this Agreement, taken as a whole,
except with respect to financial covenants, provided, that, prior to incurring
such Indebtedness, Borrowers shall have delivered to Administrative Agent
projections, in form and substance satisfactory to Administrative Agent, which
show that Borrowers will be in compliance with such financial covenants through
the end of the term of such Indebtedness,

147

 

 

--------------------------------------------------------------------------------

 

(iii)as of the date of incurring such Indebtedness, and after giving effect
thereto, the ratio of Total Funded Indebtedness to pro-forma EBITDA shall not
exceed 4.0 to 1.0,

(iv)Administrative Agent shall have received true, correct and complete copies
of all agreements, documents or instruments evidencing or otherwise related to
such Indebtedness, in each case in form and substance reasonably satisfactory to
Administrative Agent,

(v)Borrowers and Guarantors shall not, directly or indirectly, make any payments
in respect of such Indebtedness, except that Borrowers may make regularly
scheduled payments of principal and interest in respect of such Indebtedness so
long as, as of the date of any such payment and after giving effect thereto,
Excess Availability shall be not less than fifteen (15%) percent of the Maximum
Credit,

(vi)Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, Borrowers or Guarantors
may, after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose (except pursuant to
payments permitted in clause (o)(v) above),

(vii)Borrowers and Guarantors shall furnish to Administrative Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be, and

(p)Indebtedness of any Borrower or Guarantor arising after the Effective Date in
the ordinary course of the business of such Borrower or Guarantor pursuant to
guarantees in favor of third parties by such Borrower or Guarantor of the
obligations of its customers (other than guarantees of lease obligations
referenced in Section 9.9(i) above), provided, that, (i) as of the date of
entering into such guarantee, and after giving effect thereto, Excess
Availability shall be not less than fifteen (15%) percent of the Maximum Credit,
(ii) the aggregate principal amount of such guarantees under this Section 9.9(p)
at any time outstanding shall not exceed $25,000,000 and (iii) as of the date of
entering into any such guarantee and after giving effect thereto, no Default or
Event of Default shall exist or have occurred.

9.10Loans, Investments, Etc

.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, directly or indirectly, make any loans or advance money or property to any
person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or Indebtedness or all or a substantial
part of the assets or property of any person, or form or acquire any
Subsidiaries, or agree to do any of the foregoing, except:

(a)the endorsement of instruments for collection or deposit in the ordinary
course of business;

148

 

 

--------------------------------------------------------------------------------

 

(b)investments in cash or Cash Equivalents, provided, that, (i) on and after a
Cash Dominion Event, no such investments shall be permitted unless no Loans are
then outstanding and (ii) the terms and conditions of Section 5.2 hereof shall
have been satisfied with respect to the deposit account, investment account or
other account in which such cash or Cash Equivalents are held;

(c)the existing equity investments of each Borrower and Guarantor as of the
Effective Date in its Subsidiaries, provided, that, no Borrower or Guarantor
shall have any further obligations or liabilities to make any capital
contributions or other additional investments or other payments to or in or for
the benefit of any of such Subsidiaries, except for Subsidiaries that become a
party to this Agreement as described in Section 9.24 hereof;

(d)loans and advances by any Borrower or Guarantor to employees of such Borrower
or Guarantor not to exceed the principal amount of $5,000,000 in the aggregate
at any time outstanding for: (i) reasonably and necessary work-related travel or
other ordinary business expenses to be incurred by such employee in connection
with their work for such Borrower or Guarantor and (ii) reasonable and necessary
relocation expenses of such employees (including home mortgage financing for
relocated employees);

(e)stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Administrative Agent, upon Administrative Agent’s request, together with such
stock power, assignment or endorsement by such Borrower or Guarantor as
Administrative Agent may request;

(f)obligations of Account Debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such Account
Debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note or other instrument, the
principal face amount of which, when aggregated with the principal face amount
of all other such promissory notes and instruments received by any Borrower or
Guarantor, exceed $1,000,000 in the aggregate, each such promissory note or
instrument shall be endorsed to the order of Administrative Agent by such
Borrower or Guarantor and promptly delivered to Administrative Agent as so
endorsed;

(g)loans by a Borrower to another Borrower, or loans by a Borrower to a
Guarantor, or loans by a Guarantor to a Borrower or another Guarantor after the
Effective Date, provided, that,

(i)as to all of such loans, (A)  the Indebtedness arising pursuant to any such
loan shall not be evidenced by a promissory note or other instrument, unless the
single original of such note or other instrument is promptly delivered to
Administrative Agent upon its request to hold as part of the Collateral, with
such endorsement and/or assignment by the payee of such note or other instrument
as Administrative Agent may require, and (B) as of the date of any such

149

 

 

--------------------------------------------------------------------------------

 

loan and after giving effect thereto, the Borrower or Guarantor making such loan
shall be Solvent,

(ii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Administrative Agent and Lenders to receive the prior final
payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Administrative Agent, (B) promptly upon Administrative
Agent’s request, Administrative Agent shall have received a subordination
agreement, in form and substance satisfactory to Administrative Agent, providing
for the terms of the subordination in right of payment of such Indebtedness of
such Borrower to the prior final payment and satisfaction in full of all of the
Obligations, duly authorized, executed and delivered by such Guarantor and such
Borrower, and (C) such Borrower shall not, directly or indirectly make, or be
required to make, any payments in respect of such Indebtedness prior to the end
of the then current term of this Agreement;

(iii) as to loans by a Borrower to a Guarantor, (A) the proceeds of any such
loans shall only be used by such Guarantor either (1) for the payment of taxes
or other actual and necessary reasonable operating expenses of such Guarantor,
provided, that, the aggregate amount of all such loans in any fiscal year shall
not exceed $5,000,000 or (2) for the making of a contemporaneous loan to another
Borrower, provided, that, the proceeds of any such loan by a Borrower to a
Guarantor shall be paid directly to the Borrower that is to receive the proceeds
of the loan from the Guarantor, (B) the Indebtedness arising pursuant to any
such loan shall not be evidenced by a promissory note or other instrument,
unless the single original of such note or other instrument is promptly
delivered to Administrative Agent upon its request to hold as part of the
Collateral, with such endorsement and/or assignment by the payee of such note or
other instrument as Administrative Agent may require, (C) as of the date of any
such loan and after giving effect thereto, the Borrower making such loan shall
be Solvent, and (D) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

(h)loans of money or property (other than Collateral) after the Effective Date
by any Borrower or Guarantor to any customers of any Borrower or Guarantor
consistent with the current practices of Borrowers and Guarantors as of the
Effective Date (and including advances to customers that are repaid through the
purchase of goods by such customers in the ordinary course of the business of
Borrowers and Guarantors consistent with the current practices of Borrowers and
Guarantors as of the Effective Date); provided, that, as to any such loans, each
of the following conditions is satisfied as determined by Administrative Agent:

(i)as of the date of any such loan, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(ii) as of the date of any such loan, and in each case after giving effect
thereto, the Excess Availability shall have been not less than fifteen (15%)
percent of the Maximum Credit for each of the immediately preceding ten (10)
consecutive days and as of the date of any such loan and after giving effect
thereto, the Excess Availability shall be not less than fifteen (15%) percent of
the Maximum Credit,

150

 

 

--------------------------------------------------------------------------------

 

(iii) the Person receiving such loan shall be engaged in a business related,
ancillary or complementary to the business of Borrowers permitted in this
Agreement,

(iv) the original of any promissory note or other instrument evidencing the
Indebtedness arising pursuant to such loans shall be delivered, or caused to be
delivered, to Administrative Agent, at Administrative Agent’s option, together
with an appropriate endorsement, in form and substance satisfactory to
Administrative Agent, and

(v) Administrative Agent shall have received (A) with respect to any such loan
in an amount equal to or greater than $2,500,000, not less than two (2) Business
Days’ prior written notice thereof setting forth in reasonable detail the nature
and terms thereof, (B) true, correct and complete copies of all agreements,
documents and instruments relating thereto and (C) such other information with
respect thereto as Administrative Agent may request, including a report once
each month on the outstanding balance of all such loans and advances and
including the then outstanding amount of the existing loans and advances by
Borrowers to third parties made prior to the Effective Date set forth on
Schedule 9.10 to the Information Certificate;

(i)loans of money or property (other than Collateral) not otherwise provided for
in this Agreement, after the Effective Date, by any Borrower or Guarantor to any
Person (other than to a Borrower or Guarantor or any of their Affiliates),
including construction loans for stores or other facilities owned or supplied by
a Borrower or a Guarantor; provided, that, as to any such loans, each of the
following conditions is satisfied as determined by Administrative Agent:

(i) as of the date of any such loan, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(ii) as of the date of any such loan, and after giving effect thereto, the
Excess Availability shall have been not less than twenty-five (25%) percent of
the Total Borrowing Base for each of immediately preceding ten (10) consecutive
days and as of the date of any such loan and after giving effect thereto, the
Excess Availability shall be not less than twenty-five (25%) percent of the
Total Borrowing Base,

(iii) if requested by Administrative Agent, the payments (including payments
evidenced by any note or instrument, which shall be endorsed to Administrative
Agent) and the rights under any documents or instruments evidencing such loan
shall be collaterally assigned by such Borrower or Guarantor to Administrative
Agent pursuant to an agreement, in form and substance reasonably satisfactory to
Administrative Agent, executed by such Borrower or Guarantor and acknowledged by
the Person receiving such loan, and

(iv) the aggregate principal amount of all such loans under this subsection (i)
shall not exceed $25,000,000 outstanding at any one time,

(j)the purchase by any Borrower or Guarantor of all or a substantial part of the
assets or Capital Stock of any Person located in the United States or investment
after the Effective Date by a Borrower or Guarantor by capital contribution in
any Person (other than a Borrower or Guarantor), provided, that, each of the
following conditions is satisfied;

151

 

 

--------------------------------------------------------------------------------

 

(i)as of the date of such purchase or investment and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) for any such acquisition or investment, so long as the aggregate
consideration for all such acquisitions and investments in any twelve (12)
consecutive month period is less than $25,000,000 after giving effect to such
acquisition or investment, no Cash Dominion Event shall exist,

(iii) on and after such time that the aggregate amount of the consideration for
all such acquisitions and investments in any twelve (12) consecutive month
period is in excess of $25,000,000, as to any such acquisition or investment
thereafter, as of the date of such acquisition or investment and the making of
any payment in connection therewith and after giving effect thereto,

(A) the daily average of the Excess Availability for the immediately preceding
ninety (90) consecutive day period shall have been not less than fifteen (15%)
percent of the Loan Limit and after giving effect to any such payment in respect
thereof, on a pro forma basis using the Total Borrowing Base as of the date of
the most recent calculation of the Total Borrowing Base immediately prior to any
such payment, the Excess Availability shall be not less than fifteen (15%)
percent of the Loan Limit, and

(B) Administrative Agent shall have received projections reasonably satisfactory
to it for the twelve (12) month period after the date of any such payment
showing, on a pro forma basis after giving effect to such payment, Excess
Availability at all times during such period of not less than fifteen (15%)
percent of the Loan Limit,

(iv) Administrative Agent shall have received not less than ten (10) Business
Days’ prior written notice of the proposed acquisition or any investment in
excess of $10,000,000 and such information with respect thereto as
Administrative Agent may reasonably request, including (A) the proposed date and
amount of the acquisition or investment, (B) a list and description of the
assets or Capital Stock to be acquired, or the investment to be made and (C) the
total purchase price for the assets or Capital Stock to be purchased (and the
terms of payment of such purchase price) or the total amount of such investment
(and the terms of the payment for such investment) and the consideration to be
received in exchange for such investment,

(v) promptly upon Administrative Agent’s request, the Borrower or Guarantor
purchasing such assets or Capital Stock, or making such investment, shall
deliver, or cause to be delivered to Administrative Agent, true, correct and
complete copies of all agreements, documents and instruments relating to such
acquisition or investment,

(vi) the acquisition or investment shall be with respect to an operating company
or division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to the business that Borrowers are
engaged in,

(vii)the board of directors (or other comparable governing body) of the Person
to be acquired shall have duly approved such acquisition and such person shall
not have

152

 

 

--------------------------------------------------------------------------------

 

announced that it will oppose such acquisition or shall not have commenced any
action which alleges that such acquisition will violate applicable law,

(viii) the assets, Capital Stock or other consideration acquired by any Borrower
or Guarantor pursuant to such purchase or investment shall be free and clear of
any security interest, mortgage, pledge, lien, charge or other encumbrance
(other than those permitted in this Agreement) and Administrative Agent shall
have received evidence satisfactory to it of the same,

(ix) the acquisition by any Borrower or Guarantor of such assets or Capital
Stock, or the making of such investment, shall not violate any law or regulation
or any order or decree of any court or Governmental Authority in any material
respect and shall not and will not conflict with or result in the breach of, or
constitute a default in any respect under, any material agreement, document or
instrument to which such Borrower, or Guarantor or any Affiliate is a party or
may be bound, or result in the creation or imposition of, or the obligation to
grant, any lien, charge or encumbrance upon any of the property of such
Borrower, or Guarantor or any Affiliate or violate any provision of the
certificate of incorporation, by-laws, certificate of formation, operating
agreement or other organizational documentation of such Borrower or Guarantor,

(x) such purchase or investment shall be in a bona fide arms’ length transaction
with a person that is not an Affiliate of any Borrower or Guarantor,

(xi) no Borrower or Guarantor shall become obligated with respect to any
Indebtedness, nor any of its property become subject to any security interest or
lien, pursuant to such acquisition or investment unless such Borrower or
Guarantor could incur such Indebtedness or create such security interest or lien
hereunder or under the other Financing Agreements,

(xii)Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, (A) evidence that Administrative Agent has
valid and perfected security interests in and liens upon all purchased assets to
the extent such assets constitute Collateral hereunder, (B) UCC financing
statements (or other similar registrations required in any foreign
jurisdiction), (C) all Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Administrative
Agent may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the assets purchased, (D) the
agreement of the seller consenting to the collateral assignment by the Borrower
or Guarantor purchasing such assets of all rights and remedies and claims for
damages of such Borrower or Guarantor relating to the Collateral under the
agreements, documents and instruments relating to such acquisition and (E) such
other agreements, documents and instruments as Administrative Agent may request
in connection therewith,

(xiii) in no event shall any Accounts, Inventory, Military Receivables,
Equipment, Real Property, Rolling Stock or Prescription Files so acquired by any
Borrower pursuant to such acquisition be deemed Eligible Accounts, Eligible
Inventory, Eligible Military Receivables, Eligible Equipment, Eligible Real
Property, Eligible Rolling Stock or Eligible Prescription Files, respectively,
unless and until Administrative Agent shall have conducted a

153

 

 

--------------------------------------------------------------------------------

 

field examination with respect thereto (and at Administrative Agent’s option, at
Borrowers’ expense, obtained an appraisal of such Inventory, Equipment, Real
Property, Rolling Stock or Prescription Files by an appraiser reasonably
acceptable to Administrative Agent and in form, scope and methodology reasonably
acceptable to Administrative Agent and addressed to Administrative Agent and
upon which Administrative Agent is expressly permitted to rely, which appraisal
shall be in addition to any appraisals which Administrative Agent may obtain
pursuant to its rights under Sections 7.3, 7.4, 7.5 or 7.6 hereof) (provided,
that, notwithstanding the foregoing, no field examination or appraisal shall be
required with respect to (A) such acquired Inventory of the same or similar type
as owned by Borrowers prior to such acquisition so long as the Inventory that is
not subject to a field examination and appraisal at any time does not exceed the
value of $32,500,000 in the aggregate and (B) upon the consummation of the
acquisition by Parent of the Capital Stock of Martin’s Super Market, Inc., the
Accounts acquired and owned by Parent in connection with such acquisition for a
period of ninety (90) days after the date of the consummation of such
acquisition until the field exam relating to such acquired Accounts has been
completed, after which such Accounts shall again be subject to the requirements
set forth above with respect to field examinations) and then only to the extent
the criteria for Eligible Accounts, Eligible Inventory, Eligible Equipment,
Eligible Real Property or Eligible Prescription Files set forth herein are
satisfied with respect thereto in accordance with this Agreement (or such other
or additional criteria as Administrative Agent may, at its option, establish
with respect thereto in accordance with this Agreement and subject to such
Reserves as Administrative Agent may establish in accordance with this
Agreement), and upon the request of Administrative Agent, the Accounts,
Inventory, Equipment, Real Property or Prescription Files acquired by such
Borrower or Guarantor pursuant to such acquisition shall at all times after such
acquisition be separately identified and reported (until they are added to
Parent’s existing systems, policies and procedures) to Administrative Agent in a
manner satisfactory to Administrative Agent;

(k)the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto, except that so long as no Default or Event of Default shall
exist or have occurred, Borrowers and Guarantors may amend such terms to: (A)
extend the term thereof for up to an additional twelve (12) months from the
current term thereof or such longer period as Administrative Agent may agree,
(B) increase the amount or frequency of the payments required from the payee
thereunder, (C) obtain any collateral in respect of such loans, or (D) otherwise
make the terms thereof more favorable to Borrowers and Guarantors and (ii)
Borrowers and Guarantors shall furnish to Administrative Agent all notices or
demands in connection with such loans and advances either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(l)investments in the ordinary course of business of Borrowers not otherwise
permitted in Section 9.10 hereof, provided, that, the aggregate amount of all
such investments shall not exceed $5,000,000 in any fiscal year;

(m)the purchase or repurchase by Parent of Indebtedness evidenced by the Senior
Notes to the extent permitted in Section 9.9(l) hereof; and

154

 

 

--------------------------------------------------------------------------------

 

(n)investments by Borrowers not otherwise subject to the terms of this Section
9.10, provided, that, as to any such investment, on the date thereof, and after
giving effect thereto: (i) no Default or Event of Default exists or has occurred
and is continuing, or would occur or exist after giving effect to such payment,
(ii) such investment is not in violation of applicable law or any other
agreement to which Parent or any of its Subsidiaries is a party or by which
Parent or any of its Subsidiaries is bound, (iii) so long as the aggregate
amount of all payments in respect of such investments are less than $25,000,000
in any twelve (12) consecutive month period, no Cash Dominion Event shall exist,
(iv) on and after such time that the aggregate amount of all payments in respect
of such investments equal or exceed $25,000,000 in any twelve (12) consecutive
month period, (A) the daily average of the Excess Availability for the
immediately preceding ninety (90) consecutive day period shall have been not
less than fifteen (15%) percent of the Loan Limit and after giving effect to any
such payment in respect thereof, on a pro forma basis using the Total Borrowing
Base as of the date of the most recent calculation of the Total Borrowing Base
immediately prior to any such payment, the Excess Availability shall be not less
than fifteen (15%) percent of the Loan Limit and (B) Administrative Agent shall
have received projections reasonably satisfactory to it for the twelve (12)
month period after the date of any such payment showing, on a pro forma basis
after giving effect to such payment, Excess Availability at all times during
such period of not less than fifteen (15%) percent of the Loan Limit, and (v)
Administrative Agent shall have received not less than ten (10) Business Days
prior written notice of the proposed investment and such information with
respect thereto as Administrative Agent may reasonably request, including the
proposed date and the amount of such investment.

9.11Dividends and Redemptions

.  Each Borrower and Guarantor shall not, directly or indirectly, declare or pay
any dividends on account of any shares of class of any Capital Stock of such
Borrower or Guarantor now or hereafter outstanding, or set aside or otherwise
deposit or invest any sums for such purpose, or redeem, retire, defease,
purchase or otherwise acquire any shares of any class of Capital Stock (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing, except that:

(a)any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Default or Event of
Default shall exist or occur);

(b)Borrowers and Guarantors may pay dividends to the extent permitted in Section
9.12 below;

(c)any Subsidiary of a Borrower or Guarantor may pay dividends to a Borrower;

(d)Borrowers and Guarantors may repurchase Capital Stock consisting of common
stock held by employees pursuant to any employee stock ownership plan thereof
upon the termination, retirement or death of any such employee in accordance
with the provisions of such plan, provided, that, as to any such repurchase,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Default or

155

 

 

--------------------------------------------------------------------------------

 

Event of Default shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor, (iii) such
repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its or their property are bound,
and (iv) the aggregate amount of all payments for such repurchases in any
calendar year shall not exceed $500,000;

(e)Parent may from time to time purchase shares of its Capital Stock to make
available to employees (i) participating in the Associate Stock Purchase Plan of
Parent who have elected to purchase such shares in accordance with such plan
that are to be paid for by such employees with payroll deductions (at a price
and otherwise on terms specified in the plan) and (ii) as performance bonuses
included in the compensation for such employees in the ordinary course of the
business of Borrowers and Guarantors, provided, that, the aggregate amount of
all payments for such purchases of shares for such purpose in any calendar year
shall not exceed $1,000,000; and

(f)Parent may pay cash dividends and distributions, from legally available funds
therefor, to its stockholders and repurchase any shares of its Capital Stock now
or hereafter outstanding; provided, that, at the time of payment of each such
dividend, distribution or repurchase and after giving effect to the payment
thereof: (i) no Default or Event of Default exists or has occurred and is
continuing, or would occur or exist after giving effect to such payment, (ii)
such dividend, distribution or repurchase is not in violation of applicable law
or any other agreement to which Parent is a party or by which Parent is bound,
(iii) so long as the aggregate amount of all such payments, together with the
aggregate amount of payments permitted under Section 9.9(l), are less than
$35,000,000 in any twelve (12) consecutive month period, no Cash Dominion Event
shall exist, (iv) on and after such time that the aggregate amount of all such
payments, together with the aggregate amount of payments permitted under Section
9.9(l), exceed $35,000,000 in any twelve (12) consecutive month period, (A) the
daily average of the Excess Availability for the immediately preceding ninety
(90) consecutive day period shall have been not less than fifteen (15%) percent
of the Loan Limit and after giving effect to any such payment in respect
thereof, on a pro forma basis using the Total Borrowing Base as of the date of
the most recent calculation of the Total Borrowing Base immediately prior to any
such payment, the Excess Availability shall be not less than fifteen (15%)
percent of the Loan Limit and (B) Administrative Agent shall have received
projections reasonably satisfactory to it for the twelve (12) month period after
the date of any such payment showing, on a pro forma basis after giving effect
to such payment, Excess Availability at all times during such period of not less
than fifteen (15%) percent of the Loan Limit, and (v) Administrative Agent shall
have received not less than ten (10) Business Days prior written notice of the
proposed dividend, distribution or repurchase and such information with respect
thereto as Administrative Agent may reasonably request, including the proposed
date and the amount of such dividend, distribution or repurchase.

9.12Transactions with Affiliates

.  Each Borrower and Guarantor shall not, directly or indirectly:

(a)purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except in the

156

 

 

--------------------------------------------------------------------------------

 

ordinary course of and pursuant to the reasonable requirements of such
Borrower’s or Guarantor’s business (as the case may be) and upon fair and
reasonable terms no less favorable to such Borrower or Guarantor than such
Borrower or Guarantor would obtain in a comparable arm’s length transaction with
an unaffiliated person, provided that (i) one Borrower may make sales of goods,
or render services, to another Borrower on terms more favorable to the Borrower
purchasing such goods or receiving the benefit of such services than it would to
a person that is not an Affiliate in the ordinary course of business and
consistent with the current practices of Borrowers as of the Effective Date, and
(ii) Parent may make charitable contributions to an Affiliate that is a
foundation qualified under Section 501(c)(3) of the Code so long as on the date
of any such charitable contribution and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing;  

(b)make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except reasonable compensation to
officers, employees and directors for services rendered to such Borrower or
Guarantor in the ordinary course of business; and

(c)make loans and investments between or among any Borrower or any Guarantor and
their Affiliates other than those permitted under Section 9.10 hereof.

9.13Flood Insurance Compliance

.  Notwithstanding anything to the contrary contained herein or any of the other
Financing Agreements, any increase in the Maximum Credit, extension of the
maturity date hereof or renewal of this Agreement that the Administrative Agent
and Lenders may agree to, in their sole discretion, after the date hereof shall
be subject to such flood insurance due diligence and compliance with flood
insurance requirements reasonably satisfactory to Administrative Agent and
Lenders.  After the date hereof, either Administrative Agent or Borrowers shall
provide Lenders with not less than forty-five (45) days written notice prior to
any Real Property acquired by Borrowers after the date hereof becoming subject
to a Mortgage in favor of Administrative Agent and such Real Property shall be
subject to such Mortgage only after the Lenders have confirmed to Administrative
Agent that flood insurance due diligence and compliance with flood insurance
requirements has been completed in a manner reasonably satisfactory to
Lenders.  

9.14End of Fiscal Years; Fiscal Quarters

.  Each Borrower and Guarantor shall, for financial reporting purposes, cause
its, and each of its Subsidiaries’ (a) fiscal years to end on the dates for the
end of each such fiscal year set forth on Schedule 9.14 hereto and (b) fiscal
quarters to end on the dates for the end of each such fiscal quarter set forth
in Schedule 9.14 hereto.  

9.15Credit Card Agreements

.  Each Borrower shall (a) observe and perform all material terms, covenants,
conditions and provisions of the Credit Card Agreements to be observed and
performed by it at the times set forth therein; and (b) at all times maintain in
full force and effect the Credit Card Agreements and not terminate, cancel,
surrender, modify, amend, waive or release any of the Credit Card Agreements, or
consent to or permit to occur any of the foregoing; except, that, (i) any
Borrower may terminate or cancel any of the Credit Card Agreements in the
ordinary course of the business of such Borrower; provided, that, such Borrower
shall give Administrative Agent not less than fifteen (15) days prior written
notice of

157

 

 

--------------------------------------------------------------------------------

 

its intention to so terminate or cancel any of the Credit Card Agreements; (d)
not enter into any new Credit Card Agreements with any new Credit Card Issuer
unless (i) Administrative Agent shall have received not less than thirty (30)
days prior written notice of the intention of such Borrower to enter into such
agreement (together with such other information with respect thereto as
Administrative Agent may request) and (ii) such Borrower delivers, or causes to
be delivered to Administrative Agent, a Credit Card Acknowledgment in favor of
Administrative Agent, (e) give Administrative Agent immediate written notice of
any Credit Card Agreement entered into by such Borrower after the Effective
Date, together with a true, correct and complete copy thereof and such other
information with respect thereto as Administrative Agent may request; and (f)
furnish to Administrative Agent, promptly upon the request of Administrative
Agent, such information and evidence as Administrative Agent may require from
time to time concerning the observance, performance and compliance by such
Borrower or the other party or parties thereto with the terms, covenants or
provisions of the Credit Card Agreements.

9.16Change in Business

.  Each Borrower and Guarantor shall not engage in any business other than the
business of such Borrower or Guarantor on the Effective Date (after giving
effect to the Nash-Finch Merger) and any business reasonably related, ancillary
or complimentary to the business in which such Borrower or Guarantor is engaged
on the Effective Date.

9.17Limitation of Restrictions Affecting Subsidiaries

.  Each Borrower and Guarantor shall not, directly, or indirectly, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or limits the ability of any Subsidiary of such Borrower or Guarantor
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor;
(b) make loans or advances to such Borrower or Guarantor or any Subsidiary of
such Borrower or Guarantor, (c) transfer any of its properties or assets to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor; or
(d) create, incur, assume or suffer to exist any lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) the documents governing the Qualified Debt Offering (if
applicable), (iv) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor, (v) customary restrictions on
dispositions of real property interests found in reciprocal easement agreements
of such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(vi) any agreement relating to permitted Indebtedness incurred by a Subsidiary
of such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date, (vii) the extension or continuation of contractual obligations in
existence on the Effective Date; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to Administrative Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued, and
(viii) the Senior Note Indenture (as in effect on December 6, 2012).

9.18Financial Covenants

.  

(a)Minimum Excess Availability.  Until the payment in full of all principal and
interest owing in respect of the Tranche A-2 Term Loans, the aggregate amount of
the Excess

158

 

 

--------------------------------------------------------------------------------

 

Availability of Borrowers shall at all times be equal to or greater than the
greater of (a) an amount equal to ten (10%) percent of the Total Borrowing Base
and (b) $80,000,000.

(b)Minimum Fixed Charge Coverage Ratio.  On and after the payment in full of all
principal and interest owing in respect of the Tranche A-2 Term Loans, at any
time that (and for so long as) Excess Availability is less than the greater of
(i) an amount equal to ten (10%) percent of the Total Borrowing Base and (ii)
$80,000,000 (a “Financial Covenant Triggering Event”), the Fixed Charge Coverage
Ratio of Borrowers (on a combined basis) for the most recently ended twelve (12)
month period for which Administrative Agent has received financial statements of
Borrowers (commencing with the most recently ended twelve (12) month period
immediately preceding the date on which a Financial Covenant Triggering Event
first occurs for which Administrative Agent has received financial statements of
Borrowers) and for each twelve (12) month period thereafter for which
Administrative Agent has received financial statements of Borrowers shall be
greater than 1.00 to 1:00.  To the extent that a Financial Covenant Triggering
Event has occurred, if Excess Availability shall thereafter be equal to or
greater than the greater of (i) an amount equal to ten (10%) percent of the
Total Borrowing Base and (ii) $80,000,000 for at least thirty (30) consecutive
days, then the Financial Covenant Triggering Event shall no longer be deemed to
exist or be continuing until such time as Excess Availability is again less than
such amount referenced above.

9.19License Agreements

.  

(a)With respect to a License Agreement (which constitutes a Material Contract)
applicable to Intellectual Property that is owned by a third party and licensed
to a Borrower or Guarantor and that is affixed to or otherwise used in
connection with the manufacture, sale or distribution of any Inventory (other
than an off-the-shelf product with a shrink wrap license), each Borrower and
Guarantor shall (i) give Administrative Agent not less than ninety (90) days
prior written notice of its intention to not renew or to terminate, cancel,
surrender or release its rights under any such License Agreement, or to amend
any such License Agreement or related arrangements to limit the scope of the
right of such Borrower or Guarantor to use the Intellectual Property subject to
such License Agreement in any material respect, either with respect to product,
territory, term or otherwise, or to increase in any material respect the amounts
to be paid by such Borrower or Guarantor thereunder or in connection therewith
(and Administrative Agent may establish such Reserves as a result of any of the
foregoing as Administrative Agent may reasonably determine), (ii) give
Administrative Agent prompt written notice of any such License Agreement entered
into by such Borrower or Guarantor after the Effective Date, or any material
amendment to any such License Agreement existing on the Effective Date, in each
case together with a true, correct and complete copy thereof and such other
information with respect thereto as Administrative Agent may in good faith
request, (iii) give Administrative Agent prompt written notice of any material
breach of any obligation, or any default, by the third party that is the
licensor or by the Borrower or Guarantor that is the licensee or any other party
under any such License Agreement, and deliver to Administrative Agent (promptly
upon the receipt thereof by such Borrower or Guarantor in the case of a notice
to such Borrower or Guarantor and concurrently with the sending thereof in the
case of a notice from such Borrower or Guarantor) a copy of each notice of
default and any other notice received or delivered by such Borrower or Guarantor
in connection with any such a License Agreement that relates to the scope of the
right,

159

 

 

--------------------------------------------------------------------------------

 

or the continuation of the right, of such Borrower or Guarantor to use the
Intellectual Property subject to such License Agreement or the amounts required
to be paid thereunder.

(b)With respect to a License Agreement (which constitutes a Material Contract)
applicable to Intellectual Property that is owned by a third party and licensed
to a Borrower or Guarantor and that is affixed to or otherwise used in
connection with the manufacture, sale or distribution of any Inventory (other
than an off-the-shelf product with a shrink wrap license), at any time an Event
of Default shall exist or have occurred and be continuing or if after giving
effect to any Reserves, or the reduction in the applicable Borrowing Base as a
result of Eligible Inventory using such licensed Intellectual Property ceasing
to be Eligible Inventory, the aggregate amount of the Excess Availability of
Borrowers is less than $5,000,000, Administrative Agent shall have, and is
hereby granted, the irrevocable right and authority, at its option, to renew or
extend the term of such License Agreement, whether in its own name and behalf,
or in the name and behalf of a designee or nominee of Administrative Agent or in
the name and behalf of such Borrower or Guarantor, subject to and in accordance
with the terms of such License Agreement.  Administrative Agent may, but shall
not be required to, perform any or all of such obligations of such Borrower or
Guarantor under any of the License Agreements, including, but not limited to,
the payment of any or all sums due from such Borrower or Guarantor
thereunder.  Any sums so paid by Administrative Agent shall constitute part of
the Obligations.

9.20Agricultural Products

.  

(a)Each Borrower shall at all times comply in all material respects with all
existing and future Food Security Act Notices during their periods of
effectiveness under the Food Security Act, including, without limitation,
directions to make payments to the Farm Products Seller by issuing payment
instruments directly to the secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Food Security Act Notice, so as to terminate or release the security
interest in any Farm Products maintained by such Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under the
Food Security Act.

(b)Each Borrower shall take all other actions as may be reasonably required, if
any, to ensure that any perishable agricultural commodity (in whatever form) or
other Farm Products are purchased free and clear of any security interest, lien
or other claims in favor of any Farm Products Seller or any secured party with
respect to the assets of any Farm Products Seller.

(c)Each Borrower shall promptly notify Administrative Agent in writing after
receipt by or on behalf of such Borrower of any Food Security Act Notice or
amendment to a previous Food Security Act Notice, and including any notice from
any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Borrower or
Guarantor under the provisions of the PSA, PACA or any other statute and such
Borrower shall promptly provide Administrative Agent with a true, correct and
complete copy of such Food Security Act Notice or amendment, as the case may be,
and other information delivered to or on behalf of such Borrower pursuant to the
Food Security Act.

160

 

 

--------------------------------------------------------------------------------

 

(d)In the event any Borrower receives a Food Security Act Notice, such Borrower
shall pay the related invoice within the payment terms specified therein and
notify Administrative Agent of such receipt; provided, that, such invoice may
remain unpaid if, and only so long as (i) appropriate legal or administrative
action has been commenced in good faith and is being diligently pursued or
defended by such Borrower, (ii) adequate reserves with respect to such contest
are maintained on the books of such Borrower, in accordance with GAAP,
(iii)  Administrative Agent shall have established a Reserve in an amount at
least equal to the amount claimed to be due by such vendor under the relevant
invoice, (iv) such Borrower shall promptly pay or discharge such contested
invoice and all additional charges, interest, penalties and expenses, if any,
and shall deliver to Administrative Agent evidence reasonably acceptable to
Administrative Agent of such payment, if such contest is terminated or
discontinued adversely to Borrower or the conditions set forth in this Section
9.20(d) are no longer met.

(e)Each Borrower shall obtain Administrative Agent’s written consent prior to
purchasing any Farm Products from a Person who produces such Farm Products in a
state with a central filing system certified by the United States Secretary of
Agriculture, and in the event that such Borrower receives such consent, such
Borrower shall immediately register, as a buyer, with the Secretary of State of
such state (or the designated system operator).  Each Borrower shall forward
promptly to Administrative Agent a copy of such registration as well as a copy
of all relevant portions of the master list periodically distributed by any such
Secretary of State (or the designated system operator).  Each Borrower shall
comply with any payment of obligations in connection with the purchase of any
Farm Products imposed by a secured party as a condition of the waiver or release
of a security interest effective under the Food Security Act or other applicable
law whether or not as a result of direct notice or the filing under any
applicable central filing system.  Each Borrower shall also provide to
Administrative Agent not later than the fifth (5th) day of each month, true and
correct copies of all state filings recorded in any such central filing system
in respect of a Person from whom a Borrower has purchased Farm Products within
the preceding twelve (12) months.

9.21After Acquired Real Property

.  If any Borrower or Guarantor hereafter acquires any Real Property, fixtures
or any other property that is of the kind or nature described in the Mortgages
and such Real Property, fixtures or other property is adjacent to, contiguous
with or necessary or related to or used in connection with any Real Property
then subject to a Mortgage, or if such Real Property is not adjacent to,
contiguous with or related to or used in connection with such Real Property,
then if such Real Property, fixtures or other property at any location (or
series of adjacent, contiguous or related locations, and regardless of the
number of parcels) has a fair market value in an amount equal to or greater than
$2,500,000 (or if a Default or Event of Default exists, then regardless of the
fair market value of such assets), without limiting any other rights of
Administrative Agent or any Lender, or duties or obligations of any Borrower or
Guarantor, promptly upon Administrative Agent’s request, such Borrower or
Guarantor shall execute and deliver to Administrative Agent a mortgage, deed of
trust or deed to secure debt, as Administrative Agent may determine, in form and
substance substantially similar to the Mortgages and as to any provisions
relating to specific state laws satisfactory to Administrative Agent and in form
appropriate for recording in the real estate records of the jurisdiction in
which such Real Property or other property is located granting to Administrative
Agent a first and only lien and mortgage on and security interest in such Real
Property, fixtures or other property (except as such Borrower or Guarantor would
otherwise be permitted to incur hereunder or under

161

 

 

--------------------------------------------------------------------------------

 

the Mortgages or as otherwise consented to in writing by Administrative Agent)
and such other agreements, documents and instruments as Administrative Agent may
require in connection therewith.

9.22Costs and Expenses

.  Borrowers and Guarantors shall pay to Administrative Agent, Issuing Bank,
Swing Line Lender and Lenders on demand all out-of-pocket costs, expenses,
filing fees and taxes paid or payable in connection with the preparation,
negotiation, execution, delivery, recording, syndication, administration,
collection, liquidation, enforcement and defense of the Obligations,
Administrative Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  (a) all costs and expenses of filing or recording
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (b) costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees (including
OFAC/PEP searches), costs and expenses of remitting loan proceeds, collecting
checks and other items of payment, and establishing and maintaining the Blocked
Accounts, together with Administrative Agent’s customary charges and fees with
respect thereto; (c) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (d) costs and expenses of
preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Administrative Agent, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Administrative Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all fees and charges, together
with out-of-pocket expenses and costs, heretofore and from time to time
hereafter incurred by Administrative Agent during the course of periodic field
examinations of the Collateral and such Borrower’s or Guarantor’s operations;
and (g) the reasonable fees and disbursements of counsel (including legal
assistants) to Administrative Agent in connection with any of the foregoing.

9.23Foreign Assets Control Regulations, Etc

.  None of the requesting or borrowing of the Loans or the requesting or
issuance, extension or renewal of any Letter of Credit Accommodations or the use
of the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. §1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(including, but not limited to (a) Executive order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive
Order”) and (b) the Patriot Act.  Neither any Borrower nor any of its
Subsidiaries or other Affiliates is or will become a Sanctioned Entity or
Sanctioned Person as described in the Executive Order, the Trading with the
Enemy Act or the Foreign Assets Control Regulations or engages or will engage in
any dealings or transactions, or be otherwise associated, with any such
Sanctioned Entity or Sanctioned Person.  No part of the proceeds of the Loans
made hereunder will be used by any Borrower or Guarantor or any of their
Affiliates, directly or indirectly, for

162

 

 

--------------------------------------------------------------------------------

 

any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

9.24Formation of Subsidiaries

.  At the time that any Borrower or Guarantor forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Effective
Date (other than Fresh City Market, LLC, unless any Borrower or Guarantor,
directly or indirectly, owns sixty-six (66%) percent or more of its Capital
Stock), Lead Borrower shall (a) within fifteen (15) days of such formation or
acquisition (or such later date as permitted by Administrative Agent in its sole
discretion) cause any such new Subsidiary to provide to Administrative Agent a
Joinder Agreement, together with a joinder to the Guarantee or any other
security document (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a fair market value of at least $2,500,000),
as well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Administrative Agent (including being sufficient to grant
Administrative Agent a first priority Lien (subject to liens permitted under
Section 9.8 herein) in and to the assets of such newly formed or acquired
Subsidiary); provided, that, such joinders and security documents shall not be
required to be provided to Adminstrative Agent with respect to any Subsidiary of
Borrowers that is a controlled foreign corporation if providing such documents
would result in material adverse tax consequences, (b) within ten (10) days of
such formation or acquisition (or such later date as permitted by Administrative
Agent in its sole discretion) provide to Administrative Agent a pledge agreement
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary reasonably
satisfactory to Administrative Agent; provided, that, only sixty-five (65%)
percent of the total outstanding voting Capital Stock of any Subsidiary of any
Borrower that is a controlled foreign corporation (and none of the Capital Stock
of any Subsidiary of such controlled foreign corporation) shall be required to
be pledged if pledging a greater amount would result in adverse tax consequences
or the costs to the Borrowers of providing such pledge or perfecting the
security interests created thereby are unreasonably excessive (as determined by
Administrative Agent in consultation with Lead Borrower) in relation to the
benefits of Administrative Agent and the Lenders of the security or guarantee
afforded thereby (which pledge, if reasonably requested by Administrative Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and (c)
within ten (10) days of such formation or acquisition (or such later date as
permitted by Administrative Agent in its sole discretion) provide to
Administrative Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Administrative Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 9.24 shall be a Financing Agreement.  Notwithstanding anything
to the contrary set forth above, (i) Fresh City Market, LLC shall not be
required to be a Guarantor so long as it does not have assets with a book value
in excess of $25,000,000 and no Borrower or Guarantor owns more than eighty-two
(82%) percent of the Capital Stock of it and (ii) Whitton Enterprises, Inc.
shall not be required to be a Borrower or Guarantor so long as it is liquidated
and dissolved in accordance with applicable law no later than June 30, 2015.

163

 

 

--------------------------------------------------------------------------------

 

9.25Further Assurances

.  At the request of Administrative Agent at any time and from time to time,
Borrowers and Guarantors shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing
Agreements.  Administrative Agent may at any time and from time to time request
a certificate from an officer of any Borrower or Guarantor representing that all
conditions precedent to the making of Loans and providing Letter of Credit
Accommodations contained herein are satisfied.  In the event of such request by
Administrative Agent, Administrative Agent and Lenders may, at Administrative
Agent’s option, cease to make any further Loans or provide any further Letter of
Credit Accommodations until Administrative Agent has received such certificate
and, in addition, Administrative Agent has determined that such conditions are
satisfied.  Promptly following any request therefor, Agent shall have received
from Borrowers information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation.  For purposes
hereof, “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

9.26Post-Closing Matters

.  Each Borrower will execute and deliver the documents and take such actions as
are set forth on Schedule 9.26 hereto, in each case, within the time limits
specified on such schedule (or such longer period as Administrative Agent may,
in its Permitted Discretion, agree).

9.27OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

.  Each Borrower and each Guarantor will, and will cause each of its
Subsidiaries to comply with all applicable Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  Each Borrower, each Guarantor and each of their
respective Subsidiaries shall implement and maintain in effect policies and
procedures designed to ensure compliance by each Borrower, each Guarantor and
each of their respective Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

SECTION 10.EVENTS OF DEFAULT AND REMEDIES

10.1Events of Default

.  The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a)(i) any Borrower fails to pay any principal amount of the Obligations within
two (2) Business Days and any other Obligations within three (3) Business Days
of the date when due or (ii) any Borrower or Obligor fails to perform any of the
covenants contained in Sections 9.2, 9.3, 9.4, 9.13, 9.14, 9.15, 9.16, 9.17,
9.19, 9.20 and 9.21 of this Agreement and such failure shall continue for ten
(10) days; provided, that, such ten (10) day period shall not apply in the case
of: (A) any failure to observe any such covenant which is not capable of being
cured at all or within such ten (10) day period or which has been the subject of
a prior failure within a six (6) month period or (B) an intentional breach by
any Borrower or Obligor of any

164

 

 

--------------------------------------------------------------------------------

 

such covenant or (iii) any Borrower or Obligor fails to perform any of the
terms, covenants, conditions or provisions contained in this Agreement other
than those described in Sections 10.1(a)(i) and 10.1(a)(ii) above;

(b)any representation, warranty or statement of fact made by any Borrower or
Guarantor to Administrative Agent in this Agreement, the other Financing
Agreements or any other written agreement, schedule, confirmatory assignment or
otherwise delivered in connection with this Agreement or any of the other
Financing Agreements shall when made or deemed made be false or misleading in
any material respect;

(c)any Obligor revokes or terminates or purports to revoke or terminate prior to
the stated expiration any guarantee, endorsement or other agreement of such
party in favor of Administrative Agent or any Lender other than termination as a
result of such Obligor ceasing to be an Obligor as permitted by this Agreement;

(d)any judgment for the payment of money is rendered against any Borrower or
Obligor in excess of $50,000,000 in any one case or in the aggregate (to the
extent not covered by insurance as to which the insurer has been notified of the
potential claim and does not dispute or decline such coverage) and shall remain
unsatisfied, undischarged or unvacated for a period in excess of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
judgment other than for the payment of money, or an injunction, attachment,
garnishment or execution is rendered against any Borrower or Obligor or any of
the Collateral having a value in excess of $50,000,000;

(e)any Borrower or Obligor makes an assignment for the benefit of creditors;

(f)a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Obligor or all or any material part of the
properties of Borrowers (taken as a whole) and such petition or application is
not dismissed within forty-five (45) days after the date of its filing or any
Borrower or Obligor shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner;

(g)a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Obligor or for all or any material part of the
properties of Borrowers (taken as a whole);

(h)any default by any Borrower or any Obligor under any agreement, document or
instrument relating to any Indebtedness for borrowed money owing to any person
other than Lenders, or any capitalized lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any person other than Lenders, in any
case in an amount in excess of $30,000,000, which default continues for

165

 

 

--------------------------------------------------------------------------------

 

more than the applicable cure period, if any, with respect thereto and is not
waived in writing, or any Credit Card Issuer or Credit Card Processor withholds
payment of amounts otherwise payable to a Borrower to fund a reserve account or
otherwise hold as collateral, or shall require a Borrower to pay funds into a
reserve account or for such Credit Card Issuer or Credit Card Processor to
otherwise hold as collateral, or any Borrower shall provide a letter of credit,
guarantee, indemnity or similar instrument to or in favor of such Credit Card
Issuer or Credit Card Processor such that in the aggregate all of such funds in
the reserve account, other amounts held as collateral and the amount of such
letters of credit, guarantees, indemnities or similar instruments shall exceed
$20,000,000;

(i)(x) any Credit Card Issuer from whom sales made by Borrowers and Guarantors
through credit cards issued by such person or persons exceeded five (5%) percent
of the aggregate retail sales of Borrowers and Guarantors in the immediately
preceding fiscal year on a Pro Forma Basis or (y) any Credit Card Processors
from whom sales made by Borrowers and Guarantors that are processed or serviced
through such person or persons exceeded five (5%) percent of the aggregate
retail sales of Borrowers and Guarantors in the immediately preceding fiscal
year on a Pro Forma Basis, shall in either case, send written notice to any
Borrower that it is ceasing to make or suspending payments to any Borrower of
amounts due or to become due to any Borrower or shall cease or suspend such
payments, or shall send written notice to any Borrower that it is terminating
its arrangements with any Borrower or such arrangements shall terminate as a
result of any event of default under such arrangements, which continues for more
than the applicable cure period, if any, with respect thereto, unless such
Borrower shall have entered into arrangements with another Credit Card Issuer or
Credit Card Processor, as the case may be, within sixty (60) days after the date
of any such notice;

(j)any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Administrative Agent) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any provision hereof or of any of the other
Financing Agreements has ceased to be or is otherwise not valid, binding or
enforceable in accordance with its terms, or any security interest provided for
herein or in any of the other Financing Agreements shall cease to be a valid and
perfected first priority security interest in any of the Collateral purported to
be subject thereto having a value in excess of $30,000,000 (except as otherwise
permitted herein or therein);

(k)an ERISA Event shall occur which results in or could reasonably be expected
to have a Material Adverse Effect;

(l)any Change of Control;

(m)the indictment by any Governmental Authority, of any Borrower or Obligor of
which any Borrower, Obligor or Administrative Agent receives notice, in either
case, as to which there is a reasonable possibility of an adverse determination,
in the good faith determination of Administrative Agent, under any criminal
statute, or commencement of criminal or civil proceedings against such Borrower
or Obligor, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture of (i) any of the

166

 

 

--------------------------------------------------------------------------------

 

Collateral having a value in excess of $30,000,000 or (ii) any other property of
any Borrower or Guarantor (other than any Borrower or Guarantor which owns
assets with a book value of less than $10,000,000 and which does not conduct
material and profitable sales activities) which is necessary or material to the
conduct of its business;

(n)any event shall occur as a result of which (i) operations are suspended or
terminated for thirty (30) days or more at any facility of a Borrower used in
generating more than thirty (30%) percent of the consolidated revenues of
Borrowers for the immediately preceding fiscal year on a Pro Forma Basis, to the
extent not covered by insurance as to which the insurer has been notified of the
potential claim and does not dispute or decline such coverage (but for this
purpose a sale of a facility in accordance with the terms hereof shall not be
deemed to be a suspension or termination of operations at such facility), (ii)
any law, regulation, order, judgment or decree of any Governmental Authority
shall exist, or any action, suit, investigation, litigation or proceeding shall
be pending or threatened in writing in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to result in the loss
of the ability to conduct any portion of the business that accounted for more
than thirty (30%) percent of the revenues of Parent and its Subsidiaries (taken
as a whole) in the immediately preceding fiscal year on a Pro Forma Basis, or
(iii) the loss, suspension, revocation or failure to renew any Permit now held
or hereafter acquired by a Borrower required in connection with the sale or
distribution of goods the sale of which gave rise to revenues of more than
thirty (30%) percent in the immediately preceding fiscal year on a Pro Forma
Basis;

(o)except as otherwise expressly permitted hereunder, Borrowers and Guarantors,
taken as a whole, shall take any action to suspend the operation of a material
portion of their business in the ordinary course;

(p)there occurs any uninsured loss to any material portion of the Collateral,
which could reasonably be expected to have a Material Adverse Effect;

(q)any Borrower or Guarantor or any Subsidiary thereof fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any contract to which it is party or fails
to observe or perform any other agreement or condition relating to any such
contract to which it is party or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the counterparty to
such contract to terminate such contract, in each case which would, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect;

(r)except as permitted hereunder, any Borrower or Guarantor (other than any
Borrower or Guarantor which owns assets with a book value of less than
$10,000,000 and which does not conduct material and profitable sales activities)
dissolves or suspends or discontinues doing business;

(s)(i) the subordination provisions of the documents evidencing or governing any
Indebtedness in excess of $10,000,000 which is expressly subordinated in right
of payment to the prior payment in full of the Obligations and which is in form
and on terms approved in writing by the Administrative Agent (the “Subordination
Provisions”) shall, in whole or in part,

167

 

 

--------------------------------------------------------------------------------

 

terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of any such applicable subordinated Indebtedness;
or (ii) any Borrower or Guarantor shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (B) that the Subordination Provisions exist for
the benefit of the Secured Parties, or (C) that all payments of principal of or
premium and interest on any such applicable subordinated Indebtedness, or
realized from the liquidation of any property of any Borrower or Guarantor,
shall be subject to any of the Subordination Provisions;

(t)there shall be an event of default under any of the other Financing
Agreements; or

(u)the repayment by Parent of any of the Senior Notes, and either (i) as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers for any of the immediately preceding ten
(10) consecutive days shall have been less than $25,000,000 or (ii) as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers is less than $25,000,000.

10.2Remedies

.  

(a)At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law.  All rights,
remedies and powers granted to Administrative Agent and Lenders hereunder, under
any of the other Financing Agreements, the UCC or other applicable law, are
cumulative, not exclusive and enforceable, in Administrative Agent’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any Borrower or
Obligor of this Agreement or any of the other Financing Agreements.  Subject to
Section 12 hereof, Administrative Agent may, and at the direction of the
Required Lenders shall, at any time or times, proceed directly against any
Borrower or Obligor to collect the Obligations without prior recourse to the
Collateral.

(b)Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Administrative Agent may, at
its option and shall upon the direction of the Required Lenders, (i) upon notice
to Lead Borrower, accelerate the payment of all Obligations (other than
Obligations arising pursuant to Bank Products) and demand immediate payment
thereof to Administrative Agent for itself and the benefit of Lenders (provided,
that, upon the occurrence of any Event of Default described in Sections 10.1(f)
and 10.1(g), all Obligations (other than Obligations arising pursuant to Bank
Products) shall automatically become immediately due and payable), and (ii)
terminate the Commitments and this Agreement (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(f) and 10.1(g),
the Commitments and any other obligation of the Administrative Agent or a Lender
hereunder shall automatically terminate).

168

 

 

--------------------------------------------------------------------------------

 

(c)Without limiting the foregoing, at any time an Event of Default exists or has
occurred and is continuing, Administrative Agent may, in its discretion, and
upon the direction of the Required Lenders, shall (i) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (ii) require any Borrower or Obligor, at Borrowers’ expense, to
assemble and make available to Administrative Agent any part or all of the
Collateral at any place and time designated by Administrative Agent, (iii)
collect, foreclose, receive, appropriate, setoff and realize upon any and all
Collateral, (iv) remove any or all of the Collateral from any premises on or in
which the same may be located for the purpose of effecting the sale, foreclosure
or other disposition thereof or for any other purpose, (v) sell, lease,
transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of Administrative Agent or
elsewhere) at such prices or terms as Administrative Agent may deem reasonable,
for cash, upon credit or for future delivery, with the Administrative Agent
having the right to purchase the whole or any part of the Collateral at any such
public sale, all of the foregoing being free from any right or equity of
redemption of any Borrower or Obligor, which right or equity of redemption is
hereby expressly waived and released by Borrowers and Obligors and/or
(vi) terminate this Agreement.  If any of the Collateral is sold or leased by
Administrative Agent upon credit terms or for future delivery, the Obligations
shall not be reduced as a result thereof until payment therefor is finally
collected by Administrative Agent.  If notice of disposition of Collateral is
required by law, ten (10) days prior notice by Administrative Agent to Lead
Borrower designating the time and place of any public sale or the time after
which any private sale or other intended disposition of Collateral is to be
made, shall be deemed to be reasonable notice thereof and Borrowers and Obligors
waive any other notice.  In the event Administrative Agent institutes an action
to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, each Borrower and Obligor waives the posting of any bond
which might otherwise be required. At any time an Event of Default exists or has
occurred and is continuing, upon Administrative Agent’s request, Borrowers will
either, as Administrative Agent shall specify, furnish cash collateral to the
issuer to be used to secure and fund Administrative Agent’s reimbursement
obligations to the issuer in connection with any Letter of Credit Accommodations
or furnish cash collateral to Administrative Agent for the Letter of Credit
Accommodations.  Such cash collateral shall be in the amount equal to one
hundred five (105%) percent of the amount of the Letter of Credit Accommodations
plus the amount of any expenses payable or to become payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations.

(d)At any time or times that an Event of Default exists or has occurred and is
continuing, Administrative Agent may, in its discretion, enforce the rights of
any Borrower or Obligor against any Account Debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables.  Without
limiting the generality of the foregoing, Administrative Agent may, in its
discretion, at such time or times (i) notify any or all Account Debtors,
secondary obligors or other obligors in respect thereof that the Receivables
have been assigned to Administrative Agent and that Administrative Agent has a
security interest therein and Administrative Agent may direct any or all
accounts debtors, secondary obligors and other obligors to make payment of
Receivables directly to Administrative Agent, (ii) extend the time of payment
of, compromise, settle or adjust for cash, credit, return of merchandise or
otherwise,

169

 

 

--------------------------------------------------------------------------------

 

and upon any terms or conditions, any and all Receivables or other obligations
included in the Collateral and thereby discharge or release the Account Debtor
or any secondary obligors or other obligors in respect thereof without affecting
any of the Obligations,  (iii) demand, collect or enforce payment of any
Receivables or such other obligations, but without any duty to do so, and
Administrative Agent and Lenders shall not be liable for any failure to collect
or enforce the payment thereof nor for the negligence of its agents or attorneys
with respect thereto and (iv) take whatever other action Administrative Agent
may deem necessary or desirable for the protection of its interests and the
interests of Lenders.  At any time that an Event of Default exists or has
occurred and is continuing, at Administrative Agent’s request, all invoices and
statements sent to any Account Debtor shall state that the Accounts and such
other obligations have been assigned to Administrative Agent and are payable
directly and only to Administrative Agent and Borrowers and Obligors shall
deliver to Administrative Agent such originals of documents evidencing the sale
and delivery of goods or the performance of services giving rise to any Accounts
as Administrative Agent may require.  In the event any Account Debtor returns
Inventory when an Event of Default exists or has occurred and is continuing,
Borrowers shall, upon Administrative Agent’s request, hold the returned
Inventory in trust for Administrative Agent, segregate all returned Inventory
from all of its other property, dispose of the returned Inventory solely
according to Administrative Agent’s instructions, and not issue any credits,
discounts or allowances with respect thereto without Administrative Agent’s
prior written consent.

(e)To the extent that applicable law imposes duties on Administrative Agent or
any Lender to exercise remedies in a commercially reasonable manner (which
duties cannot be waived under such law), each Borrower and Guarantor
acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent or any Lender (i) to fail to incur expenses reasonably
deemed significant by Administrative Agent or any Lender to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, (xi) to purchase insurance or credit enhancements to
insure Administrative Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Administrative Agent or Lenders a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Administrative Agent, to obtain the services of
other brokers, investment

170

 

 

--------------------------------------------------------------------------------

 

bankers, consultants and other professionals to assist Administrative Agent in
the collection or disposition of any of the Collateral. Each Borrower and
Guarantor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by Administrative Agent
or any Lender would not be commercially unreasonable in the exercise by
Administrative Agent or any Lender of remedies against the Collateral and that
other actions or omissions by Administrative Agent or any Lender shall not be
deemed commercially unreasonable solely on account of not being indicated in
this Section. Without limitation of the foregoing, nothing contained in this
Section shall be construed to grant any rights to any Borrower or Guarantor or
to impose any duties on Administrative Agent or Lenders that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section.

(f)For the purpose of enabling Administrative Agent to exercise the rights and
remedies hereunder, each Borrower and Obligor hereby grants to Administrative
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable at any time an Event of Default shall exist or have occurred and
for so long as the same is continuing) without payment of royalty or other
compensation to any Borrower or Obligor, to use, assign, license or sublicense
any of the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other Intellectual
Property and general intangibles now owned or hereafter acquired by any Borrower
or Obligor, wherever the same maybe located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

(g)At any time an Event of Default shall exist or have occurred and for so long
as the same is continuing, Administrative Agent may apply the cash proceeds of
Collateral actually received by Administrative Agent from any sale, lease,
foreclosure or other disposition of the Collateral to payment of the
Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due.  Borrowers and Guarantors shall remain liable to
Administrative Agent and Lenders for the payment of any deficiency with interest
at the highest rate provided for herein and all costs and expenses of collection
or enforcement, including attorneys’ fees and expenses.

(h)Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Administrative Agent and Lenders may, at Administrative Agent’s
option, and upon the occurrence of an Event of Default at the direction of the
Required Lenders, Administrative Agent and Lenders shall, without notice, (A)
cease making Loans or arranging for Letter of Credit Accommodations or reduce
the lending formulas or amounts of Loans and Letter of Credit Accommodations
available to Borrowers and/or (B) terminate any provision of this Agreement
providing for any future Loans or Letter of Credit Accommodations to be made by
Administrative Agent and Lenders to Borrowers and (ii) Administrative Agent may,
at its option, establish such Reserves as Administrative Agent determines,
without limitation or restriction, notwithstanding anything to the contrary
contained herein.

SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

.  

171

 

 

--------------------------------------------------------------------------------

 

(a)The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of Illinois but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of Illinois; provided, that, only for purposes of Section
4.1(h) of this Agreement, the term “Nash-Finch Material Adverse Effect” (as
defined in the Nash-Finch Merger Agreement as in effect on July 21, 2013 and as
delivered to Arrangers) and “Spartan Material Adverse Effect” (as defined in the
Nash-Finch Merger Agreement as in effect on July 21, 2013 and as delivered to
Arrangers) (and whether or not such a Nash-Finch Material Adverse Effect or
Spartan Material Adverse Effect, as applicable, has occurred) shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

(b)Borrowers, Guarantors, Administrative Agent and Lenders irrevocably consent
and submit to the non-exclusive jurisdiction of the Circuit Court of Cook
County, Illinois and the United States District Court for the Northern District
of Illinois, whichever Administrative Agent may elect, and waive any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Agreement or any of the other Financing Agreements or
in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Administrative Agent and
Lenders shall have the right to bring any action or proceeding against any
Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Administrative Agent deems necessary or appropriate in order
to realize on the Collateral or to otherwise enforce its rights against any
Borrower or Guarantor or its or their property).

(c)Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Administrative
Agent’s option, by service upon any Borrower or Guarantor  in any other manner
provided under the rules of any such courts.  Within thirty (30) days after such
service, such Borrower or Guarantor shall appear in answer to such process,
failing which such Borrower or Guarantor shall be deemed in default and judgment
may be entered by Administrative Agent against such Borrower or Guarantor for
the amount of the claim and other relief requested.

(d)BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH

172

 

 

--------------------------------------------------------------------------------

 

CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS
EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY
GUARANTOR, ADMINISTRATIVE AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART
OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e)Administrative Agent, Lenders and the other Secured Parties shall not have
any liability to any Borrower or Guarantor (whether in tort, contract, equity or
otherwise) for losses suffered by such Borrower or Guarantor in connection with,
arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, except to the extent resulting from the gross negligence or
willful misconduct of Administrative Agent or a Secured Party as determined by a
final and non-appealable judgment or court order binding on Administrative
Agent, such Lender or other Secured Party.  In any such litigation,
Administrative Agent, Lenders and the other Secured Parties shall be entitled to
the benefit of the rebuttable presumption that it acted in good faith and with
the exercise of ordinary care in the performance by it of the terms of this
Agreement.  Each Borrower and Guarantor:  (i) certifies that neither
Administrative Agent, any Lender nor any representative, agent or attorney
acting for or on behalf of Administrative Agent or any Lender has represented,
expressly or otherwise, that Administrative Agent and Lenders would not, in the
event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Agreement and the other Financing Agreements, Administrative
Agent and Lenders are relying upon, among other things, the waivers and
certifications set forth in this Section 11.1 and elsewhere herein and therein.

11.2Waiver of Notices

.  Each Borrower and Guarantor hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein.  No notice to or
demand on any Borrower or Guarantor which Administrative Agent or any Lender may
elect to give shall entitle such Borrower or Guarantor to any other or further
notice or demand to which such Borrower or Guarantor is not otherwise entitled
in the same, similar or other circumstances.

11.3Amendments and Waivers

.  

(a)Neither this Agreement nor any other Financing Agreement nor any terms hereof
or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by
Administrative Agent and the Required Lenders or at Administrative Agent’s
option, by Administrative Agent with the authorization of the Required Lenders,
and as to amendments to any of the Financing Agreements (other than

173

 

 

--------------------------------------------------------------------------------

 

with respect to any provision of Section 12 hereof), by Lead Borrower (for
itself and the other Borrowers); except, that,

(i) any amendment, waiver, discharge or termination with respect to the
following shall require the consent of Administrative Agent and all Lenders:

(A) amend, modify or waive any terms of the definition of “Pro Rata Share” or
this Section 11.3 hereof,

(B) the change of any percentage specified in (or any amendment to) the
definition of Required Lenders, Required Tranche A Lenders, Required Tranche A-1
Lenders, Required Tranche A-2 Lenders or Supermajority Lenders,

(C) reduce the scheduled reductions in advance rates for any of the Tranche A
Real Estate Availability, the Tranche A Equipment Availability or the Tranche A
Rolling Stock Availability, or reduce the scheduled amortization of the Tranche
A-2 Term Loans,

(D) release any Collateral (except as expressly required hereunder or under any
of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof) or release of any Guarantor,

(E) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement,

(F) agree to the subordination of (1) any of the Obligations or (2) other than
liens in and on the Qualified Debt Priority Collateral (as provided for in the
Qualified Debt Intercreditor Agreement), any lien or security interest in favor
of Administrative Agent for the benefit of Lenders, and

(G) increase the advance rates constituting part of any of the Tranche A
Borrowing Base, the Tranche A-1 Borrowing Base or the Tranche A-2 Borrowing
Base;

(ii) any amendment, waiver, discharge or termination with respect to the
following shall require the consent of Administrative Agent and each Lender
directly and adversely affected thereby:

(A) reduce the interest rate or any fees, extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letter of Credit Accommodations (provided, that, a waiver of default interest,
Default or Event of Default shall not constitute a reduction of interest for
this purpose),

(B) increase the Commitment of any Lender (including any Defaulting Lender) over
the amount thereof then in effect or provided hereunder, and

(C) amend, modify or waive any terms of Sections 6.4(a) or (b) hereof;

174

 

 

--------------------------------------------------------------------------------

 

(iii) the consent of the Administrative Agent, the Supermajority Lenders, the
Required Tranche A Lenders, the Required Tranche A-1 Lenders and the Required
Tranche A-2 Lenders shall be required for any amendment, waiver, discharge or
termination with respect to (A) the definition of Tranche A Borrowing
Base,Tranche A-1 Borrowing Base or Tranche A-2 Borrowing Base or any components
thereof but only to the extent such proposed change would make more credit
available to Borrowers (but exclusive of the right of Administrative Agent to
add, increase, eliminate or reduce the amount of Reserves or to exercise other
discretion it may have pursuant to such provisions) and (B) Section 2.5(e);

(iv) any amendment, waiver, discharge or termination with respect to the
following shall require the consent of Administrative Agent, the Required
Tranche A Lenders, the Required Tranche A-1 Lenders and the Required Tranche A-2
Lenders:

(A) amend, modify or waive the definition of the term “Change of Control”,

(B)amend, modify or waive any terms of Section 9.18 hereof,

(C) amend, modify or waive any of the payment conditions set forth in Sections
9.9(f)(viii), 9.9(l)(ii), 9.10(j)(iii) and 9.11(f),

(D) amend, modify or waive any terms of Sections 7.1(a)(i)(A) hereof with
respect to the delivery of Borrowing Base Certificates and Section 9.6(a) hereof
with respect to financial reporting,

(E) amend, modify or waive any terms of Section 9.5 hereof with respect to
insurance requirements,

(F) increase the maximum amount of the Maximum Credit to an amount greater than
permitted pursuant to Section 2.6(a) hereof, and

(G)amend, modify or waive any of the dollar or Excess Availability requirements
in Section 9.7(b) hereof with respect to permitted dispositions.

(H)amend, modify or waive any terms of Section 12.8 and 12.11(a).

(b)Administrative Agent, Lenders and Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein.  Any such waiver shall be enforceable only to the
extent specifically set forth therein.  A waiver by Administrative Agent, any
Lender or Issuing Bank of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy which Administrative Agent, any Lender or Issuing Bank would otherwise
have on any future occasion, whether similar in kind or otherwise.

(c)Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely

175

 

 

--------------------------------------------------------------------------------

 

manner (such Lender being referred to herein as a “Non-Consenting Lender”), but
the consent of any other Lenders to such amendment, waiver, discharge or
termination that is required are obtained, if any, then Wells and Parent shall
have the right, but not the obligation, at any time thereafter, and upon the
exercise by Wells or Parent of such right, such Non-Consenting Lender shall have
the obligation, to sell, assign and transfer to Wells or such Eligible
Transferee as Wells may specify after consultation with Lead Borrower, the
Commitment of such Non-Consenting Lender and all rights and interests of such
Non-Consenting Lender pursuant thereto.  Wells or Parent shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on date on which such
purchase and sale shall occur.  Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale,
Wells, or such Eligible Transferee specified by Wells after consultation with
Lead Borrower, shall pay to the Non-Consenting Lender (except as Wells and such
Non-Consenting Lender may otherwise agree) the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the business day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee), minus (iii) the amount of the closing
fee received by the Non-Consenting Lender pursuant to the terms hereof or of any
of the other Financing Agreements multiplied by the fraction, the numerator of
which is the number of months remaining in the then current term of the Credit
Facility and the denominator of which is the number of months in the then
current term thereof.  Such purchase and sale shall be effective on the date of
the payment of such amount to the Non-Consenting Lender and the Commitment of
the Non-Consenting Lender shall terminate on such date.

(d)The consent of Administrative Agent shall be required for any amendment,
waiver or consent affecting the rights or duties of Administrative Agent
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section and the exercise by
Administrative Agent of any of its rights hereunder with respect to Reserves or
Eligible Accounts, Eligible Military Receivables, Eligible Inventory, Eligible
Credit Card Receivables, Eligible Unaffixed Cigarette Tax Stamps, Eligible
Equipment, Eligible Prescription Files, Eligible Life Insurance Policies,
Eligible Cash and Cash Equivalents, Eligible Real Property or Eligible Rolling
Stock shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.

(e)The consent of Administrative Agent and each Bank Product Provider that is
providing any Bank Products and has outstanding any such Bank Products at such
time that are secured hereunder shall be required for any amendment, waiver or
consent to the priority of payment of Obligations arising under or pursuant to
any Bank Products as set forth in Sections 6.4(a) and (b) hereof.  In no event
shall the consent or approval of any Bank Product Provider be required for any
amendment, waiver or consent under this Agreement or the other Financing
Agreements, except as provided in the immediately preceding sentence.

11.4Waiver of Counterclaims

.  Each Borrower and Guarantor waives all rights to interpose any claims,
deductions, setoffs or counterclaims of any nature (other then compulsory

176

 

 

--------------------------------------------------------------------------------

 

counterclaims) in any action or proceeding with respect to this Agreement, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto.

11.5Indemnification

.  Each Borrower and Guarantor shall, jointly and severally, indemnify and hold
Administrative Agent, Issuing Bank, Swing Line Lender and each Lender, and its
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such person being an “Indemnitee”), harmless from
and against any and all losses, claims, damages, liabilities, costs or expenses
(including attorneys’ fees and expenses) imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrowers and Guarantors shall not have any obligation under this Section 11.5
to indemnify an Indemnitee with respect to a matter covered hereby to the extent
resulting from the gross negligence or wilful misconduct of such Indemnitee as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction (but without limiting the obligations of Borrowers or Guarantors as
to any other Indemnitee).  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, Borrowers and Guarantors shall pay the
maximum portion which it is permitted to pay under applicable law to
Administrative Agent and Lenders in satisfaction of indemnified matters under
this Section.  To the extent permitted by applicable law, no Borrower or
Guarantor shall assert, and each Borrower and Guarantor hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any of
the other Financing Agreements or any undertaking or transaction contemplated
hereby.  All amounts due under this Section shall be payable upon demand. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

SECTION 12.  THE AGENT

12.1Appointment, Powers and Immunities

.  Each Lender irrevocably designates, appoints and authorizes Wells to act as
Administrative Agent hereunder and under the other Financing Agreements with
such powers as are specifically delegated to Administrative Agent by the terms
of this Agreement and of the other Financing Agreements, together with such
other powers as are reasonably incidental thereto.  Administrative Agent (a)
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Financing Agreements, and shall not by reason of
this Agreement or any other Financing Agreement be a trustee or fiduciary for
any Lender; (b) shall not be responsible to Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
of the other Financing Agreements, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Financing Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Borrower or any Obligor or any other Person to
perform any of its obligations hereunder or thereunder; and (c) shall not be
responsible to Lenders for any action

177

 

 

--------------------------------------------------------------------------------

 

taken or omitted to be taken by it hereunder or under any other Financing
Agreement or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Without limiting the generality
of the foregoing or any of the other rights and duties of Administrative Agent
provided for herein or in the other Financing Agreements, each Lender hereby
specifically irrevocably authorizes and directs Administrative Agent to enter
into, if applicable, the Qualified Debt Intercreditor Agreement on behalf of
such Lender and acknowledges and agrees that such Lender shall be bound thereby
and subject to all of the terms and conditions thereof, deemed to make all
representations and warranties made by a Revolving Lender (or comparable term as
defined therein) as to itself and Administrative Agent shall be irrevocably
authorized to take such actions as are provided for on behalf of such Lender
thereunder.  Administrative Agent may employ agents and attorneys‑in‑fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys‑in‑fact selected by it in good faith.  Administrative Agent may deem
and treat the payee of any note as the holder thereof for all purposes hereof
unless and until the assignment thereof pursuant to an agreement (if and to the
extent permitted herein) in form and substance satisfactory to Administrative
Agent shall have been delivered to and acknowledged by Administrative Agent.

12.2Reliance by Administrative Agent

.  Administrative Agent shall be entitled to rely upon any certification, notice
or other communication (including any thereof by telephone, telecopy, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent.  As to any matters not expressly provided for
by this Agreement or any other Financing Agreement, Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions of such Administrative Agents and any action taken or failure to
act pursuant thereto shall be binding on all Lenders.

12.3Events of Default

.  

(a)Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letter of Credit Accommodations hereunder, unless and
until Administrative Agent has received written notice from a Lender, or a
Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”.  In the event that Administrative Agent receives such a Notice of
Default or Failure of Condition, Administrative Agent shall give prompt notice
thereof to the Lenders.  Administrative Agent shall (subject to Section 12.7)
take such action with respect to any such Event of Default or failure of
condition precedent as shall be directed by the Required Lenders; provided,
that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders.  Without limiting the foregoing, and notwithstanding
the existence or occurrence and continuance of an Event of

178

 

 

--------------------------------------------------------------------------------

 

Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, Administrative Agent may,
but shall have no obligation to, continue to make Loans and issue or cause to be
issued Letter of Credit Accommodations for the ratable account and risk of
Lenders from time to time if Administrative Agent believes making such Loans or
issuing or causing to be issued such Letter of Credit Accommodations is in the
best interests of Lenders.

(b)Except with the prior written consent of Administrative Agent, no Lender may
assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Accommodations or other Obligations, as against any Borrower or
Obligor or any of the Collateral or other property of any Borrower or Obligor.

12.4Wells in its Individual Capacity

.  With respect to its Commitment and the Loans made and Letter of Credit
Accommodations issued or caused to be issued by it (and any successor acting as
Administrative Agent), so long as Wells shall be a Lender hereunder, it shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as Administrative Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
Wells in its individual capacity as Lender hereunder.  Wells (and any successor
acting as Administrative Agent) and its Affiliates may (without having to
account therefor to any Lender) lend money to, make investments in and generally
engage in any kind of business with Borrowers (and any of its Subsidiaries or
Affiliates) as if it were not acting as Administrative Agent, and Wells and its
Affiliates may accept fees and other consideration from any Borrower or
Guarantor and any of its Subsidiaries and Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

12.5Indemnification

.  Lenders agree to indemnify Administrative Agent (to the extent not reimbursed
by Borrowers hereunder and without limiting any obligations of Borrowers
hereunder) ratably, in accordance with their Pro Rata Shares, for any and all
claims of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Administrative Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that
Administrative Agent is obligated to pay hereunder) or the enforcement of any of
the terms hereof or thereof or of any such other documents, provided, that, no
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the party to be indemnified as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

12.6Non‑Reliance on Administrative Agent and Other Lenders

.  Each Lender agrees that it has, independently and without reliance on
Administrative Agent or other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of
Borrowers and Obligors and has made its own decision to enter into this
Agreement and that it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time,

179

 

 

--------------------------------------------------------------------------------

 

continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Financing Agreements.  Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by any Borrower or Obligor of any term or provision of this Agreement
or any of the other Financing Agreements or any other document referred to or
provided for herein or therein or to inspect the properties or books of any
Borrower or Obligor.  Administrative Agent will use reasonable efforts to
provide Lenders with any information received by Administrative Agent from any
Borrower or Obligor which is required to be provided to Lenders or deemed to be
requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Administrative Agent from any Borrower or any
Lender; provided, that, Administrative Agent shall not be liable to any Lender
for any failure to do so, except to the extent that such failure is attributable
to Administrative Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Except for notices, reports and other documents expressly
required to be furnished to Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any other credit or other information concerning the affairs,
financial condition or business of any Borrower or Obligor that may come into
the possession of Administrative Agent.

12.7Failure to Act

.  Except for action expressly required of Administrative Agent hereunder and
under the other Financing Agreements, Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8Additional Loans

.  Administrative Agent shall not make any Loans or provide any Letter of Credit
Accommodations to any Borrower on behalf of Lenders intentionally and with
actual knowledge that such Loans or Letter of Credit Accommodations (a) would
cause the aggregate amount of the total outstanding Tranche A Revolving Loans
and Letter of Credit Accommodations to exceed the Tranche A Borrowing Base and
(b) would cause the aggregate amount of the total outstanding Loans and Letter
of Credit Accommodations to exceed the Total Borrowing Base, in each case,
without the prior consent of all Lenders, except, that, Administrative Agent may
make such additional Loans or provide such additional Letter of Credit
Accommodations on behalf of Lenders, intentionally and with actual knowledge
that such Loans or Letter of Credit Accommodations will cause the total
outstanding Tranche A Revolving Loans and Letter of Credit Accommodations to
exceed the Tranche A Borrowing Base or cause total outstanding Loans and Letter
of Credit Accommodations to exceed the Total Borrowing Base, as Administrative
Agent may deem necessary or advisable in its discretion, provided, that: (i) the
total principal amount of the additional Loans or additional Letter of Credit
Accommodations to any Borrower which Administrative Agent may make or provide
after obtaining such actual knowledge that the aggregate principal amount of the
Loans equal or exceed the Tranche A Borrowing Base or the Total Borrowing Base,
as applicable, plus the amount of Special Administrative Agent Advances made
pursuant to Sections 12.11(a)(i) and (ii) hereof then outstanding, shall not
exceed $75,000,000 and shall not cause the total principal amount of the Loans
and Letter of Credit Accommodations to exceed the Maximum Credit or the Tranche
A Loans to exceed the Tranche A Maximum Credit or the Tranche A-1 Loans to
exceed the Tranche A-1 Maximum Credit and (ii) no such additional Loan or Letter
of Credit

180

 

 

--------------------------------------------------------------------------------

 

Accommodation shall be outstanding more than ninety (90) days after the date
such additional Loan or Letter of Credit Accommodation is made or issued (as the
case may be), except as the Required Tranche A Lenders, Required Tranche A-1
Lenders and Required Tranche A-2 Lenders may otherwise agree and no such
additional Loans may exist for at least five (5) consecutive days thereafter
before further such additional Loans may be made at the end of such ninety (90)
day period.  Each Lender shall be obligated to pay Administrative Agent the
amount of its Pro Rata Share of any such additional Loans or Letter of Credit
Accommodations.  The Required Lenders may by written notice to Administrative
Agent revoke the authority of Administrative Agent to make future additional
Loans pursuant to this Section 12.8 at any time.  

12.9Concerning the Collateral and the Related Financing Agreements

.  Each Lender authorizes and directs Administrative Agent to enter into this
Agreement and the other Financing Agreements.  Each Tranche A Lender, Tranche
A-1 Lender and Tranche A-2 Lender agrees that any action taken by Administrative
Agent, Required Lenders, Required Tranche A Lenders, Required Tranche A-1
Lenders, Required Tranche A-2 Lenders or Supermajority Lenders in accordance
with the terms of this Agreement or the other Financing Agreements and the
exercise by Administrative Agent, Required Lenders, Required Tranche A Lenders,
Required Tranche A-1 Lenders, Required Tranche A-2 Lenders or Supermajority
Lenders of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
the Tranche A Lenders, the Tranche A-1 Lenders and the Tranche A-2 Lenders, as
applicable.

12.10Field Audit, Examination Reports and other Information; Disclaimer by
Lenders

.  

(a)By signing this Agreement, each Lender:

(i) is deemed to have requested that Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to any Tranche A Borrowing Base, Tranche A-1
Borrowing Base or Tranche A-2 Borrowing Base prepared or received by
Administrative Agent (each field audit or examination report and report with
respect to any Tranche A Borrowing Base, Tranche A-1 Borrowing Base or Tranche
A-2 Borrowing Base being referred to herein as a “Report” and collectively,
“Reports”), appraisal and financial statements;

(ii) expressly agrees and acknowledges that Administrative Agent (A) does not
make any representation or warranty as to the accuracy of any Report, appraisal
or financial statement or (B) shall not be liable for any information contained
in any Report, appraisal or financial statement;

(iii) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and

181

 

 

--------------------------------------------------------------------------------

 

(iv) agrees to keep all Reports confidential and strictly for its internal use
in accordance with the terms of Section 13.5 hereof, and not to distribute or
use any Report in any other manner.

(b)Borrower and Guarantors hereby acknowledge that (i) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrowers and
Guarantors hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrowers and Guarantors or their securities) (each, a “Public
Lender”).  Borrowers and Guarantors hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (A) all the Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Borrowers and Guarantors shall
be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Bank and the Lenders to treat the Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers and Guarantors or their securities
for purposes of United States Federal and state securities laws (provided, that,
to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.5); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (D) the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

12.11Collateral Matters

.  

(a)Administrative Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing or upon any
other failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special
Administrative Agent Advances”) which Administrative Agent, in its sole
discretion, (i) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof or (ii) to enhance the likelihood or maximize
the amount of repayment by Borrowers and Guarantors of the Loans and other
Obligations, provided, that, the aggregate principal amount of the Special
Administrative Agent Advances pursuant to clauses (i) and (ii) above, plus the
then outstanding principal amount of the additional Loans and Letter of Credit
Accommodations which Administrative Agent may make or provide as set forth in
Section 12.8 hereof, shall not exceed the aggregate amount of $75,000,000 or
(iii) to pay any other amount chargeable to any Borrower or Guarantor pursuant
to the terms of this Agreement or any of the other Financing Agreements
consisting of (A) costs, fees and expenses and (B) payments to any issuer of
Letter of Credit Accommodations.  Special Administrative Agent Advances shall be
repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral.  Special Administrative Agent Advances
shall not constitute Loans but shall otherwise constitute Obligations
hereunder.  Interest on Special

182

 

 

--------------------------------------------------------------------------------

 

Administrative Agent Advances shall be payable at the Interest Rate then
applicable to Base Rate Loans and shall be payable on demand.  Special
Administrative Agent Advances shall not cause the total principal amount of the
Loans and Letter of Credit Accommodations to exceed the Maximum Credit.  
Without limitation of its obligations pursuant to Section 6.10, each Lender
agrees that it shall make available to Administrative Agent, upon Administrative
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Administrative Agent Advance.  If
such funds are not made available to Administrative Agent by such Lender, such
Lender shall be deemed a Defaulting Lender and Administrative Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent at the Federal Funds Rate for each
day during such period (as published by the Federal Reserve Bank of New York or
at Administrative Agent’s option based on the arithmetic mean determined by
Administrative Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Administrative Agent) and if such amounts are not paid within three
(3) days of Administrative Agent’s demand, at the highest Interest Rate provided
for in Section 3.1 hereof applicable to Base Rate Loans.

(b)Lenders hereby irrevocably authorize Administrative Agent, at its option and
in its discretion to release any security interest in, mortgage or lien upon,
any of the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Lead Borrower or any Borrower or Guarantor certifies to
Administrative Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Administrative Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Borrower or Guarantor did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) having
a value in the aggregate in any twelve (12) month period of less than
$25,000,000, and to the extent Administrative Agent may release its security
interest in and lien upon any such Collateral pursuant to the sale or other
disposition thereof, such sale or other disposition shall be deemed consented to
by Lenders, or (v) if required or permitted under any other terms hereof or of
any of the other Financing Agreements, including any intercreditor agreement, or
(vi) approved, authorized or ratified in writing by all of Lenders.  Except as
provided above, Administrative Agent will not release any security interest in,
mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders. Upon request by Administrative Agent at any
time, Lenders will promptly confirm in writing Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this Section.

(c)Without in any manner limiting Administrative Agent’s authority to act
without any specific or further authorization or consent by the Required
Lenders, each Lender agrees to confirm in writing, upon request by
Administrative Agent, the authority to release Collateral conferred upon
Administrative Agent under this Section.  Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Administrative Agent upon any Collateral to the extent set forth
above; provided, that,  (i)

183

 

 

--------------------------------------------------------------------------------

 

Administrative Agent shall not be required to execute any such document on terms
which, in Administrative Agent’s opinion, would expose Administrative Agent to
liability or create any obligations or entail any consequence other than the
release of such security interest, mortgage or liens without recourse or
warranty and  (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any security interest, mortgage or lien upon (or
obligations of any Borrower or Guarantor in respect of) the Collateral retained
by such Borrower or Guarantor.

(d)Administrative Agent shall have no obligation whatsoever to any Lender or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by any Borrower or Guarantor or is cared for, protected or insured or has
been encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Administrative Agent pursuant hereto or any of
the Financing Agreements or otherwise have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Administrative Agent in
this Agreement or in any of the other Financing Agreements, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its discretion, given Administrative Agent’s own interest in the
Collateral as a Lender and that Administrative Agent shall have no duty or
liability whatsoever to any other Lender.

12.12Agency for Perfection

.  Each Lender hereby appoints Administrative Agent and each other Lender as
agent and bailee for the purpose of perfecting the security interests in and
liens upon the Collateral of Administrative Agent in assets which, in accordance
with Article 9 of the UCC can be perfected only by possession (or where the
security interest of a secured party with possession has priority over the
security interest of another secured party) and Administrative Agent and each
Lender hereby acknowledges that it holds possession of any such Collateral for
the benefit of Administrative Agent as secured party.  Should any Lender obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver such Collateral to Administrative Agent or in accordance with
Administrative Agent’s instructions.

12.13Agent May File Proofs of Claim

.  

(a)In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or Guarantor, Administrative Agent
(irrespective of whether the principal of any Obligations or amounts owing in
respect of Letter of Credit Accommodations shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Obligations (other than obligations under
Bank Products to which Administrative Agent is not a party) and all other
Obligations that are owing

184

 

 

--------------------------------------------------------------------------------

 

and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders, Issuing Bank and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders, Issuing Bank and Administrative Agent and their
respective agents and counsel and all other amounts due Lenders, Issuing Bank
and Administrative Agent allowed in such judicial proceeding); and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to Administrative Agent and, in the event that Administrative
Agent shall consent to the making of such payments directly to Lenders and
Issuing Bank, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent.

(b)Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

(c)To the extent required by local law, Borrowers and Guarantors agree to
reiterate the terms of the power of attorney granted to the Administrative Agent
pursuant to this Section 12.13 under any separate letter or document.

12.14Successor Administrative Agent

.  Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to Lenders and Parent. If Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for Lenders.  If no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with Lenders and Parent, a successor agent from among
Lenders.  Upon the acceptance by the Lender so selected of its appointment as
successor agent hereunder, such successor agent shall succeed to all of the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” as used herein and in the other Financing Agreements
shall mean such successor agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted by it while it was Administrative
Agent under this Agreement.  If no successor agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days after the date of a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nonetheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.  Any resignation by Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the

185

 

 

--------------------------------------------------------------------------------

 

retiring Issuing Bank and Swing Line Lender, (b) the retiring Issuing Bank and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Financing Agreements, and (c) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

12.15Other Agent Designations

.  Administrative Agent may at any time and from time to time determine that a
Lender may, in addition, be a “Administrative Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement.  Administrative Agent shall provide written notice to Lead Borrower
of any such agreement.  Any Lender that is so designated as a Administrative
Agent, Syndication Agent, Documentation Agent or such similar designation by
Administrative Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such.  Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender  rely, on a Lender so identified as a
Administrative Agent, Syndication Agent, Documentation Agent or such similar
designation in deciding to enter into this Agreement or in taking or not taking
action hereunder.

SECTION 13.  TERM OF AGREEMENT; MISCELLANEOUS

13.1Term

.  

(a)THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL BECOME EFFECTIVE AS
OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL CONTINUE IN FULL FORCE
AND EFFECT FOR A TERM ENDING ON DECEMBER 18, 2023 (THE “MATURITY DATE”).  In
addition, Borrowers may terminate this Agreement at any time upon ten (10) days
prior written notice to Administrative Agent (which notice shall be irrevocable)
and Administrative Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default.  Upon the Maturity Date or any other effective date of termination of
the Financing Agreements, Borrowers shall pay to Administrative Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to
Administrative Agent (or at Administrative Agent’s option, a letter of credit
issued for the account of Borrowers and at Borrowers’ expense, in form and
substance satisfactory to Administrative Agent, by an issuer acceptable to
Administrative Agent and payable to Administrative Agent as beneficiary) in such
amounts as Administrative Agent determines are reasonably necessary to secure
Administrative Agent and Lenders from loss, cost, damage or expense, including
attorneys’ fees and expenses, in connection with any contingent Obligations,
including issued and outstanding Letter of Credit Accommodations and checks or
other payments provisionally credited to the Obligations and/or as to which
Administrative Agent or any Lender has not yet received final and indefeasible
payment and any continuing obligations of Administrative Agent or any Lender
pursuant to any Deposit Account Control Agreement (contingent or otherwise) and
for any of the Obligations, arising under or in connection with any Bank
Products in such amounts as the Bank Product Provider may require (unless such
Obligations arising under or in connection with any Bank

186

 

 

--------------------------------------------------------------------------------

 

Products are paid in full in cash and terminated in a manner satisfactory to the
Bank Product Provider).  The amount of such cash collateral (or letter of
credit, as Administrative Agent may determine) as to any Letter of Credit
Accommodations shall be in the amount equal to one hundred five (105%) percent
of the amount of the Letter of Credit Accommodations plus the amount of any
expenses payable or to become payable in connection therewith through the end of
the latest expiration date of such Letter of Credit Accommodations.  Such
payments in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to the Administrative Agent Payment Account or
such other bank account of Administrative Agent, as Administrative Agent may, in
its discretion, designate in writing to Lead Borrower for such
purpose.  Interest shall be due until and including the next Business Day, if
the amounts so paid by Borrowers to the Administrative Agent Payment Account or
other bank account designated by Administrative Agent are received in such bank
account later than 12:00 noon, Boston time.

(b)No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower or Guarantor of its respective duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Administrative Agent’s continuing security interest in the Collateral and the
rights and remedies of Administrative Agent and Lenders hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid.  Accordingly,
each Borrower and Guarantor waives any rights it may have under the UCC to
demand the filing of termination statements with respect to the Collateral and
Administrative Agent shall not be required to send such termination statements
to Borrowers or Guarantors, or to file them with any filing office, in each
case, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid and satisfied in full in immediately
available funds.

13.2Interpretative Provisions

.  

(a)All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b)All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c)All references to any Borrower, Guarantor, Administrative Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.

(d)The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e)The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

187

 

 

--------------------------------------------------------------------------------

 

(f)An Event of Default shall exist or continue or be continuing until such Event
of Default is waived in accordance with Section 11.3 or is cured in a manner
satisfactory to Administrative Agent, if such Event of Default is capable of
being cured as determined by Administrative Agent.

(g)All references to the term “good faith” used herein when applicable to
Administrative Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned and the observance of reasonable commercial standards of
fair dealing based on how an asset-based lender with similar rights providing a
credit facility of the type set forth herein would act in similar circumstances
at the time with the information then available to it.  Borrowers and Guarantors
shall have the burden of proving any lack of good faith on the part of
Administrative Agent or any Lender alleged by any Borrower or Guarantor at any
time.

(h)Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Administrative Agent prior to the Effective Date or such other method as may be
acceptable to Administrative Agent.  Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is not only unqualified (other than by
reason of an exception as to consistency related to new accounting
pronouncements or method change under GAAP) but also does not include any
explanation, supplemental comment or other comment or note concerning the
ability of the applicable person to continue as a going concern.  If at any time
any change in GAAP would affect the computation of any financial ratio,
requirement or other provision set forth in any Financing Agreement, and either
the Lead Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Lead Borrower shall negotiate in good faith to amend
such ratio, requirement or other provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio, requirement or other
provision shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio, requirement or other
provision made before and after giving effect to such change in GAAP.

(i)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j)Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other

188

 

 

--------------------------------------------------------------------------------

 

Financing Agreement, and (ii) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, recodifying, supplementing or interpreting the statute or
regulation.

(k)The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l)This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m)This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Administrative Agent and
the other parties, and are the products of all parties.  Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Administrative Agent or Lenders merely because of Administrative Agent’s or any
Lender’s involvement in their preparation.

13.3Notices

.  All notices, requests and demands hereunder shall be in writing and deemed to
have been given or made:  if delivered in person, immediately upon delivery; if
by facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

If to any Borrower or  Guarantor:

SpartanNash Company
850 76th St. SW
P.O. Box 8700
Grand Rapids, Michigan 49518-8700
Attention: Mr. Mark E. Shamber
Telephone No.: 616-878-8023
Telecopy No.: 616-878-8023

with a copy to:

Warner Norcross + Judd LLP

111 Lyon St., N.W., Suite 900

Grand Rapids, Michigan 49501-3487

Attention:  Mark J. Wassink, Esq.

Telephone No.: 616-752-2189

Telecopy No.: 616-222-2189

189

 

 

--------------------------------------------------------------------------------

 

If to Administrative Agent:

Wells Fargo Capital Finance, LLC
One Boston Place
18th Floor
Boston, Massachusetts 02108
Attention: Portfolio Administrator - Spartan


Telephone No.: 617-854-7283
Telecopy No.: 855-461-3726

13.4Partial Invalidity

.  If any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

13.5Confidentiality

.  

(a)Administrative Agent and each Lender shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any material
non-public information supplied to it by any Borrower pursuant to this
Agreement, provided, that, nothing contained herein shall limit the disclosure
of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants,  in connection with any litigation to
which Administrative Agent or such Lender is a party or as may be requested or
required by any Governmental Authority, (iii) to any Lender (or its agents or
other representatives) or Participant (or prospective Lender or Participant) or
to any Affiliate of any Lender ,so long as such Lender (or its agents or other
representatives) or Participant (or prospective Lender or Participant) or
Affiliate shall have been instructed to treat such information as confidential
in accordance with this Section 13.5, or (iv) to counsel for Administrative
Agent or any Lender or Participant (or prospective Lender or Participant).

(b)In the event that Administrative Agent or any Lender receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Administrative Agent or such Lender, as the case may be, agrees (i)
to the extent permitted by applicable law or if permitted by applicable law, to
the extent Administrative Agent or such Lender determines in good faith that it
will not create any risk of liability to Administrative Agent or such Lender,
Administrative Agent or such Lender will promptly notify Lead Borrower of such
request so that Lead Borrower may seek a protective order or other appropriate
relief or remedy and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement by Borrowers of
Administrative Agent’s or such Lender’s expenses, cooperate with Lead Borrower
in the reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Lead Borrower so designates, to the extent permitted by
applicable law or if permitted by applicable law, to the extent Administrative
Agent or such Lender determines in good faith that it will not create any risk
of liability to Administrative Agent or such Lender.

(c)In no event shall this Section 13.5 or any other provision of this Agreement,
any of the other Financing Agreements or applicable law be deemed: (i) to apply
to or restrict disclosure of information that has been or is made public by any
Borrower, Guarantor or any third party or otherwise becomes generally available
to the public other than as a result of a disclosure in violation hereof, (ii)
to apply to or restrict disclosure of information that was or becomes available
to Administrative Agent or any Lender (or any Affiliate of any Lender) on a
non-confidential basis from a person other than a Borrower or Guarantor, (iii)
to require

190

 

 

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender to return any materials furnished by a
Borrower or Guarantor to Administrative Agent or a Lender or  prevent
Administrative Agent or a Lender from responding to routine informational
requests  in accordance with the Code of Ethics for the Exchange of Credit
Information promulgated by The Robert Morris Associates or other applicable
industry standards relating to the exchange of credit information.  The
obligations of Administrative Agent and Lenders under this Section 13.5 shall
supersede and replace the obligations of Administrative Agent and Lenders under
any confidentiality letter signed prior to the Effective Date.

(d)Notwithstanding anything to the contrary set forth herein or in any of the
other Financing Agreements or any other written or oral understanding or
agreement, (i) any obligations of confidentiality contained herein, in any of
the other Financing Agreements or any such other understanding or agreement do
not apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
herein (and any related transactions or arrangements), and (ii) each party (and
each of its employees, representatives, or other agents) may disclose to any and
all persons the tax treatment and tax structuring of the transactions
contemplated herein and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure, all within the meaning of Treasury Regulation Section 1.6011-4;
provided, that, each party recognizes that the privilege that it may, in its
discretion, maintain with respect to the confidentiality of a communication
relating to the transactions contemplated herein, including a confidential
communication with its attorney or a confidential communication with a federally
authorized tax practitioner under Section 7525 of the Internal Revenue Code, is
not intended to be affected by the foregoing.  Borrowers and Guarantors do not
intend to treat the Loans and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).  In
the event Borrowers or Guarantors determine to take any action inconsistent with
such intention, it will promptly notify Administrative Agent thereof.  Each
Borrower and Guarantor acknowledges that one or more of Lenders may treat its
Loans as part of a transaction that is subject to Treasury Regulation Section
1.6011-4 or Section 301.6112-1, and the Administrative Agent and such Lender or
Lenders, as applicable, may file such IRS forms or maintain such lists and other
records as they may determine is required by such Treasury Regulations.

13.6Successors

.  This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by Administrative Agent, Lenders, Borrowers, Guarantors and
their respective successors and assigns, except that Borrower may not assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Administrative Agent and Lenders.  Any such purported assignment without such
express prior written consent shall be void.  No Lender may assign its rights
and obligations under this Agreement without the prior written consent of
Administrative Agent, except as provided in Section 13.7 below. The terms and
provisions of this Agreement and the other Financing Agreements are for the
purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Administrative Agent and Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.

191

 

 

--------------------------------------------------------------------------------

 

13.7Assignments; Participations

.  

(a)Each Lender may, with the prior written consent of Administrative Agent,
Swing Line Lender, Issuing Bank and Lead Borrower, which consents shall not be
unreasonably withheld, conditioned or delayed (which consent of Lead Borrower
shall not be required (i) at any time a Default or Event of Default exists or
has occurred and is continuing or (ii) in connection with an assignment to a
Person that is a Lender, an Affiliate (other than individuals) of a Lender or an
Approved Fund so long as no Default or Event of Default exists at the time of
such assignment), assign all or, if less than all, (A) with respect to
assignments of the Tranche A Revolving Loans, a portion equal to at least
$5,000,000 in the aggregate for the assigning Tranche A Lender, (B) with respect
to assignments of the Tranche A-1 Revolving Loans, a portion equal to at least
$1,000,000 in the aggregate for the assigning Tranche A-1 Lender and (C) with
respect to assignments of the Tranche A-2 Term Loans, a portion equal to at
least $1,000,000 in the aggregate for the assigning Tranche A-2 Lender, of such
rights and obligations under this Agreement to one or more Eligible Transferees
(but not including for this purpose any assignments in the form of a
participation), each of which assignees shall become a party to this Agreement
as a Lender by execution of an Assignment and Acceptance; provided, that,
(i) such transfer or assignment will not be effective until recorded by
Administrative Agent on the Register and (ii) Administrative Agent shall have
received for its sole account payment of a processing fee from the assigning
Lender or the assignee in the amount of $5,000.

(b)Administrative Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their Loans (the
“Register”).  Administrative Agent shall also maintain a copy of each Assignment
and Acceptance delivered to and accepted by it and shall modify the Register to
give effect to each Assignment and Acceptance.  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and any
Borrowers, Guarantors, Administrative Agent and Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by Lead Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(c)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance,  the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and  the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(d)By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows:  (i) other than as provided in such Assignment and
Acceptance, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness,

192

 

 

--------------------------------------------------------------------------------

 

sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Obligor or any of their Subsidiaries or the performance or
observance by any Borrower or Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other
Financing Agreements are required to be performed by it as a
Lender.  Administrative Agent and Lenders may furnish any information concerning
any Borrower or Obligor in the possession of Administrative Agent or any Lender
from time to time to assignees and Participants.

(e)Each Lender may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Administrative Agent or the
other Lenders); provided, that, (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Guarantors, the other Lenders and Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Financing Agreements, and (iii) the Participant shall not have any rights under
this Agreement or any of the other Financing Agreements (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by any Borrower or Guarantor hereunder
shall be determined as if such Lender had not sold such participation.

(f)Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g)Borrowers and Guarantors shall assist Administrative Agent or any Lender
permitted to sell assignments or participations under this Section 13.7 in a
manner reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls

193

 

 

--------------------------------------------------------------------------------

 

with, potential Lenders or Participants. Borrowers shall certify the
correctness, completeness and accuracy, in all material respects, of all
descriptions of Borrowers and Guarantors and their affairs provided, prepared or
reviewed by any Borrower or Guarantor that are contained in any selling
materials and all other information provided by it and included in such
materials.

13.8Entire Agreement

.  This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.  In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9Patriot Act

.  Each Lender subject to the Patriot Act hereby notifies each Borrower and
Guarantor that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrower and Guarantor
and other information that will allow such Lender to identify such person in
accordance with the Patriot Act and any other applicable law.  Borrower and
Guarantor are hereby advised that any Loans or Letters of Credit Accommodations
hereunder are subject to satisfactory results of such verification.  In
addition, if Administrative Agent is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
Borrower and Guarantor and (b) OFAC/PEP searches and customary individual
background checks for the senior management and key principals of Borrower and
Guarantor, and Borrower and Guarantor agree to cooperate in respect of the
conduct of such searches and further agree that Borrower shall pay to
Administrative Agent on demand the reasonable costs and charges for such
searches.

13.10Counterparts, Etc

.  This Agreement or any of the other Financing Agreements may be executed in
any number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements.  Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

13.11Acknowledgement and Consent to Bail-In of EEA Financial Institutions

. Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

194

 

 

--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 14.  ACKNOWLEDGMENT AND RESTATEMENT

14.1Existing Obligations

.  Borrowers and Guarantors hereby acknowledge, confirm and agree that (a)
Existing Spartan Borrowers are indebted to Administrative Agent and Lenders for
loans and advances to Existing Spartan Borrowers under the Existing Spartan
Credit Agreement, as of the close of business on November 18, 2013, in the
aggregate principal amount of $56,607,277.70 and the aggregate amount of
$550,000 in respect of Letter of Credit Obligations (as defined in the Existing
Spartan Credit Agreement) and (b) Existing Nash-Finch Borrowers are indebted to
Administrative Agent and Lenders for loans and advances to Existing Nash-Finch
Borrowers under the Existing Nash-Finch Credit Agreement, as of the close of
business on November 18, 2013, in the aggregate principal amount of $373,542,053
and the aggregate amount of $13,685,284 in respect of L/C Obligations (as
defined in the Existing Nash-Finch Credit Agreement), in each case, together
with all interest accrued and accruing thereon (to the extent applicable), and
all fees, costs, expenses and other charges relating thereto, all of which are
unconditionally owing by Borrowers and Guarantors to Administrative Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever.

14.2Acknowledgment of Security Interests

.  

(a)Borrowers and Guarantors hereby acknowledge, confirm and agree that
Administrative Agent has and shall continue to have a security interest in and
lien upon the Collateral heretofore granted to Administrative Agent in
connection with the Existing Credit Agreements and the Existing Nash-Finch
Security Agreement by each Borrower and Guarantor which is a party thereto.

(b)The liens and security interests of Administrative Agent in the Collateral
granted by each Borrower and Guarantor pursuant to the Existing Credit
Agreements and the Existing Nash-Finch Security Agreement shall be deemed to be
continuously granted and perfected from the earliest date of the granting and
perfection of such liens and security interests

195

 

 

--------------------------------------------------------------------------------

 

under or in connection with the Existing Credit Agreements and the Existing
Nash-Finch Security Agreement.

14.3Existing Credit Agreements and Existing Nash-Finch Security Agreement

.  Borrowers and Guarantors hereby acknowledge, confirm and agree that,
immediately prior to giving effect to this Agreement, (a) the Existing Credit
Agreements and the Existing Nash-Finch Security Agreement are each in full force
and effect as of the Effective Date, and (b) the agreements and obligations of
Borrowers and Guarantors contained in the Existing Credit Agreements and the
Existing Nash-Finch Security Agreement constitute the legal, valid and binding
obligations of Borrowers and Guarantors against them in accordance with their
respective terms and Borrowers and Guarantors have no valid defense to the
enforcement of such obligations.

14.4Restatement

.

(a)Except as otherwise stated in this Section 14, as of the Effective Date, the
terms, conditions, agreements, covenants, representations and warranties set
forth in the Existing Credit Agreements and the Existing Nash-Finch Security
Agreement are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement.  The
amendment and restatement contained herein shall not, in and of itself, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Indebtedness and other
obligations and liabilities of Borrowers and Guarantors evidenced by or arising
under the Existing Credit Agreements and the Existing Nash-Finch Security
Agreement (except to the extent any such Indebtedness, obligations or
liabilities are actually paid or performed on the Effective Date), and the liens
securing such Indebtedness and other obligations and liabilities, which shall
not in any manner be impaired, limited, terminated, waived or released.

(b)All of the Obligations in respect of the Existing Spartan Loans, the Existing
Nash-Finch Loans and the Existing Letters of Credit (to the extent not paid) and
all accrued and unpaid interest and fees with respect thereto (to the extent not
actually paid pursuant to this Agreement) shall be deemed to be Obligations of
Borrowers and Guarantors pursuant to the terms hereof.

 

196

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Administrative Agent, Lenders, Borrowers and Guarantors have
caused these presents to be duly executed as of the day and year first above
written.

ADMINISTRATIVE AGENT

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative Agent, Issuing Bank, Swing
Line Lender and a Lender

By:___________________________________

Title:_________________________________

BORROWERS

SPARTANNASH COMPANY, formerly known as Spartan Stores, Inc.


By:___________________________________

Title:_________________________________

 

SPARTAN STORES DISTRIBUTION, LLC
MARKET DEVELOPMENT, LLC
SPARTAN STORES ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER’S REAL ESTATE LLC
PREVO’S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
SPARTAN PROPERTIES MANAGEMENT, INC.
SPARTAN STORES FUEL, LLC

CAITO FOODS, LLC

BRT SPARTANNASH, LLC

SPARTANNASH PROCUREMENT, LLC

By:___________________________________

Title:_________________________________

 

NASH-FINCH COMPANY

PIQUE BRANDS, INC.

T. J. MORRIS COMPANY

SUPER FOOD SERVICES, INC.

U SAVE FOODS, INC.

HINKY DINKY SUPERMARKETS, INC.

GTL TRUCK LINES, INC.

ERICKSON’S DIVERSIFIED CORPORATION

MDV SPARTANNASH, LLC

 

By:___________________________________

Title:_________________________________

1

 

 

--------------------------------------------------------------------------------

 






2

 

 

--------------------------------------------------------------------------------

 




BANK OF AMERICA, N.A., as a Lender

By:___________________________________

Title:_________________________________

 

 


17877263

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
to
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of _____________, 20__  is made between ________________________ (the
“Assignor”) and ____________________ (the “Assignee”).

W I T N E S S E T H:

WHEREAS, Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Administrative Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Administrative Agent and Lenders may make loans and advances
and provide other financial accommodations to __________, _________, __________,
and __________ (collectively, “Borrowers”) as set forth in the Amended and
Restated Loan and Security Agreement, dated November 19, 2013, by and among
Borrowers, certain of their affiliates, Administrative Agent and Lenders (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$___________ (the “Commitment”);

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $______________ (the “Assigned Commitment Amount”) on the
terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1.Assignment and Acceptance.  

(a)Subject to the terms and conditions of this Assignment and Acceptance,
 Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the

1

 

 

--------------------------------------------------------------------------------

 

Commitment and each of the Committed Loans of Assignor and (ii) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Loan Agreement and the other Financing Agreements, so
that after giving effect thereto, the Commitment of Assignee shall be as set
forth below and the Pro Rata Share of Assignee shall be [_______ (__%) percent
of the Tranche A Revolving Loans] [_______ (__%) percent of the Tranche A-1
Revolving Loans] [_______ (__%) percent of the Tranche A-2 Term Loans].

(b)With effect on and after the Effective Date (as defined in Section 5 hereof),
Assignee shall be a party to the Loan Agreement and succeed to all of the rights
and be obligated to perform all of the obligations of a Lender under the Loan
Agreement, including the requirements concerning confidentiality and the payment
of indemnification, with a Commitment in an amount equal to the Assigned
Commitment Amount.  Assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Agreement are
required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
6.4, 6.8  and 6.9 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

(c)After giving effect to the assignment and assumption set forth herein, on the
Effective Date [Assignee’s Tranche A Commitment will be $_____________]
[Assignee’s Tranche A-1 Commitment will be $_____________] [Assignee’s Tranche
A-2 Commitment will be $_____________].

(d)After giving effect to the assignment and assumption set forth herein, on the
Effective Date [Assignor’s Tranche A Commitment will be $______________ (as such
amount may be further reduced by any other assignments by Assignor on or after
the Effective Date)] [Assignor’s Tranche A-1 Commitment will be $______________
(as such amount may be further reduced by any other assignments by Assignor on
or after the Effective Date)] [Assignor’s Tranche A-2 Commitment will be
$______________ (as such amount may be further reduced by any other assignments
by Assignor on or after the Effective Date)].

2.Payments.  

(a)As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $____________, representing
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b)Assignee shall pay to Administrative Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.

3.Reallocation of Payments.  Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor.  Any interest, fees and other

2

 

 

--------------------------------------------------------------------------------

 

payments accrued on and after the Effective Date with respect to the Assigned
Commitment Amount shall be for the account of Assignee.  Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees and other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and pay to the other party any such amounts
which it may receive promptly upon receipt.

4.Independent Credit Decision.  Assignee  acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Parent and its Subsidiaries,
and such other documents and information as it has deemed appropriate to make
its own credit and legal analysis and decision to enter into this Assignment and
Acceptance and  agrees that it will, independently and without reliance upon
Assignor, Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Loan
Agreement.

5.Effective Date; Notices.  

(a)As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be _______________, 20__ (the “Effective Date”); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:

(i)this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(ii)the consent of Administrative Agent as required for an effective assignment
of the Assigned Commitment Amount by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

(iii)written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Lead Borrower and Administrative Agent;

(iv)Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(v)the processing fee referred to in Section 2(b) hereof shall have been paid to
Administrative Agent.

(b)Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Lead Borrower and Administrative Agent for acknowledgment by
Administrative Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.

[6.

Administrative Agent.  [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

(a)Assignee hereby appoints and authorizes Assignor in its capacity as
Administrative Agent to take such action as agent on its behalf to exercise such
powers under the Loan Agreement as are delegated to Administrative Agent by
Lenders pursuant to the terms of the Loan Agreement.

3

 

 

--------------------------------------------------------------------------------

 

(b)Assignee shall assume no duties or obligations held by Assignor in its
capacity as Administrative Agent under the Loan Agreement.]

7.Withholding Tax.  Assignee (a) represents and warrants to Assignor,
Administrative Agent and Borrowers that under applicable law and treaties no tax
will be required to be withheld by Assignee, Administrative Agent or Borrowers
with respect to any payments to be made to Assignee hereunder or under any of
the Financing Agreements,  (b) agrees to furnish (if it is organized under the
laws of any jurisdiction other than the United States or any State thereof) to
Administrative Agent and Borrowers prior to the time that Administrative Agent
or Borrowers are required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new such Forms upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by Assignee, and (c) agrees to
comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

8.Representations and Warranties.

(a)Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(b)Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto.  Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrowers, Guarantors or any of their respective
Affiliates, or the performance or observance by Borrowers, Guarantors or any
other Person, of any of its

4

 

 

--------------------------------------------------------------------------------

 

respective obligations under the Loan Agreement or any other instrument or
document furnished in connection therewith.

(c)Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

9.[Intercreditor Agreement.  [INCLUDE ONLY IF QUALIFIED DEBT INTERCREDITOR
AGREEMENT HAS BEEN ENTERED INTO] Assignee acknowledges and agrees that it has
received a copy of the Qualified Debt Intercreditor Agreement and that it shall
be bound by the terms thereof as a Lender as such term is defined therein and
hereby shall be deemed to make all representations and warranties made by a
Lender thereunder.  Without limiting any other rights or authorization of
Administrative Agent, Assignee hereby specifically authorizes Administrative
Agent to take such actions as are provided for to be taken by it under the terms
of the Qualified Debt Intercreditor Agreement on behalf of Assignee as a
Lender.]

10.Further Assurances.  Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

11.Miscellaneous.  

(a)Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto.  No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

(b)All payments made hereunder shall be made without any set-off or
counterclaim.

5

 

 

--------------------------------------------------------------------------------

 

(c)Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(d)This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e)THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF _____________.  Assignor and Assignee
each irrevocably submits to the non-exclusive jurisdiction of any State or
Federal court sitting in ______________ County, ________ over any suit, action
or proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such _____________ State or Federal court.  Each
party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.

(f)ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

[ASSIGNOR]


By: ______________________________________

Title:_____________________________________


[ASSIGNEE]


By: ______________________________________

Title:_____________________________________

6

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1
NOTICE OF ASSIGNMENT AND ACCEPTANCE

___, 20__

___________________
___________________
___________________
Attn.:_______________

Re:______________________________

Ladies and Gentlemen:

Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the financial
institutions which are parties thereto as lenders (in such capacity,
“Administrative Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Administrative Agent and Lenders may make loans and advances
and provide other financial accommodations to ___________, ___________,
____________, and ____________ (collectively, “Borrowers”) as set forth in the
Amended and Restated Loan and Security Agreement, dated November 19, 2013, by
and among Borrowers, certain of their affiliates, Administrative Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”).  Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

1.We hereby give you notice of, and request your consent to, the assignment by
__________________________ (the “Assignor”) to ___________________________ (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to ________ (__%) percent of the [Tranche A Commitments]
[Tranche A-1 Commitments] [Tranche A-2 Commitments] pursuant to the Assignment
and Acceptance Agreement attached hereto (the “Assignment and Acceptance”).  We
understand that the Assignor’s Commitment shall be reduced by $_____________, as
the same may be further reduced by other assignments on or after the Effective
Date.

2.Assignee agrees that, upon receiving the consent of Administrative Agent to
such assignment, Assignee will be bound by the terms of the Loan Agreement as
fully and to the same extent as if the Assignee were the Lender originally
holding such interest under the Loan Agreement.

3.The following administrative details apply to Assignee:



7

 

 

--------------------------------------------------------------------------------

 

(A)

Notice address:

Assignee name:__________________________
Address:__________________________
__________________________
Attention:__________________________
Telephone:__________________________
Telecopier:__________________________

(B)

Payment instructions:

Account No.__________________________
At:__________________________
__________________________
__________________________
Reference:__________________________
Attention:__________________________

4.You are entitled to rely upon the representations, warranties and covenants of
each of Assignor and Assignee contained in the Assignment and Acceptance.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

Very truly yours,

[NAME OF ASSIGNOR]

By:_______________________________________

Title: _____________________________________

[NAME OF ASSIGNEE]

By:_______________________________________

Title: _____________________________________

 

ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:

WELLS FARGO CAPITAL FINANCE, LLC,
as Administrative Agent



8

 

 

--------------------------------------------------------------------------------

 

By:___________________________________

Title:_________________________________

 

9

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Borrowing Base Certificate

 

000’s omitted

[See attached]

 

 

 

1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

Compliance Certificate

To:

Wells Fargo Capital Finance, LLC,
as Administrative Agent
One Boston Place
Boston, Masschusetts 02108

Ladies and Gentlemen:

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

1.I am the duly elected Chief Financial Officer of ______________, a _________
corporation, _____________, a __________ corporation and ___________, a
__________ corporation (collectively, “Borrowers”).  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Amended and Restated Loan and Security Agreement, dated November 19, 2013, by
and among Wells Fargo Capital Finance, LLC, as agent for the financial
institutions party thereto as lenders (in such capacity, “Administrative Agent”)
and the financial institutions party thereto as lenders (collectively,
“Lenders”), Borrowers and certain of their affiliates (as amended, modified or
supplemented, from time to time, the “Loan Agreement”).

2.I have reviewed the terms of the Loan Agreement, and have made, or have caused
to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal four (4) week period.

3.The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal four (4) week period, and I have no knowledge of
the existence and continuance on the Effective Date, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto.  Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.

4.I further certify that, based on the review described in Section 2 above, no
Borrower or Guarantor has at any time during or at the end of the immediately
preceding fiscal four (4) week period, except as specifically described on
Schedule II attached hereto or as permitted by the Loan Agreement, done any of
the following:

 

(a)

Changed its respective corporate name, or transacted business under any trade
name, style, or fictitious name, other than those previously described to you
and set forth in the Financing Agreements.

1

 

 

--------------------------------------------------------------------------------

 

 

(b)

Changed the location of its chief executive office, changed its jurisdiction of
incorporation, changed its type of organization or changed the location of or
disposed of any of its properties or assets (other than pursuant to the sale of
Inventory in the ordinary course of its business or as otherwise permitted by
Section 9.7 of the Loan Agreement), or established any new asset locations.

 

(c)

Materially adversely changed the terms upon which it sells goods (including
sales on consignment) or provides services.

 

(d)

Permitted or suffered to exist any security interest in or liens on any of its
properties, whether real or personal, other than as specifically permitted in
the Financing Agreements.

5.Attached hereto as Schedule III are the calculations used in determining
whether Borrowers and Guarantors are in compliance with the covenants set forth
in Section 9.18 of the Loan Agreement for such fiscal period.

6.The foregoing certifications are made and delivered this day of ___________,
20__.

Very truly yours,

__________________________________________

By:_______________________________________

Title: _____________________________________

 

 

 

 

2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

Commitments

Lender

Total Commitment

Tranche A
Commitment

Tranche A-1
Commitment

Tranche A-2 Commitment

Wells Fargo Capital Finance, LLC

$255,000,000

$210,000,000

$15,000,000

$30,000,000

Bank of America, N.A.

$245,000,000

$205,000,000

$15,000,000

$25,000,000

BMO Harris Bank, N.A.

$110,000,000

$100,000,000

$5,000,000

$5,000,000

MUFG Union Bank, N.A.

$95,000,000

$90,000,000

$5,000,000

-

JPMorgan Chase Bank, N.A.

$90,000,000

$90,000,000

-

-

Fifth Third Bank

$85,000,000

$85,000,000

-

-

U.S. Bank National Association

$80,000,000

$80,000,000

-

-

Citizens Bank, N.A.

$75,000,000

$75,000,000

-

-

PNC Bank, National Association

$40,000,000

$40,000,000

-

-

Total

$1,075,000,000

 

$975,000,000

 

$40,000,000

 

$60,000,000

 




3

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.3

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Acquired Properties

 

 

Address

City

ST

1.

314 N Ironwood

a/k/a 130 North Roy Street

Mishawaka

IN

2.

3800 Mishawaka Rd E

a/k/a 20 Center Drive

Elkhart

IN

3.

525 S Mayflower Rd

a/k/a Hollywood Blvd, Mayflower Road and Huron Street

South Bend

IN

4.

23530 State Route 2

a/k/a 425 South Mayflower

South Bend

IN

5.

120 Sanford School Rd

Elkhart

IN

6.

1289 S.R. 23

Elkhart

IN

7.

Superior Street

Niles

MI

8.

242 N Oakland Ave

Nappanee

IN

9.

242 N Oakland Ave

Nappanee

IN

10.

5637 Cleveland Ave

Stevensville

MI

11.

1527 Bashor Road

Goshen

IN

12.

1551 Bashor Road

Goshen

IN

13.

7020 Heritage Square

Granger

IN

14.

1150 Husky Trail

Warsaw

IN

15.

1401 College Avenue

Goshen

IN

16.

425 S Mayflower Rd

South Bend

IN

17.

1202 E McKinley

Mishawaka

IN

18.

200 Elkhart Ave

Elkhart

IN

19.

Lot 2, 12th and Byrkit

Mishawaka

IN

20.

Lot 3, Ignition Park (Near MO)

a/k/a 601 West Broadway

South Bend

IN

21.

760 Cotter Street

South Bend

IN

 

 




4

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.157

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Mortgages

 

 

Address

City

ST

Zip Code

1.

212 Westview Plaza (North Highway 83)

McCook

NE

69001

2.

720 N. University

Fargo

ND

58102

3.

205 Washington Avenue E

Hutchinson

MN

55350

4.

601 Division Street S

Northfield

MN

55057

5.

615 Main Street

Red Wing

MN

55066

6.

612 South Minnesota Avenue

St. Peter

MN

56082

7.

1100 13th Avenue East

West Fargo

ND

58078

8.

2428 Dahlke Avenue

Auburn

NE

68305

9.

3920 2nd Ave.

Kearney

NE

68847

10.

303 West 1st Street

Ogallala

NE

69153

11.

1036 N. Chestnut

Wahoo

NE

68066

12.

622 Lasalle Avenue

Barron

WI

54812

13.

2351 Coulee Road

Hudson

WI

54016

14.

110 West 4th Street

New Richmond

WI

54017

15.

107 Parent Street

Somerset

WI

54025

16.

360 Hoffman Court

St. Cloud

MN

56302

17.

3030 Main Avenue

Fargo

ND

58108

18.

1425 Burdick Express Way West

Minot

ND

58701

19.

7401 F Street

Omaha

NE

68127

20.

5900 S. Hattie Avenue

Oklahoma City

OK

73129

21.

1300 W. Elkhorn Ave.

Sioux Falls

SD

57101

22.

2120 Falls Mills Road

Bluefield

VA

24605

23.

1101 SE 59th Street

Oklahoma City

OK

73129

24.

303 S. Main Street

River Falls

WI

54022

25.

962 East Main St.

Galesburg

IL

61401

26.

4150 West Blount Street

Pensacola

FL

32505

27.

807 Highway 20 S (US Hwy 2 & State Hwy 20)

Devils Lake

ND

58301

28.

20 S. 4th Street

Clear Lake

IA

50428

29.

1900 Harlan Street

Falls City

NE

68355

30.

4067 County Road 130

Bellefontaine

OH

43311

31.

1100 Prosperity Road

Lima

OH

45801

32.

2800 Stanton and 3000 Tatham

Bridgeport

MI

48722

33.

1512 and 1516 East Saint Patrick Street, 1802, 1804 and 1806 Campbell Street),
Rapid City, Pennington County, South Dakota 57703

Rapid City

SD

57701

34.

311 North Curry Pike

Bloomington

IN

47404

35.

6500 S. US Hwy 421

Westville

IN

46391

36.

off Highway 72 West on Cold Storage Rd

Lumberton

NC

28358

5

 

 

--------------------------------------------------------------------------------

 

37.

2330 Roosevelt Avenue

San Antonio

TX

78210

38.

1133 Kingwood Avenue

Norfolk

VA

23509

39.

7600 France Avenue South

Edina

MN

55435

40.

424 McMillan St.

Holdrege

NE

68949

41.

1203 West Lincoln

Fergus Falls

MN

56537

42.

1205 West Lincoln

Fergus Falls

MN

56537

43.

217 South Third Avenue

Sterling

CO

80751

44.

1826 Vinton Street

Omaha

NE

68108

45.

5101 Harrison Street

Bellevue

NE

68157

46.

2650 N 90th Street

Omaha

NE

68134

47.

3548 Q Street and 3587 Q Street

Omaha

NE

68107

48.

214 W 4th Street

Holdrege

NE

68949

49.

NEC Hwy 34 & S221st Street

Glenwood

IA

51534

50.

5539-5559 W. US-10

Ludington

MI

49431

51.

1341 N M-52

Owosso

MI

48867

52.

124 E Front Street

Adrian

MI

49221

53.

801 Dixie Highway

Rossford

OH

43460

54.

851-859 E. Jefferson Street

Plymouth

IN

46563

55.

2022 Apple Orchard Avenue

Grand Rapids

MI

48525

56.

850 76th Street SW

Byron Center

MI

49315

57.

7599 Clyde Park Avenue

Byron Center

MI

49315

58.

2760 Port Sheldon Street

Georgetown Township

MI

49428

59.

997 Butternut Drive

Holland Township

MI

49424

60.

1600 28th Street SW

Wyoming

MI

49519

61.

151 W Grand River Avenue

Williamston

MI

48895

62.

SWC Burlingame Avenue & 84th Street

Byron Center

MI

49315

63.

2141 Logan Avenue

2142 Logan Avenue

3303 Kent Avenue

Kalamazoo

MI

49008

64.

W Vienna Road/N Jennings Road

Vienna Township

MI

48420

65.

N Beecher Road, E Elms Road

Flint Township

MI

48532

66.

800 & 1020 Ford Street

Maumee

OH

43537

67.

3963 Vernal Pike

Bloomington

IN

47404

68.

3120 N. Post Road

Indianapolis

IN

46226

69.

8735 E. 33rd Street

Indianapolis

IN

46226

70.

417 South Broadway

New Philadelphia

OH

44663

71.

275 Forest Meadows

Medina

OH

44256

72.

1114 West High Street

Orrville

OH

44667

73.

830 South 2nd Street

Coshocton

OH

43812

74.

446 18th Street West

Dickinson

ND

58601

75.

120 W. Prairie Street

Vicksburg

MI

49097

76.

1235 Roughrider Blvd

Dickinson

ND

58601

77.

1283 Roughrider Blvd

Dickinson

ND

58601

78.

1411 S. Main Street

Eaton Rapids

MI

48827

79.

5300 Great Oak Drive

Lakeland

FL

33815

 




6

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.67

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Real Property

 

 

Property Name

Address

City

State

 

1.1

  McCook, NE Schmick's

212 Westview Plaza (North Highway 83)

McCook

NE

2.

  Hutchinson, MN Former EF #3333

205 Washington Avenue E

Hutchinson

MN

3.

  Northfield, MN FF #3330

601 Division Street S

Northfield

MN

4.

  Red Wing, MN FF #3328

615 Main Street

Red Wing

MN

5.

  St. Peter, MN Family Fresh Market #3331

612 South Minnesota Avenue

St. Peter

MN

6.

  West Fargo, ND FF #3103

1100 13th Avenue East

West Fargo

ND

7.

  Auburn, NE SM #3728

2428 Dahlke Avenue

Auburn

NE

8.

  Kearney, NE Family Fresh Market #3765

3920 2nd Ave.

Kearney

NE

9.

  Barron, WI Gordy's

622 Lasalle Avenue

Barron

WI

10.

  Hudson, WI Family Fresh Mkt #3344

2351 Coulee Road

Hudson

WI

11.

  New Richmond, WI Family Fresh Market #3321

110 West 4th Street

New Richmond

WI

12.

  Somerset, WI EF #3324

107 Parent Street

Somerset

WI

13.

  St. Cloud, MN Warehouse #2007

360 Hoffman Court

St. Cloud

MN

14.

  Fargo, ND Warehouse #2038

3030 Main Avenue

Fargo

ND

15.

  Minot, ND Warehouse #2035

1425 Burdick Express Way West

Minot

ND

16.

  Omaha, NE Whse #2040

7401 F Street

Omaha

NE

17.

  Oklahoma City, OK Whse #6939

5900 S. Hattie Avenue

Oklahoma City

OK

18.

  Sioux Falls, SD Whse #2054

1300 W. Elkhorn Ave.

Sioux Falls

SD

19.

  Bluefield, VA Warehouse #2917

2120 Falls Mills Road

Bluefield

VA

20.

  Oklahoma City, OK Dry Whse #6939

1101 SE 59th Street

Oklahoma City

OK

21.

  River Falls, WI Family Fresh Market #3322

303 S. Main Street

River Falls

WI

22.

  Pensacola, FL Whse #6927

4150 West Blount Street

Pensacola

FL

23.

  US Hwy 2 & State Hwy 20

807 Highway 20 S Devils Lake

Devils Lake

ND

24.

  Bellefontaine, OH Warehouse #2065/#2071

4067 County Road 130

Bellefontaine

OH

25.

  Lima, OH Warehouse #2058

1100 Prosperity Road

Lima

OH

7

 

 

--------------------------------------------------------------------------------

 

 

Property Name

Address

City

State

 

26.

  Rapid City, SD FF #3253

1516 E. St. Patrick

St

Rapid City

SD

27.

  Bloomington, IN Whse #6938

311 North Curry Pike

Bloomington

IN

28.

  Westville, IN Former Warehouse #2059

6500 S. US Hwy 421

Westville

IN

29.

  San Antonio, TX Whse #6929

2330 Roosevelt Avenue

San Antonio

TX

30.

  Norfolk, VA Whse #6924

1133 Kingwood Avenue

Norfolk

VA

31.

  Edina, MN EOC

7600 France Avenue South

Edina

MN

32.

  Fergus Falls, MN Former SM #3334

1205 West Lincoln

Fergus Falls

MN

33.

  Sterling, CO Family Foods Market

217 South Third Avenue

Sterling

CO

34.

Shop-N-Save and Commercial Land

5539-5559 W. US‐10

Ludington

MI

35.

  VG's Grocery Store

1341 N M‐52

Owosso

MI

36.

  Rite Aid

801 Dixie Highway

Rossford

OH

37.

  D & W Knapp's Crossing

2022 Apple Orchard Avenue

Grand Rapids

MI

38.

  Spartan Distribution Center

850 76th Street SW

Byron Center

MI

39.

  Warehouse Facility

800 & 1020 Ford Street

Maumee

OH

40.

  Family Fare Quick Stop #1

7599 Clyde Park Avenue

Byron Center

MI

41.

  Family Fare Quick Stop #2

2760 Port Sheldon Street

Georgetown Township

MI

42.

  Family Fare Quick Stop #3

997 Butternut Drive

Holland Township

MI

43.

  Family Fare Fuel Center

1600 28th Street SW

Wyoming

MI

44.

  D & W Grocery Store

151 W Grand River Avenue

Williamston

MI

45.

  Omaha, NE FF #3776

5101 Harrison Street

Bellevue

NE

46.

  Omaha, NE FF #3780

2650 N. 90th Street

Omaha

NE

47.

  Omaha, NE Supermercado #3793

3548 Q Street

Omaha

NE

48.

  Bloomington, IN Warehouse #6938- Vernal Pike

3963 W. Vernal Pike

Bloomington

IN

49.

Vacant Land

8451 Burlingame Ave. SW/1738, 1750 & 1778 84th Street

Byron Center

MI

50.

Dickinson, ND Former EF #3121

446 18th Street West

Dickinson

ND

51.

Dickinson, ND

1235 Roughrider Blvd

Dickinson

ND

52.

Dickinson, ND

1283 Roughrider Blvd

Dickinson

ND

8

 

 

--------------------------------------------------------------------------------

 

 

Property Name

Address

City

State

 

53.

Family Fare

120 W Prairie

Street

Vicksburg

MI

54.

Eaton Rapids Family Fare

1411 S Main Street

Eaton Rapids

MI

55.

 

3120 North Post Road

Indianapolis

IN

56.

 

8735 East 33rd Street

Indianapolis

IN

57.

 

5300 Great Oak Drive

Lakeland

FL

58.

 

1114 West High Street

Orrville

OH

59.

 

275 Forest Meadows Drive

Medina

OH

60.

 

417 South Broadway St.

New Philadelphia

OH

61.

 

830 S. Second Street

Coshocton

OH

62.N

 

N Vienna Road/W Jennings Road

Vienna Township

MI

 




9

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.97

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Freight Forwarders

 

None.




10

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.166

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Non-Operating Assets

 

Address

City

State

Description

2800 Stanton Dr. & 3000 Tatham Rd.

Bridgeport

MI

Vacant Land

205 Washington Ave. E

Hutchinson

MN

Retail Property

962 Main St. E

Galesburg

IL

Retail Property

1778 84ths St (8451 Burlingame)

Byron Center

MI

Land

4010 W Vienna Rd & 12079 N Jennings Rd

Clio

MI

Land

Beecher Road

Flint

MI

Land

Ludington Corners Shopping Center

Ludington

MI

Shopping Center

5539-5559 West US-10

Ludington

MI

Commercial Land

5539-5559 West US-10

Ludington

MI

Retail Outlot

Tracy Road & Arbor Drive

Northwood

OH

Industrial Land

124 E. Front Street

Adrian

MI

Pharmacy

801 Dixie Hwy.

Rossford

OH

Pharmacy

Lots 1 & 3

Plymouth

IN

Retail Outlots

800 and 1020 Ford

Maumee

OH

Distribution Center

500 Enterprise Dr

Newcomerstown

OH

Distribution Center

303 West 1st Street

Ogallala

NE

Retail Property

6500 S. US Hwy 421

Westville

IN

Distribution Center

1203 West Lincoln

Fergus Falls

MN

Retail Property

1205 West Lincoln

Fergus Falls

MN

Retail Property

NEC Hwy 34 & S 221st Street

Glenwood

IA

Land

446 18th Street West

Dickinson

ND

Retail Property

1238 N. Loesch Road

Bloomington

IN

Land

US Hwy 2 & State Hwy 20

Devils Lake

ND

Retail Property

20 S. 4th Street

Clear Lake

IA

Retail Property

622 LaSalle Street

Barron

WI

Retail Property

217 South Third Avenue

Sterling

CO

Retail Property

212 Westview Plaza

McCook

NE

Retail Property

1114 West High Street

Orrville

OH

Retail Property

275 Forest Meadows Drive

Medina

OH

Retail Property

417 South Broadway Street

New Philadelphia

OH

Retail Property

830 S. Second Street

   Coshocton                      

OH

Retail Property

336 N. Market Street

Wooster

OH

Retail Property

 




11

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Collateral Reporting

 

The following reports are to be provided together with the delivery of each
Borrowing Base Certificate in accordance with Section 7.1(a)(i) of the
Agreement: (a) an aging of accounts receivable for each of the Retail Division
and the Distribution Division by Military Receivables and Non-Military
Receivables, (b) an inventory summary report for each of the Retail Division and
the Distribution Division (including cigarette stamp inventory), (c) perpetual
inventory reports for the Distribution Division, (d) rolling stock summary
reports by location, (e) report of merchandise stock ledger Inventory by
Distribution Division and Retail Division, (f) Retail Division Accounts aging
report, (g) gift card/gift certificate liability report, (h) customer deposits
report, (i) PACA and PASA Reserve report, (j) list of PACA and PASA with
payables due to each, (k) stock ledger Inventory by category report, (l) report
of damaged, defective and return to vendor Inventory, (m) report of all other
ineligible Inventory, (n) report of cigarette stamp Inventory, (o) report of
contra Accounts, (p) report of all other ineligible Accounts, (q) report of the
average number of prescriptions filled in the immediately preceding twelve (12)
month period taken as a whole, (r) the addresses of all new retail store
locations (which includes any real property, fixtures, equipment, inventory, and
other property related thereto) of Borrowers and Guarantors opened and existing
retail Store locations closed or sold, in each case since the date of the most
recent Borrowing Base Certificate delivered to Administrative Agent in
accordance with Section 7.1(a)(i) of the Agreement, (s) report of any new
deposit account established or used by any Borrowers and Guarantors with any
bank or other financial institution, including the Borrower or Guarantor in
whose name the account is maintained, the account number, the name and address
of the financial institution at which such account is maintained, the purpose of
such account and, if any, the amount held in such account on or about the date
of such report and (t) reconciliation of Accounts and Inventory of Borrowers’
general ledger accounts to their monthly financial statements including any book
reserves related to each category.

 

Only in the event that Excess Availability is less than an amount equal to
fifteen (15%) percent of the Total Borrowing Base and such reports are requested
by Administrative Agent, as soon as possible after the end of each fiscal four
(4) week period of Borrowers and Guarantors determined in accordance with the
current accounting practices of Borrowers and Guarantors as of the Effective
Date (but in any event within ten (10) Business Days after the end thereof),
reports by retail store location of sales and four wall cash flows for each such
retail store location.

 

As soon as possible after the end of each fiscal four (4) week period of
Borrowers and Guarantors determined in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date (but in any event
ten (10) Business Days after the end thereof), in each case certified by the
chief financial officer, vice president of finance, corporate treasurer,
treasurer or controller of Borrowers or Lead Borrower as true and correct: (a) a
statement confirming the payment of the aggregate amount of rent and other
amounts due to owners and lessors of real property used by Borrowers (other than
amounts being contested or disputed in good faith), subject to year-end or
monthly percentage rent payment adjustments, (b) the addresses of all new retail
store locations of Borrowers and Guarantors opened and existing retail store
locations closed or sold, in each case since the date of the most recent
certificate delivered to Administrative Agent containing the information
required under this clause, and (c) report of any new deposit account
established or used by any Borrower or Guarantor with any bank or other
financial institution, including the Borrower or Guarantor in whose name the
account is maintained, the account number, the name and address of the financial
institution at which such account is maintained, the purpose of such account
and, if any, the amount held in such account on or about the date of such
report.

 

The following reports are to be provided upon Administrative Agent’s request:
(a) report of the number of prescriptions filled in the immediately preceding
month, the average dollar amount of such prescriptions during such period, and
the dollar amount of sales of prescriptions in the preceding period, (b) a
statement confirming the payment of the aggregate amount of rent and other
amounts due to owners and lessors of real property used by the Borrowers and
Guarantors (other than amounts being contested or disputed in good faith),
subject to fiscal year-end or fiscal period percentage rent payment adjustments,
(c) report on sales and use tax collections, deposits and payments, including a
statement confirming the payment of monthly sales and use taxes, (d) list of
Borrowers’ customers, including address and contact information (which shall be
requested no more than one (1) time in any twelve (12)

12

 

 

--------------------------------------------------------------------------------

 

month period, unless an Event of Default has occurred and is continuing),
(e) list of outstanding accounts payable, (f) reports of sales for each category
of Inventory, (g) Pennsylvania, Virginia and Washington rent liability report,
(h) perishable Inventory report (i.e., Inventory consisting of  meat, dairy,
cheese, seafood, produce, delicatessen, non-artificial floral products and
bakery goods and other similar categories of Inventory which have a short shelf
life), (i) report of Medicare/Medicaid ineligible Accounts, (j) report of
Eligible Cash and Cash Equivalents, (k) report of aging, by vendor, of
Borrowers’ accounts payable and any book overdraft (delivered electronically in
an acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks, (l) an Account roll-forward for the
distribution segments only, with supporting details supplied from sales
journals, collection journals, credit registers and any other records, and (m)
such other reports as to the Collateral as Administrative Agent may reasonably
request.

 




13

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.9

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

ERISA Matters

 

 

None.

 




14

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.16

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Credit Card Agreements

 

 

Credit Card Processor

Borrower

WorldPay (fka Vantiv)

SpartanNash Company

Discover

SpartanNash Company

American Express

Family Fare LLC

PayPal

SpartanNash Company

PayPal

Nash Finch Company

 

 




15

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.17

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Business Associate Agreements

 

 

Business Associate

Primary HIPAA Purpose

ASR Health Benefits Corporation

Medical Plan Administrative Services (Prior TPA) - continued needs

BCBSM (includes Express Scripts & Health Equity)

Medical Plan Administrative Services (Current TPA)

Delta Dental

Dental Plan Administrative Services

BASIC - COBRA Administration, Retiree Billing

COBRA & Retiree Billing Administrator

HUB International Midwest

Health Plan Broker

Miller Johnson

Legal Counsel

Warner Norcross and Judd, LLP

Legal Counsel

Encompass

Critical Incident Employee Assistance Program

AonHewitt

OPEB Consultant

Willis Tower Watson

Health Plan Consultant

Castlight

Total Wellbeing and Care Guidance Transparency third party

Health E(fx)

ACA Third Party Administrator

Vitality

Health Plan Wellness Vendor

CuraLinc (EAP)

Employee Assistance Program

 

 




16

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.18

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Participation Agreements

 

 

Entity

Contracting Party

SpartanNash Company

Michigan Conference of Teamsters Welfare Fund

SpartanNash Company

Central States Pension Fund

SpartanNash Company

Ohio Conference of Teamsters Welfare Fund

SpartanNash Company

Blue Cross Blue Shield of Michigan

SpartanNash Company

Delta Dental of Michigan

SpartanNash Company

CuraLinc

SpartanNash Company

Employee Connect Services

SpartanNash Company

Fidelity Investments

SpartanNash Company

Aon

SpartanNash Company

Morgan Stanley

SpartanNash Company

Lincoln Financial

SpartanNash Company

The Hartford

SpartanNash Company

Health E(fx)

SpartanNash Company

Castlight Health

SpartanNash Company

Wells Fargo

SpartanNash Company

Aetna

SpartanNash Company

Miller Johnson

SpartanNash Company

Willis Towers Watson

SpartanNash Company

The Principal

SpartanNash Company

Metro Health

SpartanNash Company

Encompass

SpartanNash Company

Vitality

SpartanNash Company

PerkSpot

SpartanNash Company

BASIC

SpartanNash Company

Vision Service Plan (VSP)

SpartanNash Company

Ardellis

SpartanNash Company

Lincoln Financial

SpartanNash Company

The Hartford

SpartanNash Company

Physicians Plus





17

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.23

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Insurance Policies

 

Description

Carrier

Expiration Date

Property Policy

Travelers

3/31/2019

General Liability

Ace American

3/31/2019

Auto Liability

Ace American

3/31/2019

Umbrella Primary

Chubb

3/31/2019

Umbrella Excess 1

AWAC

3/31/2019

Umbrella Excess 2

Travelers

3/31/2019

Umbrella Excess 3

Sompo

3/31/2019

Pollution and UST

Great American

4/30/2019

Excess Workers Compensation

Ace American

3/31/2019

Directors and Officers Primary

C.N.A.

9/15/2019

Directors and Officers Excess 1

RLI

9/15/2019

Directors and Officers Excess 2

Travelers

9/15/2019

Directors and Officers Excess 3

AWAC

9/15/2019

D&O Side A Primary

Beazley

9/15/2019

D&O Side A Excess

Berkley

9/15/2019

EPL Primary

Beazley

9/15/2019

EPL Excess

Chubb

9/15/2019

Crime/Fidelity Primary

AIG

9/15/2019

18

 

 

--------------------------------------------------------------------------------

 

Crime/Fidelity Excess

Beazley

9/15/2019

Fiduciary Primary

C.N.A.

9/15/2019

Fiduciary Excess

AWAC

9/15/2019

  

Cyber

                        Beazley          $10MM Limit

              $1MM

 

9/25/2019

Aviation

               Global Aerospace   $150MM Limit

               n/a

 

11/9/2019

 

 




19

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.6(e)

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Website Address for Posting Documents

 

 

www.spartannash.com

 

 




20

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.7

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Existing Subleases of Real Property

 

 

Location or Lease Number

Sub-Landlord

Lessor

Tenant's Name

Store # 423

Market Development, LLC

Village Green Properties LTD

Harding's Market

 

 

 

 

273

Nash Finch Company

Apache Leasing, LLC

Rechek's Food Mart, Inc.

 

 

 

 

90

Nash Finch Company

Evans Development, LLC

Grand Central, Inc.

 

 

 

 

645

Super Food Services, Inc.

Orchard Foods Real Estate, L.L.C.

Abide, Inc.

 

 

 

 

651

Super Food Services, Inc.

Orchard Foods Real Estate, L.L.C.

Abide, Inc.

 

 

 

 

272

Nash Finch Company

Daniel G. Kamin Sturgeon Bay, LLC

T & C Markets-Sturgeon Bay, Inc.

 

 

 

 

455

Nash Finch Company

Shree Ganeshji, LLC

Park 'N Shop Food Mart, Inc.

 

 

 

 

591

Erickson’s Diversified Corporation

Hegenbarth Investments, LLC

Galesville Food Bank, Inc.

 

 

 

 

590

Erickson’s Diversified Corporation

Hegenbarth Investments, LLC

Arcadia Food Bank, Inc.

 

 




21

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.14

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Fiscal Year and Quarter Ends

 

 

 

 

 

 

 

 

 

Quarter

End Date

End Date

End Date

End Date

End Date

End Date

(Q1)

 

4/20/2019

4/18/2020

4/24/2021

4/23/2022

4/22/2023

(Q2)

 

7/13/2019

7/11/2020

7/17/2021

7/16/2022

7/15/2023

(Q3)

 

10/5/2019

10/3/2020

10/9/2021

10/8/2022

10/7/2023

(Q4)

12/29/2018

12/28/2019

1/2/2021

1/1/2022

12/31/2022

12/30/2023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.26

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Post-Closing Matters

 

 

 

 

 

